Exhibit 10.1

EXECUTION VERSION

REFINANCING AMENDMENT NO. 2 AND INCREMENTAL ASSUMPTION AGREEMENT NO. 3

REFINANCING AMENDMENT NO. 2 AND INCREMENTAL ASSUMPTION AGREEMENT NO. 3, dated as
of February 28, 2017 (this “Amendment”), to the Credit Agreement, dated
March 19, 2014 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”; the Credit
Agreement as amended hereby, the “Amended Credit Agreement”) among MALLINCKRODT
PLC, a public limited company incorporated in Ireland with registered number
522227 (the “Parent”), MALLINCKRODT INTERNATIONAL FINANCE S.A., a public limited
liability company (société anonyme) incorporated under the laws of the Grand
Duchy of Luxembourg (“Luxembourg”), having its registered office at 124,
boulevard de la Pétrusse, L-2330 Luxembourg, and registered with the Luxembourg
Trade and Companies Register (R.C.S. Luxembourg) under number B 172.865 (the
“Lux Borrower”), MALLINCKRODT CB LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Lux Borrower, the “Existing Borrowers”),
the LENDERS party thereto from time to time, and DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.23(a) of the Credit Agreement, the Existing
Borrowers have provided written notice to the Administrative Agent (the “Term
Loan Replacement Notice”) requesting to establish a new Class of Refinancing
Term Loans in an aggregate principal amount of $1,865,038,704.69, the proceeds
of which Refinancing Term Loans shall refinance in full the Initial Term B Loans
and the Incremental Term B-1 Loans outstanding immediately prior to the
Effective Time (as defined below);

WHEREAS, pursuant to Section 2.23(a) of the Credit Agreement, this Amendment
shall establish a new Class of 2017 Term B Loans (as defined below) on the Third
Amendment Effective Date (as defined below), the proceeds of which 2017 Term B
Loans shall refinance in full the Initial Term B Loans and the Incremental Term
B-1 Loans outstanding immediately prior to the Effective Time;

WHEREAS, the persons that execute counterparts to this Amendment as 2017 Term B
Lenders (the “2017 Term B Lenders”) will make 2017 Term B Loans to the Lux
Borrower in an aggregate amount equal to $1,865,038,704.69 on the Third
Amendment Effective Date;

WHEREAS, pursuant to Section 2.23(c) of the Credit Agreement, the Existing
Borrowers have provided written notice to the Administrative Agent (the
“Revolving Facility Replacement Notice”) requesting to establish a new Class of
Replacement Revolving Facility Commitments in an aggregate principal amount of
$500,000,000.00, which Replacement Revolving Facility Commitments shall
refinance and replace in full the 2015 Revolving Facility Commitments existing
immediately prior to the Effective Time and all Revolving Facility Credit
Exposure thereunder;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 2.23(c) of the Credit Agreement, this Amendment
shall establish a new Class of the 2017 Replacement Revolving Facility
Commitments (as defined below) on the Third Amendment Effective Date, which 2017
Replacement Revolving Facility Commitments shall refinance and replace in full
the 2015 Revolving Facility Commitments existing as of the date hereof and all
Revolving Facility Credit Exposure thereunder;

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Existing
Borrowers have provided written notice to the Administrative Agent (the
“Incremental Notice”) requesting to establish, immediately following the
establishment of the 2017 Replacement Revolving Facility Commitments,
Incremental Revolving Facility Commitments in an aggregate principal amount of
$400,000,000.00;

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, this Amendment shall
establish the 2017 Incremental Revolving Facility Commitments (as defined below)
on the Third Amendment Effective Date, immediately following the establishment
of the 2017 Replacement Revolving Facility Commitments;

WHEREAS, this Amendment is both a Refinancing Amendment and an Incremental
Assumption Agreement for purposes of the Amended Credit Agreement;

WHEREAS, each person that executes a counterpart to this Amendment as a 2017
Revolving Facility Lender (the “2017 Revolving Facility Lenders”) will
(a) provide 2017 Replacement Revolving Facility Commitments to the Existing
Borrowers and the Additional Borrowers (as defined in the Amended Credit
Agreement) in the amount set forth opposite such person’s name under the column
entitled “2017 Replacement Revolving Facility Commitment” on Schedule A hereto
on the Third Amendment Effective Date and (b) immediately following the
establishment of the 2017 Replacement Revolving Facility Commitments as
contemplated in preceding clause (a), provide 2017 Incremental Revolving
Facility Commitments to the Existing Borrowers and the Additional Borrowers in
the amount set forth opposite such person’s name under the column entitled “2017
Incremental Revolving Facility Commitment” on Schedule A hereto on the Third
Amendment Effective Date, which 2017 Incremental Revolving Facility Commitments
shall constitute an increase to the 2017 Replacement Revolving Facility
Commitments, with the 2017 Replacement Revolving Facility Commitments and the
2017 Incremental Revolving Facility Commitments forming a single Class of
Revolving Facility Commitments (to be designated as the “2017 Revolving Facility
Commitments”) for all purposes of the Amended Credit Agreement;

WHEREAS, the Existing Borrowers have requested, and the 2017 Term B Lenders, the
2017 Revolving Facility Lenders and the Agents have agreed to make, certain
other amendments to the Credit Agreement as set forth herein in accordance with
the terms of Section 9.08 of the Credit Agreement and subject to the terms and
conditions set forth herein; and

WHEREAS, Deutsche Bank Securities Inc., Barclays Bank PLC, Citibank N.A. and
Goldman Sachs Bank USA (collectively, the “2017 Facility Lead Arrangers”) will
act as joint lead arrangers and joint bookrunners and Credit Suisse Securities
(USA) LLC, Morgan Stanley Senior Funding, Inc., Mizuho Bank, Ltd. and PNC Bank,
National Association will act

 

-2-



--------------------------------------------------------------------------------

as co-managers (collectively, the “2017 Co-Managers” and, together with the 2017
Facility Lead Arrangers, the “2017 Facility Arrangers”), in each case with
respect to the 2017 Term B Loans and the 2017 Revolving Facility Commitments;

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

Defined Terms

Section 1.1. Defined Terms. Terms defined in the Amended Credit Agreement and
used herein shall have the meanings given to them in the Amended Credit
Agreement unless otherwise defined herein. Additionally, as used herein, the
following terms shall have the meanings indicated below:

“2015 Lux Master Security Confirmation Agreement” shall mean the master security
confirmation and amendment agreement, dated August 28, 2015, made between the
Lux Borrower, Mallinckrodt UK LTD, Mallinckrodt Quincy S.à r.l., Mallinckrodt
Buckingham Unlimited Company, Mallinckrodt Windsor S.à r.l. and Mallinckrodt Lux
IP S.à r.l., as pledgors, the Collateral Agent and the Lux Borrower,
Mallinckrodt Quincy S.à r.l., Mallinckrodt Windsor S.à r.l., Mallinckrodt Lux IP
S.à r.l. and Mallinckrodt Group S.à r.l., as companies.

“2017 Term B Loan Conversion Amount” shall mean, as to any Converting Term
Lender (as defined below), the amount determined by the 2017 Facility Lead
Arrangers and the Lux Borrower as the final amount of such Converting Term
Lender’s 2017 Term Loan Conversion on the Third Amendment Effective Date and
notified to the Administrative Agent and each such Converting Term Lender by the
2017 Facility Lead Arrangers on or prior to the Third Amendment Effective Date.
The 2017 Term B Loan Conversion Amount of any Converting Term Lender shall not
exceed (but may be less than) the aggregate outstanding principal amount of the
Initial Term B Loans and/or the Incremental Term B-1 Loans (as applicable) held
by such Converting Term Lender immediately prior to the Effective Time. All such
determinations made by the 2017 Facility Lead Arrangers and the Lux Borrower
shall, absent manifest error, be final, conclusive and binding on the Existing
Borrowers, the Lenders and the Administrative Agent, and the Administrative
Agent, the 2017 Facility Lead Arrangers and the Lux Borrower shall have no
liability to any person with respect to such determination.

“Effective Time” shall mean the first time at which the conditions set forth in
Article IV are satisfied (or waived by the parties hereto).

“Lux Master Security Confirmation Agreement” shall mean a Luxembourg law
governed master security confirmation agreement, dated as of the Third Amendment
Effective Date, between each Lux Party, the Collateral Agent, Mallinckrodt Group
S.à r.l., Mallinckrodt UK LTD and Mallinckrodt Buckingham Unlimited Company, in
respect of the Lux Security Documents.

 

-3-



--------------------------------------------------------------------------------

“Lux Parties” shall mean each of (a) the Lux Borrower, (b) Mallinckrodt Quincy
S.à r.l., a private limited liability company (société a responsabilité limitée)
incorporated under the laws of Luxembourg, having its registered office at 124,
boulevard de la Pétrusse, L-2330 Luxembourg, and registered with the Luxembourg
Trade and Companies Register (R.C.S. Luxembourg) under number B 189.141, (c)
Mallinckrodt Lux IP S.à r.l., a private limited liability company (société a
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 124, boulevard de la Pétrusse, L-2330 Luxembourg, and
registered with the Luxembourg Trade and Companies Register (R.C.S. Luxembourg)
under number B 189.108, (d) Mallinckrodt Windsor S.à r.l., a private limited
liability company (société a responsabilité limitée) incorporated under the laws
of Luxembourg, having its registered office at 124, boulevard de la Pétrusse,
L-2330 Luxembourg, and registered with the Luxembourg Trade and Companies
Register (R.C.S. Luxembourg) under number B 196.469 and (e) Mallinckrodt
International Holdings S.à r.l., a private limited liability company (société a
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 124, boulevard de la Pétrusse, L-2330 Luxembourg, and
registered with the Luxembourg Trade and Companies Register (R.C.S. Luxembourg)
under number B 200.180.

“Lux Security Documents” shall mean each of the Luxembourg Share Pledge
Agreements and the Luxembourg Receivables Pledge Agreements.

“Luxembourg Receivables Pledge Agreements” shall mean the following documents:

 

  (a) the receivables pledge agreement, dated March 19, 2014, made between the
Lux Borrower, as pledgor, and the Collateral Agent over certain present and
future receivables owed to the Lux Borrower, as confirmed by the master security
confirmation agreement, dated August 14, 2014, made between the Lux Borrower, as
pledgor, the Collateral Agent and Mallinckrodt Group S.à r.l., as company, and
as further confirmed and amended by the 2015 Lux Master Security Agreement
Confirmation;

 

  (b) the receivables pledge agreement, dated August 12, 2014, made between
Mallinckrodt Quincy S.à r.l., as pledgor, and the Collateral Agent over certain
present and future receivables owed to Mallinckrodt Quincy S.à r.l., as
confirmed and amended by the 2015 Lux Master Security Confirmation Agreement;

 

  (c) the receivables pledge agreement, dated September 26, 2014, made between
Mallinckrodt Lux IP S.à r.l., as pledgor, and the Collateral Agent over certain
present and future receivables owed to Mallinckrodt Lux IP S.à r.l., as
confirmed and amended by the 2015 Lux Master Security Confirmation Agreement;

 

  (d)

the receivables pledge agreement, dated May 21, 2015, made between Mallinckrodt
Windsor S.à r.l., as pledgor, and the Collateral Agent over

 

-4-



--------------------------------------------------------------------------------

  certain present and future receivables owed to Mallinckrodt Windsor S.à r.l.,
as confirmed and amended by the 2015 Lux Master Security Confirmation Agreement;
and

 

  (e) the receivables pledge agreement, dated September 24, 2015, made between
Mallinckrodt International Holdings S.à r.l., as pledgor, and the Collateral
Agent over certain present and future receivables owed to Mallinckrodt
International Holdings S.à r.l.,

“Luxembourg Share Pledge Agreements” shall mean each of the following documents:

 

  (a) the share pledge agreement, dated March 19, 2014, made between the Parent,
as pledgor, the Collateral Agent and the Lux Borrower, as company, over 100% of
the Equity Interests of the Lux Borrower, as confirmed and supplemented by the
confirmation and supplemental agreement, dated August 12, 2014, made between,
amongst others, the Parent, as original pledgor, Mallinckrodt Quincy S.à r.l.,
as new pledgor, the Collateral Agent and the Lux Borrower, as company, as
further amended, restated and confirmed by the amendment, restatement and
confirmation agreement, dated May 21, 2015, made between Mallinckrodt UK LTD, as
new pledgor, Mallinckrodt Quincy S.à r.l., as existing pledgor, the Collateral
Agent and the Lux Borrower, as company, as further confirmed and amended by the
2015 Lux Master Security Confirmation Agreement, and as further confirmed and
amended by an amendment, restatement and confirmation agreement dated
September 24, 2015, made between Mallinckrodt UK LTD as new sole pledgor,
Mallinckrodt Quincy S.à r.l. as original pledgor, the Collateral Agent and the
Lux Borrower as Lux Borrower;

 

  (b) the share pledge agreement, dated March 19, 2014, made between the Lux
Borrower, as pledgor, the Collateral Agent and Mallinckrodt Group S.à r.l., as
company, over 100% of the Equity Interests of Mallinckrodt Group S.à r.l., as
confirmed by the master security confirmation agreement, dated August 14, 2014,
made between the Lux Borrower, as pledgor, the Collateral Agent and Mallinckrodt
Group S.à r.l., as company, and as further confirmed and amended by the 2015 Lux
Master Security Confirmation Agreement;

 

  (c) the share pledge agreement, dated August 12, 2014, made between the
Parent, as pledgor, the Collateral Agent and Mallinckrodt Quincy S.à r.l., as
company, over 100% of the Equity Interests of Mallinckrodt Quincy S.à r.l., as
confirmed by the confirmation and supplemental agreement, dated May 21, 2015,
made between the Parent, as original pledgor, Mallinckrodt Buckingham Unlimited
Company, as new pledgor, the Collateral Agent and Mallinckrodt Quincy S.à r.l.,
as company, and as further confirmed and amended by the 2015 Lux Master Security
Confirmation Agreement;

 

-5-



--------------------------------------------------------------------------------

  (d) the share pledge agreement, dated September 26, 2014, made between the Lux
Borrower, as pledgor, the Collateral Agent and Mallinckrodt Lux IP S.à r.l., as
company, over 100% of the Equity Interests of Mallinckrodt Lux IP S.à r.l., as
confirmed and amended by the 2015 Lux Master Security Confirmation Agreement;

 

  (e) the share pledge agreement, dated May 21, 2015, made between Mallinckrodt
Quincy S.à r.l., as pledgor, the Collateral Agent and Mallinckrodt Windsor S.à
r.l., as company, over 100% of the Equity Interests of Mallinckrodt Windsor S.à
r.l., as confirmed and amended by the 2015 Lux Master Security Confirmation
Agreement; and

 

  (f) the share pledge agreement, dated September 24, 2015, made between
Mallinckrodt International Finance S.A., as pledgor, the Collateral Agent and
Mallinckrodt International Holdings S.à r.l., as company, over 100% of the
Equity Interests of Mallinckrodt International Holdings S.à r.l.,

“Swiss Incremental Security Document” shall mean a Swiss law security
confirmation agreement, dated as of the Third Amendment Effective Date, between
Swiss Holdco, as pledgor 1 and assignor 1, Swiss Finco, as assignor 2, the Lux
Borrower, as pledgor 2 and the Collateral Agent, as collateral agent, assignee
and pledgee and on behalf of the other Secured Parties, as pledgees.

ARTICLE II

2017 Term B Loans, Replacement Revolving Facility Commitments and Incremental
Revolving Facility Commitments

Section 2.1. 2017 Term B Loans. The Existing Borrowers confirm and agree that
they have requested to establish a new Class of Refinancing Term Loans (the
“2017 Term B Loans”) in the aggregate principal amount of $1,865,038,704.69 from
the 2017 Term B Lenders in accordance with Section 2.23(a) of the Credit
Agreement and the provisions hereof, effective on the Third Amendment Effective
Date. Effective on and at all times after the Third Amendment Effective Date,
(a) the proceeds of the 2017 Term B Loans will refinance in full the Initial
Term B Loans and Incremental Term B-1 Loans outstanding immediately prior to the
Effective Time, in each case, in accordance with Section 2.5 hereof and (b) the
2017 Term B Loans will constitute a separate Class of Other Term Loans and shall
have terms as set forth in the Amended Credit Agreement.

Section 2.2. 2017 Replacement Revolving Facility Commitments. The Existing
Borrowers confirm and agree that they have requested to establish a new Class of
Replacement Revolving Facility Commitments (the “2017 Replacement Revolving
Facility Commitments”) in the aggregate principal amount of $500,000,000.00 from
the 2017 Revolving Facility Lenders in accordance with Section 2.23(c) of the
Credit Agreement and the provisions hereof, effective on the Third Amendment
Effective Date. Effective on and at all times after the Third Amendment
Effective Date, (a) the 2017 Replacement Revolving Facility Commitments will
refinance and replace in full all 2015 Revolving Facility Commitments in effect
immediately prior to the

 

-6-



--------------------------------------------------------------------------------

Effective Time and all Revolving Facility Credit Exposure thereunder and (b) the
2017 Replacement Revolving Facility Commitments will constitute a separate
Class of Other Revolving Facility Commitments and shall have terms as set forth
in the Amended Credit Agreement; provided that the amendment set forth herein
adding the Additional Borrowers as Borrowers (as defined in the Amended Credit
Agreement) in respect of the 2017 Revolving Facility Commitments shall not be
effective until immediately after the effectiveness of the 2017 Replacement
Revolving Facility Commitments.

Section 2.3. 2017 Incremental Revolving Facility Commitments. The Existing
Borrowers confirm and agree that they have requested to establish Incremental
Revolving Facility Commitments (the “2017 Incremental Revolving Facility
Commitments”) in the aggregate principal amount of $400,000,000.00 from the 2017
Revolving Facility Lenders in accordance with Section 2.21 of the Credit
Agreement and herein, effective on the Third Amendment Effective Date (but
immediately after the effectiveness of the 2017 Replacement Revolving Facility
Commitments). Effective on and at all times after the Third Amendment Effective
Date (but not until immediately after the effectiveness of the 2017 Replacement
Revolving Facility Commitments), the 2017 Incremental Revolving Facility
Commitments will constitute an increase to, and form a single Class of Revolving
Facility Commitments together with, the 2017 Replacement Revolving Facility
Commitments and shall have terms as set forth in the Amended Credit Agreement.
The 2017 Replacement Revolving Facility Commitments, as increased by the 2017
Incremental Revolving Facility Commitments, shall be referred to herein, in the
Amended Credit Agreement and in each other Loan Document as the “2017 Revolving
Facility Commitments”.

Section 2.4. Agreements of 2017 Term B Lenders, 2017 Revolving Facility Lenders
and Administrative Agent.

(a) Subject to the satisfaction (or the waiver by the parties hereto) of the
conditions set forth in Article IV of this Amendment, the 2017 Term B Lenders
hereby severally agree to make 2017 Term B Loans on the Third Amendment
Effective Date in an aggregate principal amount equal to $1,865,038,704.69, the
proceeds of which 2017 Term B Loans will refinance in full the Initial Term B
Loans and Incremental Term B-1 Loans outstanding immediately prior to the
Effective Time in accordance with Section 2.5 below. On the Third Amendment
Effective Date, each 2017 Term B Lender will become a Term Lender for all
purposes of the Amended Credit Agreement.

(b) Each 2017 Revolving Facility Lender agrees that (i) effective on and at all
times after the Third Amendment Effective Date, such 2017 Revolving Facility
Lender will be bound by all obligations of a Revolving Facility Lender under the
Amended Credit Agreement in respect of its 2017 Revolving Facility Commitment in
the amount set forth opposite its name under the column entitled “Aggregate 2017
Revolving Facility Commitment” on Schedule A hereto and (ii) on the Third
Amendment Effective Date, subject to the satisfaction (or the waiver by the
parties hereto) of the conditions set forth in Article IV of this Amendment,
such 2017 Revolving Facility Lender will (A) provide 2017 Replacement Revolving
Facility Commitments in the amount set forth next to such 2017 Revolving
Facility Lender’s name under the column entitled “2017 Replacement Revolving
Facility Commitment” on Schedule A attached hereto and (B) immediately following
the establishment of the 2017 Replacement Revolving Facility

 

-7-



--------------------------------------------------------------------------------

Commitments, provide 2017 Incremental Revolving Facility Commitments in the
amount set forth next to such 2017 Revolving Facility Lender’s name under the
column entitled “2017 Incremental Revolving Facility Commitment” on Schedule A
attached hereto, in each case in accordance with the terms and subject to the
conditions set forth herein. On the Third Amendment Effective Date, each 2017
Revolving Facility Lender will become a Revolving Facility Lender for all
purposes of the Amended Credit Agreement. In addition, each 2017 Revolving
Facility Lender that is identified as a “Non-B/A Lender” on Schedule A attached
hereto hereby notifies the Administrative Agent that it is a Non-B/A Lender for
all purposes of the Amended Credit Agreement, and each of the Lux Borrower and
the Administrative Agent hereby accepts such notification for purposes of the
definition of “Non-B/A Lender” in the Amended Credit Agreement.

(c) As of the Effective Time, each 2017 Term B Lender and 2017 Revolving
Facility Lender (constituting, collectively, all of the Lenders as of the
Effective Time) hereby (i) confirms that it has received a copy of the Credit
Agreement, this Amendment, and all of the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent, the
2017 Facility Arrangers or any other 2017 Term B Lender or 2017 Revolving
Facility Lender or any other Lender, Agent or Arranger and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Amended
Credit Agreement; (iii) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Amended Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent and the Collateral Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with its
terms all of the obligations which by the terms of the Amended Credit Agreement
are required to be performed by it as a Term Lender or Revolving Facility
Lender, as applicable; (v) confirms that it meets all the requirements to be an
assignee of a Term Lender or a Revolving Facility Lender, as applicable, under
Section 9.04 of the Credit Agreement; and (vi) expressly consents pursuant to
Section 9.08(b) of the Credit Agreement to each of the amendments to the Credit
Agreement set forth or provided for herein.

(d) As of the Effective Time, the Administrative Agent hereby (i) confirms that
it has received the Term Loan Replacement Notice, the Revolving Facility
Replacement Notice and the Incremental Notice and that the period between its
receipt of the Term Loan Replacement Notice and the Revolving Facility
Replacement Notice and the date hereof is acceptable to it, (ii) confirms that
this Amendment is in form and substance satisfactory to it, (iii) confirms that
the terms of the 2017 Term B Loans (other than provisions relating to original
issue discount, upfront fees, interest rates and other pricing terms and
optional prepayment or mandatory prepayment or redemption terms) and the 2017
Replacement Revolving Facility Commitments (other than provisions relating to
fees, interest rates and other pricing terms and prepayment and commitment
reduction and optional redemption terms) are acceptable to it, (iv) confirms
that, except as expressly set forth herein, it requires no additional
documentation to evidence the 2017 Term B Loans or the 2017 Revolving Facility
Commitments and (v) approves each 2017 Term B Lender as a Term Lender and each
2017 Revolving Facility Lender as a

 

-8-



--------------------------------------------------------------------------------

Revolving Facility Lender under the Credit Agreement, in each case with respect
to this clause (v), to the extent such approval is required pursuant to Section
9.04(b)(i)(B) of the Amended Credit Agreement. As of the Effective Time, each of
the Administrative Agent and the Collateral Agent hereby expressly consents
pursuant to Section 9.08(b) of the Credit Agreement to each of the amendments to
the Credit Agreement set forth or provided for herein.

(e) As of the Effective Time, each person party hereto as an Issuing Bank and/or
Swingline Lender (constituting, collectively, all of the Issuing Banks and
Swingline Lenders as of the Effective Time) hereby (i) approves, to the extent
such approval is required in order for any 2017 Revolving Facility Lender
signatory hereto to qualify as an assignee of a Revolving Facility Lender under
Section 9.04 of the Credit Agreement, such 2017 Revolving Facility Lender as a
Revolving Facility Lender under the Credit Agreement and (ii) expressly consents
pursuant to Section 9.08(b) of the Credit Agreement to each of the amendments to
the Credit Agreement set forth or provided for herein.

(f) In addition, the Lux Borrower hereby notifies the Administrative Agent that,
in connection with the establishment of the 2017 Revolving Facility Commitments
and effective as of the Effective Time, it is designating each of Deutsche Bank
AG New York Branch, Barclays Bank PLC and Citibank, N.A. (collectively, the
“2017 Revolving Facility Issuing Banks”) as Issuing Banks under the Amended
Credit Agreement in accordance with the terms and conditions thereof. As of the
Effective Time, the Administrative Agent hereby confirms that each 2017
Revolving Facility Issuing Bank is acceptable to it as an Issuing Bank. Each
2017 Revolving Facility Issuing Bank hereby agrees to act as an Issuing Bank
under the Amended Credit Agreement in accordance with the terms and conditions
thereof. Each of the parties hereto agrees that the requirements of Section
2.05(l) of the Credit Agreement related to the designation and notification of
each 2017 Revolving Facility Issuing Bank as an Issuing Bank (including, without
limitation, the requirement for each 2017 Revolving Facility Issuing Bank to
execute a counterpart of the Credit Agreement) shall be deemed to have been
satisfied by the execution and delivery of this Amendment by each of the Lux
Borrower, the Administrative Agent and each 2017 Revolving Facility Issuing
Bank. The Existing Borrowers hereby confirm and agree that each of Wells Fargo
Bank, N.A., Goldman Sachs Bank USA, Mizuho Bank, Ltd., PNC Bank, National
Association and SunTrust Bank (collectively, the “Withdrawing Issuing Banks”) is
not an Issuing Bank under the 2017 Revolving Facility Commitments and that none
of the Withdrawing Issuing Banks shall be required to issue any Letters of
Credit under the 2017 Revolving Facility Commitments. Each Withdrawing Issuing
Bank confirms that, as of the Effective Time, (i) it has not issued any Letters
of Credit under the Credit Agreement that remain outstanding, (ii) it hereby
withdraws as an Issuing Bank under the Credit Agreement and (iii) the terms and
conditions of such withdrawal, as set forth in this Amendment, are satisfactory
to it.

Section 2.5. Term Loan Refinancing.

(a) On the Third Amendment Effective Date, all then outstanding Initial Term B
Loans and Incremental Term B-1 Loans shall be refinanced in full as follows:

(i) The Lux Borrower shall repay in full in cash the outstanding principal
amount of the Initial Term B Loans and/or Incremental Term B-1 Loans held by

 

-9-



--------------------------------------------------------------------------------

each Term Lender under the Credit Agreement prior to giving effect to this
Amendment (each such Term Lender, an “Existing Term Lender”) that is not party
hereto as a 2017 Term B Lender (each such Term Lender, a “Non-Converting Term
Lender”);

(ii) A portion of the Initial Term B Loans and/or Incremental Term B-1 Loans
held by each Existing Term Lender that is party hereto as a 2017 Term B Lender
(each, a “Converting Term Lender”) in an outstanding principal amount equal to
such Converting Term Lender’s 2017 Term B Loan Conversion Amount (the
“Converting Portion”) shall automatically be converted into a 2017 Term B Loan
in a principal amount equal to such Converting Term Lender’s 2017 Term B Loan
Conversion Amount (each such conversion, a “2017 Term Loan Conversion” and such
resulting 2017 Term B Loans, the “Converted 2017 Term B Loans”);

(iii) The Lux Borrower shall repay in full in cash the outstanding principal
amount of any Initial Term B Loans and/or Incremental Term B-1 Loans held by
each Converting Term Lender other than such Converting Term Lender’s Converting
Portion (the “Non-Converting Portion”);

(iv) Each 2017 Term B Lender as of the Third Amendment Effective Date that is
not a Converting Term Lender (each, a “New 2017 Term B Lender”) shall make to
the Lux Borrower a 2017 Term B Loan in a principal amount equal to the amount
set forth opposite such New 2017 Term B Lender’s name under the column entitled
“2017 Term B Loan Commitment” on Schedule A hereto (as to any New 2017 Term B
Lender, its “2017 Term B Loan Commitment” and such resulting 2017 Term B Loans,
“New 2017 Term B Loans”) on the Third Amendment Effective Date.

(b) Each 2017 Term B Lender hereby agrees to fund its 2017 Term B Loan on the
Third Amendment Effective Date as follows: (x) each Converting Term Lender shall
convert all or a portion of its Initial Term B Loans and/or Incremental Term B-1
Loans into a 2017 Term B Loan as provided in Section 2.5(a)(ii) above and
(y) each New 2017 Term B Lender shall fund in cash to the Lux Borrower an amount
equal to such New 2017 Term B Lender’s 2017 Term B Loan Commitment.

(c) Each Converting Term Lender’s Converted 2017 Term B Loans shall be allocated
ratably to the outstanding Borrowings of Initial Term B Loans and Incremental
Term B-1 Loans (based upon the relative principal amounts of Initial Term B
Loans and Incremental Term B-1 Loans, in each case subject to different Interest
Periods, held by such Converting Term Lender immediately prior to the Effective
Time). Each resulting borrowing of Converted 2017 Term B Loans shall constitute
a new Borrowing under the Amended Credit Agreement and be subject to the same
Interest Period (and the same LIBO Rate) applicable to the Initial Term B Loans
or Incremental Term B-1 Loans to which it relates, which Interest Period shall
continue in effect until such Interest Period expires and a new Type of
Borrowing is selected in accordance with the provisions of Section 2.07 of the
Amended Credit Agreement. New 2017 Term B Loans shall be initially incurred on
the Third Amendment Effective Date pursuant to Borrowings of Eurocurrency Loans
which shall be allocated to the outstanding deemed Borrowings of Converted 2017
Term B Loans on the Third Amendment Effective Date (based upon the relative
principal amounts of the Initial Term B Loans and Incremental Term B-1 Loans not
converted

 

-10-



--------------------------------------------------------------------------------

into Converted 2017 Term B Loans subject to different Interest Periods on the
Third Amendment Effective Date after giving effect to the foregoing provisions
of this clause (c)). Each such borrowing of New 2017 Term B Loans shall (A) be
added to (and made a part of) the related deemed Borrowing of Converted 2017
Term B Loans and (B) be subject to (x) an Interest Period which commences on the
Third Amendment Effective Date and ends on the last day of the Interest Period
applicable to the related deemed Borrowing of Converted 2017 Term B Loans to
which it is added and (y) the same LIBO Rate applicable to such deemed Borrowing
of Converted 2017 Term B Loans.

(d) On the Third Amendment Effective Date, the Lux Borrower shall pay in cash
(a) all accrued and unpaid interest on the outstanding Initial Term B Loans and
the Incremental Term B-1 Loans to but excluding the Third Amendment Effective
Date and (b) to each Non-Converting Term Lender and each Converting Term Lender
with a Non-Converting Portion (solely with respect to such Non-Converting
Portion), any breakage loss or expenses due under Section 2.16 of the Credit
Agreement. Notwithstanding anything to the contrary contained herein or in the
Credit Agreement or the Amended Credit Agreement, each Converting Term Lender
agrees to waive any entitlement to any breakage loss or expenses due under
Section 2.16 of the Credit Agreement with respect to any 2017 Term Loan
Conversion.

(e) Promptly following the Third Amendment Effective Date, all Notes, if any,
evidencing the Initial Term B Loans and/or the Incremental Term B-1 Loans shall
be cancelled and returned to the Existing Borrowers, and any 2017 Term B Lender
may request that its 2017 Term B Loan be evidenced by a Note pursuant to Section
2.09(e) of the Amended Credit Agreement.

(f) Notwithstanding anything to the contrary contained herein or in the Credit
Agreement or the Amended Credit Agreement, all proceeds of the 2017 Term B Loans
will be used solely to repay outstanding Initial Term B Loans and Incremental
Term B-1 Loans on the Third Amendment Effective Date.

ARTICLE III

Amendments

Subject to the occurrence of the Third Amendment Effective Date, the Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Amended Credit Agreement
attached as Annex A hereto.

ARTICLE IV

Conditions to Effectiveness

This Amendment shall become effective on the date (the “Third Amendment
Effective Date”) on which all of the following conditions have been satisfied
(or waived by the parties hereto):

(a) The Administrative Agent (or its counsel) shall have received from each
Borrower, each Loan Party and each of the 2017 Term B Lenders and 2017 Revolving

 

-11-



--------------------------------------------------------------------------------

Facility Lenders (constituting, collectively, all of the Lenders as of the
Effective Time) (x) a counterpart of this Amendment signed on behalf of such
party or (y) written evidence reasonably satisfactory to the Administrative
Agent and the 2017 Facility Lead Arrangers (which may include delivery of a
signed signature page of this Amendment by facsimile or other means of
electronic transmission (e.g., “pdf”)) that such party has signed a counterpart
of this Amendment.

(b) The Collateral Agent shall have received (i) from each Lux Party,
Mallinckrodt Group S.à r.l., Mallinckrodt UK LTD and Mallinckrodt Buckingham
Unlimited Company, a counterpart of the Lux Master Security Confirmation
Agreement and (ii) from the Lux Borrower, Swiss Holdco and Swiss Finco, a
counterpart of the Swiss Incremental Security Document.

(c) The Administrative Agent shall have received, on behalf of itself, the 2017
Term B Lenders and the 2017 Revolving Facility Lenders, a written opinion of
(i) Wachtell, Lipton, Rosen & Katz, as New York counsel for the Loan Parties,
(ii) Morris Nichols Arsht & Tunnell LLP, as Delaware counsel for the Loan
Parties, (iii) Holland & Hart LLP, as Nevada counsel for the Loan Parties,
(iv) Arthur Cox, as Irish counsel for the Loan Parties, (v) Allen & Overy,
société en commandite simple, (Luxembourg), as Luxembourg counsel for the Loan
Parties, (vi) NautaDutilh Avocats Luxembourg S.à r.l., as Luxembourg counsel for
the Administrative Agent, (vii) Vischer AG, as Swiss counsel for the Loan
Parties, and (viii) White & Case LLP, as English law counsel for the
Administrative Agent, in each case (A) dated the Third Amendment Effective Date,
(B) addressed to the Administrative Agent, the Collateral Agent, the 2017 Term B
Lenders and the 2017 Revolving Facility Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and the 2017 Facility Lead
Arrangers covering such matters relating to this Amendment as the Administrative
Agent or the 2017 Facility Lead Arrangers shall reasonably request.

(d) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or Director or similar officer of the Co-Borrower, each
of the Additional Borrowers, Mallinckrodt UK LTD and Mallinckrodt Buckingham
Unlimited Company, each dated the Third Amendment Effective Date and certifying:

1. a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(A) certified (to the extent available in any non-U.S. jurisdiction) as of a
recent date by the Secretary of State (or other similar official or Governmental
Authority in the case of any Loan Party organized outside the United States of
America) of the jurisdiction of its organization, or (B) otherwise certified by
the Secretary or Assistant Secretary or Director or similar officer of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party;

2. a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official or

 

-12-



--------------------------------------------------------------------------------

Governmental Authority in the case of any Loan Party organized outside the
United States of America);

3. that attached thereto is a true and complete copy of the by-laws (or articles
of association, partnership agreement, limited liability company agreement or
other equivalent constituent and governing documents) (to the extent such
concept or a similar concept exists under the laws of such Loan Party’s
jurisdiction of organization) of such Loan Party as in effect on the Third
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (4) below;

4. that attached thereto is a true and complete copy of resolutions duly adopted
by the Board of Directors (or equivalent governing body) of such Loan Party (or
its managing general partner or managing member), and, if applicable, by the
shareholders’ meeting of such Loan Party, authorizing the execution, delivery
and performance of the applicable agreements or documents referenced in
paragraph (a) or (b) above dated as of the Third Amendment Effective Date to
which such person is a party and, in the case of the Co-Borrower and the
Additional Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Third Amendment Effective Date;

5. as to the incumbency and specimen signature of each officer or authorized
signatory executing any agreement or document referenced in paragraph (a) or (b)
above or any other document delivered in connection herewith on behalf of such
Loan Party; and

6. as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(e) The Administrative Agent shall have received, in respect of each Lux Party
and Mallinckrodt Group S.à r.l., a director’s certificate dated as of the Third
Amendment Effective Date and signed by a director of each such Lux Party or
Mallinckrodt Group S.à r.l., as applicable, certifying the following items:
(i) an up-to-date copy of the articles of association of each such Lux Party or
Mallinckrodt Group S.à r.l., as applicable, (ii) an electronic copy of an
excerpt of the Luxembourg Trade and Companies Register (R.C.S. Luxembourg) dated
on the Third Amendment Effective Date, (iii) an up-to-date true certificate of
non-registration of judgments (certificat de non-inscription d’une décision
judiciaire) pertaining to such Lux Party or Mallinckrodt Group S.à r.l., as
applicable, of a recent date, issued by the Luxembourg Trade and Companies
Register (R.C.S. Luxembourg) dated as of the Third Amendment Effective Date and
reflecting the situation of each such Loan Party one day before, (iv) true,
complete and up-to-date board resolutions approving the entry by such Lux Party
or Mallinckrodt Group S.à r.l., as applicable, into, among others, this
Amendment, the Lux Master Security Confirmation Agreement and the Swiss
Incremental Security Document as the case may be, (v) a true and complete
specimen of signatures for each of the directors or

 

-13-



--------------------------------------------------------------------------------

authorized signatories having executed for and on behalf of such Lux Party or
Mallinckrodt Group S.à r.l., as applicable, this Amendment, the Lux Master
Security Confirmation Agreement and the Swiss Incremental Security Document as
the case may be, and (vi) a true, complete and up-to-date copy of the share
register of each Lux Party and Mallinckrodt Group S.à r.l. reflecting the
registration of the confirmation of the pledges created under the Lux Security
Documents in accordance with the Lux Master Security Confirmation Agreement.

(f) The Administrative Agent shall have received, in respect of Swiss Finco and
Swiss Holdco, a manager’s certificate dated as of the Third Amendment Effective
Date and signed by one or several authorized manager(s) of each such Loan Party,
respectively, certifying the following items: (i) a true and complete copy of
the excerpt from the commercial register and the articles of association, each
certified by the competent commercial register authority as of a recent date,
(ii) a true and complete copy of resolutions of its managers and quotaholder
duly adopted by its managers and quotaholder authorizing the execution, delivery
and performance of this Amendment and the Swiss Incremental Security Document
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect on the Third Amendment Effective Date and
(iii) specimen signatures of the authorized signatories appointed by the manager
resolutions to execute this Amendment and the Swiss Incremental Security
Document.

(g) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit C to the Credit Agreement and signed by a
director or authorized signatory of the Lux Borrower confirming the solvency of
the Lux Borrower and its Subsidiaries on a consolidated basis after giving
effect to the transactions contemplated by this Amendment on the Third Amendment
Effective Date.

(h) (i) The Existing Borrowers shall have paid to the Administrative Agent, for
the ratable account of (A) each New 2017 Term B Lender, an upfront fee equal to
0.125% of the aggregate amount of the 2017 Term B Loan Commitments of such New
2017 Term B Lender and (B) each Converting Term Lender, an upfront fee equal to
0.125% of the 2017 Term B Loan Conversion Amount of such Converting Term Lender,
with each such fee to be earned by, and payable to, each such New 2017 Term B
Lender or Converting Term Lender, as applicable on the Third Amendment Effective
Date, which such fees shall be payable in immediately available funds and, once
paid, be non-refundable; (ii) The Existing Borrowers shall have paid to the
Administrative Agent, for the ratable account of each 2017 Revolving Facility
Lender, an upfront fee equal to the sum of (A) 0.35% of the aggregate amount of
the excess (which cannot be less than $0) of the aggregate amount of the 2017
Revolving Facility Commitments of such 2017 Revolving Facility Lender over the
aggregate amount of the 2015 Revolving Facility Commitments of such 2017
Revolving Facility Lender (if any) immediately prior to the Effective Time and
(B) 0.25% of the aggregate amount of all other 2017 Revolving Facility
Commitments (if any) of such 2017 Revolving Facility Lender, with such fee to be
earned by, and payable to, each such 2017 Revolving Facility Lender on the Third
Amendment Effective Date, which such fee shall be payable in immediately
available funds and, once paid, be non-refundable; (iii) The Administrative
Agent shall have

 

-14-



--------------------------------------------------------------------------------

received, to the extent invoiced at least two (2) Business Days prior to the
Third Amendment Effective Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of White & Case LLP, NautaDutilh Avocats Luxembourg S.à r.l. and
Niederer Kraft & Frey AG) required to be reimbursed or paid by the Loan Parties
under this Agreement or under any Loan Document on or prior to the Third
Amendment Effective Date; and (iv) The 2017 Facility Arrangers shall have
received the payment of all fees (if any) required to be paid by the Parent in
connection with this Amendment pursuant to any separate agreement between the
Lux Borrower and any 2017 Facility Arranger.

(i) The conditions set forth in Section 2.23(a), Section 2.23(c) and Sections
2.21(a), (b) and (c) of the Credit Agreement (including, without limitation, the
conditions set forth in Section 4.01 of the Credit Agreement (as if the making
of the 2017 Term B Loans and the establishment of the 2017 Revolving Facility
Commitment hereunder were each a Borrowing)) shall have been satisfied so as to
permit the making of the 2017 Term B Loans, the establishment of the 2017
Replacement Revolving Facility Commitments and the 2017 Incremental Revolving
Facility Commitments, respectively; provided that satisfaction of all conditions
precedent in this Article IV other than this Section 4(i) shall constitute
satisfaction of the condition precedent set forth in Section 2.21(c)(iv) of the
Credit Agreement (it being acknowledged and agreed by the parties hereto that
the amendment set forth herein adding the Additional Borrowers as Borrowers in
respect of the 2017 Revolving Facility Commitments shall not to be effective
until immediately after the effectiveness of the 2017 Replacement Revolving
Facility Commitments). The Lux Borrower shall have delivered a certificate of a
Responsible Officer to the Administrative Agent, which certificate shall
(i) certify compliance with the conditions set forth in Section 2.23(a)(i),
Section 2.23(c)(i) and Sections 2.21(a), (c)(i), (ii) and (iii) of the Credit
Agreement, (ii) certify compliance (on a Pro Forma Basis) with the Financial
Covenant (if the Testing Condition is then satisfied) and the definition of
“Incremental Amount” in the Credit Agreement and (iii) certify compliance, after
giving effect to this Amendment, with Section 6.08(b) of the Amended Credit
Agreement.

(j) (A) All Revolving Facility Loans and Swingline Loans made pursuant to the
Revolving Facility Commitments as in effect immediately prior to the Effective
Time shall have been repaid in full pursuant to, and in accordance with the
requirements of, Section 2.11(a) of the Credit Agreement, together with all
interest, Fees and other amounts accrued under the Revolving Facility as of the
Effective Time, and (B) all Revolving Facility Commitments as in effect
immediately prior to the Effective Time shall have been terminated pursuant to,
and in accordance with the requirements of, Section 2.08(b) of the Amended
Credit Agreement (it being acknowledged and agreed that all Letters of Credit
issued and outstanding as of the Effective Time shall, pursuant to
Section 2.05(n) of the Amended Credit Agreement remain outstanding and be deemed
to have been issued under the 2017 Revolving Facility Commitments).

For purposes of determining compliance with the conditions precedent specified
herein, each 2017 Term B Lender and/or 2017 Revolving Facility Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the 2017 Term B

 

-15-



--------------------------------------------------------------------------------

Lenders and/or 2017 Revolving Facility Lenders (as applicable) unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Amendment shall have received notice from such 2017 Term B Lender or 2017
Revolving Facility Lender prior to the Third Amendment Effective Date specifying
its objection thereto. The Administrative Agent shall promptly notify the Lux
Borrower, the 2017 Term B Lenders, the 2017 Revolving Facility Lenders and each
other party to this Amendment of the Third Amendment Effective Date, and such
notice shall be conclusive and binding upon the 2017 Term B Lenders and the 2017
Revolving Facility Lenders.

ARTICLE V

Representations and Warranties

After giving effect to the amendments contained herein, on the Third Amendment
Effective Date each of the Borrowers hereby represents and warrants that:
(a) the execution, delivery and performance by such Borrower of this Amendment
has been duly authorized by all corporate, stockholder, partnership, limited
liability company or other organizational action required to be obtained by such
Borrower, (b) this Amendment has been executed and delivered by such Borrower
and constitutes the legal, valid and binding obligations of such Borrower
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing, (iv) the need for filings and registrations necessary to perfect
the Liens on the Collateral granted by such Borrower in favor of the Collateral
Agent, and (v) the effect of any Requirements of Law as they relate to pledges
of Equity Interests in Subsidiaries organized outside of the United States
(other than pledges made under the laws of the jurisdiction of formation of the
issuer of such Equity Interests), (c) the condition set forth in clause (i) of
Article IV hereof has been satisfied and (d) the amount of the 2017 Incremental
Revolving Facility Commitments does not exceed the Incremental Amount
(calculated in accordance with the definition thereof, including, without
limitation, assuming such 2017 Incremental Revolving Facility Commitments are
fully drawn).

ARTICLE VI

Miscellaneous

Section 6.1. Continuing Effect; No Other Amendments or Waivers. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Loan Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Loan Parties that would require an amendment, waiver
or consent of the Administrative Agent or the Lenders except as expressly stated
herein. Except as expressly waived hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect in accordance with their terms. This Amendment shall constitute a Loan
Document for all purposes of the Amended Credit Agreement and the other Loan
Documents.

 

-16-



--------------------------------------------------------------------------------

Section 6.2. Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 6.3. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 6.4. Reaffirmation; Acknowledgment. Each Loan Party hereby expressly
confirms and acknowledges the terms of this Amendment and affirms and reaffirms
(as the case may be), as of the date hereof, that (i) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Amendment and the transactions contemplated hereby; (ii) in the
case of each Borrower, its (A) 2017 Term B Loans and (B) its Revolving Facility
Credit Exposure with respect to the 2017 Revolving Facility Commitments, in each
case arising under this Amendment and the Amended Credit Agreement constitute
Obligations for all purposes of the Loan Documents (as modified hereby); and
(iii) its Guarantee of the Obligations (including, without limitation, the
Obligations with respect to the 2017 Term B Loans and the 2017 Revolving
Facility Commitments and the Revolving Facility Credit Exposure thereunder)
pursuant to the Amended Credit Agreement and/or the Subsidiary Guarantee
Agreement and its grant of Liens on the Collateral to secure the Obligations
(including, without limitation, the Obligations with respect to the 2017 Term B
Loans and the 2017 Revolving Facility Commitments and the Revolving Facility
Credit Exposure thereunder) pursuant to the Security Documents, subject, in each
case, to the limitations set forth in the Loan Documents, shall continue in full
force and effect, notwithstanding any amendment, supplement or modification
effected by this Amendment.

Section 6.5. Effect of Amendment. On and after the Third Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Amended Credit Agreement.

[Remainder of this page intentionally left blank]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

MALLINCKRODT PLC     By:   /s/ John Einwalter     Name:   John Einwalter
    Title:   Vice President & Treasurer MALLINCKRODT INTERNATIONAL FINANCE S.A.
    By:   /s/ John Einwalter     Name:   John Einwalter     Title:   Director
MALLINCKRODT CB LLC     By:   /s/ John Einwalter     Name:   John Einwalter
    Title:   Vice President & Treasurer MALLINCKRODT ARD HOLDINGS INC.     By:  
/s/ John Einwalter     Name:   John Einwalter     Title:   Vice President &
Treasurer MALLINCKRODT US HOLDINGS INC.     By:   /s/ John Einwalter     Name:  
John Einwalter     Title:   Vice President & Treasurer

 

 

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

MALLINCKRODT HOSPITAL PRODUCTS INC.     By:   /s/ John Einwalter     Name:  
John Einwalter     Title:   Vice President & Treasurer MEH, INC.     By:   /s/
John Einwalter     Name:   John Einwalter     Title:   Vice President &
Treasurer

MALLINCKRODT ENTERPRISES LLC

MALLINCKRODT US POOL LLC

MALLINCKRODT INC.

LUDLOW CORPORATION

MALLINCKRODT BRAND PHARMACEUTICALS INC.

MALLINCKRODT VETERINARY INC.

MALLINCKRODT US HOLDINGS LLC

IMC EXPLORATION COMPANY

MALLINCKRODT ENTERPRISES HOLDINGS, INC.

MALLINCKRODT LLC

MALLINCKRODT ARD FINANCE INC.

MALLINCKRODT ARD INC.

VIKING PROJECT COMPANY, LLC

MALLINCKRODT APAP LLC

MHP FINANCE INC.

MALLINCKRODT CRITICAL CARE FINANCE INC.

MALLINCKRODT MANUFACTURING LLC

INO THERAPEUTICS LLC

THERAKOS, INC.

STRATATECH CORPORATION

SPECGX LLC

    By:   /s/ John Einwalter     Name:   John Einwalter     Title:   Vice
President & Treasurer

 

 

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

MALLINCKRODT UK LTD     By:   /s/ Kenneth L. Wagner     Name:   Kenneth L.
Wagner     Title:   Director MKG MEDICAL UK LTD     By:   /s/ Kenneth L. Wagner
    Name:   Kenneth L. Wagner     Title:   Director MUSHI UK HOLDINGS LIMITED
    By:   /s/ Kenneth L. Wagner     Name:   Kenneth L. Wagner     Title:  
Director MALLINCKRODT ENTERPRISES UK LIMITED     By:   /s/ Kenneth L. Wagner
    Name:   Kenneth L. Wagner     Title:   Director MALLINCKRODT ARD HOLDINGS
LIMITED     By:   /s/ Kenneth L. Wagner     Name:   Kenneth L. Wagner     Title:
  Director

 

 

 

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

MALLINCKRODT PHARMACEUTICALS LIMITED     By:   /s/ Frank Scholz     Name:  
Frank Scholz     Title:   Director

MALLINCKRODT PHARMACEUTICALS LIMITED, in its capacity as a member of

MALLINCKRODT UK FINANCE LLP

    By:   /s/ Frank Scholz     Name:   Frank Scholz     Title:   Director
MALLINCKRODT HOLDINGS GMBH     By:   /s/ Alan Catterson     Name:   Alan
Catterson     Title:   Director MALLINCKRODT FINANCE GMBH     By:   /s/ Alan
Catterson     Name:   Alan Catterson     Title:   Director

 

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

MALLINCKRODT ARD IP LIMITED     By:   /s/ Alasdair Fenlon     Name:   Alasdair
Fenlon     Title:   Director MALLINCKRODT HOSPITAL PRODUCTS IP LIMITED     By:  
/s/ Alasdair Fenlon     Name:   Alasdair Fenlon     Title:   Director
MALLINCKRODT PHARMA IP TRADING DESIGNATED ACTIVITY COMPANY     By:   /s/
Alasdair Fenlon     Name:   Alasdair Fenlon     Title:   Director MALLINCKRODT
WINDSOR IRELAND FINANCE UNLIMITED COMPANY     By:   /s/ Alasdair Fenlon
    Name:   Alasdair Fenlon     Title:   Director MALLINCKRODT BUCKINGHAM
UNLIMITED COMPANY     By:   /s/ Robert Barlow     Name:   Robert Barlow
    Title:   Director

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

ACTHAR IP UNLIMITED COMPANY     By:   /s/ Alasdair Fenlon     Name:   Alasdair
Fenlon     Title:   Director MALLINCKRODT IP UNLIMITED COMPANY     By:   /s/
Alasdair Fenlon     Name:   Alasdair Fenlon     Title:   Director MALLINCKRODT
QUINCY S.À R.L.     By:   /s/ John Einwalter     Name:   John Einwalter
    Title:   Manager MALLINCKRODT LUX IP S.À R.L.     By:   /s/ John Einwalter
    Name:   John Einwalter     Title:   Manager MALLINCKRODT WINDSOR S.À R.L.
    By:   /s/ John Einwalter     Name:   John Einwalter     Title:   Manager
MALLINCKRODT INTERNATIONAL HOLDINGS S.À R.L.     By:   /s/ John Einwalter
    Name:   John Einwalter     Title:   Manager

 

 

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Issuing Bank, Swingline Lender, 2017 Term B Lender and 2017 Revolving Facility
Lender By:   /s/ Peter Cucchiara   Name: Peter Cucchiara   Title:   Vice
President By:   /s/ Auca Trifan   Name: Auca Trifan   Title:   Managing Director

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

Barclays Bank PLC, as 2017 Revolving Facility Lender and Issuing Bank By:   /s/
Vanessa Kurbatskiy   Name: Vanessa Kurbatskiy   Title:   Vice President

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

CITIBANK, N.A., as 2017 Revolving Facility Lender and Issuing Bank By:   /s/
Patricia Guerra Heh   Name: Patricia Guerra Heh   Title:   Vice President

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as 2017 Revolving Facility Lender and Issuing Bank By:  
/s/ Charles D. Johnston   Name: Charles D. Johnston   Title:   Authorized
Signatory

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as 2017 Revolving Facility Lender and Issuing Bank By:  
/s/ Chris Johnson   Name: Chris Johnson   Title:   Vice President

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as 2017 Revolving Facility Lender and
Issuing Bank By:   /s/ Christopher Day   Name: Christopher Day   Title:   Vice
President By:   /s/ Karim Rahimtoola   Name: Karim Rahimtoola   Title:
  Authorized Signatory

 

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as 2017 Revolving Facility Lender and Issuing Bank
By:   /s/ Michael King   Name: Michael King   Title:   Authorized Signatory

 

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as 2017 Revolving Facility Lender By:   /s/ Bertram H. Tang  
Name: Bertram H. Tang   Title:   Authorized Signatory

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

PNC Bank, National Association., as 2017 Revolving Facility Lender By:   /s/
Caleb A. Shapkoff   Name: Caleb A. Shapkoff   Title:   Vice President

Remaining Signature Pages

[To be held on file with the Administrative Agent]

 

[Signature Page to Refinancing Amendment No. 2 and Incremental Assumption
Agreement No.3]



--------------------------------------------------------------------------------

Schedule A

Commitment Schedule

 

[Schedule on file with the Administrative Agent]



--------------------------------------------------------------------------------

Annex A

[See Attached]



--------------------------------------------------------------------------------

CONFORMED COPY1

CREDIT AGREEMENT

Dated as of March 19, 2014

Among

MALLINCKRODT PLC,

as the Parent,

MALLINCKRODT INTERNATIONAL FINANCE S.A.,

as Lux Borrower,

MALLINCKRODT CB LLC,

as Co-Borrower,

THE LENDERS PARTY HERETO,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

 

 

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

1   This document is a conformed copy reflecting the Incremental Assumption
Agreement No. 1, dated August 14, 2014 and the Refinancing Amendment No. 1 and
Incremental Assumption Agreement No. 2, dated August 28, 2015. This document is
for convenience purposes only, and reference should be made to the actual
amendments as the governing instruments.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1  

Section 1.01      

   Defined Terms      1  

Section 1.02

   Terms Generally; Applicable Accounting Principles      80  

Section 1.03

   Effectuation of Transactions      7881  

Section 1.04

   Exchange Rates; Currency Equivalents      7881  

Section 1.05

   Change of Currency      82  

Section 1.06

   Timing of Payment or Performance      7982  

Section 1.07

   Times of Day      7982  

Section 1.08

   Classification of Loans and Borrowings      7982  

Section 1.09

   Special Luxembourg Provisions      7982  

ARTICLE II The Credits

     8083  

Section 2.01

   Commitments      8083  

Section 2.02

   Loans and Borrowings      84  

Section 2.03

   Requests for Borrowings      85  

Section 2.04

   Swingline Loans      8386  

Section 2.05

   Letters of Credit      88  

Section 2.06

   Funding of Borrowings      95  

Section 2.07

   Interest Elections      9296  

Section 2.08

   Termination and Reduction of Commitments      9498  

Section 2.09

   Repayment of Loans; Evidence of Debt      99  

Section 2.10

   Repayment of Term Loans and Revolving Facility Loans      100  

Section 2.11

   Prepayment of Loans      99102  

Section 2.12

   Fees      104  

Section 2.13

   Interest      106  

Section 2.14

   Alternate Rate of Interest      107  

Section 2.15

   Increased Costs      108  

Section 2.16

   Break Funding Payments      109  

Section 2.17

   Taxes      110  

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      109113  

Section 2.19

   Mitigation Obligations; Replacement of Lenders      115  

Section 2.20

   Illegality      117  

Section 2.21

   Incremental Commitments      118  

Section 2.22

   Extensions of Loans and Commitments      121  

Section 2.23

   Refinancing Amendments      124  

Section 2.24

   Defaulting Lender      127  

Section 2.25

   Loan Repurchases      125130  

ARTICLE III Representations and Warranties

     127132  

Section 3.01

   Organization; Powers      132  

Section 3.02

   Authorization      132  

Section 3.03

   Enforceability      128133  

 

i



--------------------------------------------------------------------------------

         Page  

Section 3.04      

  Governmental Approvals      133  

Section 3.05

  Financial Statements      133  

Section 3.06

  No Material Adverse Effect      129133  

Section 3.07

  Title to Properties; Possession Under Leases      129134  

Section 3.08

  Subsidiaries      134  

Section 3.09

  Litigation; Compliance with Laws      134  

Section 3.10

  Federal Reserve Regulations      130135  

Section 3.11

  Investment Company Act      135  

Section 3.12

  Use of Proceeds      135  

Section 3.13

  Tax Returns      135  

Section 3.14

  No Material Misstatements      131136  

Section 3.15

  Employee Benefit Plans      136  

Section 3.16

  Environmental Matters      136  

Section 3.17

  Security Documents      137  

Section 3.18

  Solvency      133138  

Section 3.19

  Labor Matters      138  

Section 3.20

  Insurance      138  

Section 3.21

  Intellectual Property; Licenses, Etc.      134139  

Section 3.22

  USA PATRIOT Act      139  

Section 3.23

  OFAC/Sanctions, etc.      139  

Section 3.24

  Foreign Corrupt Practices Act      139  

Section 3.25

  Luxembourg Regulatory Matters      139  

Section 3.26

  Existing Indebtedness      140  

ARTICLE IV Conditions of Lending

     136140  

Section 4.01

  All Credit Events      136140  

Section 4.02

  First Credit Event      137141  

ARTICLE V Affirmative Covenants

     142147  

Section 5.01

  Existence; Business and Properties      147  

Section 5.02

  Insurance      143148  

Section 5.03

  Taxes      148  

Section 5.04

  Financial Statements, Reports, etc.      144149  

Section 5.05

  Litigation and Other Notices      146151  

Section 5.06

  Compliance with Laws      151  

Section 5.07

  Maintaining Records; Access to Properties and Inspections      151  

Section 5.08

  Use of Proceeds      147152  

Section 5.09

  Compliance with Environmental Laws      147152  

Section 5.10

  Further Assurances; Additional Security      147152  

Section 5.11

  Rating      154  

Section 5.12

  Post Closing      150155  

Section 5.13

  Cadence IP Licensee.      150155  

 

ii



--------------------------------------------------------------------------------

         Page  

ARTICLE VI Negative Covenants

     151156  

Section 6.01      

  Indebtedness      151156  

Section 6.02

  Liens      161  

Section 6.03

  Sale and Lease-Back Transactions      161166  

Section 6.04

  Investments, Loans and Advances      166  

Section 6.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      166171  

Section 6.06

  Dividends and Distributions      174  

Section 6.07

  Transactions with Affiliates      170176  

Section 6.08

  Business of the Parent and the Subsidiaries      172177  

Section 6.09

  Restrictions on Subsidiary Distributions and Negative Pledge Clauses      178
 

Section 6.10

  Amendments to Intercompany Note Agreement      174179  

Section 6.11

  Fiscal Year      180  

Section 6.12

  Financial Covenant      180  

ARTICLE VII Events of Default

     175180  

Section 7.01

  Events of Default      175180  

ARTICLE VIII The Agents

     184  

Section 8.01

  Appointment      184  

Section 8.02

  Delegation of Duties      185  

Section 8.03

  Exculpatory Provisions      180185  

Section 8.04

  Reliance by Agents      181186  

Section 8.05

  Notice of Default      187  

Section 8.06

  Non-Reliance on Agents and Other Lenders      182187  

Section 8.07

  Indemnification      182187  

Section 8.08

  Agent in Its Individual Capacity      183188  

Section 8.09

  Successor Administrative Agent      183188  

Section 8.10

  Arrangers      184189  

Section 8.11

  Security Documents and Collateral Agent      184189  

Section 8.12

  Right to Realize on Collateral and Enforce Guarantees      185190  

Section 8.13

  Withholding Tax      186191  

Section 8.14

  Swiss Collateral      186191  

ARTICLE IX Miscellaneous

     187192  

Section 9.01

  Notices; Communications      187192  

Section 9.02

  Survival of Agreement      188193  

Section 9.03

  Binding Effect      189194  

Section 9.04

  Successors and Assigns      189194  

Section 9.05

  Expenses; Indemnity      200  

Section 9.06

  Right of Set-off      202  

Section 9.07

  Applicable Law      197202  

Section 9.08

  Waivers; Amendment      197202  

 

iii



--------------------------------------------------------------------------------

         Page  

Section 9.09

  Interest Rate Limitation      201206  

Section 9.10

  Entire Agreement      201206  

Section 9.11

  WAIVER OF JURY TRIAL      201206  

Section 9.12

  Severability      202207  

Section 9.13

  Counterparts      202207  

Section 9.14

  Headings      202207  

Section 9.15

  Jurisdiction; Consent to Service of Process      202207  

Section 9.16

  Confidentiality      203208  

Section 9.17

  Platform; Borrower Materials      204209  

Section 9.18

  Release of Liens and Guarantees      205210  

Section 9.19

  Judgment Currency      207212  

Section 9.20

  USA PATRIOT Act Notice      208213  

Section 9.21

  Agency of the Borrower for the Loan Parties      208213  

Section 9.22

  No Liability of the Issuing Banks      208213  

Section 9.23

  Co-Borrower 209Joint Borrowers      214  

Section 9.24

  Parallel Debt      209216  

Section 9.25

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      218
 

ARTICLE X Parent Guaranty

     211218  

Section 10.01

  Parent Guaranty      211218  

Section 10.02

  Obligations Unconditional      211218  

Section 10.03

  Reinstatement      212220  

Section 10.04

  Certain Additional Waivers      213220  

Section 10.05

  Remedies      213220  

Section 10.06

  Rights of Contribution      213220  

Section 10.07

  Guarantee of Payment; Continuing Guarantee      213220  

Section 10.08    

  New Parent      213220  

 

iv



--------------------------------------------------------------------------------

          Page  

Exhibits, Schedules and Annex

  

Exhibit A

  

Form of Assignment and Acceptance

  

Exhibit B

  

Form of Administrative Questionnaire

  

Exhibit C

  

Form of Solvency Certificate

  

Exhibit D-1

  

Form of Borrowing Request

  

Exhibit D-2

  

Form of Swingline Borrowing Request

  

Exhibit D-3

  

Form of Letter of Credit Request

  

Exhibit E

  

Form of Interest Election Request

  

Exhibit F

  

Form of Intercompany Subordination Terms

  

Exhibit G

  

Auction Procedures

  

Schedule 1.01(A)

  

Agreed Guarantee and Security Principles

  

Schedule 1.01(B)

  

Certain Excluded Equity Interests

  

Schedule 2.01

  

Commitments

  

Schedule 2.13(g)

  

Provisions Relating to Bankers’ Acceptances, Drafts and B/A Equivalent Notes

  

Schedule 3.04

  

Governmental Approvals

  

Schedule 3.05

  

Financial Statements

  

Schedule 3.08(a)

  

Subsidiaries

  

Schedule 3.08(b)

  

Subscriptions

  

Schedule 3.16

  

Environmental Matters

  

Schedule 3.20

  

Insurance

  

Schedule 3.21

  

Intellectual Property

  

Schedule 5.12

  

Post-Closing Items

  

Schedule 6.01

  

Indebtedness

  

Schedule 6.02(a)

  

Liens

  

Schedule 6.04

  

Investments

  

Schedule 6.07

  

Transactions with Affiliates

  

Schedule 9.01

  

Notice Information

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 19, 2014 (this “Agreement”), among
MALLINCKRODT PLC, a public limited company incorporated in Ireland with
registered number 522227 (the “Parent”), MALLINCKRODT INTERNATIONAL FINANCE
S.A., a public limited liability company (société anonyme) incorporated under
the laws of the Grand Duchy of Luxembourg (“Luxembourg”), having its registered
office at 42-44, Avenue de la Gare, L-1610 Luxembourg, and registered with the
Luxembourg Trade and Companies Register (R.C.S Luxembourg) under number B
172.865 (the “Lux Borrower”), Mallinckrodt CB LLC, a Delaware limited liability
company (the “Co-Borrower”), the LENDERS party hereto from time to time, and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders.

WHEREAS, the Parent, Merger Sub (as defined below) and Cadence Pharmaceuticals,
Inc., a Delaware corporation (“Cadence”), have entered into the Merger Agreement
(as defined below) pursuant to which Merger Sub will (x) make the Tender Offer
(as defined below) and (y) subject to the terms and conditions set forth
therein, merge with and into Cadence (the “Merger”), with Cadence surviving as a
wholly-owned indirect subsidiary of the Lux Borrower; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Tender Offer and the Merger Agreement, the Borrowers (as defined below) have
requested the Lenders to extend credit as set forth herein;

NOW, THEREFORE, the Lenders and the Issuing Banks (each as defined below) are
willing to extend such credit to the Borrowers on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2015 Revolving Facility Commitments” shall mean the Revolving Facility
Commitments established pursuant to the Second Amendment (consisting of the 2015
Replacement Revolving Facility Commitments (as defined in the Second Amendment),
as increased by the 2015 Incremental Revolving Facility Commitments (as defined
in the Second Amendment) and designated therein as a single Class of “2015
Revolving Facility Commitments”).

“2015 Revolving Facility Effective Date” shall have the meaning assigned to such
term in the Second Amendment.

“2015 Revolving Loans” shall mean a Revolving Facility Loan made (i) pursuant to
the 2015 Revolving Facility Commitments and (ii) pursuant to any Incremental
Revolving Facility Commitment made on the same terms as (and forming a single
Class with) the 2015 Revolving Facility Commitments referred to in clause (i) of
this definition.



--------------------------------------------------------------------------------

“ 2017 Revolving Facility Commitments” shall mean the Revolving Facility
Commitments established pursuant to the Third Amendment (consisting of the 2017
Replacement Revolving Facility Commitments (as defined in the Third Amendment),
as increased by the 2017 Incremental Revolving Facility Commitments (as defined
in the Third Amendment) and designated therein as a single Class of “2017
Revolving Facility Commitments”).

“2017 Revolving Loans” shall mean a Revolving Facility Loan made (i) pursuant to
the 2017 Revolving Facility Commitments and (ii) pursuant to any Incremental
Revolving Facility Commitment made on the same terms as (and forming a single
Class with) the 2017 Revolving Facility Commitments referred to in clause (i) of
this definition.

“ 2017 Term B Borrowing” shall mean any Borrowing comprised of 2017 Term B
Loans.

“ 2017 Term B Facility” shall mean the 2017 Term B Loans made pursuant to the
Third Amendment.

“ 2017 Term B Facility Maturity Date” shall mean September 24, 2024.

“ 2017 Term B Loan Commitment” shall have the meaning assigned to such term in
the Third Amendment.

“ 2017 Term B Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

“ 2017 Term B Loans” shall mean (a) the term loans made by the Term Lenders to
the Lux Borrower pursuant to Section 2.01(a) and the Third Amendment, and
(b) any Incremental Term Loans in the form of additional 2017 Term B Loans made
by the Incremental Term Lenders to the Lux Borrower pursuant to Section 2.01(c).
The initial aggregate principal amount of the 2017 Term B Loans as of the Third
Amendment Effective Date is $1,865,038,704.69.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%, (b)
the Prime Rate in effect on such day, (c) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, and (d) solely in the case of
Initial2017 Term B Loans, 1.75% and (e) solely in the case of the Incremental
Term B-1 Loans, 1.75%; provided, that for the avoidance of doubt, the LIBO Rate
for any day shall be based on the rate determined on such day at approximately
11:00 a.m. (London time) by reference to the ICE Benchmark Administration
Interest Settlement Rates (or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBO Rate available) for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the ICE Benchmark Administration (or the successor thereto
if the ICE Benchmark Administration is no longer making a LIBO Rate available)
as an authorized vendor for the purpose of displaying such rates). Any change in
such rate due to a change in the

 

2



--------------------------------------------------------------------------------

Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Accepting Term Lender” shall have the meaning assigned that term in Section
2.10(d).

“ Additional Borrowers” shall mean (a) each of (i) Mallinckrodt ARD Holdings
Inc., a Delaware corporation, (ii) Mallinckrodt US Holdings Inc., a Nevada
corporation, and (iii) MEH, Inc., a Nevada corporation and (b) any of
Mallinckrodt Enterprises LLC, a Delaware limited liability company, and/or
Mallinckrodt Hospital Products Inc., a Delaware corporation, to the extent
designated by the Lux Borrower provided that, in order for any such Person to be
designated as an Additional Borrower hereunder pursuant to this clause (b), (A)
the Lux Borrower shall have given the Administrative Agent no less than 10
Business Days’ written notice requesting that such Person be designated as an
Additional Borrower hereunder, (B) such Person shall have executed and delivered
to the Administrative Agent a joinder or supplement to this Agreement in form
and substance reasonably satisfactory to the Administrative Agent, (C) the
Administrative Agent shall have received such customary legal opinions and other
customary documentation with respect to such Person to the extent reasonably
requested by the Administrative Agent and consistent with the documentation
delivered under Sections 4.02(b), (c) and (l), (D) the Administrative Agent
shall have received from the Lux Borrower a certificate of a Responsible Officer
certifying that as of the date of its designation as an Additional Borrower
hereunder, such Person is in compliance with Section 6.08(b) and (E) such
Additional Borrower shall be subject to the provisions of Section 9.23
(including, without limitation, clause (f) thereof).

“Adjusted Consolidated EBITDA” shall mean, with respect to the Parent and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Parent and the Subsidiaries for such period plus

(a) the sum of, without duplication, in each case, to the extent deducted in or
otherwise reducing Consolidated Net Income for such period:

 

3



--------------------------------------------------------------------------------

(i)    provision for taxes based on income, profits or capital of the Parent and
the Subsidiaries for such period, without duplication, including, without
limitation, state franchise and similar taxes, and foreign withholding taxes
(including penalties and interest related to taxes or arising from tax
examination); plus

(ii)    (x) Interest Expense of the Parent and the Subsidiaries for such period
and (y) all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock of any Subsidiary of Parent or any Disqualified
Stock of the Parent and its Subsidiaries; plus

(iii)    depreciation, amortization (including amortization of intangibles,
deferred financing fees and actuarial gains and losses related to pensions and
other post-employment benefits, but excluding amortization of prepaid cash
expenses that were paid in a prior period) and other non-cash expenses
(excluding any such non-cash charges or expenses to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of the
Parent and the Subsidiaries for such period; plus

(iv)    any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Parent or net cash proceeds of an issuance of Equity Interests of the Parent
(other than Disqualified Stock) solely to the extent that such net cash proceeds
are excluded from the calculation of the Available Amount; plus

(v)    any non-cash losses related to non-operational hedging, including,
without limitation, resulting from hedging transactions for interest rate or
currency exchange risks associated with this Agreement or the Existing Senior
Notes; minus

(b) the sum of, without duplication, in each case, to the extent added back in
or otherwise increasing Consolidated Net Income for such period:

(i)    non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period and any items for which cash was received in any
prior period); plus

(ii)    any non-cash gains related to non-operational hedging, including,
without limitation, resulting from hedging transactions for interest rate or
currency exchange risks associated with this Agreement or the Existing Senior
Notes;

 

4



--------------------------------------------------------------------------------

in each case, on a consolidated basis and determined in accordance with
Applicable Accounting Principles.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Interest Expense of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of the Parent will be
added to (or subtracted from, in the case of non-cash items described in clause
(b) above) Consolidated Net Income to compute Adjusted Consolidated EBITDA,
(A) in the same proportion that the Net Income of such Subsidiary was added to
compute such Consolidated Net Income of the Parent, and (B) only to the extent
that a corresponding amount of the Net Income of such Subsidiary would be
permitted at the date of determination to be dividended or distributed to the
Parent by such Subsidiary without prior governmental approval (that has not been
obtained), and without direct or indirect restriction pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Subsidiary or
its stockholders.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (x) (a)
the LIBO Rate in effect for such Interest Period divided by (b) one minus the
Statutory Reserves applicable to such Eurocurrency Borrowing, if any, and (y) in
the case of Eurocurrency Borrowings composed of Initial2017 Term B Loans, 0.75%
or, in the case of Eurocurrency Borrowings comprised of Incremental Term B-1
Loans, 0.75%.

“Adjustment Date” shall have the meaning ascribed thereto in the definition of
“Pricing Grid”.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns; provided that as used herein and in the other Loan Documents, for
purposes of actions to be taken hereunder, notices to be received or payments to
be received or made in respect of Canadian Dollar Revolving Loans, the term
“Administrative Agent” shall mean the Canadian Sub-Agent until such time (if
any) as otherwise designated (on a prospective basis) by the Administrative
Agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Currency” shall mean Dollars and each Alternate Currency.

 

5



--------------------------------------------------------------------------------

“Agreed Guarantee and Security Principles” means the Agreed Guarantee and
Security Principles set forth on Schedule 1.01(A).

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans (or other Indebtedness, if
applicable), the yield thereon payable to all Lenders (or other lenders, as
applicable) providing such Loans (or other Indebtedness, if applicable) in the
primary syndication thereof, as reasonably determined by the Administrative
Agent in consultation with the Lux Borrower, whether in the form of interest
rate, margin, original issue discount, up-front fees, rate floors or otherwise;
provided, that original issue discount and up-front fees shall be equated to
interest rate assuming a four-year life to maturity (or, if less, the life of
such Loans (or other Indebtedness, if applicable)); and provided, further, that
“All-in Yield” shall not include arrangement, commitment, underwriting,
structuring or similar fees and customary consent fees for an amendment paid
generally to consenting lenders.

“Alternate Currency” shall mean, with respect to any Revolving Facility Loan or
Letter of Credit, Pounds Sterling, Canadian Dollars, Euros, Swiss Francs and any
other currency other than Dollars as may be acceptable to the Administrative
Agent and all of the Revolving Facility Lenders.

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternate Currency with Dollars.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Alternate Currency Revolving Loan” shall mean any Revolving Facility Loan
denominated in an Alternate Currency.

“Applicable Accounting Principles” shall mean, for any period, the accounting
principles applied as provided in Section 1.02.

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to 20152017 Revolving Loans, 0.275% per
annum or (ii) with respect to any Other Revolving Facility Commitments, the
“Applicable Commitment Fee” set forth in the applicable Extension Amendment or
Refinancing Amendment (as applicable).

 

6



--------------------------------------------------------------------------------

“Applicable Date” shall have the meaning assigned to such term in Section
9.08(f).

“Applicable L/C Sublimit” means, (i) with respect to each of the Issuing Banks
on the 20152017 Revolving Facility Effective Date, the amount set forth opposite
such Issuing Bank’s name on Schedule A to the SecondThird Amendment under the
column entitled “Applicable L/C Sublimit” and (ii) with respect to any other
person that becomes an Issuing Bank hereunder, such amount as agreed to in
writing by the Lux Borrower and such person at the time such person becomes an
Issuing Bank pursuant to the terms of the applicable agreement pursuant to which
such entity agrees to become an Issuing Bank hereunder, as each of the foregoing
amounts may be decreased or increased from time to time by the Lux Borrower with
the written consent of the applicable Issuing Bank. Notwithstanding the
foregoing or anything to the contrary in this Agreement, in the event that an
Issuing Bank (or a Revolving Facility Lender affiliated with such Issuing Bank)
assigns all or a portion of its Revolving Facility Commitment and/or Revolving
Facility Credit Exposure in accordance with Section 9.04(b), and substantially
concurrently therewith (x) the relevant assignee (or an Affiliate thereof)
becomes an Issuing Bank in accordance with the terms hereof and/or (y) one or
more other Issuing Banks agree to increase their Applicable L/C Sublimit in
accordance with the terms hereof, then the Applicable L/C Sublimit of such
Issuing Bank shall (automatically and without any further act on the part of any
person) be reduced by the aggregate amount of the new (or increased) Applicable
L/C Sublimit of such new (or existing) Issuing Bank(s).

“Applicable Margin” shall mean for any day (i) with respect to any Initial2017
Term B Loan, 2.75% per annum in the case of any Eurocurrency Loan or Bankers’
Acceptance Loan and 1.75% per annum in the case of any ABR Loan or Canadian
Prime Rate Loan; provided, however, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Parent
after the Closing Date, so long as no Default or Event of Default shall have
occurred and is continuing, the “Applicable Margin” with respect to an Initial
Term B Loan will be determined pursuant to the Pricing Grid; (ii) with respect
to any 20152017 Revolving Loan, 2.25% per annum in the case of any Eurocurrency
Loan and 1.25% per annum in the case of any ABR Loan; and (iii) with respect to
any Incremental Term B-1 Loan, 2.75% per annum in the case of any Eurocurrency
Loan and 1.75% per annum in the case of any ABR Loan; and (iv) with respect to
any Other Term Loan (other than the Incremental Term B-1 Loans) or Other
Revolving Loan, the “Applicable Margin” set forth in the Incremental Assumption
Agreement, Extension Amendment or Refinancing Amendment (as applicable) relating
thereto. For the avoidance of doubt, the Applicable Margin shall be determined
(x) for all periods prior to the 2015 Revolving Facility Effective Date, in
accordance with the definition of Applicable Margin (as in effect prior to the
2015 Revolving Facility Effective Date) and, (y) for all periods on and after to
the 2015 Revolving Facility Effective Date and prior to the Third Amendment
Effective Date, in accordance with the definition of Applicable Margin (as in
effect on the 2015 Revolving Facility Effective Date) and (z) for all periods on
and after the Third Amendment Effective Date, in accordance with the definition
of Applicable Margin (as in effect on the Third Amendment Effective Date).

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

 

7



--------------------------------------------------------------------------------

“Approved Fund” shall have the meaning assigned to such term in Section
9.04(b)(ii).

“Arrangers” shall mean, collectively, Deutsche Bank Securities Inc., Barclays
Bank PLC, Citigroup Global Markets Inc. and Wells Fargo Securities, LLC.

“Asset Sale” shall mean (x) any Disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of, any asset
or assets of the Parent or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than the Parent or a Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Lux Borrower (if required by Section 9.04), in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Lux Borrower.

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

“Auction Manager” shall have the meaning assigned to such term in Section
2.25(a).

“Auction Procedures” shall mean auction procedures with respect to Purchase
Offers set forth in Exhibit G hereto.

“Auto Renewal Letter of Credit” shall have the meaning assigned that term in
Section 2.05(c).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments (and
for the avoidance of doubt, the effective date for the 20152017 Revolving
Facility Commitments shall be the 2015 Revolving FacilityThird Amendment
Effective Date)) to but excluding the earlier of the Revolving Facility Maturity
Date for such Class and, in the case of each of the Revolving Facility Loans,
Revolving Facility Borrowings, Swingline Loans, Swingline Borrowings and Letters
of Credit, the date of termination of the Revolving Facility Commitments of such
Class.

 

8



--------------------------------------------------------------------------------

“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:

(a)    $150 million, plus

(b)    the Cumulative Retained Excess Cash Flow Amount on such date of
determination, plus

(c)    the aggregate amount of proceeds received after the Closing Date and
prior to such date of determination that would have constituted Net Proceeds had
they exceeded the threshold amounts required to qualify as Net Proceeds (the
“Below-Threshold Asset Sale Proceeds”), plus

(d)    the cumulative amounts of all prepayments declined by Term Lenders, plus

(e)    the Cumulative Parent Qualified Equity Proceeds Amount on such date of
determination, minus

(f)    the cumulative amount of Investments made with the Available Amount from
and after the Closing Date and on or prior to such time, minus

(g)    the cumulative amount of Restricted Payments made with the Available
Amount from and after the Closing Date and on or prior to such time;

provided, however, for purposes of determining the amount of Available Amount
available for Restricted Payments, the calculation of the Available Amount shall
not include any Below-Threshold Asset Sale Proceeds or any amounts described in
clause (d) above.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the Dollar Equivalent of the amount by which (a) the applicable
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (b) the applicable Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Revolving Facility Lender on any date pursuant to
Section 2.02(c) and Schedule 2.13(g) hereto, the difference between (i) the
result (rounded to the nearest whole Canadian cent, and with one-half of one
Canadian cent being rounded up) calculated on such day by dividing the aggregate
Face Amount of such Bankers’ Acceptance or Draft by the sum of one plus the
product of (x) the B/A Discount Rate (expressed as a decimal) applicable to such
Bankers’ Acceptance or Draft multiplied by (y) a fraction, the numerator of
which is the number of days in the term of such Bankers’ Acceptance or Draft and
the denominator of which is 365; and (ii) the aggregate applicable Drawing Fee.

 

9



--------------------------------------------------------------------------------

“B/A Discount Rate” shall mean:

(a)    with respect to Bankers’ Acceptances to be purchased by a Revolving
Facility Lender that is a Scheduled Bank, the CDOR Rate; and

(b)    with respect to Bankers’ Acceptances or completed Drafts to be purchased
by a Revolving Facility Lender that is not a Scheduled Bank, the CDOR Rate plus
ten(10) basis points (0.10%).

“B/A Equivalent Note” shall have the meaning provided in Schedule 2.13(g)
hereto.

“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.

“B/A Lender” shall mean any Revolving Facility Lender which is not a Non-B/A
Lender.

“ Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“ Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankers’ Acceptance” shall mean a Draft drawn by a Borrower and accepted by a
Revolving Facility Lender with respect to Canadian Dollar Revolving Loans
pursuant to Section 2.02(c) and Schedule 2.13(g) hereto.

“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and the exchange of such
Drafts for B/A Equivalent Notes, in each case as a component of the Canadian
Dollar Revolving Loans and as contemplated in Section 2.02(c) and Schedule
2.13(g) hereto.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

“Below-Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Available Amount”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person, or
if such person is

 

10



--------------------------------------------------------------------------------

owned or managed by a single entity, the board of directors or other governing
body of such entity.

“Borrower” shall mean each of the Lux Borrower, the Co-Borrower and the
Additional Borrowers (subject to Section 9.23) and the Co-Borrower, and the term
“Borrowers” shall mean bothall of the Lux Borrower and, the Co-Borrower and the
Additional Borrowers.

“Borrower Materials” shall have the meaning assigned to such term in Section
9.17(a).

“Borrowing” shall mean a group of Loans of a single Type and currency under a
single Facility, and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect; provided that the term
Borrowing shall include each consolidated borrowing of Converted 2017 Term B
Loans and New 2017 Term B Loans (in each case, as defined in the Third
Amendment) as provided in the Third Amendment.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, (b) in the case of ABR Loans, $1,000,000 and (c) in the case of
Swingline Loans, $500,000. Notwithstanding the foregoing, in the case of a
Borrowing denominated in an Alternate Currency, the Borrowing Minimum shall be
(x) the Alternate Currency Equivalent of the amounts described in the preceding
sentence or (y) such other Borrowing Minimum as may be agreed by the Lux
Borrower and the Administrative Agent for the respective Alternate Currency.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000,
(b) in the case of ABR Loans, $250,000 and (c) in the case of Swingline Loans,
$100,000. Notwithstanding the foregoing, in the case of a Borrowing denominated
in an Alternate Currency, the Borrowing Multiple shall be (x) the Alternate
Currency Equivalent of the amounts described in the preceding sentence or
(y) such other Borrowing Multiple as may be agreed by the Lux Borrower and the
Administrative Agent for the respective Alternate Currency.

“Borrowing Request” shall mean a request by the Lux Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit D-1 or
another form approved by the Administrative Agent.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with an ABR Loan, a
Eurocurrency Loan, a Bankers’ Acceptance Loan or a Canadian Prime Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of the country, if any, of such Agreed Currency (and,
if the Borrowings or L/C Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in euro).

 

11



--------------------------------------------------------------------------------

“Cadence” shall have the meaning assigned to such term in the first recital of
this Agreement.

“Cadence IP License” shall mean that certain IV APAP Agreement dated as of
February 21, 2006 by and among Cadence and Bristol-Myers Squibb Company (as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time).

“Cadence IP Licensee” shall mean the licensee under the Cadence IP License from
time to time, which as of the Closing Date shall be Cadence.

“Cadence Material Adverse Effect” shall mean (with capitalized terms other than
“Cadence Material Adverse Effect” used in this definition having the meanings
assigned thereto in the Merger Agreement unless otherwise specified in this
definition) any effect, state of facts, condition, circumstance, change, event,
development or occurrence that has a material adverse effect on the business,
condition (financial or otherwise), assets or results of operations of the
Company; provided that none of the following shall either alone or in
combination constitute, or be taken into account in determining whether there
has been, a Cadence Material Adverse Effect: (i) changes in general economic,
credit, capital or financial markets or political conditions in the United
States or Canada, including with respect to interest rates or currency exchange
rates, (ii) any outbreak or escalation of hostilities, acts of war (whether or
not declared), sabotage or terrorism, (iii) any hurricane, tornado, flood,
volcano, earthquake or other natural disaster, (iv) any change after the date
hereof in applicable Law or GAAP (or authoritative interpretation or enforcement
thereof), (v) general conditions in the pharmaceutical industry, (vi) the
failure, in and of itself, of Cadence to meet any internal or published
projections, forecasts, estimates or predictions in respect of revenues,
earnings or other financial or operating metrics, or changes in the market price
or trading volume of Shares or the credit rating of Cadence (it being understood
that the underlying facts giving rise or contributing to such failure or change
may be taken into account in determining whether there has been a Cadence
Material Adverse Effect if not otherwise excluded), (vii) solely for purposes of
the condition contained in Section 4.02(m), as set forth in Section 4.06 of the
Disclosure Letter (or in any other section of the Disclosure Letter if the
applicability of such disclosure to the condition contained in Section 4.02(m)
is reasonably apparent on the face of such disclosure), (viii) any Legal
Proceedings made or brought by any of the current or former stockholders of
Cadence (on their own behalf or on behalf of Cadence) arising out of or related
to the Merger Agreement (as defined in this Agreement) or any of the
transactions contemplated thereby, (ix) the execution and delivery of the Merger
Agreement or the consummation of the transactions contemplated thereby, or the
public announcement thereof, (x) any action taken by Cadence at the Parent’s
express written request, or (xi) the identity of the Parent, except in the cases
of clauses (i), (ii), (iii), (iv) or (v), to the extent that Cadence is
disproportionately adversely affected thereby as compared with other
participants in the pharmaceutical industry (in which case the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, or is reasonably expected to be, a Cadence Material
Adverse Effect).

“Canadian Dollar Revolving Loans” shall mean Revolving Facility Loans
denominated in Canadian Dollars. Each Canadian Dollar Revolving Loan shall be a
Bankers’ Acceptance Loan or a Canadian Prime Rate Loan.

 

12



--------------------------------------------------------------------------------

“Canadian Dollars”, “CAD” or “CAD$” shall mean the lawful currency of Canada.

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
expressed on the basis of a 365-day or 366-day year (as applicable) equal to the
greater of (i) the per annum rate of interest quoted or established as the
“prime rate” of DB Canada which it quotes or establishes for such day as its
reference rate of interest in order to determine interest rates for commercial
loans made in Canadian Dollars in Canada to its Canadian borrowers and (ii) the
30-day CDOR Rate plus 100 basis points per annum, in each instance, as of such
day, adjusted automatically with each quoted or established change in such rate,
all without the necessity of any notice to the Parent, any Borrower or any other
person. Any change in the Canadian Prime Rate due to a change in the “prime
rate” or the average rate for Canadian Dollar bankers’ acceptances shall be
effective as of the opening of business on the effective day of such change in
the “prime rate” or the average rate for Canadian Dollar bankers’ acceptances,
respectively.

“Canadian Prime Rate Loans” shall mean any Canadian Dollar Revolving Loan during
the period which it bears interest at a rate determined by reference to the
Canadian Prime Rate.

“Canadian Sub-Agent” shall mean DB Canada, or any other affiliate of Deutsche
Bank AG New York Branch designated by Deutsche Bank AG New York Branch to act in
such capacity.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with Applicable Accounting Principles, are or should be included
in “additions to property, plant or equipment” or similar items reflected in the
statement of cash flows of such person; provided, however, that, Capital
Expenditures for the Parent and the Subsidiaries shall not include:

(a)    expenditures to the extent made with proceeds of the issuance of
Qualified Equity Interests (other than Disqualified Stock) of the Parent or
capital contributions to the Parent or funds that would have constituted Net
Proceeds under clause (a) of the definition of the term “Net Proceeds” (but that
will not constitute Net Proceeds as a result of the first or second proviso to
such clause (a)); provided that (i) this clause (a) shall exclude expenditures
made with the proceeds from sales of Equity Interests financed as contemplated
by Section 6.04(e)(iii), proceeds of Equity Interests used to make Investments
pursuant to Section 6.04(p), proceeds of Equity Interests used to make a
Restricted Payment in reliance on clause (x) of the proviso to Section 6.06(b)
and (ii) such proceeds are not included in any determination of the Available
Amount;

(b)    expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Parent and the Subsidiaries to the extent such

 

13



--------------------------------------------------------------------------------

proceeds are not then required to be applied to prepay Term Loans pursuant to
Section 2.11(b);

(c)    interest capitalized during such period;

(d)    expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding the Parent,
the Borrowers or any Subsidiary) and for which none of the Parent, the Borrowers
or any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

(e)    the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f)    the purchase price of equipment purchased during such period to the
extent that the consideration therefor consists of any combination of (i) used
or surplus equipment traded in at the time of such purchase, (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) assets Disposed of pursuant to Section 6.05(m);

(g)    Investments in respect of a Permitted Business Acquisition; or

(h)    the purchase of property, plant or equipment made with proceeds from any
Asset Sale to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.11(b).

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with Applicable Accounting Principles.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

14



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, with respect to the Parent and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Parent or any Subsidiary,
including such fees paid in connection with the Transactions or upon entering
into a Qualified Receivables Facility, and (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Qualified
Receivables Facility or any amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to the Parent, a
Borrower or any Subsidiary Loan Party cash management services for collections,
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services), any demand deposit, payroll, trust or operating
account relationships, commercial credit cards, merchant card, purchase or debit
cards, non-card e-payables services, and other cash management services,
including electronic funds transfer services, lockbox services, stop payment
services and wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

“CDOR Rate” shall mean, on any day, the per annum rate of interest which is the
rate determined as being the arithmetic average of the rates (expressed as an
annual percentage rounded upwards to the nearest fifth decimal point) applicable
to Canadian Dollar bankers’ acceptances having a term equal or comparable
maturity dates as the applicable Bankers’ Acceptance Loans, as the case may be,
proposed to be incurred by the Luxany Borrower displayed and identified as such
on the display referred to as the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service as at approximately 10:00 A.M.
(New York City time) on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day (as adjusted by the Canadian Sub-Agent in
good faith after 10:00 A.M. (New York City time) to reflect any error in a
posted rate of interest or in the posted average annual rate of interest);
provided, however, if such a rate does not appear on such CDOR Page, then the
CDOR Rate, on any day, shall be the discount rate quoted to the Canadian
Sub-Agent (determined as of 10:00 A.M. (New York City time)) on such day at
which the Canadian Sub- Agent would purchase its own bankers’ acceptances in a
comparable face amount and with comparable maturity dates to the Bankers’
Acceptance Loans, proposed to be incurred by the Luxany Borrower on such day, or
if such day is not a Business Day, then on the immediately preceding Business
Day.

“ CFC Holdco” means any Domestic Subsidiary that has no material assets other
than Equity Interests in one or more persons that are Foreign Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.15(b), by any Lending Office of such Lender or by such Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided, however, that notwithstanding anything herein to the
contrary, (x) all requests, rules, guidelines or directives under or issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act,
all interpretations and applications thereof and any compliance by a Lender with
any request or directive relating thereto and (y) all requests, rules,
guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under clause (x) and (y) be deemed to be a “Change
in Law” but only to the extent a Lender is imposing applicable increased costs
or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other similarly
situated borrowers.

“Change of Control” shall mean, at any time after the Closing Date, (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent; (b)
the Parent shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Lux Borrower or the Co-Borrower (or, if the Parent is a New
Parent, of any person which previously constituted a Parent and continues to
exist); (c) occupation of a majority of the seats (other than vacant seats) on
the Board of Directors of the Parent by persons who (i) were not members of the
Board of Directors of the Parent on the Closing Date and (ii) whose election to
the Board of Directors of the Parent or whose nomination for election by the
stockholders of the Parent was not approved by a majority of the members of the
Board of Directors of the Parent then still in office who were either members of
the Board of Directors on the Closing Date or whose election or nomination for
election was previously so approved; or (d) a “Change of Control” (as defined in
any indenture or credit agreement in respect of any Material Indebtedness for
borrowed money) shall have occurred. For purposes of this definition, any New
Parent designated as such pursuant to Section 10.08 shall not be considered a
“person” or “group” for purposes of clause (a) above; provided that (x) at the
time such person became a New Parent (i) no “person” or “group” beneficially
owned, directly or indirectly, more than 35% of the ordinary voting power
represented by the issued and outstanding Equity Interests of such New Parent
and (ii) the Board of Directors of the New Parent did not violate the
requirements of immediately preceding clause (c) (with the first reference
therein to “Parent” to be deemed to refer to “New Parent” and with references to
the “Parent” in sub-clauses (i) and (ii) of said clause (c) to be deemed to be
references to the person which was Parent immediately before the succession of
the New Parent as the Parent) and (y) after any person becomes a New Parent in
accordance with Section 10.08 and the preceding provisions of this sentence, all
references above (except in sub-clause (c)(i) above) to the Parent shall be
deemed to be references to the New Parent (as the successor Parent).

 

16



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term B Loans,
Incremental Term B-1 Loans, 2017 Term B Loans, Other Term Loans, Initial
Revolving Loans, 2015 Revolving Loans, 2017 Revolving Loans or Other Revolving
Loans; and (b) when used in respect of any Commitment, whether such Commitment
is in respect of a commitment to make Initial Term B Loans, Incremental Term B-1
Loans, 2017 Term B Loans, Other Term Loans, Initial Revolving Loans, 2015
Revolving Loans, 2017 Revolving Loans or Other Revolving Loans. Other Term Loans
or Other Revolving Loans that have different terms and conditions (together with
the Commitments in respect thereof) from the Initial Term B Loans or,
Incremental Term B-1 Loans, 2017 Term B Loans, the Initial Revolving Loans or,
the 2015 Revolving Loans or the 2017 Revolving Loans, respectively, or from
other Other Term Loans or other Other Revolving Loans, as applicable, shall be
construed to be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean March 19, 2014.

“Co-Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include all other property that is subject to any Lien in favor
of the Administrative Agent, the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document; provided, that
notwithstanding anything to the contrary herein or in any Security Document or
other Loan Document, in no case shall the Collateral include any Excluded
Property.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(b) and (c) and Schedule 5.12):

(a)    on the Closing Date, the Collateral Agent shall have received (i) from
the Parent, a counterpart of each Irish Security Document, (ii) from the Lux
Borrower, a counterpart of each Lux Security Document, (iii) from Swiss Holdings
and Swiss Finco, a counterpart of each Swiss Security Document, (iv) from each
Subsidiary Loan Party that is a Domestic Subsidiary and Swiss Finco, a
counterpart of the U.S. Collateral Agreement and (v) from each Subsidiary Loan
Party, a counterpart of the Subsidiary Guarantee Agreement, in each case duly
executed and delivered on behalf of such person;

(b)    on the Closing Date, subject (where applicable) to the Agreed Guarantee
and Security Principles, (i)(x) all outstanding Equity Interests of the Lux
Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Loan Parties,

 

17



--------------------------------------------------------------------------------

other than Excluded Securities, and (y) all Indebtedness owing to any Loan
Party, other than Excluded Securities, shall have been pledged or assigned for
security purposes pursuant to the Security Documents and (ii) the Collateral
Agent shall have received certificates, updated share registers (where necessary
under the laws of any applicable jurisdiction in order to create a perfected
security interest in such Equity Interests) or other instruments (if any)
representing such Equity Interests (other than certificates or instruments
issued by Cadence or subsidiaries of Cadence that are not received from Cadence
on or prior to the Closing Date, with any such certificates or instruments to be
delivered as promptly as practical (and in any event within 90 days, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, after the Closing Date)) and any notes or other instruments required
to be delivered pursuant to the applicable Security Documents, together with
stock powers, note powers or other instruments of transfer with respect thereto
(as applicable) endorsed in blank;

(c)    in the case of any person that (x) becomes a Subsidiary Loan Party after
the Closing Date, the Collateral Agent shall have received, subject (where
applicable) to the Agreed Guarantee and Security Principles, (i) a supplement to
the Subsidiary Guarantee Agreement and (ii) supplements to one or more of the
Security Documents, if applicable, in the form specified therefor or otherwise
reasonably acceptable to the Administrative Agent, in each case, duly executed
and delivered on behalf of such Subsidiary Loan Party or (y) was already a Loan
Party organized outside the United States, Luxembourg or Switzerland but is
required to provide more expansive security interests with respect to Collateral
owned or acquired by it than that applicable to Investment Property (for one or
more of the reasons described in the penultimate paragraph of this definition),
the Collateral Agent (at the time of the relevant transactions described in the
penultimate paragraph of this definition or such later time as may be agreed by
the Administrative Agent in its sole discretion) shall have received supplements
to, or modifications of, relevant Security Documents, as applicable, in a form
already specified or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Loan Party
and covering, subject to the Agreed Guarantee and Security Principles, all
assets otherwise required as Collateral (without regard to the limitation
contained in the penultimate paragraph of this definition that Collateral
provided by such a Loan Party shall only consist of Investment Property and
proceeds thereof);

(d)    after the Closing Date, subject (where applicable) to the Agreed
Guarantee and Security Principles, (x) all outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and (y) all
Equity Interests directly acquired by a Loan Party after the Closing Date, other
than Excluded Securities, shall have been pledged pursuant to the Security
Documents, together with stock powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

(e)    except as otherwise contemplated by this Agreement or any Security
Document, and subject (where applicable) to the Agreed Guarantee and Security
Principles, all documents and instruments, including Uniform Commercial Code
financing statements (or their equivalent in any other applicable jurisdiction),
and filings with the United States Copyright Office and the United States Patent
and Trademark

 

18



--------------------------------------------------------------------------------

Office, and all other actions reasonably requested by the Collateral Agent
(including those required by applicable Requirements of Law) to be delivered,
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been delivered, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(f)    evidence of the insurance required by the terms of Section 5.02 hereof;
and

(g)    after the Closing Date, the Collateral Agent shall have received, subject
(where applicable) to the Agreed Guarantee and Security Principles, (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Security Documents, and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.

Notwithstanding the foregoing or anything else in this Agreement, except (1) as
otherwise required by Section 6.05(n) and (2) in connection with a Permitted
Business Acquisition that, but for the provision of Guarantees and Collateral
from or with respect to the acquired entities or assets (or by the Loan Party
acquiring same), would not satisfy the test set forth in clause (vi) of the
definition thereof, the Collateral provided by any Guarantor organized outside
the United States, Luxembourg or Switzerland shall be limited to (A) property of
a kind that would constitute Investment Property (including, without limitation,
Equity Interests and promissory notes or other instruments evidencing
Indebtedness) and proceeds thereof and (B) Collateral and any proceeds of
Collateral received by it from other Guarantors; provided that (i), except as
otherwise required by Section 6.05(n), any Guarantor organized outside the
United States shall not be required to execute or deliver local law pledge or
security agreements (in jurisdictions other than such Guarantor’s jurisdiction
of organization), or take actions to perfect such security interests in such
other local law jurisdictions, with respect to the Equity Interests of any of
its subsidiaries which is not a Borrower or a Guarantor, unless the Fair Market
Value of the Equity Interests of such subsidiary equals or exceeds $50 million
and (ii) no Guarantor organized outside the United States, Luxembourg, or
Switzerland shall be required to take any action to effect the grant or
perfection of any security interest in any Collateral described in the foregoing
clause (B) unless the Fair Market Value of such Collateral equals or exceeds
$50 million.

In addition, notwithstanding the foregoing or anything else in this Agreement,
Lux Holdco (or its Swiss branch, Mallinckrodt Group S.à.r.l., Luxembourg (LU),
Neuhausen am Rheinfall branch, with registered seat in Neuhausen am Rheinfall,
under the company number CHE-342.042.069), or all of the assets thereof (such
branch or assets, the “Swiss Branch”)) shall not be required to become a
Guarantor or grant Liens over any of its assets (including Equity Interests of
its subsidiaries) to secure the Obligations until the date that the Swiss Branch
has been transferred to or reincorporated as a newly-formed subsidiary (1) not
organized or incorporated in the United States or any State thereof and (2) not
owning directly or indirectly any wholly-owned subsidiary of the Parent
organized or incorporated in the United States or any

 

19



--------------------------------------------------------------------------------

State thereof; provided that such transfer or reincorporation of the Swiss
Branch shall occur no later than 90 days after the Closing Date (with such date
being subject to one or more extensions to be granted in the sole and absolute
discretion of the Administrative Agent). For the avoidance of doubt, the
immediately preceding sentence shall not require Lux Holdco or its Swiss Branch
to become a Guarantor or grant Liens over any of its assets (including Equity
Interests of its subsidiaries) at any time that Lux Holdco is not otherwise
required to become a Guarantor under this Agreement.

“Commitment Fee” shall have the meaning assigned to such term in Section
2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment (it being understood that a Swingline
Commitment does not increase the applicable Swingline Lender’s Revolving
Facility Commitment).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Lux Borrower (not to be unreasonably
withheld or delayed), which consent shall specify that it is being made pursuant
to the proviso in the definition of Conduit Lender and provided that the
designating Lender provides such information as the Lux Borrower reasonably
requests in order for the Lux Borrower to determine whether to provide its
consent or (b) be deemed to have any Commitment.

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) all Indebtedness of the type set forth in clauses (a),
(b), (e) (to the extent related to any Indebtedness that would otherwise
constitute Consolidated Debt), (f), (h) (other than letters of credit, to the
extent undrawn), (i) (other than bankers’ acceptances to the extent undrawn),
(j), (k) (to the extent related to any Indebtedness that would otherwise
constitute Consolidated Debt) and (l) of the definition of “Indebtedness” of the
Parent and the Subsidiaries determined on a consolidated basis on such date;
provided, that the amount of any Indebtedness (including the Indebtedness under
this Agreement) with respect to which the applicable obligors have entered into
currency hedging arrangements shall be calculated giving effect to such currency
hedging arrangements.

 

20



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its subsidiaries for such period, on
a consolidated basis, in accordance with Applicable Accounting Principles;
provided, however, that, without duplication:

(a)     any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges, any
severance expenses, relocation expenses, curtailments or modifications to
pension and post-retirement employee benefit plans, excess pension charges, any
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternate uses and fees, expenses or charges
relating to new product lines, Milestone Payments under intellectual property
licensing agreements, facilities closing or consolidation costs, acquisition
integration costs, facilities opening costs, project start-up costs, business
optimization costs, (including inventory optimization programs), systems
establishment costs, contract termination costs, future lease commitments, other
restructuring charges, reserves or expenses, signing, retention or completion
bonuses, expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses or charges or change in control payments
related to the Transaction or the Separation, in each case, shall be excluded;

(b)     effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by Applicable Accounting Principles, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;

(c)     the cumulative effect of a change in accounting principles (which shall
in no case include any change in the comprehensive basis of accounting) during
such period shall be excluded;

(d)     (i) any net after-tax income or loss from disposed, abandoned,
transferred, closed or discontinued operations, (ii) any net after-tax gain or
loss on disposal of disposed, abandoned, transferred, closed or discontinued
operations and (iii) any net after-tax gains or losses (less all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Parent) shall be excluded;

(e)     any net after-tax gains or losses, or any subsequent charges or expenses
(less all fees and expenses or charges relating thereto), attributable to the
early extinguishment of Indebtedness, hedging obligations or other derivative
instruments shall be excluded;

(f)     the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a guarantor), shall be included only to
the extent of the

 

21



--------------------------------------------------------------------------------

amount of dividends or distributions or other payments actually paid in cash or
cash equivalents (or to the extent converted into cash or cash equivalents) to
the referent person or a Subsidiary thereof in respect of such period;

(g)     solely for purposes of calculating Available Amount, the Net Income for
such period of any subsidiary of such person shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such subsidiary or its equityholders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any such
subsidiary to such person or a subsidiary of such person (subject to the
provisions of this clause (g)), to the extent not already included therein;

(h)     any impairment charge or asset write-off and amortization of
intangibles, in each case pursuant to Applicable Accounting Principles, shall be
excluded; provided that in no event shall amortization of intangibles so
excluded in any period of four consecutive fiscal quarters exceed the greater of
$20.0 million and 10% of Consolidated Net Income for such period (before giving
effect to such exclusion);

(i)     any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded;

(j)     any (i) non-cash compensation charges, (ii) costs and expenses after the
Closing Date related to employment of terminated employees, or (iii) costs or
expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights existing on the Closing Date of
officers, directors and employees, in each case of such person or any of its
subsidiaries, shall be excluded;

(k)     accruals and reserves that are established or adjusted within 12 months
after the Closing Date (excluding any such accruals or reserves to the extent
that they represent an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) and that are so required to be established or adjusted in accordance
with Applicable Accounting Principles or as a result of adoption or modification
of accounting policies shall be excluded;

(l)     the Net Income of any person and its Subsidiaries shall be calculated by
deducting the income attributable to, or adding the losses attributable to, the
minority equity interests of third parties in any non-Wholly Owned Subsidiary;

 

22



--------------------------------------------------------------------------------

(m)     any unrealized gains and losses related to currency remeasurements of
Indebtedness, and any unrealized net loss or gain resulting from hedging
transactions for interest rates, commodities or currency exchange risk, shall be
excluded;

(n)     to the extent covered by insurance and actually reimbursed, or, so long
as such person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; and

(o)     non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to
Consolidated Net Income).

Consolidated Net Income presented in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency
during, and applied to, each fiscal quarter in the period for which Consolidated
Net Income is being calculated.

“Consolidated Secured Net Debt” shall mean, as of any date of determination, (i)
Consolidated Debt to the extent secured by Liens on all or any portion of the
assets of the Parent or its Subsidiaries on such date (including, for the
avoidance of doubt, Qualified Receivables Facility) less (ii) the Unrestricted
Cash of the Parent and its Subsidiaries on such date. Notwithstanding anything
to the contrary contained above, all Indebtedness incurred pursuant to this
Agreement (including any such Indebtedness incurred pursuant to any Incremental
Loan) or pursuant to Sections 6.01(b) and (v), and any Permitted Refinancing
Indebtedness or Refinancing Notes (or successive Permitted Refinancing
Indebtedness or Refinancing Notes) incurred under Sections 6.01(b) or (v)
(whether or not secured) shall be included as if secured by Liens as a component
of Consolidated Debt pursuant to clause (i) of the immediately preceding
sentence; provided that any such Permitted Refinancing Indebtedness (x) if
unsecured, shall not constitute a component of Consolidated Debt if, when
incurred, such Indebtedness is independently permitted to be incurred under
Section 6.01(p) (or is subsequently reclassified as outstanding thereunder) and
(y) if secured by the Collateral on a junior lien basis, shall cease to
constitute a component of Consolidated Secured Net Debt for purposes of the
First Lien Secured Net Leverage Ratio only, if, when incurred, such Indebtedness
is independently permitted to be incurred under Section 6.01(p), and permitted
to be secured under Section 6.02(ff) (or is subsequently permitted to be
outstanding and secured under said Sections).

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Parent and the Subsidiaries, determined on a consolidated
basis in accordance with Applicable Accounting Principles, as set forth on the
consolidated balance sheet of the Parent as of the last day of the Test Period
ending immediately prior to such date for which financial statements of the
Parent have been delivered (or were required to be delivered) pursuant to
Section 4.02(h), 5.04(a) or 5.04(b), as applicable. Consolidated Total Assets
shall be determined on a Pro Forma Basis.

 

23



--------------------------------------------------------------------------------

“Consolidated Total Net Debt” shall mean, as of any date of determination, (i)
Consolidated Debt on such date less (ii) the Unrestricted Cash of the Parent and
its Subsidiaries on such date.

“Continuing Letter of Credit” shall have the meaning assigned to such term in

Section 2.05(k).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Parent Qualified Equity Proceeds Amount” shall mean at any date of
determination, an amount equal to, without duplication:

(a)     100% of the aggregate net proceeds (determined in a manner consistent
with the definition of “Net Proceeds”), including cash and the Fair Market Value
of tangible assets other than cash, received by the Parent after the Closing
Date from the issue or sale of its Qualified Equity Interests, including
Qualified Equity Interests of the Parent issued upon conversion of Indebtedness
or Disqualified Stock to the extent the Parent or its Wholly Owned Subsidiaries
had received the Net Proceeds of such Indebtedness or Disqualified Stock; plus

(b)     100% of the aggregate amount of contributions to the capital of the
Parent (but not for Disqualified Stock) by its shareholders received in cash and
the Fair Market Value of tangible assets other than cash after the Closing Date;
plus

(c)     100% of the aggregate amount received by the Parent or its Wholly Owned
Subsidiaries in cash and the Fair Market Value of assets other than cash
received by the Parent or its Wholly Owned Subsidiaries after the Closing Date
from (without duplication of amounts, and without including the items described
below to the extent same are already included in Excess Cash Flow):

(i)     the sale or other disposition (other than to the Parent or any
Subsidiary) of any Investment made by the Parent and its Subsidiaries and
repurchases and redemptions of such Investment from the Parent and its
Subsidiaries by any Person (other than the Parent and its Subsidiaries) to the
extent that (x) such Investment was justified as using a portion of the
Available Amount pursuant to clause (Y) of Section 6.04(j) (and such Investment
has not subsequently been reclassified as outstanding pursuant to another
sub-clause or sub-section of Section 6.04) and (y) the Net Proceeds thereof are
not required to be applied pursuant to Section 2.11(b);

(ii)     the sale (other than to the Parent or a Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary to the extent that (x) the designation
of such Unrestricted Subsidiary was justified as using a portion of the
Available

 

24



--------------------------------------------------------------------------------

Amount pursuant to clause (Y) of Section 6.04(j) (and such Investment has not
subsequently been reclassified as outstanding pursuant to another sub-clause or
sub-section of Section 6.04) and (y) the Net Proceeds thereof are not required
to be applied pursuant to Section 2.11(b); or

(iii)     to the extent not included in the calculation of Consolidated Net
Income for the relevant period, a distribution, dividend or other payment from
an Unrestricted Subsidiary to the extent relating to any portion of the
Investment therein made pursuant to sub-clause (Y) of Section 6.04(j) (and which
has not been subsequently reclassified as outstanding pursuant to another
sub-clause or sub-section of said Section 6.04).

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to

(a)     the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Closing Date and prior to
such date, plus

(b)     for any Excess Cash Flow Interim Period ended prior to such date but as
to which the corresponding Excess Cash Flow Period has not ended, an amount
equal to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow
Interim Period, minus

(c)     the cumulative amount of all Retained Excess Cash Flow Overfundings as

of such date.

“Current Assets” shall mean, with respect to the Parent and the Subsidiaries on
a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with Applicable Accounting Principles, be classified on a
consolidated balance sheet of the Parent and the Subsidiaries as current assets
at such date of determination, other than amounts related to current or deferred
Taxes based on income or profits, and (b) in the event that a Qualified
Receivables Facility is accounted for off balance sheet, (x) gross accounts
receivable comprising part of the Permitted Receivables Facility Assets subject
to such Qualified Receivables Facility less (y) collections against the amounts
sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Parent and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with Applicable Accounting Principles, be
classified on a consolidated balance sheet of the Parent and the Subsidiaries as
current liabilities at such date of determination, other than (a) the current
portion of any Indebtedness, (b) accruals of Interest Expense (excluding
Interest Expense that is due and unpaid), (c) accruals for current or deferred
Taxes based on income or profits, (d) accruals, if any, of transaction costs
resulting from the Transactions, (e) accruals of any costs or expenses related
to (i) severance or termination of employees prior to the Closing Date or
(ii) bonuses, pension and other post-retirement benefit obligations, and
(f) accruals for exclusions from Consolidated Net Income included in clause
(a) of the definition of such term.

 

25



--------------------------------------------------------------------------------

“DB Canada” shall mean Deutsche Bank AG, Canada Branch, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise acting in respect of its Canadian banking business.

“Debt Service” shall mean, with respect to the Parent and the Subsidiaries on a
consolidated basis for any period, Cash Interest Expense for such period, plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect. Without limiting the foregoing, in
respect of the Lux Borrower and any other Lux Loan Party, Debtor Relief Laws
shall also include a Luxembourg Insolvency Event.

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section
2.10(d).

“Declining Term Lender” shall have the meaning assigned to such term in Section
2.10(d).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.24, any Revolving Facility
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder or
(ii) pay to the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
two Business Days of the date when due, (b) has notified a Borrower, the
Swingline Lender, Administrative Agent or any Issuing Bank in writing that it
does not intend or expect to comply with its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Administrative Agent or a Borrower, to confirm
in writing to the Administrative Agent and such Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and such Borrower) or,
(d) has become the subject of a Bail-In Action or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided, that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America

 

26



--------------------------------------------------------------------------------

or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.24) upon delivery of written notice of
such determination to the Lux Borrower, each Issuing Bank, the Swingline Lender
and each Lender.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Parent, the Lux Borrower or one of itsthe
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Lux Borrower, setting forth such valuation, less the amount of
cash or cash equivalents received in connection with a subsequent disposition of
such Designated Non-Cash Consideration.

“Disclosure Letter” shall mean the disclosure letter dated February 10, 2014 and
delivered by Cadence to the Parent with respect to the Merger Agreement prior to
the execution of the Merger Agreement.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. The term “Disposition” shall have a correlative meaning to
the foregoing.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled, mandatory payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in the case of each of the foregoing clauses (a), (b), (c) and (d), prior
to the date that is ninety-one (91) days after the Latest Maturity Date in
effect at the time of issuance thereof and except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Loan Obligations that are
accrued and payable and the termination of the Commitments (provided, that only
the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the Parent
or the Subsidiaries or by any such plan to such employees shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Parent in order to satisfy applicable statutory or regulatory

 

27



--------------------------------------------------------------------------------

obligations or as a result of such employee’s termination, death or disability
and (ii) any class of Equity Interests of such person that by its terms
authorizes such person to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Draft” shall mean at any time either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada), or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by the Lux Borrower on a
Revolving Facility Lender and bearing such distinguishing letters and numbers as
such Revolving Facility Lender may determine, but which at such time has not
been completed or accepted by such Revolving Facility Lender.

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule 2.13(g)
for the creation of Bankers’ Acceptances or the purchase of completed Drafts and
the exchange thereof for B/A Equivalent Notes, in each case by a Revolving
Facility Lender pursuant to Schedule 2.13(g).

“Drawing Fee” shall mean, in respect of a Draft drawn by the Lux Borrower
hereunder and accepted by a B/A Lender or a Draft purchased by a Non-B/A Lender,
a fee calculated on the Face Amount of such Draft at a rate per annum equal to
the Applicable Margin on the Drawing Date of such Draft. Drawing Fees shall be
calculated on the basis of the term to maturity of the Draft and a year of 365
days (or 366 days in a leap year).

“ EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“ EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

28



--------------------------------------------------------------------------------

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any Hazardous Material or to public or employee
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Parent, a Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) with respect to any Plan, the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) a determination that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code); (d) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (e) the incurrence by the Parent, a
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (f) the

 

29



--------------------------------------------------------------------------------

receipt by the Parent, a Borrower, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (g) the incurrence by the Parent, a Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by the Parent, a Borrower,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent, a Borrower, a Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of the Parent, a Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro”, “EUR” or “€ ” shall mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate, which, for the avoidance of
doubt, shall not include any Loan or Borrowing denominated in Canadian Dollars.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

30



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, with respect to the Parent and the Subsidiaries
on a consolidated basis for any Applicable Period, Adjusted Consolidated EBITDA
of the Parent and the Subsidiaries on a consolidated basis for such Applicable
Period, minus, without duplication,

(a)     Debt Service for such Applicable Period, reduced by the aggregate
principal amount of voluntary prepayments of Consolidated Debt (other than
prepayments of the Loans) that would otherwise have constituted scheduled
principal amortization during such Applicable Period;

(b)     the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans) during such Applicable Period, in each
case to the extent not financed, or intended to be financed, using the proceeds
of, without duplication, the incurrence of Indebtedness, the sale or issuance of
any Equity Interests, any component of Available Amount (in the case of
Cumulative Retained Excess Cash Flow Amount, only to the extent attributable to
a time prior to such Applicable Period) or any Net Proceeds not otherwise
required to prepay the Loans pursuant to the prepayment provisions of this
Agreement or the definition of the term “Net Proceeds”, in each case, to the
extent that the amount of such prepayment is not already reflected in Debt
Service;

(c)     (i) Capital Expenditures by the Parent and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Applicable Period in
respect of Permitted Business Acquisitions and other Investments (excluding
intercompany loans and transfers of funds) permitted hereunder, in each case, to
the extent not financed with the proceeds of, without duplication, the
incurrence of Indebtedness, the sale or issuance of any Equity Interests, any
component of Available Amount (in the case of Cumulative Retained Excess Cash
Flow Amount, only to the extent attributable to a time prior to such Applicable
Period) or any Net Proceeds not otherwise required to prepay the Loans pursuant
to the prepayment provisions of this Agreement or the definition of the term
“Net Proceeds” (less any amounts received in respect thereof as a return of
capital);

(d)     Capital Expenditures that the Parent or any Subsidiary shall, during
such Applicable Period, become obligated to make but that are not made during
such Applicable Period (but are expected to be made in the next Applicable
Period); provided that any amount so deducted that will be paid after the close
of such Applicable Period shall not be deducted again in a subsequent Applicable
Period; provided further that if any such Capital Expenditures so deducted are
either (A) not so made in the following Applicable Period or (B) made in the
following Applicable Period with the proceeds of, without duplication, the
incurrence of Indebtedness, the sale or issuance of any Equity Interests, any
component of Available Amount (in the case of Cumulative Retained Excess Cash
Flow Amount, only to the extent attributable to a time prior to such Applicable
Period) or any Net Proceeds not otherwise required to prepay the Loans pursuant
the prepayment provisions of this Agreement or the definition of the term “Net
Proceeds”, the amount of such Capital Expenditures not so made or so financed
shall be added to the calculation of Excess Cash Flow in such following
Applicable Period as set forth in clause (iv) below;

 

31



--------------------------------------------------------------------------------

(e)     Taxes paid in cash by the Parent and the Subsidiaries on a consolidated
basis during such Applicable Period or that will be paid within six months after
the close of such Applicable Period and for which reserves have been
established, including income tax expense and withholding tax expense incurred
in connection with cross-border transactions involving the Foreign Subsidiaries;
provided that any amount so deducted that will be paid after the close of such
Applicable Period shall not be deducted again in a subsequent Applicable Period;

(f)     an amount equal to any increase in Working Capital of the Parent and the
Subsidiaries for such Applicable Period;

(g)     cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of Adjusted
Consolidated EBITDA or Cash Interest Expense;

(h)     permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by the Parent to its shareholders during such Applicable
Period and permitted dividends paid by any Subsidiary to any person other than
the Parent or any of the Subsidiaries during such Applicable Period, in each
case in accordance with Section 6.06(b) (except to the extent such payment is
made with amounts described in clauses (x) and (y) of the parenthetical
contained in the proviso thereto), (f) and/or (h) (other than Restricted
Payments made with Equity Interests (other than Disqualified Stock) of the
Parent or with proceeds of Indebtedness or using any component of the Available
Amount);

(i)     without duplication of any exclusions to the calculation of Consolidated
Net Income or Adjusted Consolidated EBITDA, amounts paid in cash during such
Applicable Period on account of (A) items that were accounted for as noncash
reductions in determining Adjusted Consolidated EBITDA of the Parent and the
Subsidiaries in a prior Applicable Period and (B) reserves or accruals
established in purchase accounting;

(j)     to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
prepayment of Indebtedness (other than Indebtedness created hereunder or under
any other Loan Document or Indebtedness that is secured by Other First Liens),
together with any interest, premium or penalties required to be paid (and
actually paid) in connection therewith to the extent that the income or gain
realized from the transaction giving rise to such Net Proceeds exceeds the
aggregate amount of all such prepayments and Capital Expenditures made with such
Net Proceeds; and

(k)     the amount related to items of income that were added to or items of
expense not deducted from Net Income in calculating Consolidated Net Income or
were added to or not deducted from Consolidated Net Income in calculating
Adjusted Consolidated EBITDA to the extent either (x) such items of expense
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Parent and the Subsidiaries    

 

32



--------------------------------------------------------------------------------

or (y) such items of income did not represent cash received by the Parent and
the Subsidiaries, in each case on a consolidated basis during such Applicable
Period,

plus, without duplication,

(i)     an amount equal to any decrease in Working Capital of the Parent and the
Subsidiaries for such Applicable Period;

(ii)     all proceeds received during such Applicable Period of Capitalized
Lease Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
permitted under this Agreement and any other Indebtedness, in each case to the
extent used to finance any Capital Expenditure (other than Indebtedness under
this Agreement) to the extent there is a corresponding deduction to Excess Cash
Flow above in respect of the use of such Borrowings;

(iii)     all amounts referred to in clause (c) or (d) above to the extent
funded with, without duplication, (x) the proceeds of the sale or issuance of
Equity Interests of, or capital contributions to, the Parent after the Closing
Date, (y) any amount that would have constituted Net Proceeds under clause
(a) of the definition of the term “Net Proceeds” if not so spent or (z) any
component of Available Amount (which, in the case of Cumulative Retained Excess
Cash Flow Amount, only to the extent attributable to a time prior to such
Applicable Period), in each case solely to the extent there is a corresponding
deduction from Excess Cash Flow above;

(iv)     to the extent any permitted Capital Expenditures referred to in clause
(d) above and the delivery of the related equipment do not occur in the
following Applicable Period, the amount of such Capital Expenditures that were
not so made in such following Applicable Period;

(v)     to the extent any Taxes deducted pursuant to in clause (e) above are not
paid in such Applicable Period or in the six months after the close of such
Applicable Period, the amount of such Taxes that were not so paid in such
Applicable Period or in the six months after the close of such Applicable
Period;

(vi)     cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (x) not included in the computation of Adjusted
Consolidated EBITDA or (y) such payments do not reduce Cash Interest Expense;

(vii)     any extraordinary or nonrecurring gain realized in cash during such
Applicable Period, except to the extent such gain consists of Net Proceeds
subject to the prepayment provisions of this Agreement;

(viii)     to the extent deducted in the computation of Adjusted Consolidated
EBITDA, cash interest income; and

(ix)     the amount related to items of expense that were deducted from or items
of income not added to Net Income in connection with calculating Consolidated
Net Income or were deducted from or not added to Consolidated Net Income in
calculating

 

33



--------------------------------------------------------------------------------

Adjusted Consolidated EBITDA to the extent either (x) such items of income
represented cash received by the Parent or any Subsidiary (which had not
increased Excess Cash Flow upon the accrual thereof in a prior Applicable
Period) or (y) such items of expense do not represent cash paid by the Parent or
any Subsidiary, in each case on a consolidated basis during such Applicable
Period.

“Excess Cash Flow Interim Period” shall mean, during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing at the end of the
immediately preceding Excess Cash Flow Period (or, if earlier, the last day of
the fiscal year ended closest to October 1, 2014) and (b) ending on the last day
of the most recently ended fiscal quarter (other than the last day of the fiscal
year) during such Excess Cash Flow Period for which financial statements are
available.

“Excess Cash Flow Period” shall mean each fiscal year of the Parent, commencing
with the fiscal year of the Parent commencing closest to October 1, 2014.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in the final
paragraph of Section 5.10.

“Excluded Securities” shall mean any of the following:

(a)     any Equity Interests or Indebtedness with respect to which the
Collateral Agent reasonably determines that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

(b)     any Equity Interests or Indebtedness to the extent, and for so long as,
the pledge thereof would be prohibited by any Requirement of Law;

(c)     any Equity Interests of any person that is not a Wholly Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by (i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09 but, in the case of
this subclause (A)(ii), only to the extent, and for so long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Uniform Commercial Code or any other Requirement of Law, (B) any
organizational documents, joint venture agreement or shareholder agreement (or
other contractual obligation referred to in subclause (A)(ii) above) prohibits
such a pledge without the consent of any other party; provided, that this clause
(B) shall not apply if (1) such other party is a Loan Party or a Wholly Owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Parent or any
Subsidiary to obtain any such consent) and for so long as such organizational
documents, joint venture agreement or shareholder

 

34



--------------------------------------------------------------------------------

agreement or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Obligations would give any other party (other than a Loan
Party or a Wholly Owned Subsidiary) to any organizational documents, joint
venture agreement or shareholder agreement governing such Equity Interests (or
other contractual obligation referred to in subclause (A)(ii) above) the right
to terminate its obligations thereunder, but only to the extent, and for so long
as, such right of termination is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Uniform Commercial Code or any other
Requirement of Law;

(d)    any Equity Interests of any Unrestricted Subsidiary or any Receivables
Entity;

(e)     any Equity Interests of any Subsidiary to the extent that the pledge of
such Equity Interests could reasonably be expected to result in material adverse
tax consequences to the Parent or any Subsidiary as determined in good faith by
the Lux Borrower (with any such determination set forth in an officer’s
certificate of the Lux Borrower being definitive);

(f)     any Equity Interests that are set forth on Schedule 1.01(B) to this
Agreement; and

(g)     any Margin Stock.; and

(h)     any Equity Interests constituting Excluded Property.

“ Excluded Subsidiary” shall mean any (i) Specified Domestic Subsidiary, (ii)
CFC Holdco, (iii) Subsidiary that is not a Material Subsidiary and
(iv) Receivables Entity.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the Lux
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income (however denominated,
and including, for the avoidance of doubt, franchise and similar Taxes imposed
on it in lieu of net income Taxes), in each case by a jurisdiction (including
any political subdivision thereof) as a result of such recipient being

 

35



--------------------------------------------------------------------------------

organized in, having its principal office in, being engaged in a trade or
business in, or in the case of any Lender, having its applicable lending office
in, such jurisdiction, or as a result of any other present or former connection
with such jurisdiction (other than any such connection arising solely from this
Agreement or any other Loan Documents or any transactions contemplated
thereunder), (ii) any branch profits taxes or similar taxes imposed by any
jurisdiction in which any of the Borrowers is located or carries on a trade or
business, (iii) U.S. federal withholding Tax imposed on any payment by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document that is required to be imposed on amounts payable to a Lender (other
than to the extent such Lender is an assignee pursuant to a request by the
Borrower under Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time
such Lender becomes a party hereto (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts or indemnification payments from any Loan Party with
respect to such withholding Tax pursuant to Section 2.17, (iv) any withholding
tax imposed under the laws of Luxembourg in effect on February 10, 2014, on any
payment by or on account of any obligation of any Loan Party hereunder that is
required to be imposed on amounts payable to a Lender, including, without
limitation, any withholding Tax imposed under the Luxembourg laws of 21 June
2005, as amended through February 10, 2014, implementing the Council Directive
2003/48/EC of 3 June 2003 on taxation of savings income in the form of interest
payments (or any amendments thereof) and ratifying the treaties entered into by
Luxembourg and certain dependent and associated territories of members of the
European Union, or the Luxembourg law of 23 December 2005, as amended through
February 10, 2014, introducing in Luxembourg a 10% withholding tax as regards
Luxembourg resident individuals (v) any Tax that is attributable to the
Administrative Agent’s, any Lender’s or any other recipient’s failure to comply
with Section 2.17(d) or Section 2.17(e) or (vi) any Tax imposed under FATCA.

“Existing Cadence Credit Agreement” shall mean the Second Amended and Restated
Loan and Security Agreement, dated as of December 22, 2011, as amended on
December 5, 2012, among Cadence and Oxford Finance LLC, Silicon Valley Bank and
General Electric Capital Corporation, as amended prior to the Closing Date.

“Existing Class Loans” shall have the meaning assigned to such term in Section
9.08(f).

“Existing Facilities” shall mean the Facilities existing on the Incremental Term
B-1 Funding Date (other than the Incremental Term B-1 Facility).

“Existing Mallinckrodt Credit Agreement” shall mean the Credit Agreement dated
as of March 25, 2013, among the Lux Borrower, as borrower, the Parent, as
guarantor, the lenders from time to time party thereto and JPMorgan Chase Bank,
National Association, as administrative agent, as amended prior to the Closing
Date.

“Existing Senior Notes” shall mean, collectively, (i) the $300,000,000 3.500%
Senior Notes due 2018 issued pursuant to the Existing Senior Notes Indenture and
(ii) the $600,000,000 4.750% Senior Notes due 2023 issued pursuant to the
Existing Senior Notes Indenture, together with, in each case, any Exchange
Securities (as defined in the Existing Senior Notes Indenture as in effect as of
the Closing Date) issued therefor.

 

36



--------------------------------------------------------------------------------

“Existing Senior Notes Indenture” shall mean the Indenture dated as of April 11,
2013, among the Lux Borrower, as issuer, the Parent, as guarantor and Deutsche
Bank Trust Company Americas, as trustee, under which the Existing Senior Notes
are outstanding, as amended, modified or supplemented from time to time.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).

“Extended Term Loan” shall have the meaning assigned to such term in Section
2.22(a).

“Extending Lender” shall have the meaning assigned to such term in Section
2.22(a).

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

“Extension Amendment” shall have the meaning assigned that term in Section
2.22(b).

“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A
Equivalent Notes or Drafts, as the case may be.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
ClosingThird Amendment Effective Date there are two Facilities (i.e., the
Initial2017 Term B Facility and the 2017 Revolving Facility Commitments
established on the ClosingThird Amendment Effective Date and the extensions of
credit thereunder) and thereafter, the term “Facility” may include any other
Class of Commitments and the extensions of credit thereunder (including, without
limitation, the 2015 Revolving Facility Commitments established pursuant to the
Second Amendment).

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the Lux Borrower).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted

 

37



--------------------------------------------------------------------------------

pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“FCPA” shall have the meaning assigned that term in Section 3.24.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean that certain Fee Letter dated as of February 10, 2014 by
and among, inter alia, the Parent, the Administrative Agent and the Arrangers
(as such Fee Letter may be amended, supplemented or otherwise modified).

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Covenant” shall mean the covenant of the Parent set forth in
Section 6.12.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or any
Director or other executive responsible for the financial affairs of such
person.

“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Net
Debt as of such date minus (y) amounts included in clause (i) of the definition
of Consolidated Secured Net Debt (and not described in the last sentence of the
definition of Consolidated Secured Net Debt, unless excluded by the proviso
thereto) which are secured only by Liens on the Collateral securing the
Obligations on a junior and subordinated (as to liens and related rights and
remedies only) basis and which are subject to an intercreditor agreement entered
into with the Collateral Agent for the benefit of the holders of the Obligations
which is in form and substance reasonably satisfactory to the Administrative
Agent, to (b) Adjusted Consolidated EBITDA for the most recently ended Test
Period for which financial statements of the Parent have been delivered as
required by this Agreement, all determined on a consolidated basis in accordance
with Applicable Accounting Principles; provided that Adjusted Consolidated
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.
All Indebtedness described in the last sentence of the definition of
Consolidated Secured Net Debt (and not excluded by the proviso thereto) shall
also be deemed to constitute Indebtedness included pursuant to preceding clause
(a)(x) and which is not deducted pursuant to preceding clause (a)(y).

 

38



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Adjusted Consolidated EBITDA for the most recently ended Test
Period for which financial statements of the Parent have been (or were required
to be) delivered as required by Section 4.02(h), 5.04(a) or 5.04(b) to (b) the
Fixed Charges for such Test Period; provided that the Fixed Charge Coverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

“Fixed Charges” shall mean, with respect to Parent for any period, the sum,
without duplication, of:

(a)    Interest Expense (excluding amortization or write-off of deferred
financing costs) of the Parent and its Subsidiaries for such period, and

(b)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock or Disqualified Stock of the Parent and its
Subsidiaries.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of Revolving L/C Exposure with respect to Letters of Credit
issued by such Issuing Bank other than such Revolving L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any

 

39



--------------------------------------------------------------------------------

Lien on any assets of the guarantor securing any Indebtedness or other
obligation (or any existing right, contingent or otherwise, of the holder of
Indebtedness or other obligation to be secured by such a Lien) of any other
person, whether or not such Indebtedness or other obligation is assumed by the
guarantor (other than Liens on Equity Interests of Unrestricted Subsidiaries
securing Indebtedness of such Unrestricted Subsidiaries); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith. The
amount of the Indebtedness subject to any Guarantee provided by any person for
purposes of clause (b) above shall (unless the applicable Indebtedness has been
assumed by such person) be deemed to be equal to the lesser of (A) the aggregate
unpaid amount of such Indebtedness and (B) the Fair Market Value of the property
encumbered thereby.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean each of the Loan Parties.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof that is) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Hedging Agreement, in each case, in its capacity as a party
to such Hedging Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Parent, the Lux Borrower or any of the
Subsidiaries shall be a Hedging Agreement.

“IFRS” shall have the meaning assigned to such term in Section 1.02.

 

40



--------------------------------------------------------------------------------

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Parent, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at any time, the sum of:

(a)    the excess (if any) of (i) $450,000,000 over (ii) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments, in each case established after the Closing Date
and (it being acknowledged and agreed that as of the Third Amendment Effective
Date (and after giving effect to the transactions contemplated therein) no such
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments
have been established utilizing this clause (a)) and prior to such time pursuant
to Section 2.21 utilizing this clause (a) and (y) the aggregate principal amount
of Indebtedness outstanding pursuant to Section 6.01(v) at such time; plus

(b)    any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof utilizing this clause (b)
(and assuming such Incremental Revolving Facility Commitments are fully drawn)
and the use of proceeds of the loans thereunder, the First Lien Secured Net
Leverage Ratio on a Pro Forma Basis is not greater than 3.00 to 1.00; provided
that, for purposes of this clause (b) net cash proceeds of Incremental Loans
incurred at such time shall not be netted against the applicable amount of
Consolidated Debt for purposes of such calculation of the First Lien Secured Net
Leverage Ratio.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental Assumption Agreement No. 1” shall mean the Incremental Assumption
Agreement No. 1 to this Agreement, dated as of August 14, 2014.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrowers.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.



 

41



--------------------------------------------------------------------------------

“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrowers pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans.

“Incremental Term B-1 Commitment” shall mean the commitment of an Incremental
Term B-1 Lender to make Incremental Term B-1 Loans to the Borrowers on the
Incremental Term B-1 Funding Date, in the aggregate principal amount set forth
next to such Incremental Term B-1 Lender’s name on Schedule A to the Incremental
Assumption Agreement No. 1. On the Incremental Term B-1 Funding Date, the
aggregate amount of Incremental Term B-1 Commitments is $700,000,000.00.

“Incremental Term B-1 Facility” shall mean the Incremental Term B-1 Commitments
and the Incremental Tem B-1 Loans made hereunder.

“Incremental Term B-1 Facility Maturity Date” shall mean March 19, 2021.

“Incremental Term B-1 Funding Date” shall mean August 14, 2014, the date of
effectiveness of the Incremental Assumption Agreement No. 1.

“Incremental Term B-1 Lender” shall mean, at any time, any Lender with an
Incremental Term B-1 Commitment or an outstanding Incremental Term B-1 Loan at
such time.

“Incremental Term B-1 Loan Installment Date” shall have the meaning assigned to
such term in Section 2.10(a)(iv).

“Incremental Term B-1 Loans” shall mean (a) the term loans made by the
Incremental Term B-1 Lenders to the BorrowersLux Borrower on the Incremental
Term B-1 Funding Date pursuant to Section 2.01(c), and (b) any Incremental Term
Loans in the form of additional Incremental Term B-1 Loans made by the
Incremental Term Lenders to the BorrowersLux Borrower and the Co-Borrower
pursuant to Section 2.01(c).

“Incremental Term B-1 Repricing Event” shall mean (i) any prepayment or
repayment of Incremental Term B-1 Loans with the proceeds of, or any conversion
of all or any portion of the Incremental Term B-1 Loans into, any new or
replacement Indebtedness bearing interest with an All-in Yield less than the
All-in Yield applicable to the Incremental Term B-1 Loans subject to such event
(as such comparative yields are determined by the Administrative Agent);
provided that in no event shall any prepayment or repayment of Incremental Term
B-1 Term Loans in connection with a Change of Control constitute an Incremental
Term B-1 Repricing Event and (ii) any amendment to this Agreement which reduces
the All-in Yield applicable to the Incremental Term B-1 Loans (it being
understood that any prepayment premium with respect to an Incremental Term B-1
Repricing Event shall apply to any required assignment by a non-consenting
Lender in connection with any such amendment pursuant to Section 2.19(c)).

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

42



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to any of
the Borrowers.

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to any of the Borrowers pursuant to Section 2.01(c) consisting of additional
Initial2017 Term B Loans and (ii) to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Incremental
Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments (except any
such obligation issued in the ordinary course of business with a maturity date
of no more than six months in a transaction intended to extend payment terms of
trade payables or similar obligations to trade creditors incurred in the
ordinary course of business), (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person (except any such obligation that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business), (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (except any such balance that
(i) constitutes a trade payable or similar obligation to a trade creditor
incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such person in
accordance with Applicable Accounting Principles and (iii) liabilities accrued
in the ordinary course of business) which purchase price is due more than six
months after the date of placing the property in service or taking delivery and
title thereto, (e) all Guarantees by such person of Indebtedness of others,
(f) all Capitalized Lease Obligations of such person, (g) obligations under any
Hedging Agreements, to the extent the foregoing would appear on a balance sheet
of such person as a liability, (h) the principal component of all obligations,
contingent or otherwise, of such person as an account party in respect of
letters of credit, (i) the principal component of all obligations of such person
in respect of bankers’ acceptances, (j) the amount of all obligations of such
person with respect to the redemption, repayment or other repurchase of (x) any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock) or (y) any preferred stock of
any Subsidiary of Parent, (k) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person (other than Liens on Equity Interests of Unrestricted Subsidiaries
securing Indebtedness of such Unrestricted Subsidiaries), whether or not the
Indebtedness secured thereby has been assumed and (l) all Attributable
Receivables Indebtedness with respect to Qualified Receivables Facility. The
amount of Indebtedness of any person for purposes of clause (k) above shall
(unless such Indebtedness has been assumed by such person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B)
the Fair Market Value of the property encumbered thereby. Notwithstanding
anything in this Agreement to the contrary, Indebtedness shall not include, and
shall be calculated without giving effect to, the effects of International
Accounting Standards No. 39 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness and any such amounts that
would have constituted Indebtedness

 

43



--------------------------------------------------------------------------------

under this Agreement but for the application of this sentence shall not be
deemed an incurrence of Indebtedness under this Agreement.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated February 2014, as modified or supplemented prior to the Closing Date.

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment made on the same
terms as (and forming a single Class with) the Revolving Facility Commitments
referred to in clause (i) of this definition.

“Initial Term B Borrowing” shall mean any Borrowing comprised of Initial Term B
Loans.

“Initial Term B Facility” shall mean the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.

“Initial Term B Facility Maturity Date” shall mean March 19, 2021.

“Initial Term B Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term B Loans hereunder. The
amount of each Term Lender’s Initial Term B Loan Commitment as of the Closing
Date is set forth on Schedule 2.01. The aggregate amount of the Initial Term B
Loan Commitments as of the Closing Date is $1,300,000,000.

“Initial Term B Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

“Initial Term B Loans” shall mean (a) the term loans made by the Term Lenders to
the Borrowers pursuant to Section 2.01(a)Lux Borrower on the Closing Date, and
(b) any Incremental Term Loans in the form of additional Initial Term B Loans
made by the Incremental Term Lenders to the BorrowersLux Borrower and the
Co-Borrower pursuant to Section 2.01(c).

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable: (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications

 

44



--------------------------------------------------------------------------------

and patents issuing therefrom and (d) trade secrets and confidential
information, including ideas, designs, concepts, compilations of information,
methods, techniques, procedures, processes and other know-how, whether or not
patentable.

“Intercompany Note Agreement” shall mean the Note Issuance Agreement dated as of
March 25, 2009, originally by and among Kendall Holding Corp., Covidien Finance
GmbH and Tyco Healthcare Group LP, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

“Interest Election Request” shall mean a request by the Lux Borrower to convert
or continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and (iv) net payments and receipts (if any) pursuant to interest rate
hedging obligations, and excluding unrealized mark-to-market gains and losses
attributable to such hedging obligations, amortization of deferred financing
fees and expensing of any bridge or other financing fees, (b) capitalized
interest of such person, whether paid or accrued, and (c) commissions,
discounts, yield and other fees and charges incurred for such period, including
any losses on sales of receivables and related assets, in connection with any
receivables financing of such person or any of its Subsidiaries that are payable
to persons other than the Parent and the Subsidiaries.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, (b) with respect to any ABR Loan or Canadian Prime Rate Loan,
the last Business Day of each calendar quarter and (c) with respect to any
Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.09(a).

“Interest Period” shall mean, except as expressly provided otherwise in the
Third Amendment, (x) as to any Eurocurrency Borrowing, the period commencing on
the date of such Borrowing or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as applicable, and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months thereafter
(or 12 months or a period less than 1 month thereafter, if agreed to by all
relevant Lenders), as the Lux Borrower may elect; provided, however, that if any
Interest Period would

 

45



--------------------------------------------------------------------------------

end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (y) as to any Bankers’ Acceptance
Loan, the period commencing on the date of such Borrowing and ending on the
maturity date of the applicable Draft. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Investment Property” shall mean any asset or property that constitutes
“Investment Property” (as defined in the Uniform Commercial Code, whether or not
applicable thereto).

“Irish Debenture” shall mean that certain Irish law debenture (including any and
all supplements thereto), dated as of the Closing Date, between the Parent and
the Collateral Agent, for the benefit of the Collateral Agent and the other
Secured Parties.

“Irish Security Documents” shall mean the Irish Debenture any other pledge or
security agreement governed by the laws of the Republic of Ireland entered into
after the Closing Date by any other Loan Party (as required by this Agreement or
any other Loan Document), or any other person.

“Issuing Bank” shall mean (i) the Administrative Agent, (ii) Barclays Bank PLC,
(iii) Citibank, N.A., and (iv) Wells Fargo Bank, N.A., (v) Goldman Sachs Bank
USA, (vi) Mizuho Bank, Ltd., (vii) PNC Bank, National Association,
(viii) SunTrust Bank, and (ix) each other Issuing Bank designated pursuant to
Section 2.05(l), in each case (A) in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity and (B) subject to the
limitation set forth in clause (z) of the final sentence of Section 2.05(b). An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).

“Joint Bookrunners” shall mean, collectively, Deutsche Bank Securities Inc.,
Barclays Bank PLC, Citigroup Global Markets Inc. and Wells Fargo Securities,
LLC.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Initial2017 Term B Loans (and other Loan Obligations, other
than Other Incremental Term Loans and Refinancing Term Loans that rank junior in
right of security with the Initial2017 Term B Loans) pursuant to a Permitted
Junior Intercreditor Agreement (it being understood that Junior Liens are not
required to rank equally and ratably with other Junior Liens, and that
Indebtedness secured by Junior Liens may be secured by Liens that are senior in
priority

 

46



--------------------------------------------------------------------------------

to, or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.12(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23. Unless the context clearly indicates otherwise,
the term “Lenders” shall include any Swingline Lender.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternate Currency Letter of Credit.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
deposits in the relevant Agreed Currency (as set forth by any service selected
by the Administrative Agent that has been nominated by the ICE Benchmark
Administration (or its successor) as an authorized information vendor for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in the relevant Agreed Currency are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such

 

47



--------------------------------------------------------------------------------

asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; provided, that in no event shall an operating lease or an
agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement (including, without limitation, the Incremental Assumption Agreement
No. 1 and, the Second Amendment and the Third Amendment), (v) each Extension
Amendment, (vi) each Refinancing Amendment (including, without limitation, the
Second Amendment), (vii) any Intercreditor Agreement, (viii) any Note issued
under Section 2.09(e), (ix) the Letters of Credit and (x) solely for the
purposes of Sections 4.02 and 7.01 hereof, the Fee Letter.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrowers under this Agreement, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Parent and the Borrowers owed under
or pursuant to this Agreement and each other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), and (b) the due and punctual payment
of all obligations of each other Loan Party under or pursuant to each of the
Loan Documents.

“Loan Parties” shall mean the Parent, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Ludlow Notes” shall mean the Securities under (and as defined in) the Ludlow
Indenture having an aggregate principal amount of $18,400,000 (as such amount
may be reduced after giving effect to any prepayment, repayment, redemption,
repurchase, defeasance or otherwise from time to time).

 

48



--------------------------------------------------------------------------------

“Ludlow Indenture” shall mean that certain Indenture dated as of April 30, 1992
by and among Tyco Laboratories, Inc. (now Ludlow Corporation) and Security
Pacific National Trust Company (New York).

“Luxembourg” shall have the meaning assigned to such term in the first paragraph
of this Agreement.

“Luxembourg Insolvency Event” shall mean, in relation to the Lux Borrower, Lux
Holdco or any other Lux Loan Party or any of their respective assets, the
occurrence of any of the events listed under Section 1.09(a) of this Agreement
or any corporate action, legal proceedings or other procedure or step in
relation to these events.

“Lux Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Lux Holdco” shall mean Mallinckrodt Group S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of
Luxembourg, having its registered office at 42-44, Avenue de La Gare, L-1610
Luxembourg, having a share capital of $17,500.40 and registered with the
Luxembourg Trade and Companies Register (R.C.S Luxembourg) under number
B171-811.

“Lux Loan Party” shall mean any Loan Party whose registered office or place of
central administration is located in Luxembourg.

“Lux Security Documents” shall mean the following Luxembourg law governed pledge
agreements:

(a)    a share pledge agreement made between, amongst others, the Parent, as
pledgor, and the Collateral Agent over 100% of the Equity Interests of the Lux
Borrower (the “Luxembourg Share Pledge Agreement 1”);

(b)    a share pledge agreement made between, amongst others, the Lux Borrower,
as pledgor, and the Collateral Agent over 100% of the Equity Interests of Lux
Holdco (the “Lux Share Pledge Agreement 2” and, together with the Lux Share
Pledge Agreement 1, the “Lux Share Pledge Agreements”); and

(c)    a receivables pledge agreement made between the Lux Borrower, as pledgor,
and the Collateral Agent over certain present and future receivables owed to the
Lux Borrower (the “Luxembourg Receivables Pledge Agreement”).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

49



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Parent and its Subsidiaries,
taken as a whole, or the validity or enforceability of any of the Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Parent or any Subsidiary in an aggregate
principal amount exceeding $75,000,000; provided that in no event shall any
Qualified Receivables Facility be considered Material Indebtedness.

“Material Subsidiary” shall mean any Subsidiary, other than any Subsidiary that
(a) did not, as of the last day of the fiscal quarter of the Parent most
recently ended for which financial statements have been (or were required to be)
delivered pursuant to Section 4.02(h), 5.04(a) or 5.04(b), have assets with a
value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Parent and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all such Subsidiaries as of such date, did not have assets with a value in
excess of 10% of Consolidated Total Assets or revenues representing in excess of
10% of total revenues of the Parent and the Subsidiaries on a consolidated basis
as of such date.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger” shall have the meaning assigned to such term in the first recitals
hereto.

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
February 10, 2014, by and among Cadence, the Parent and Merger Sub (including,
but not limited to, all schedules and exhibits thereto).

“Merger Sub” shall mean Madison Merger Sub, Inc., a Delaware corporation.

“Milestone Payments” shall mean payments under intellectual property licensing
agreements based on the achievement of specified revenue, profit or other
performance targets (financial or otherwise).

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which a Borrower, the Parent or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

50



--------------------------------------------------------------------------------

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with Applicable Accounting Principles and
before any reduction in respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a)    100% of the cash proceeds actually received by the Parent or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) from any
Asset Sale under Section 6.05(d) (except for any Sale and Lease-Back Transaction
described in clause (a) of the proviso to Section 6.03) or Section 6.05(g), net
of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) required payments of Indebtedness (other than Indebtedness
incurred under the Loan Documents or Other First Lien Debt) and required
payments of other obligations relating to the applicable asset to the extent
such Indebtedness or other obligations are secured by a Lien permitted hereunder
(other than pursuant to the Loan Documents and other than by a Junior Lien),
(iii) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial2017 Term B Loans) and
Other First Lien Debt, (iv) Taxes paid or payable (in the good faith
determination of the Lux Borrower) as a direct result thereof, and (v) the
amount of any reasonable reserve established in accordance with Applicable
Accounting Principles against any adjustment to the sale price or any
liabilities (other than any taxes deducted pursuant to clause (i) or (iv)
above) (x) related to any of the applicable assets and (y) retained by the
Parent or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided that
(1) the amount of any reduction of such reserve (other than in connection with a
payment in respect of any such liability), prior to the date occurring 18 months
after the date of the respective Asset Sale, shall be deemed to be cash proceeds
of such Asset Sale occurring on the date of such reduction) and (2) the amount
of any such reserve that is maintained as at the date occurring 18 months after
the date of the applicable Asset Sale shall be deemed to be Net Proceeds from
such Asset Sale as of such date; provided, that, if the Parent or the Lux
Borrower shall deliver a certificate of a Responsible Officer of the Parent or
the Lux Borrower to the Administrative Agent promptly following receipt of any
such proceeds setting forth the Parent’s or the Lux Borrower’s intention to use
any portion of such proceeds, within 12 months of such receipt, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Parent and the Subsidiaries or to make Permitted Business
Acquisitions and other Investments permitted hereunder (excluding Permitted
Investments or intercompany Investments in Subsidiaries) or to reimburse the
cost of any of the foregoing incurred on or after the date on which the Asset
Sale giving rise to such proceeds was contractually committed (other than
inventory), such portion of

 

51



--------------------------------------------------------------------------------

such proceeds shall not constitute Net Proceeds except to the extent not, within
12 months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 12 month period but within such 12 month period are contractually committed
to be used, then such remaining portion if not so used within six months
following the end of such 12 month period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $15,000,000 (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds);

(b)    100% of the cash proceeds actually received by the Parent or any
Subsidiary (including casualty insurance settlements and condemnation awards,
but only as and when received) from any Recovery Event, net of (i) attorneys’
fees, accountants’ fees, transfer taxes, deed or mortgage recording taxes on
such asset, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) required payments
of Indebtedness (other than Indebtedness incurred under the Loan Documents or
Other First Lien Debt) and required payments of other obligations relating to
the applicable asset to the extent such Indebtedness or other obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan Documents
and other than by a Junior Lien), (iii) repayments of Other First Lien Debt
(limited to its proportionate share of such prepayment, based on the amount of
such then outstanding debt as a percentage of all then outstanding Indebtedness
incurred under the Loan Documents (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the
Initial2017 Term B Loans) and Other First Lien Debt, and (iv) Taxes paid or
payable (in the good faith determination of the Lux Borrower) as a direct result
thereof; provided, that, if the Parent or the Lux Borrower shall deliver a
certificate of a Responsible Officer of the Parent or the Lux Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Parent’s or the Lux Borrower’s intention to use any portion of such
proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Parent and the Subsidiaries or to make Permitted Business Acquisitions and other
Investments permitted hereunder (excluding Permitted Investments or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 12 months of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 12 month period but within such 12 month period are
contractually committed to be used, then such remaining portion if not so used
within six months (or, solely in the case of any such Recovery Event relating to
manufacturing, processing or assembly plants, 12 months) following the end of
such 12 month period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds

 

52



--------------------------------------------------------------------------------

shall exceed $15,000,000 (and thereafter only net cash proceeds in excess of
such amount shall constitute Net Proceeds); and

(c)    100% of the cash proceeds from the incurrence, issuance or sale by the
Parent or any Subsidiary of any Indebtedness (other than Excluded Indebtedness,
except for Refinancing Notes and Refinancing Term Loans), net of all fees
(including investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in Section
9.08(f).

“New Parent” shall have the meaning assigned to such term in Section 10.08.

“Non-B/A Lender” shall mean any Revolving Facility Lender which is unwilling or
unable to create Bankers’ Acceptances by accepting Drafts and which has
identified itself as a “Non-B/A Lender” by written notice to the Lux Borrower
and the Administrative Agent.

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.

“OFAC” shall have the meaning assigned to such term in Section 3.23(a).

“Original Currency” shall have the meaning assigned to such term in Section
2.18(a).

“Original Obligations” shall have the meaning assigned to such term in Section
9.24(a).

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Initial2017 Term B Loans (and other
Loan Obligations that are secured by Liens on the Collateral ranking equally and
ratably with the Initial2017 Term B Loans) pursuant to a Permitted First Lien
Intercreditor Agreement, which Permitted First Lien Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted First Lien

 

53



--------------------------------------------------------------------------------

Intercreditor Agreement and/or Security Documents (as applicable) covering such
Liens are already in effect).

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section
2.21(a).

“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments to make Extended Revolving Loans and
(b) Replacement Revolving Facility Commitments to make Replacement Revolving
Loans.

“Other Revolving Loans” shall mean, collectively, (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents other
than Luxembourg registration duties (droits d’enregistrement) payable in case of
a registration, submission or filing by the Administrative Agent, any Lender or
any Secured Party of any Loan Document with the Administration de
l’Enregistrement et des Domaines in Luxembourg (or otherwise), except if such
registration, submission or filing is required to maintain, establish, enforce
or preserve the rights of the Administrative Agent, such Lender or such Secured
Party under such Loan Document.

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments, (b) commitments to make Extended Term Loans and
(c) commitments to make Refinancing Term Loans.

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

“Overnight Foreign Currency Rate” shall mean, for any amount payable in an
Alternate Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies,

 

54



--------------------------------------------------------------------------------

imposts, duties, deductions, charges or withholdings imposed upon, or charged
to, the Administrative Agent by any relevant correspondent bank in respect of
such amount in such relevant currency.

“Parallel Obligations” shall have the meaning assigned to such term in Section
9.24(a).

“Parent” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, subject to Section 10.08.

“Participant” shall have the meaning assigned to such term in Section
9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in Section
9.04(c)(ii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent, as the same may be supplemented from time to time to
the extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets or business of, or all or substantially all the
Equity Interests (other than directors’ qualifying shares) not previously held
by the Parent and its Subsidiaries in, or merger, consolidation or amalgamation
with, a person or business unit or division or line of business of a person (or
any subsequent investment made in a person or business unit or division or line
of business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom, provided, however, that
with respect to a proposed acquisition pursuant to an executed acquisition
agreement, at the option of the Lux Borrower, the determination of whether such
an Event of Default shall exist shall be made solely at the time of the
execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) only if the Testing Condition is then
satisfied (or will be satisfied immediately after giving effect to the
respective Permitted Business Acquisition), the Parent shall be in Pro Forma
Compliance with the Financial Covenant immediately after giving effect to such
acquisition or investment and any related transaction; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition shall be merged into a
Loan Party or become upon consummation of such acquisition a Subsidiary Loan
Party; and (vi) the aggregate cash consideration in respect of such acquisitions
and investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Subsidiary Loan Parties or do not become
Subsidiary Loan Parties, in each case upon consummation of such acquisition,
shall not

 

55



--------------------------------------------------------------------------------

exceed $150,000,000 plus (A) an amount equal to any returns (in the form of
dividends or other distributions or net sale proceeds) received by any Loan
Party in respect of any assets not owned by Loan Parties or Equity Interests in
persons that are not Subsidiary Loan Parties or do not become Subsidiary Loan
Parties that were acquired in such Permitted Business Acquisitions in reliance
on the $150,000,000 basket above (excluding any such returns in excess of the
amount originally invested) and (B) any amounts in excess thereof that can be,
and are, permitted as Investments (and treated as Investments) made under a
clause of Section 6.04 other than clause (k) thereof.

“Permitted Debt” shall mean Indebtedness for borrowed money (but not owing to
the Parent or any of its Subsidiaries or Unrestricted Subsidiaries) incurred by
the Lux Borrower (or by the Borrowers),, any other Borrower or any other Loan
Party that is a Domestic Subsidiary, provided that (i) any such Permitted Debt
shall not be guaranteed by the Parent, any Subsidiary, any Unrestricted
Subsidiary or any Affiliate of the foregoing unless such person is a Guarantor
and, if secured by any asset of the Parent, any Subsidiary, any Unrestricted
Subsidiary or any Affiliate of the foregoing (as permitted by Sections 6.01 and
6.02), such assets consist solely of all or some portion of the Collateral
pursuant to security documents no more favorable to the secured party or party,
taken as a whole (as determined by the Lux Borrower in good faith), than the
Security Documents, (ii) any such Permitted Debt, if secured, shall be subject
to an Intercreditor Agreement reasonably satisfactory to the Administrative
Agent and (iii) if such Permitted Debt is secured, such Permitted Debt shall not
mature prior to the date that is the latest final maturity date of the Loans and
Revolving Facility Commitments existing at the time of such incurrence, and the
Weighted Average Life to Maturity of any such Permitted Debt shall be no shorter
than the remaining Weighted Average Life to Maturity of the Loans with the
latest final maturity at the time of such incurrence.

“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Initial2017 Term B Loans (and other Loan Obligations that are
secured by Liens on the Collateral ranking equally and ratably with the Liens
securing the Initial2017 Term B Loans), one or more intercreditor agreements,
each of which shall be in in form and substance reasonably satisfactory to the
Administrative Agent.

“Permitted Investments” shall mean:

(a)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;

(b)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally

 

56



--------------------------------------------------------------------------------

recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Parent)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e)    securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e);

(g)    money market funds that (i) comply with the criteria set forth in Rule 2a
7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(h)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Parent and the Subsidiaries, on a
consolidated basis, as of the end of the Parent’s most recently completed fiscal
year; and

(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by the Parent, the
Lux Borrower or any Subsidiary organized in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the
Initial2017 Term B Loans (and other Loan Obligations that are secured by Liens
on the Collateral ranking equally and ratably with the Liens securing the
Initial2017 Term B Loans) (including, for the avoidance of doubt, junior Liens
pursuant to Section 2.21(b)(ii)), one or more intercreditor agreements, each of
which shall be in in form and substance reasonably satisfactory to the
Administrative Agent.

 

57



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of the Parent and its
Subsidiaries which are transferred, sold and/or pledged to a Receivables Entity
or a bank, other financial institution or a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution, pursuant to a Qualified Receivables Facility and any related
Permitted Receivables Related Assets which are also so transferred, sold and/or
pledged to such Receivables Entity, bank, other financial institution or
commercial paper conduit or other conduit facility, and all proceeds thereof and
(ii) loans to the Parent and its Subsidiaries secured by Receivables Assets
(whether now existing or arising in the future) and any Permitted Receivables
Related Assets of the Parent and its Subsidiaries which are made pursuant to a
Qualified Receivables Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to Section
6.01(i), (i) the final maturity date of such Permitted Refinancing Indebtedness
is on or after the earlier of (x) the final maturity date of the Indebtedness
being Refinanced and (y) the Latest Maturity Date in effect at the time of
incurrence thereof and (ii) the Weighted Average Life to Maturity of such
Permitted Refinancing Indebtedness is greater than or equal to the lesser of
(x) the Weighted Average Life to Maturity of the Indebtedness being Refinanced
and (y) the Weighted Average Life to Maturity of the Class of Term Loans then
outstanding with the greatest remaining Weighted Average Life to Maturity,
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
any

 

58



--------------------------------------------------------------------------------

Loan Obligations, such Permitted Refinancing Indebtedness shall be subordinated
in right of payment to such Loan Obligations on terms in the aggregate not
materially less favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced (as determined by the Lux Borrower
in good faith), (d) no Permitted Refinancing Indebtedness shall have any
borrower which is different than the borrower of the respective Indebtedness
being so Refinanced or have guarantors that are not (or would not have been
required to become) guarantors with respect to the Indebtedness being so
Refinanced (except that a Loan Party may be added as an additional guarantor),
(e) if the Indebtedness being Refinanced is secured (and permitted to be
secured), such Permitted Refinancing Indebtedness may be secured by Liens on the
same (or any subset of the) assets as secured (or would have been required to
secure) the Indebtedness being Refinanced, on terms in the aggregate that are no
less favorable to the Secured Parties than, the Indebtedness being refinanced or
on terms otherwise permitted by Section 6.02 (as determined by the Lux Borrower
in good faith) and (f) if the Indebtedness being Refinanced was subject to a
Permitted First Lien Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, and if the respective Permitted Refinancing Indebtedness is to be
secured by the Collateral, the Permitted Refinancing Indebtedness shall likewise
be subject to a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the
Parent, a Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect
of which the Parent, a Borrower, any Subsidiary or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17.

“Pledged Collateral” shall have the meaning assigned to such term in the U.S.
Collateral Agreement.

“Pound Sterling” or “£” shall mean the lawful currency of the United Kingdom.

“Pricing Grid” shall mean, with respect to the Initial Term B Loans, the table
set forth below:

 

Pricing Grid for Initial Term B Loans       Applicable Margin for ABR   
Applicable Margin for       Loans and Canadian Prime    Eurocurrency Loans and

Total Net Leverage Ratio

   Rate Loans    Bankers’ Acceptance Loans

Greater than 3.75 to 1.00

  

1.75%

  

2.75%

 

59



--------------------------------------------------------------------------------

 

Pricing Grid for Initial Term B Loans       Applicable Margin for ABR   
Applicable Margin for       Loans and Canadian Prime    Eurocurrency Loans and

Total Net Leverage Ratio

   Rate Loans    Bankers’ Acceptance Loans

Less than or equal to 3.75 to 1.00

  

1.50%

  

2.50%

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Total Net Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 5.04 for each fiscal quarter beginning with the first full fiscal
quarter of the Parent ended after the Closing Date, and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.04, then, at the option of the Administrative Agent or
the Required Lenders, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest pricing level
shall apply as of the first Business Day after the date on which such financial
statements were to have been delivered but were not delivered.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Deutsche Bank AG New York Branch as its prime rate in effect at its
principal office in New York City.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”): (i) any Asset Sale and any asset acquisition, Investment
(or series of related Investments) in excess of $25 million, merger,
amalgamation, consolidation (including the Transaction) (or any similar
transaction or transactions), any dividend, distribution or other similar
payment, (ii) any operational changes or restructurings of the business of the
Parent or any of its Subsidiaries that the Parent or any of its Subsidiaries has
determined to make and/or made during or subsequent to the Reference Period
(including in connection with an asset Disposition or asset acquisition
described in clause (i)) and which are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and other operational changes and other
cost savings in connection therewith, (iii) the designation of any Subsidiary as
an Unrestricted Subsidiary or of any Unrestricted Subsidiary as a Subsidiary and
(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause
(i) above).

 

60



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Parent.
Any such pro forma calculation may include adjustments appropriate, in the
reasonable good faith determination of the Parent and set forth in a certificate
of a Responsible Officer, to reflect operating expense reductions, other
operating improvements, synergies or such operational changes or restructurings
described in clause (ii) of the immediately preceding paragraph reasonably
expected to result from the applicable pro forma event in the 12-month period
following the consummation of the pro forma event. The Parent shall deliver to
the Administrative Agent a certificate of a Responsible Officer of the Parent
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Parent to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with
Applicable Accounting Principles. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period, except to the
extent the outstandings thereunder are reasonably expected to increase as a
result of any transactions described in clause (i) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Parent may
designate.

“Pro Forma Compliance” shall mean, at any date of determination, that the Parent
and its Subsidiaries shall be in compliance, on a Pro Forma Basis after giving
effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Parent for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered. For the
avoidance of doubt, Pro Forma Compliance shall be tested without regard to
whether or not the Financial Covenant was or was required to be tested on the
last date of the applicable fiscal quarter.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in

Section 2.22(a).

“Pro Rata Share” shall have the meaning assigned to such term in Section
9.08(f).

“Process Agent” shall have the meaning assigned to such term in Section 9.15(d).

 

61



--------------------------------------------------------------------------------

“Projections” shall mean the projections of the Parent and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Parent or any of the Subsidiaries prior to the Closing
Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“Purchase Offer” shall have the meaning assigned to such term in Section
2.25(a).

“Qualified Equity Interests”shall mean any Equity Interest other than
Disqualified Stock.

“Qualified Jurisdiction” shall mean (x) the United States (and any political
subdivision thereof), Ireland, Luxembourg or, Switzerland, the United Kingdom or
the Netherlands, (y) the jurisdiction of the organization of any entity
incorporated or organized outside the United States in a transaction permitted
by Section 6.05(n) where the Administrative Agent has made the determination
required by clause (iii) thereof, and (z) any other jurisdiction where the
Administrative Agent has determined (acting reasonably and following a request
by the Lux Borrower and based on advice of local counsel) that Wholly Owned
Subsidiaries organized in such jurisdiction may provide guarantees and security
which, after giving effect to the Agreed Guarantee and Security Principles,
would provide substantially the same benefits as guarantees and security
provided with respect to the Collateral owned by such entities as would have
been obtained if the respective Subsidiary were instead organized in any of the
United States, Ireland, Luxembourg or, Switzerland, the United Kingdom or the
Netherlands (it being understood and agreed that a jurisdiction as has been
agreed by the Parent and the Administrative Agent prior to the date hereof shall
satisfy the requirements of this clause (z)).

“Qualified Receivables Facility” shall mean a receivables facility or facilities
created under the Permitted Receivables Facility Documents and which is
designated as a “Qualified Receivables Facility” (as provided below), providing
for the transfer, sale and/or pledge by a Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to such Borrower and/or the Receivables Sellers) to (i) a Receivables
Entity (either directly or through another Receivables Seller), which in turn
shall transfer, sell and/or pledge interests in the respective Permitted
Receivables Facility Assets to third-party lenders or investors pursuant to the
Permitted Receivables Facility Documents in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from
such Borrower and/or the respective Receivables Sellers or (ii) a bank or other
financial institution, which in turn shall finance the acquisition of the
Permitted Receivables Facility Assets through a commercial paper conduit or
other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii), no portion of the
Indebtedness or any other obligations (contingent or otherwise) under such
receivables facility or facilities (x) is guaranteed by the Parent or any
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or

 

62



--------------------------------------------------------------------------------

obligates the Parent or any other Subsidiary in any way (other than pursuant to
Standard Securitization Undertakings) or (z) subjects any property or asset
(other than Permitted Receivables Facility Assets, Permitted Receivables Related
Assets or the Equity Interests of any Receivables Entity) of the Parent or any
other Subsidiary (other than a Receivables Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof (other than pursuant to
Standard Securitization Undertakings). Any such designation shall be evidenced
to the Administrative Agent by filing with the Administrative Agent a
certificate signed by a Financial Officer of the Parent certifying that, to the
best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.

“Questcor” shall mean Questcor Pharmaceuticals, Inc., a California corporation.

“Questcor Merger” shall mean the merger of Questcor Merger Sub with and into
Questcor subject to the terms and conditions set forth in the Questcor Merger
Agreement.

“Questcor Merger Agreement” shall mean the Agreement and Plan of Merger, dated
as of April 5, 2014, by and among Questcor, the Parent and Questcor Merger Sub
(including, but not limited to, all schedules and exhibits thereto and after
giving effect to any alteration, amendment, modification, supplement or waiver).

“Questcor Merger Sub” shall mean Quincy Merger Sub, Inc., a Delaware
corporation.

“Questcor Transactions” shall mean, collectively, the transactions to occur
pursuant to the Questcor Merger Agreement and the Incremental Assumption
Agreement No. 1, including (a) the consummation of the Questcor Merger; (b) the
execution, delivery and performance of the Incremental Assumption Agreement
No. 1 and any related Loan Documents, the creation of Liens pursuant to any
Security Documents to be entered into, modified or supplemented in connection
with the Incremental Assumption Agreement No. 1, and the initial borrowings of
the Incremental Term B-1 Loans; (c) entrance into any other financing
arrangements in connection with the consummation of the Questcor Merger; and
(d) the payment of the Questcor Transaction Expenses.

“Questcor Transaction Expenses” shall mean any fees or expenses incurred or paid
in connection with the Questcor Transactions, the Incremental Assumption
Agreement No. 1 and the other Loan Documents, the Questcor Merger Agreement and
the transactions contemplated by the Questcor Merger Agreement, the Incremental
Assumption Agreement No. 1 and the other Loan Documents.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

63



--------------------------------------------------------------------------------

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, leases of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of the Parent which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Parent nor any of its Subsidiaries has any contract, agreement, arrangement
or understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Parent or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Parent (as determined by the Lux Borrower in good faith) and (b) to which
neither the Parent nor any other Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results (other than pursuant to Standard
Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Parent certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Receivables Seller” shall mean the Borrowers and those Subsidiaries that are
from time to time party to the Permitted Receivables Facility Documents (other
than any Receivables Entity).

“Recovery Event” shall mean any event that gives rise to the receipt by the
Parent or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinancing Amendment” shall have the meaning assigned to such term in Section
2.23(e).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Lux Borrower or the Borrowers, any other Borrower or any other Loan Party
that is a Domestic Subsidiary (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby; provided, that (a) 100% of
the Net Proceeds of such Refinancing Notes are used to permanently reduce Loans
and/or replace Commitments

 

64



--------------------------------------------------------------------------------

substantially simultaneously with the issuance thereof; (b) the principal amount
(or accreted value, if applicable) of such Refinancing Notes does not exceed the
principal amount (or accreted value, if applicable) of the aggregate portion of
the Loans so reduced and/or Commitments so replaced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses); (c) the final
maturity date of such Refinancing Notes is on or after the Term Facility
Maturity Date or the Revolving Facility Maturity Date, as applicable, of the
Term Loans so reduced or the Revolving Facility Commitments so replaced; (d) the
Weighted Average Life to Maturity of such Refinancing Notes is greater than or
equal to the Weighted Average Life to Maturity of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (e) the terms of such
Refinancing Notes do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Facility Commitments so replaced, as applicable (other than (x) in the
case of notes, customary offers to repurchase or mandatory prepayment provisions
upon a change of control, asset sale or event of loss and customary acceleration
rights after an event of default and (y) in the case of loans, customary
amortization and mandatory and voluntary prepayment provisions which are
consistent in all material respects, when taken as a whole, with those
applicable to the Initial2017 Term B Loans and/or Revolving Facility
Commitments, as the case may be, with such Indebtedness (if in the form of term
loans) to provide that any such mandatory prepayments as a result of asset
sales, events of loss, or excess cash flow, shall be shared no more than ratably
with the term loans outstanding pursuant to this Agreement); (f) there shall be
no borrower or issuer with respect thereto other than the Lux Borrower and
Co-Borrower,, any other Borrower or any other Loan Party that is a Domestic
Subsidiary, and no guarantor in respect of such Refinancing Notes that is the
Parent, any Subsidiary, any Unrestricted Subsidiary or any Affiliate of the
foregoing that is not a Loan Party; (g) if such Refinancing Notes are secured by
an asset of the Parent, any Subsidiary, any Unrestricted Subsidiary or any
Affiliate of the foregoing, the security agreements relating to such assets
shall not extend to any assets not constituting Collateral and shall be no more
favorable to the secured party or party, taken as a whole (determined by the Lux
Borrower in good faith) than the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent); (h) if such
Refinancing Notes are secured, such Refinancing Notes shall be secured by all or
a portion of the Collateral, but shall not be secured by any assets of the
Parent or its subsidiaries other than the Collateral; and (i) Refinancing Notes
that are secured by Collateral shall be subject to the provisions of a Permitted
First Lien Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, as applicable (and in any event shall be subject to a Permitted
Junior Intercreditor Agreement if the Indebtedness being Refinanced is secured
on a junior lien basis to any of the Obligations).

“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.23(a).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

65



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s controlled and controlling Affiliates and the respective directors,
trustees, officers, employees, agents, advisors and members of such person and
such person’s controlled and controlling Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(c).

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).

“Repricing Event” shall mean (i) any prepayment or repayment of Initial2017 Term
B Loans with the proceeds of, or any conversion of all or any portion of the
Initial2017 Term B Loans into, any new or replacement Indebtedness bearing
interest with an All-in Yield less than the All-in Yield applicable to the
Initial2017 Term B Loans subject to such event (as such comparative yields are
determined by the Administrative Agent); provided that in no event shall any
prepayment or repayment of Initial2017 Term B Loans in connection with a Change
of Control constitute a Repricing Event and (ii) any amendment to this Agreement
which reduces the All-in Yield applicable to the Initial2017 Term B Loans (it
being understood that any prepayment premium with respect to a Repricing Event
shall apply to any required assignment by a Non-Consenting Lender in connection
with any such amendment pursuant to Section 2.21).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

 

66



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided, that the
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that, so long as no Default or Event of Default shall have occurred
and is continuing, if the Total Net Leverage Ratio as at the end of the
Applicable Period is (x) less than or equal to 4.50 to 1.00, such percentage
shall be 25% or (y) 3.50 to 1.00, such percentage shall be 0% and.

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans (other than Swingline
Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline Exposures and
(d) Available Unused Commitments that, taken together, represent more than 50%
of the sum of (w) all Revolving Facility Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided, that the
Revolving Facility Loans, Revolving L/C Exposures, Swingline Exposures and
Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Facility Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any director (administrateur),
manager (gérant), executive officer or Financial Officer of such person, any
authorized signatory appointed by the board of directors (conseil
d’administration) or board of managers (conseil de gérance) of such person (as
applicable) and any other officer or similar official thereof responsible for
the administration of the obligations of such person in respect of this
Agreement, or any other duly authorized employee or signatory of such person.

“Restricted Margin Stock” shall mean, at any time, all Margin Stock owned by the
Parent and its Subsidiaries which is not Unrestricted Margin Stock.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Available Amount

 

67



--------------------------------------------------------------------------------

attributable to the Retained Percentage of Excess Cash Flow for all Excess Cash
Flow Interim Periods used in such Excess Cash Flow Period exceeds the actual
Retained Percentage of Excess Cash Flow for such Excess Cash Flow Period.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Return of Scheduled Equity” shall have the meaning assigned to such term in
Section 6.04(b).

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of each request for the
issuance, extension or renewal of such Alternate Currency Letter of Credit,
(ii) each date of an amendment of such Alternate Currency Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by the Issuing Bank under such Alternate Currency Letter of Credit, and
(iv) the first Business Day of each month, and such additional dates as the
Administrative Agent or the Issuing Bank shall determine or the Required Lenders
shall require and (b) with respect to any Alternate Currency Revolving Loan,
each of the following: (i) each date occurring two Business Days prior to the
date of a Borrowing of Eurocurrency Revolving Loans denominated in an Alternate
Currency or of a Borrowing of Bankers’ Acceptance Loans (as the case may be),
(ii) each date of a continuation of a Eurocurrency Revolving Loan denominated in
an Alternate Currency or of a Borrowing of Bankers’ Acceptance Loans (as the
case may be) pursuant to Section 2.07, and (iii) the last Business Day of each
fiscal quarter, and such additional dates as the Administrative Agent shall
determine or the Majority Lenders under the applicable Revolving Facility shall
require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class and currency.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased, extended or replaced as provided under
Section 2.21, 2.22 or 2.23. The initial amount of each Lender’s 2017 Revolving
Facility Commitment is set forth on Schedule 2.01A to the Third Amendment, or in
the Assignment and Acceptance, Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment pursuant to which such Lender shall have
assumed its Revolving Facility Commitment, as applicable. The aggregate amount
of the Lenders’ Revolving Facility Commitments on the 2015 Revolving

 

68



--------------------------------------------------------------------------------

FacilityThird Amendment Effective Date (after giving effect to (x) the
termination of the 2015 Revolving Facility Commitments as in effect immediately
prior to the 2015 Revolving FacilityThird Amendment Effective Date and (y) the
establishment of the 20152017 Revolving Facility Commitments) is $500,000,000.
On the 2015 Revolving Facility900,000,000.00. On the Third Amendment Effective
Date, there is only one Class of Revolving Facility Commitments, consisting of
the 20152017 Revolving Facility Commitments. After the 2015 Revolving
FacilityThird Amendment Effective Date, additional Classes of Revolving Facility
Commitments may be added or created pursuant to Extension Amendments or
Refinancing Amendments.

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Revolving Loans, based on the
Dollar Equivalent thereof), (b) the Swingline Exposure applicable to such
Class at such time and (c) the Revolving L/C Exposure applicable to such
Class at such time minus, for the purpose of Section 6.12 only, the amount of
Letters of Credit that have been Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount at such time. The Revolving Facility Credit
Exposure of any Revolving Facility Lender at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage of the
applicable Class and (y) the aggregate Revolving Facility Credit Exposure of
such Class of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender, and a Lender providing Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments) with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans. For the
avoidance of doubt, as of the 2015 Revolving FacilityThird Amendment Effective
Date, the 20152017 Revolving Facility Lenders shall constitute the “Revolving
Facility Lenders” hereunder.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans (including,
without limitation, the 20152017 Revolving Facility Loans).

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the 2017 Revolving Facility in effect on the Closing Date,
March 19, 2019,(b) with respect to the Revolving FacilityCommitments established
pursuant to the SecondThird Amendment, March 19, 2019February  28, 2022 and
(c) with respect to any other Classes of Revolving Facility Commitments, the
maturity dates specified therefor in the applicable Extension Amendment or
Refinancing Amendment.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

69



--------------------------------------------------------------------------------

“Revolving Facility Termination Event” shall have the meaning assigned that term
in Section 2.05(k).

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such
Class outstanding at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctions” shall have the meaning assigned that term in Section 3.23(a).

“Scheduled Bank” shall mean a bank that is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).

“Scheduled Loans” shall have the meaning assigned to such term in Section
6.04(b).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment” shall mean the Refinancing Amendment No. 1 and Incremental
Assumption Agreement No. 2 to this Agreement, dated as of August 28, 2015.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the Lux Borrower and such Cash Management Bank to the Administrative
Agent to not be included as a Secured Cash Management Agreement.

 

70



--------------------------------------------------------------------------------

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank to the extent that such Hedging
Agreement is not otherwise designated in writing by the Lux Borrower and such
Hedge Bank to the Administrative Agent to not be included as a Secured Hedge
Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.

“Secured Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Secured Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of the Parent have been delivered (or were required to be delivered)
as required by this Agreement, all determined on a consolidated basis in
accordance with Applicable Accounting Principles; provided that Adjusted
Consolidated EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the U.S. Security Documents, the Irish Security
Documents, the Lux Security Documents, the Swiss Security Documents and each of
the security agreements, pledge agreements and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.

“Separation” shall mean the separation of the pharmaceuticals business of
Covidien plc from its other businesses, the transfer of the assets and
liabilities associated with such pharmaceuticals business to the Parent, and the
creation of the Parent as an independent, publicly traded company, in each case
as further described in the information statement, dated June 17, 2013, filed
with the SEC as Exhibit 99.2 to the Parent’s Current Report on Form 8-K on
July 1, 2013.

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Parent and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Parent’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Parent and its Subsidiaries.

 

71



--------------------------------------------------------------------------------

“Specified Domestic Subsidiary” means any Domestic Subsidiary that is a
subsidiary of a “controlled foreign corporation” (within the meaning of Section
957(a) of the Code).

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the person acting in such capacity as the spot rate for the purchase by such
person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., Local Time on the date
three Business Days prior to the date as of which the foreign exchange
computation is made or if such rate cannot be computed as of such date such
other date as the Administrative Agent or the Issuing Bank shall reasonably
determine is appropriate under the circumstances; provided, that (x) the Spot
Rate may, at the election of the Administrative Agent or respective Issuing
Bank, be made on the date on which the foreign exchange computation is made for
any payment actually made or to be made, or cash collateralization required, of
any amounts pursuant to this Agreement (rather than the date which is three
Business Days prior to such date), and (y) the Administrative Agent or the
Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Parent or any Subsidiary thereof
in connection with a Qualified Receivables Facility which are reasonably
customary (as determined in good faith by the Lux Borrower) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly,

 

72



--------------------------------------------------------------------------------

owned, Controlled or held, or (b) that is, at the time any determination is
made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Parent. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Parent or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
dated as of the Closing Date as may be amended, restated, supplemented or
otherwise modified from time to time, between each Subsidiary Loan Party and the
Collateral Agent. The Subsidiary Guarantee Agreement shall also be deemed to
include any guaranty agreement prepared under applicable local law (in the case
of a Subsidiary Loan Party that is a Foreign Subsidiary) where the
Administrative Agent has reasonably determined, based on the advice of counsel
and subject to the Agreed Guarantee and Security Principles, that a separate
Guarantee (or modified form of Guarantee) is preferable under relevant local
law.

“Subsidiary Loan Party” shall mean (a) each Borrower (other than with respect to
its own primary Loan Document Obligations or Secured Cash Management Agreements
and any Secured Hedge Agreement to which it is a party), (b) each direct or
indirect Wholly Owned Subsidiary of the Parent (other than the Borrowers)
(whether owned on the Closing Date or formed or acquired thereafter) that owns
directly or indirectly any Equity Interest in any Wholly Owned Domestic
Subsidiary of the Parent (other thanwhich Wholly Owned Domestic Subsidiary of
the Parent is not (i) Mallinckrodt Nuclear LLC or (ii) any other Subsidiary if
and for so long as such Subsidiary qualifies as an Excluded Subsidiary), (c)
each direct or indirect Wholly Owned Domestic Subsidiary of the Parent (other
than the Borrowers) (whether owned on the Closing Date or formed or acquired
thereafter) (other than (i) Mallinckrodt Nuclear LLC and (ii) any other
Subsidiary if and for so long as such Subsidiary qualifies as an Excluded
Subsidiary) and (d) any other Wholly Owned Subsidiary of the Parent that may be
designated by the Lux Borrower (by way of delivering to the Collateral Agent the
Subsidiary Guarantee Agreement (or a supplement to the Subsidiary Guarantee
Agreement, as reasonably requested by the Administrative Agent) and any
applicable Security Documents, in each case, duly executed by such Subsidiary)
in its sole discretion (including, without limitation, in connection with
transactions permitted by Section 6.05(n)) from time to time to be a guarantor
in respect of the Obligations, whereupon such Subsidiary shall be obligated to
comply with the other requirements of Section 5.10(d) as if it were newly
acquired. Notwithstanding the foregoing, the Cadence IP Licensee shall be
excluded as a Subsidiary Loan Party and Guarantor as provided in Section 5.13
(and then unless and until it becomes a Guarantor in accordance with the last
sentence of Section 5.13(b)). Notwithstanding anything contained in this
Agreement to the contrary, a transfer of Collateral from any Loan Party
organized in a Qualified Jurisdiction to a Subsidiary Loan Party that is not
organized in a Qualified Jurisdiction shall, for purposes of Sections 6.04 and
6.05, be deemed to be an Investment in a Subsidiary that is not a Loan Party and
shall be justified as same pursuant to such Sections.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

73



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Lux Borrower
substantially in the form of Exhibit D-2 or such other form as shall be approved
by the Swingline Lender.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments is $50,000,000.
The Swingline Commitment is part of, and not in addition to, the Revolving
Facility Commitments.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean (a) the Administrative Agent, in its capacity as a
lender of Swingline Loans, and (b) each Revolving Facility Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d), each in
its capacity as a lender of Swingline Loans hereunder.

“Swingline Loans” shall mean the swingline loans made to the Borrowers pursuant
to Section 2.04.

“Swiss Branch” shall have the meaning assigned to that term in the definition of
“Collateral and Guarantee Requirement”.

“Swiss Finco” shall mean Mallinckrodt Finance GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung), with registered seat in Neuhausen am
Rheinfall, organized under the laws of Switzerland, under the company number
CHE-113.353.767.

“Swiss Franc” shall mean the lawful currency of Switzerland.

“Swiss Holdco” shall mean Mallinckrodt Holdings GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung), with registered seat in
Neuhausen am Rheinfall, organized under the laws of Switzerland, under the
company number CHE-320.946.790.

“Swiss Security Documents” shall mean (i) a Swiss law quota pledge agreement
regarding pledge of quotas of Swiss Finco between Swiss Holdco, as pledgor, and
the Collateral Agent and the other Secured Parties, as pledgees; (ii) a Swiss
security receivables assignment agreement in relation to certain receivables of
Swiss Holdco and Swiss Finco between Swiss Holdco and Swiss Finco, as assignors,
and the Collateral Agent on behalf of the Secured Parties

 

74



--------------------------------------------------------------------------------

and (iii) subject to the final paragraph in the definition of “Collateral and
Guarantee Requirement”, a Swiss law quota pledge agreement regarding pledge of
quotas of Swiss Holdco between Lux Holdco, as pledgor, and the Collateral Agent
and the other Secured Parties, as pledgees.

“Swiss Withholding Tax” shall mean any tax in accordance with the “Bundesgesetz
über die Verrechnungssteuer” of 13 October 1965, as amended from time to time.

“TARGET” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Tender Offer” shall have the meaning assigned to the term “Offer” in the Merger
Agreement.

“Tender Offer Conditions” shall have the meaning assigned that term in Section
4.02(g).

“Term Borrowing” shall mean any Initial2017 Term B Borrowing or any Borrowing of
Other Term Loans.

“Term Facility” shall mean the Initial2017 Term B Facility, the Incremental Term
B-1 Facility and/or any or all of the Other Term Facilities.

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial2017 Term B Loans, Incremental Term B-1 Loans
and/or Other Term Loans.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial2017 Term B Facility, the Initial2017 Term B Facility
Maturity Date, and (b) with respect to the Incremental Term B-1 Facility, the
Incremental Term B-1 Facility Maturity Date and (c) with respect to any other
Class of Term Loans, the maturity dates specified therefor in the applicable
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment.

“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Replacement Term Lender) with a Term Loan
Facility or with outstanding Term Loans.

“Term Loan Installment Date” shall mean any Initial2017 Term B Loan Installment
Date, Incremental Term B-1 Loan Installment Date or any Other Term Loan
Installment Date.

 

75



--------------------------------------------------------------------------------

“Term Loans” shall mean the Initial Term B Loans, the Incremental Term B-1
Loans, the 2017 Term B Loans and/or the Other Term Loans.

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(v).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full in cash (other than in respect of contingent indemnification and
expense reimbursement claims not then due), (c) all Letters of Credit (other
than those that have been Cash Collateralized with the Minimum L/C Collateral
Amount in accordance with Section 2.05(k)) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full in cash
and (d) to the extent not repaid in full pursuant to preceding clause (b), all
Bankers’ Acceptance Loans have been cash collateralized in an amount equal to
the full amount payable on the last day of the Interest Period applicable
thereto.

“Testing Condition” shall be satisfied at any time if as of such time, (a) the
aggregate amount of (i) the aggregate principal amount of outstanding Revolving
Facility Loans and Swingline Loans at such time (calculated, in the case of
Alternate Currency Revolving Loans, based on the Dollar Equivalent thereof and
excluding, for the avoidance of doubt, any Letter of Credit), (ii) Unreimbursed
Amounts with respect to drawn Letters of Credit and (iii) the face amount of
outstanding undrawn Letters of Credit (excluding any Letters of Credit which
have been fully Cash Collateralized in accordance with Section 2.05(j)) exceeds
(b) an amount equal to 25% of the aggregate amount of the Revolving Facility
Commitments at such time.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Parent then most recently ended (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 5.04(a)
or 5.04(b), the Test Period in effect shall be the four fiscal quarter period
ending December 27, 2013.

“ Third Amendment” shall mean the Refinancing Amendment No. 2 and Incremental
Assumption Agreement No. 3 to this Agreement, dated as of February 28, 2017.

“ Third Amendment Effective Date” shall have the meaning assigned to such term
in the Third Amendment.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Parent or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Parent
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period (except for purposes
of the Financial Covenant) for which

 

76



--------------------------------------------------------------------------------

financial statements of the Parent have been delivered (or were required to be
delivered) as required by this Agreement, all determined on a consolidated basis
in accordance with Applicable Accounting Principles; provided that Adjusted
Consolidated EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Transaction Documents” shall mean the Merger Agreement and the Loan Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Parent or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents, the Merger Agreement and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Tender Offer
and the Merger; (b) the execution, delivery and performance of the Loan
Documents, the creation of the Liens pursuant to the Security Documents, and the
initial borrowings hereunder; (c) the repayment in full of, and the termination
of all obligations, commitments and (where applicable) security under, the
Existing Mallinckrodt Credit Agreement and the Existing Cadence Credit
Agreement; and (d) the payment of all fees and expenses to be paid and owing in
connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” shall mean the United States of America.

“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(e).

“Unrestricted Cash” shall mean cash or Permitted Investments of the Parent or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Parent or any of its Subsidiaries.

“Unrestricted Margin Stock” shall mean, at any time, all Margin Stock owned by
the Parent and its Subsidiaries to the extent the value thereof exceeds 25% of
the aggregate value of all assets owned by the Parent and its Subsidiaries then
subject to the covenants contained in Sections 6.02 and 6.05.

 

77



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Parent, whether
now owned or acquired or created after the Closing Date, that is designated
after the Closing Date by the Lux Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided, that the Lux
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Parent shall be in Pro Forma Compliance
with the Financial Covenant as of the last day of the then most recently ended
Test Period (whether or not the Financial Covenant was required to be tested on
such date), (c) all Investments in such Unrestricted Subsidiary at the time of
designation (as contemplated by the immediately following sentence) are
permitted in accordance with the relevant requirements of Section 6.04, (d) such
Subsidiary being designated as an “Unrestricted Subsidiary” shall also,
concurrently with such designation and thereafter, constitute an “Unrestricted
Subsidiary” for purposes for all other Material Indebtedness of the Parent or
its Subsidiaries issued or incurred after the Closing Date that contains a
similar concept, (e) such Subsidiary was not previously designated as an
Unrestricted Subsidiary and thereafter re-designated as a Subsidiary, and
(f) the Parent shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Parent, certifying to the
best of such officer’s knowledge, compliance with the requirements of this
proviso; and (2) any subsidiary of an Unrestricted Subsidiary (unless
transferred to such Unrestricted Subsidiary or any of its subsidiaries by the
Parent or one or more of its Restricted Subsidiaries after the date of the
designation of the parent entity as a “Unrestricted Subsidiary” hereunder, in
which case the subsidiary so transferred would be required to be independently
designated in accordance with preceding clause (1)). The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Parent (or its Subsidiaries) therein at the date of designation in an amount
equal to the Fair Market Value of the Parent’s (or its Subsidiaries’)
Investments therein, which shall be required to be justified on such date in
accordance with Section 6.04 (and not as an Investment permitted thereby in a
Subsidiary). The Lux Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom (after giving effect to the provisions of the
immediately succeeding sentence), (ii) immediately after giving effect to such
redesignation, the Parent shall be in Pro Forma Compliance with the Financial
Covenant as of the last day of the most recently ended Test Period (whether or
not the Financial Covenant was required to be tested on such date), and
(iii) the Lux Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Lux Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) and (ii). The designation of any
Unrestricted Subsidiary as a Subsidiary after the Closing Date shall constitute
(i) the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the applicable Loan Party (or its relevant Subsidiaries) in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the Fair Market Value at the date of such designation of such Loan Party’s
(or its relevant Subsidiaries’) Investment in such Subsidiary. Notwithstanding
anything to the contrary contained above, neither the Lux Borrower nor the
Co-Borrower shall be permitted to be an Unrestricted Subsidiary.

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement dated as of
the Closing Date as may be amended, restated, supplemented or otherwise modified
from time

 

78



--------------------------------------------------------------------------------

to time, among the Lux Borrower, Swiss Finco and each Subsidiary Loan Party that
is a Domestic Subsidiary and the Collateral Agent.

“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.

“U.S. Security Documents” shall mean the U.S. Collateral Agreement, each Notice
of Grant of Security Interest in Intellectual Property (as defined in the U.S.
Collateral Agreement) and each other pledge or security agreement entered into
after the Closing Date by any Loan Party that is a Domestic Subsidiary or that
owns Equity Interests in a Domestic Subsidiary, in each case, to the extent
required by this Agreement or any other Loan Document.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Parent that is a Wholly Owned Subsidiary of the Parent.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Parent and the Subsidiaries on
a consolidated basis at any date of determination, Current Assets at such date
of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with Applicable Accounting Principles of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

“ Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority

 

79



--------------------------------------------------------------------------------

from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Terms Generally; Applicable Accounting Principles. The definitions
set forth or referred to in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Parent notifies the
Administrative Agent that the Parent requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Parent that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. At any time after the Closing Date, the Parent may elect
(by written notice to the Administrative Agent) to change its financial
reporting (both hereunder and for its audited financial statements generally)
from GAAP to International Financial Reporting Standards (as issued by the
International Accounting Standards Board and the International Financial
Reporting Standards Interpretations Committee and/or adopted by the European
Union (“IFRS”)), as in effect from time to time, in which case all references
herein to GAAP (except for historical financial statements theretofore prepared
in accordance with GAAP) shall instead be deemed references to the IFRS and the
related accounting standards as shown in the first set of audited financial
statements prepared in accordance therewith and delivered pursuant to this
Agreement; provided that, if the Parent notifies the Administrative Agent that
the Parent requests an amendment to any provision hereof to eliminate the effect
of any change occurring as a result of the adoption of IFRS or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Parent that the Administrative Agent or the Required Lenders
request an amendment to any provision hereof for such purpose), then such
provision shall be interpreted on the basis of GAAP as otherwise required above
(and without regard to this sentence) until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or

 

80



--------------------------------------------------------------------------------

effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof and (iii) for the avoidance of doubt,
except as provided in the definition of “Consolidated Net Income”, without
giving effect to the financial condition, results and performance of the
Unrestricted Subsidiaries.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Parent and each Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

Section 1.04 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Letters of Credit
and Alternate Currency Revolving Loans. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial ratios hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as determined by the Administrative Agent in accordance with this
Agreement. No Default or Event of Default shall arise as a result of any
limitation or threshold set forth in Dollars in Article VI or clause (f) or (j)
of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternate Currency, such amount shall
be the Alternate Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Bank, as
applicable.

 

81



--------------------------------------------------------------------------------

Section 1.05 Change of Currency. (a) Each obligation of a Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.06 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.07 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

Section 1.08 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Initial Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., an “Initial Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., aan “
Initial Eurocurrency Revolving Borrowing”).

Section 1.09 Special Luxembourg Provisions. Without prejudice to the generality
of any provision of this Agreement, to the extent this Agreement relates to the
Lux Borrower, the Lux Holdco or any other Lux Loan Party, a reference to: (a) a
winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement), controlled management (gestion contrôlée) fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; (b) a receiver, administrative
receiver, administrator,

 

82



--------------------------------------------------------------------------------

trustee, custodian, sequestrator, conservator or similar officer appointed for
the reorganization or liquidation of the business of a person includes, without
limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad hoc,
administrateur provisoire, liquidateur or curateur; (c) a lien or security
interest includes any hypothèque, nantissement, gage, privilège, sûreté réelle,
droit de rétention and any type of security in rem (sûreté réelle) or agreement
or arrangement having a similar effect and any transfer of title by way of
security; (d) a person being unable to pay its debts includes that person being
in a state of cessation de paiements; (e) creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (f) a guarantee includes any garantie which is independent from
the debt to which it relates and excludes any suretyship (cautionnement) within
the meaning of Articles 2011 and seq. of the Luxembourg Civil Code; (g) by-laws
or constitutional documents includes its up-to-date (restated) articles of
association (statuts coordonnés) and (h) a director includes an administrateur
or a gérant.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender party to the Third Amendment as “2017 Term B Lenders” agrees,
severally and not jointly, to make Initial2017 Term B Loans in Dollars to the
Lux Borrower on the Closing Date in an aggregate principal amount not to exceed
its Initial Term B Loan CommitmentThird Amendment Effective Date in accordance
with the terms of the Third Amendment, and

(b) each Lender agrees, severally and not jointly, to make Revolving Facility
Loans of a Class in an Agreed Currency to the Lux Borrower or any Additional
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the Dollar Equivalent of such
Lender’s Revolving Facility Credit Exposure of such Class exceeding such
Lender’s Revolving Facility Commitment of such Class, or (ii) the Dollar
Equivalent of the Revolving Facility Credit Exposure of such Class exceeding the
total Revolving Facility Commitments of such Class. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Lux Borrower and
the Additional Borrowers may borrow, prepay and reborrow Revolving Facility
Loans, and

(c) each Lender having an Incremental Term Loan Commitment agrees, severally and
not jointly, subject to the terms and conditions set forth in the applicable
Incremental Assumption Agreement, to make Incremental Term Loans to the Lux
Borrowerapplicable Borrowers, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment,.

(d) the full amount of the Initial Term B Loan Commitments must be drawn in a
single drawing on the Closing Date, and amounts of Term Loans borrowed under
Section 2.01(a) or Section 2.01(c) that are repaid or prepaid may not be
reborrowed, and

 

83



--------------------------------------------------------------------------------

(e) the full amount of the Incremental Term B-1 Commitments must be drawn in a
single drawing on the Incremental Term B-1 Funding Date, and the amount of
Incremental Term B-1 Loans borrowed under Section 2.01(c) that are repaid or
prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type and
currency made by the Lenders ratably in accordance with their respective
Commitments under the applicable Facility (or, in the case of Swingline Loans,
in accordance with their respective Swingline Commitments); provided, however,
that Revolving Facility Loans of any Class shall be made by the Revolving
Facility Lenders of such Class ratably in accordance with their respective
Revolving Facility Percentages on the date such Loans are made hereunder. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing (other than (x) a Swingline
Borrowing or (y) a Borrowing of Canadian Dollar Revolving Loans) shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars. Each Swingline Borrowing shall be an ABR Borrowing. Each Lender
at its option may make any ABR Loan, Canadian Prime Rate Loan, Eurocurrency Loan
or Bankers’ Acceptance Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.15, 2.16 and 2.17 shall apply to such Affiliate to the
same extent as to such Lender); provided, that any exercise of such option shall
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

(c) Each Canadian Dollar Revolving Loan shall, at the option of the
Luxapplicable Borrower, be incurred and maintained as, and/or converted into one
or more Borrowings of Canadian Prime Rate Loans or (A) in the case of a B/A
Lender, the creation of Bankers’ Acceptances on the terms and conditions
provided for herein and in Schedule 2.13(g) hereto or (B) in a case of a Non-B/A
Lender, the creation and purchase of completed Drafts in Canadian Dollars and
the exchange of such Drafts for B/A Equivalent Notes, in each case on the terms
and conditions provided for herein and in Schedule 2.13(g) hereto.

(d) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing and each Borrowing of Bankers’ Acceptance Loans,such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum (or in the case of a
Borrowing denominated in an Alternate Currency, the Alternate Currency
Equivalent thereof). At the time that each ABR Revolving Facility Borrowing and
each Borrowing of Canadian Prime Rate Loans is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple (or
in the case of a Borrowing of Canadian Prime Rate Loans, the Alternate Currency
Equivalent thereof) and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C

 

84



--------------------------------------------------------------------------------

Disbursement as contemplated by Section 2.05(e). Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type and Class may
be outstanding at the same time; provided, however, that the Borrowers shall not
be entitled to request any Borrowing that, if made, would result in more than
(i) 10 Eurocurrency Borrowings outstanding under all Term Facilities at any time
or (ii) 10 Eurocurrency Borrowings and/or Borrowings of Bankers’ Acceptance
Loans outstanding under all Revolving Facilities at any time. Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(e) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or Term Facility Maturity Date for such
Class, as applicable.

Section 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, athe applicable Borrower shall notify the
Administrative Agent of such request (a) in the case of a Eurocurrency Borrowing
or a Borrowing of Bankers’ Acceptance Loans, not later than 12:00 noon, Local
Time, three Business Days before the date of the proposed Borrowing, (b) in the
case of an ABR Borrowing, by telephone, not later than 10:00 a.m. Local Time, on
the Business Day of the proposed Borrowing or (c) in the case of a Canadian
Prime Rate Borrowing, not later than 10:00 a.m. Local Time on the Business Day
immediately prior to the date of the proposed Borrowing; provided, that, (i) to
request a Eurodollar or ABR Borrowing on the ClosingThird Amendment Effective
Date, athe applicable Borrower shall notify the Administrative Agent of such
request by telephone no later than 5:00 p.m., Local Time, one Business Day prior
to the ClosingThird Amendment Effective Date (or such later time as the
Administrative Agent may agree) and (ii) any such notice of an ABR Revolving
Facility Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 12:00 noon, Local
Time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable (other than in the case of any notice given in respect of the
Closing Date, which may be conditioned upon the consummation of the Merger or
the Tender Offer) and (in the case of telephonic requests) shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Borrowing Request signed by the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Initial2017 Term B Loans,
Other Term Loans or Revolving Facility Loans of a particular Class, as
applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a Eurocurrency Borrowing or a Borrowing of Bankers’ Acceptance Loans;

 

85



--------------------------------------------------------------------------------

(v) in the case of a Eurocurrency Borrowing or a Borrowing of Bankers’
Acceptance Loans, the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, a Canadian
Prime Rate Borrowing or a Borrowing of Bankers’ Acceptance Loans, the currency
in which such Borrowing is to be denominated (which shall be an Agreed
Currency); and

(vii) the location and number of the Lux Borrower’s account of the applicable
Borrower to which funds are to be disbursed.

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Borrowing is specified, then (x) in the case of a Borrowing denominated
in Dollars, the requested Borrowing shall be an ABR Borrowing and (y) in the
case of a Borrowing denominated in Canadian Dollars, the requested Borrowing
shall be a Canadian Prime Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing or a Borrowing of Bankers’
Acceptance Loans, then the Luxapplicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section 2.03, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans in Dollars to the
BorrowersLux Borrower or any Additional Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Commitment or (ii) the Dollar Equivalent
of the Revolving Facility Credit Exposure of the applicable Class exceeding the
total Revolving Facility Commitments of such Class; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Lux Borrower and the Additional
Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, athe applicable Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means), not later than
2:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date of such Swingline Borrowing (which shall be a Business
Day) and (ii) the amount of the requested Swingline Borrowing. The Swingline
Lender shall consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline Lender funding such Swingline Loan. The Swingline Lender shall
make each Swingline Loan on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
Luxapplicable Borrower (or, in the case of a Swingline Borrowing made to

 

86



--------------------------------------------------------------------------------

finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Revolving
Facility Lenders of the applicable Class to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it.
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Facility Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Revolving Facility Lender’s applicable Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender, such Revolving Facility Lender’s applicable Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
any Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Facility Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Facility Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Facility Lenders. The Administrative Agent
shall notify the Lux Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph (c), and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from a Borrower
(or other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Facility Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided, that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrowers for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

(d) The Lux Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Facility Lenders that agree
to serve in such capacity as provided below. The acceptance by a Revolving
Facility Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers, executed by the
Borrowers, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such agreement, (i) such Revolving Facility
Lender shall have all the rights and obligations of a Swingline Lender under
this Agreement and (ii) references herein to

 

87



--------------------------------------------------------------------------------

the term “Swingline Lender” shall be deemed to include such Revolving Facility
Lender in its capacity as a lender of Swingline Loans hereunder.

Section 2.05    Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Lux
Borrower or any Additional Borrower may request the issuance of one or more
letters of credit denominated in any Agreed Currency in the form of (x) trade
letters of credit in support of trade obligations of the Parent and its
Subsidiaries incurred in the ordinary course of business (such letters of credit
issued for such purposes, “Trade Letters of Credit”) and (y) standby letters of
credit issued for any other lawful purposes of the Parent and its Subsidiaries
(such letters of credit issued for such purposes, “Standby Letters of Credit”;
each such letter of credit issued hereunder, a “Letter of Credit” and
collectively, the “Letters of Credit”) for its own account (although, at the
request of the Lux Borrower or any Additional Borrower, a Letter of Credit may
be issued that states that it is issued for the account of the Parent or any of
its Subsidiaries, in which case any such Letter of Credit shall be deemed issued
for the joint and several account of the Lux Borrower or such Additional
Borrower and, as applicable, the Parent or such Subsidiary) in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the applicable Availability Period and prior
to the date that is five Business Days prior to the applicable Revolving
Facility Maturity Date. Except with respect to additional conditions to the
issuance, amendment, extension, renewal or increase in the amount of Letters of
Credit as to which the Lux Borrower or any Additional Borrower and the
applicable Issuing Bank may agree, in the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Lux Borrower
or any Additional Borrower to, or entered into by suchthe Lux Borrower or any
Additional Borrower with, an Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Lux Borrower or any
Additional Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent (at
least three Business Days in advance of the requested date of issuance,
amendment or extension or such shorter period as the Administrative Agent and
the Issuing Bank in their sole discretion may agree) a notice in the form of
Exhibit D-3 requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency (which shall be an Agreed Currency) of such
Letter of Credit, the name and address of the beneficiary thereof, whether such
Letter of Credit constitutes a Standby Letter of Credit or a Trade Letter of
Credit and such other information as shall be necessary to issue, amend or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Lux Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form and related documents in connection with any request for a
Letter of Credit and in connection with any request for a Letter of Credit to be
amended, renewed, modified or extended. A Letter of Credit

 

88



--------------------------------------------------------------------------------

shall be issued, amended or extended only if (and upon issuance, amendment or
extension of each Letter of Credit each Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment or extension,
(x) the Dollar Equivalent of the Revolving L/C Exposure shall not exceed
$150,000,00050,000,000 , (y) the Dollar Equivalent of the Revolving Facility
Credit Exposure shall not exceed the applicable Revolving Facility Commitments
and (z) the Dollar Equivalent of the Revolving L/C Exposure applicable to all
Letters of Credit issued by any given Issuing Bank shall not exceed such Issuing
Bank’s Applicable L/C Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) in the case of Standby Letters of Credit, the
date one year after the date of the issuance of such Letter of Credit (or, in
the case of any extension thereof, one year after such renewal or extension),
(ii) in the case of Trade Letters of Credit, the date 180 days after the date of
issuance thereof and (iii) the date that is five Business Days prior to the
applicable Revolving Facility Maturity Date; provided, that any Standby Letter
of Credit with a one year tenor may provide for automatic renewal or extension
thereof for additional one year periods (which, in no event, shall extend beyond
the date referred to in clause (iii) of this paragraph (c)) so long as such
Letter of Credit (any such Letter of Credit, an “Auto Renewal Letter of Credit”)
permits the Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Auto Renewal
Letter of Credit) by giving prior notice to the beneficiary thereof within a
time period during such twelve-month period to be agreed upon at the time such
Auto Renewal Letter of Credit is issued. Unless otherwise directed by the
Issuing Bank, the respective Borrower shall not be required to make a specific
request to the Issuing Bank for any such renewal. Once an Auto Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the renewal of such Letter of Credit at
any time to an expiry date not later than such Revolving Facility Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Facility Lender’s applicable Revolving Facility
Percentage of each L/C Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason, with all such amounts to be paid in Dollars (taking the Dollar
Equivalent of any amounts expressed in Alternate Currencies), except that any
amounts which the respective Issuing Bank requires to be repaid in an Alternate
Currency permitted pursuant to following paragraph (e) shall also be required to
be reimbursed by the respective Revolving Facility Lenders as provided in this
paragraph (d) in the respective Alternate Currency in which such amount is owing
by the Borrowers. Each Revolving Facility Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and

 

89



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments or the fact that, as a result of changes in
currency exchange rates, such Revolving Facility Lender’s Revolving Facility
Credit Exposure at any time might exceed its Revolving Facility Commitment at
such time (in which case Section 2.11(f) would apply), and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Upon the reallocation of Revolving L/C Exposure to the 20152017
Revolving Facility Commitments pursuant to Section 2.05(n), it is hereby agreed
that, with respect to all outstanding Letters of Credit and unreimbursed L/C
Disbursements relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.05(d) to reflect the new Revolving
Facility Percentages of each Revolving Facility Lender.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrowers shall (and shall be
jointly and severally obligated to) reimburse such L/C Disbursement by paying to
the Administrative Agent an amount in Dollars (or if the Issuing Bank shall so
elect in its sole discretion by notice to the Lux Borrower, in such Alternate
Currency which was paid by the Issuing Bank pursuant to such L/C Disbursement)
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit where the election described in the immediately preceding
parenthetical has not been made by the respective Issuing Bank, the Dollar
Equivalent thereof) not later than 2:00 p.m., Local Time, on the day on which
such L/C Disbursement is made (or the next succeeding Business Day, if such
notice is received after 12:00 noon, Local Time), together with accrued interest
thereon from the date of such L/C Disbursement at the rate applicable to ABR
Revolving Loans (or, in the case of amounts to be reimbursed in an Alternate
Currency as provided above, (x) in the case of amounts owing in Canadian
Dollars, at the rate applicable to Canadian Prime Rate Loans and (y) in the case
of amounts owing in Alternate Currencies other than Canadian Dollar, at the
Overnight Foreign Currency Rate for such Alternate Currency plus the then
effective Applicable Margin with respect to ABR Revolving Loans) of the
applicable Class; provided, that the applicable Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Facility Borrowing or a Swingline Borrowing of the applicable Class (or, in the
case of amounts that the respective Issuing Bank has required be repaid in the
respective Alternate Currency in which the Alternate Currency Letter of Credit
was denominated, (x) in the case of Canadian Dollar Revolving Loans, Canadian
Prime Rate Loans or (y) in the case of any other Alternate Currency,
Eurocurrency Borrowings with the shortest then available Interest Period), as
applicable, in an amount equal to the Dollar Equivalent thereof (or, in the case
of amounts owing in the respective Alternate Currency, the amount so owing in
such Alternate Currency) and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting Borrowing (and with interest owing thereon from the date of the
respective L/C Disbursement). If the Borrowers fail to reimburse any L/C
Disbursement when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each other applicable Revolving Facility Lender of
the applicable L/C Disbursement, the payment then due from the Borrowers in
respect thereof (the “Unreimbursed Amount”) and, in the case of a Revolving
Facility Lender, such Lender’s Revolving Facility Percentage thereof. Promptly
following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative

 

90



--------------------------------------------------------------------------------

Agent (in Dollars (using Dollar Equivalents as described above in the case of
L/C Disbursements made in Alternate Currencies), or, to the extent expressly
provided above, in the respective Alternate Currency in the case of payments
owing with respect to Alternate Currency Letters of Credit) its Revolving
Facility Percentage of the Unreimbursed Amount in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Facility
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Revolving Facility Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Facility Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Facility Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of an ABR Revolving Loan or a Swingline Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligations to reimburse such L/C Disbursement. If the Borrowers’ reimbursement
of, or obligation to reimburse, any amounts in any Alternate Currency would
subject the Administrative Agent, the Issuing Bank or any Revolving Facility
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrowers shall, at their option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the Issuing Bank or the relevant
Revolving Facility Lender or (y) reimburse each L/C Disbursement made in such
Alternate Currency in Dollars, in an amount equal to the Dollar Equivalent
thereof, calculated using the applicable exchange rates, on the date such L/C
Disbursement is made, of such L/C Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to

 

91



--------------------------------------------------------------------------------

the respective Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the respective
Borrower that are determined by final and binding decision of a court of
competent jurisdiction to have been caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank, such Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Lux Borrower by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligations to reimburse such Issuing Bank and
the Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrowers shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrowers reimburse such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans of the applicable Class
(or in the case such L/C Disbursement required to be reimbursed in an Alternate
Currency, (x) in the case of amounts required to be reimbursed in Canadian
Dollars, at the rate of interest then applicable to Canadian Prime Rate Loans of
the applicable Class or (y) in the case of all other Alternate Currencies, at
the Overnight Foreign Currency Rate for such Alternate Currency plus the then
effective Applicable Margin with respect to ABR Revolving Loans of the
applicable Class); provided, that, if such L/C Disbursement is not reimbursed by
the Borrowers when due pursuant to paragraph (e) of this Section, then Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Facility Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Revolving Facility Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Facility Lenders of any such replacement of an Issuing
Bank. At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12. From and after the effective date of any such

 

92



--------------------------------------------------------------------------------

replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization Following Certain Events. If and when a Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.11(e), 2.11(f),
2.24(a)(v) or 7.01, such Borrower shall deposit in an account with or at the
direction of the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Revolving Facility Lenders, an amount in cash in Dollars
equal to 102% of the Dollar Equivalent of the Revolving L/C Exposure as of such
date plus any accrued but unpaid interest thereon (or, in the case of Sections
2.11(e), 2.11(f) and 2.24(a)(v), the portion thereof required by such sections)
provided that (i) the portions of such amount attributable to undrawn Alternate
Currency Letters of Credit or L/C Disbursements in an Alternate Currency that
the Borrowers are not late in reimbursing shall be deposited in the applicable
Alternate Currencies in the actual amounts of such undrawn Letters of Credit and
L/C Disbursements (and, in cases where Section 7.01 is applicable, each Letter
of Credit shall be required to be 102% Cash Collateralized in the respective
currency in which such Letter of Credit is denominated) and (ii) for the
purposes of this paragraph, the Alternate Currency Revolving L/C Exposure shall
be calculated using the applicable Spot Rate on the date notice demanding cash
collateralization is delivered to the Borrowers. Each deposit of Cash Collateral
(x) made pursuant to this paragraph or (y) made by the Administrative Agent
pursuant to Section 2.24(a)(ii), in each case, shall be held by the Collateral
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrowers hereby grant the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in such account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Collateral Agent and at the
risk and expense of the Borrowers, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Collateral Agent to
reimburse each Issuing Bank for L/C Disbursements for which such Issuing Bank
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the Revolving
L/C Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other Loan Document Obligations. If the Borrowers are required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender or the occurrence of a limit
under Section 2.11(e) or (f) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived or the termination of
the Defaulting Lender status or the limits under Sections 2.11(e) and (f) no
longer being exceeded, as applicable.

 

93



--------------------------------------------------------------------------------

(k) Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Lux Borrower notifies any one or more Issuing Banks
that it or any Additional Borrower intends to maintain one or more Letters of
Credit initially issued under this Agreement in effect after the date of such
Revolving Facility Termination Event (each, a “Continuing Letter of Credit”),
then the security interest of the Collateral Agent in the Collateral under the
Security Documents may be terminated in accordance with Section 9.18 if each
such Continuing Letter of Credit is Cash Collateralized (in the same currency in
which such Continuing Letter of Credit is denominated) in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.

(l) Additional Issuing Banks. From time to time, the Lux Borrower may by notice
to the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) each of which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank (other than the Administrative Agent or its Affiliates) shall
(i) provide to the Administrative Agent copies of any notice received from any
Borrower pursuant to Section 2.05(b) no later than the next Business Day after
receipt thereof and (ii) report in writing to the Administrative Agent (A) on or
prior to each Business Day on which such Issuing Bank expects to issue, amend or
extend any Letter of Credit, the date of such issuance, amendment or extension,
and the aggregate face amount of the Letters of Credit to be issued, amended or
extended by it and outstanding after giving effect to such issuance, amendment
or extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend or extend such Letter of Credit if the
Administrative Agent shall not have advised the Issuing Bank that such issuance,
amendment or extension would not be in conformity with the requirements of this
Agreement, (B) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement and (C) on any other Business Day, such other information with
respect to the outstanding Letters of Credit issued by such Issuing Bank as the
Administrative Agent shall reasonably request.

(n) 20152017 Revolving Facility Commitments. Notwithstanding anything to the
contrary herein, upon the 2015 Revolving FacilityThird Amendment Effective Date,
all outstanding Revolving L/C Exposure with respect to the Revolving Facility
Commitments (as in effect immediately prior to the 2015 Revolving FacilityThird
Amendment Effective Date) shall be deemed to be outstanding with respect to the
20152017 Revolving Facility Commitments for all purposes in connection with this
Agreement (so long as after giving effect to such reallocation, the Revolving
Facility Credit Exposure of each 20152017 Revolving Facility Lender does not
exceed such Lender’s 20152017 Revolving Facility Commitment as in effect on the
2015 Revolving FacilityThird Amendment Effective Date). On and after the 2015
Revolving

 

94



--------------------------------------------------------------------------------

FacilityThird Amendment Effective Date, the 20152017 Revolving Facility Lenders
(as well as any other Revolving Facility Lenders from time to time party hereto)
will be required, in accordance with their Revolving Facility Percentages, to
fund L/C Disbursements pursuant to Section 2.05(e) arising on or after such date
in accordance with the requirements of this Agreement.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the Lux
Borrower or an Additional Borrower, as applicable, by promptly crediting the
amounts so received, in like funds, to an account of the Lux Borrower or an
Additional Borrower, as applicable, as specified in the applicable Borrowing
Request; provided, that Borrowings made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Lux Borrower or an Additional
Borrower, as applicable, a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally (and jointly and
severally with respect to the Borrowers) agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) the Federal Funds Effective Rate and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation (including, without limitation the Overnight Foreign Currency Rate
in the case of Revolving Facility Loans denominated in an Alternate Currency) or
(ii) in the case of a payment to be made by a Borrower, the interest rate then
applicable to ABR Loans (or, if higher, the interest rate then applicable to
(x) in the case of Borrowings denominated in Canadian Dollars, Canadian Prime
Rate Loans or (y) in the case of Borrowings denominated in any other Alternate
Currency the interest rate then applicable (or which will be applicable) to the
Eurocurrency Loans which were then being incurred) at such time. If a Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by a
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

95



--------------------------------------------------------------------------------

Section 2.07 Interest Elections. (a) EachSubject to the provisions of the Third
Amendment with respect to the initial Borrowing of 2017 Term B Loans, each
Borrowing initially shall be of the Type, and under the applicable Class,
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing or a Borrowing of Bankers’ Acceptance Loans, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, subject to
clause (f) below, the Lux Borrower or any applicable Additional Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing or a Borrowing of
Bankers’ Acceptance Loans, may elect Interest Periods therefor, all as provided
in this Section. The Lux Borrower or any applicable Additional Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section 2.07
shall not apply to Swingline Loans, which may not be converted or continued.
Notwithstanding any other provision of this Section 2.07, the Lux
BorrowerBorrowers shall not be permitted to change the Class of any Borrowing.

(b) To make an election pursuant to this Section, the Lux Borrower or any
applicable Additional Borrower shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request in a form approved by the Administrative Agent and signed by
such Borrower) in the case of a Borrowing denominated in an Alternate Currency),
by the time that a Borrowing Request would be required under Section 2.03 if
such Borrower were requesting a Borrowing of the Type and Class resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Interest Election Request signed by the Lux Borrower or any applicable
Additional Borrower. Notwithstanding any contrary provision herein, this
Section 2.07 shall not be construed to permit the Luxany Borrower to (i) change
the currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency
Loans or Bankers’ Acceptance Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments or Loans pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

96



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Rate Borrowing, a Eurocurrency Borrowing or a Borrowing of Bankers’
Acceptance Loans; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing or a Borrowing of
Bankers’ Acceptance Loans, the Interest Period and (in the case of a Revolving
Facility Borrowing) the Agreed Currency to be applicable thereto after giving
effect to such election, which Interest Period shall be a period contemplated by
the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing or a
Borrowing of Bankers’ Acceptance Loans but does not specify an Interest Period,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. If less than all the outstanding principal amount of
any Borrowing shall be converted or continued, then each resulting Borrowing
shall be in an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum and satisfy the limitations specified in Section 2.02(d)
regarding the maximum number of Borrowings of the relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Lux Borrower fails to deliver ano timely Interest Election Request is
delivered by the Lux Borrower or an applicable Additional Borrower with respect
to a Eurocurrency Borrowing or a Borrowing of Bankers’ Acceptance Loans prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period (i) in the case
of a Borrowing denominated in Dollars, such Borrowing shall be converted to an
ABR Borrowing, (ii) in the case of a Borrowing denominated in Canadian Dollars,
such Borrowing shall be converted into a Borrowing of Canadian Prime Rate Loans
and (iii) in the case of a Borrowing denominated in an Alternate Currency (other
than Canadian Dollars) in respect of which such Borrower shall have failed to
deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the written request (including a request through electronic means) of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing or a Borrowing of Bankers’ Acceptance
Loans and (ii) unless repaid, (A) each Eurocurrency Borrowing shall be converted
to an ABR Borrowing (and any such Eurocurrency Borrowing denominated in an
Alternate Currency shall be redenominated in Dollars, based on the Dollar
Equivalent thereof, at the time of such conversion) at the end of the Interest
Period applicable thereto and (B) each Borrowing of Bankers’ Acceptance Loans
shall be converted at the end of the Interest Period applicable thereto to an
ABR Borrowing (and same shall be redenominated in Dollars, based on the Dollar
Equivalent thereof, at the time of such conversion).

 

97



--------------------------------------------------------------------------------

(f) Mandatory and voluntary conversions of Bankers’ Acceptance Loans into
Canadian Prime Rate Loans shall be made in the circumstances, and to the extent,
provided in Schedule 2.13(g). Bankers’ Acceptance Loans shall not be permitted
to be converted into any other Type of Loan prior to the maturity date thereof.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments of each Class shall automatically
and permanently terminate on the applicable Revolving Facility Maturity Date for
such Class. On the ClosingThird Amendment Effective Date (after giving effect to
the funding of the Initial2017 Term B Loans to be made on such date), the
Initial2017 Term B Loan Commitments of each Term Lender as of the Closing Date
will automatically and permanently terminate. On the Incremental Term B-1
Funding Date (after giving effect to the funding of the Incremental Term B-1
Loans to be made on such date), the Incremental Term B-1 Commitments of each
Incremental Term B-1 Lender as of the Incremental Term B-1 Funding Third
Amendment Effective Date will automatically and permanently terminate. For the
avoidance of doubt, on the 2015 Revolving FacilityThird Amendment Effective
Date, the Revolving Facility Commitments of each Revolving Facility Lender as in
effect immediately prior to the occurrence of the 2015 Revolving FacilityThird
Amendment Effective Date were terminated in full.

(b) The Lux Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $5,000,000 and not less than $10,000,000 (or, if less,
the remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Lux Borrower shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j) or
(k), as applicable, the Dollar Equivalent of the Revolving Facility Credit
Exposure of such Class (excluding any Cash Collateralized Letter of Credit, to
the extent so Cash Collateralized) would exceed the total Revolving Facility
Commitments of such Class.

(c) The Lux Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Lux Borrower pursuant to this Section 2.08
shall be irrevocable; provided, that a notice of termination or reduction of the
Revolving Facility Commitments of any Class delivered by the Lux Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Lux Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments each
applicable shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

98



--------------------------------------------------------------------------------

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise, jointly and severally, to pay (i) to the Administrative
Agent for the account of each Revolving Facility Lender the then unpaid
principal amount of each Revolving Facility Loan on the Revolving Facility
Maturity Date applicable to such Revolving Facility Loans and in the currency of
such Loan, (ii) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan applicable to any Class of Revolving Facility Commitments
on the earlier of the Revolving Facility Maturity Date for such Class and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Facility Borrowing is made by
a Borrower, such Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Class Type and
currency thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Lux Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

(f) On and after the 2015 Revolving FacilityThird Amendment Effective Date, each
Revolving Facility Lender which holds a Note with respect to Initialthe 2015
Revolving Loans and that is a 20152017 Revolving Facility Lender shall be
entitled to surrender such Note to the Lux Borrower against delivery of a new
Note with respect to its 20152017 Revolving Facility Loans, completed in
conformity with Section 2.09(e) above; provided that if any such Note is not so
surrendered, then from and after the 2015 Revolving FacilityThird

 

99



--------------------------------------------------------------------------------

Amendment Effective Date such Note shall be deemed to evidence the 20152017
Revolving Facility Loans theretofore evidenced by such promissory note.

Section 2.10 Repayment of Term Loans and Revolving Facility Loans. (a) Subject
to the other clauses of this Section 2.10 and to Section 9.08(e),

(i) the Borrowers shall repay principal of outstanding Initial2017 Term B Loans
on the last day of each March, June, September and December of each year
(commencing on the last day of the first full fiscal quarter of the Parent after
the ClosingThird Amendment Effective Date) and on the applicable Term Facility
Maturity Date or, if any such date is not a Business Day, on the immediately
preceding Business Day (each such date being referred to as an “Initial2017 Term
B Loan Installment Date”), in an aggregate principal amount of such Initial2017
Term B Loans equal to (A) in the case of quarterly payments due prior to the
applicable Term Facility Maturity Date, an amount equal to 0.25% of the initial
aggregate principal amount of such Initial2017 Term B Loans incurred on the
Closingas of the Third Amendment Effective Date, and (B) in the case of such
payment due on the applicable Term Facility Maturity Date, an amount equal to
the then unpaid principal amount of such Initial2017 Term B Loans outstanding;

(ii) in the event that any Other Term Loans are made, the Borrowers shall repay
such Other Term Loans on the dates and in the amounts set forth in the related
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
(each such date being referred to as an “Other Term Loan Installment Date”); and

(iii) to the extent not previously paid, all outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date; and

(iv) the Borrowers shall repay principal of outstanding Incremental Term B-1
Loans on the last day of each March, June, September and December of each year
(commencing on the last day of the first full fiscal quarter of the Parent after
the Incremental Term B-1 Funding Date) and on the Incremental Term B-1 Facility
Maturity Date or, if any such date is not a Business Day, on the immediately
preceding Business Day (each such date being referred to as an “Incremental Term
B-1 Loan Installment Date”), in an aggregate principal amount of such
Incremental Term B-1 Loans equal to (A) in the case of quarterly payments due
prior to the Incremental Term B-1 Facility Maturity Date, an amount equal to
0.25% of the aggregate principal amount of such Incremental Term B-1 Loans
incurred on the Incremental Term B-1 Funding Date, and (B) in the case of such
payment due on the Incremental Term B-1 Facility Maturity Date, an amount equal
to the then unpaid principal amount of such Incremental Term B-1 Loans
outstanding;

(b) To the extent not previously paid, all outstanding Revolving Facility Loans
and Swingline Loans shall be due and payable on the applicable Revolving
Facility Maturity Date.

 

100



--------------------------------------------------------------------------------

(c) Prepayment of the Loans from:

(i) subject to Section 2.10(d), all Net Proceeds pursuant to Section 2.11(b) and
Excess Cash Flow pursuant to Section 2.11(c) shall be allocated to the Class or
Classes of Term Loans determined pursuant to Section 2.10(d), with the
application thereof to reduce, on a pro rata basis, amounts due on the
succeeding Term Loan Installment Dates under such Classes as provided in the
remaining scheduled amortization payments under such Classes, and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Lux Borrower may in each case direct.

Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or (c) shall
be applied so that the aggregate amount of such prepayment is allocated among
the Initial2017 Term B Loans and the Other Term Loans, if any, pro rata based on
the aggregate principal amount of outstanding Initial2017 Term B Loans and Other
Term Loans, if any; provided, that, subject to the pro rata application to Loans
outstanding within any respective Class of Loans, (x) with respect to mandatory
prepayments of Term Loans pursuant to Section 2.11(b)(1) and 2.11(c), any
Class of other Incremental Term Loans may receive less than its pro rata share
thereof (so long as the amount by which its pro rata share exceeds the amount
actually applied to such Class is applied to repay (on a pro rata basis) the
outstanding Initial2017 Term B Loans and any other Classes of then outstanding
Other Incremental Term Loans, in each case to the extent the respective
Class receiving less than its pro rata share has consented thereto and (y) the
Lux Borrower shall allocate any repayments pursuant to Section 2.11(b)(2) to
repay the respective Class or Classes being refinanced, as provided in said
Section 2.11(b)(2). Prior to any prepayment of any Loan under any Facility
hereunder, the applicableLux Borrower shall select the Borrowing or Borrowings
under the applicable Facility to be prepaid and shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by electronic means) of such selection not later than
2:00 p.m., Local Time, (i) in the case of an ABR Borrowing or a Canadian Prime
Rate Borrowing, at least one Business Day before the scheduled date of such
prepayment (or in the case of a Swingline Loan, on the scheduled date of such
prepayment) and (ii) in the case of a Eurocurrency Borrowing, at least three
Business Days before the scheduled date of such prepayment. Each such notice
shall be irrevocable; provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the applicableLux Borrower (by notice to the
Administrative Agent (and Swingline Lender, if applicable) on or prior to the
specified effective date) if such condition is not satisfied. Each repayment of
a Borrowing (x) in the case of the Revolving Facility of any Class, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing. All repayments of Loans shall be accompanied by (1) accrued interest
on the amount repaid to the extent required by Section 2.13(d) and (2) break
funding payments pursuant to Section 2.16.

 

101



--------------------------------------------------------------------------------

(d) The Lux Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made (i) pursuant to Section
2.11(b)(1) or 2.11(c) at least four (4) Business Days prior to the date of such
prepayment and (ii) pursuant to Section 2.11(c) no later than the earlier of
(x) five (5) days after any delivery of financial statements under Section
5.04(a) with respect to any fiscal year and (y) one (1) Business Day after the
latest date on which financial statements may be delivered with respect to such
fiscal year pursuant to Section 5.04(a) (each notice pursuant to this clause
(ii), an “ECF Notice”) . Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of any such prepayment notice and of such Term Lender’s ratable
portion of such prepayment (based on such Lender’s pro rata share of each
relevant Class of the Term Loans). Any Term Lender (a “Declining Term Lender,”
and any Term Lender which is not a Declining Term Lender, an “Accepting Term
Lender”) may elect, by delivering written notice to the Administrative Agent and
the Lux Borrower no later than 5:00 p.m. one (1) Business Day after the date of
such Term Lender’s receipt of notice from the Administrative Agent regarding
such prepayment, that the full amount of any mandatory prepayment otherwise
required to be made with respect to the Term Loans held by such Term Lender
pursuant to Section 2.11(b)(1) or 2.11(c) not be made (the aggregate amount of
such prepayments declined by the Declining Term Lenders, the “Declined
Prepayment Amount”). If a Term Lender fails to deliver notice setting forth such
rejection of a prepayment to the Administrative Agent within the time frame
specified above or such notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. In the event that the
Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify each Accepting Term Lender of the amount of such Declined
Prepayment Amount and of any such Accepting Term Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s pro rata share of the
Term Loans (excluding the pro rata share of Declining Term Lenders)). Any such
Accepting Term Lender may elect, by delivering, no later than 5:00 p.m. one
(1) Business Day after the date of such Accepting Term Lender’s receipt of
notice from the Administrative Agent regarding such additional prepayment, a
written notice, that such Accepting Term Lender’s ratable portion of such
Declined Prepayment Amount not be applied to repay such Accepting Term Lender’s
Term Loans, in which case the portion of such Declined Prepayment Amount which
would otherwise have been applied to such Term Loans of the Declining Term
Lenders shall instead be retained by the Lux Borrower. Each Term Lender’s
ratable portion of such Declined Prepayment Amount (unless declined by the
respective Term Lender as described in the preceding sentence) shall be applied
to the respective Term Loans of such Lenders. For the avoidance of doubt, the
Borrowers may, at their option, apply any amounts retained in accordance with
the immediately preceding sentence to prepay loans in accordance with Section
2.11(a) below.

Section 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16 and subject
to prior notice in accordance with the provisions of Section 2.10(c)), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d);
provided that, prepayments of Bankers’ Acceptance Loans may not be made prior to
the maturity date thereof;

 

102



--------------------------------------------------------------------------------

provided, further, that the Lux BorrowerBorrowers may (in connection with a
prepayment of the respective Borrowing) cash collateralize such Bankers’
Acceptance Loans by depositing with the Administrative Agent cash in an amount
equal to the full amount payable on the last day of the Interest Period
applicable thereto and in so doing the Lux BorrowerBorrowers shall be deemed to
have satisfied and discharged its obligations in respect thereof.

(b) The Borrowers shall apply (1) all Net Proceeds (other than Net Proceeds of
the kind described in the following clause (2)) within 5 Business Days after
receipt thereof to prepay Term Loans in accordance with clauses (c) and (d) of
Section 2.10 and (2) all Net Proceeds from any issuance or incurrence of
Refinancing Notes, Refinancing Term Loans and Replacement Revolving Facility
Commitments (other than solely by means of extending or renewing then existing
Refinancing Notes, Refinancing Term Loans and Replacement Revolving Facility
Commitments without resulting in any Net Proceeds), no later than three Business
Days after the date on which such Refinancing Notes, Refinancing Term Loans and
Replacement Revolving Facility Commitments are issued or incurred, to prepay
Term Loans and/or Revolving Facility Commitments in accordance with Section 2.23
and the definition of “Refinancing Notes” (as applicable).

(c) Not later than 5four (4) Business Days after the date on which the annual
financial statements are, or areany ECF Notice is, or is required to be,
delivered underpursuant to Section 5.042.10(ad ) with respect to each Excess
Cash Flow Period, the Borrowers shall calculate Excess Cash Flow for such Excess
Cash Flow Period and, if and to the extent the amount of such Excess Cash Flow
exceeds $0, the Borrowers shall apply an amount equal to (i) the Required
Percentage of such Excess Cash Flow minus (ii) to the extent not financed using
the proceeds of funded Indebtedness (i.e., indebtedness with a maturity of one
year or more at the time of incurrence thereof), the amount of any voluntary
payments of Term Loans and amounts used to repurchase outstanding principal of
Term Loans during such Excess Cash Flow Period (plus, without duplication of any
amounts previously deducted under this clause (ii), the amount of any such
voluntary payments and amounts so used to repurchase principal of Term Loans
after the end of such Excess Cash Flow Period but before the date of prepayment
under this clause (c)) pursuant to Sections 2.11(a) and Section 2.25 (it being
understood that the amount of any such payments pursuant to Section 2.25 shall
be calculated to equal the amount of cash used to repay principal and not the
principal amount deemed prepaid therewith). Such calculation will be set forth
in a certificate signed by a Financial Officer of the Lux Borrower delivered to
the Administrative Agent setting forth the amount, if any, of Excess Cash Flow
for such fiscal year, the amount of any required prepayment in respect thereof
and the calculation thereof in reasonable detail (which may be the applicable
ECF Notice).

(d) Notwithstanding any other provisions of this Section 2.11 to the contrary,
with respect to the Net Proceeds of any Asset Sale by, or Recovery Event
applicable to, a Subsidiary organized outside of (x) Luxembourg (or any
subdivisions thereof), if at the time the respective Net Proceeds would
otherwise have first been required to be applied pursuant to Section 2.11(b) the
Total Net Leverage Ratio for the last period of four consecutive fiscal quarters
for which financial statements have been (or were required to be) delivered is
3.50 to 1.00 or less, or (y) Luxembourg, Switzerland and the United States (or
any subdivisions thereof) in respect of all other Net Proceeds, that would
otherwise be required to be applied pursuant to Section 2.11(b), the respective
Subsidiary receiving the Net Proceeds (and organized outside of a

 

103



--------------------------------------------------------------------------------

jurisdiction described in preceding clause (x) or (y), as applicable) (i) is
prohibited, restricted or delayed by applicable local law from repatriating the
respective Net Proceeds to the Lux Borrower, the portion of such Net Proceeds so
affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.11(b) but may be retained by the applicable Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the Lux Borrower, and once such repatriation of any of such affected Net
Proceeds is permitted under the applicable local law, such repatriation will be
effected and such repatriated Net Proceeds will be promptly applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) to the extent provided
therein or (ii) cannot repatriate such funds to the Lux Borrower without (in the
good faith determination of the Lux Borrower) the repatriation of such Net
Proceeds (or a portion thereof) that would otherwise be required to be applied
pursuant to Section 2.11(b) resulting in material adverse tax consequences, the
Net Proceeds (or portion thereof) so affected may be retained by the applicable
Subsidiary (the Parent and the Borrowers hereby agreeing to cause the applicable
Subsidiary to promptly use commercially reasonable efforts to take all actions
within the reasonable control of the Borrowers that are reasonably required to
eliminate such tax effects) until such time as such material adverse costs would
not apply to the repatriation thereof, at which time the mandatory prepayments
otherwise required by Section 2.11(b) with respect to such Net Proceeds shall be
made.

(e) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class
(other than solely as a result of changes in currency exchange rates), the
Borrowers shall prepay Revolving Facility Borrowings and/or Swingline Borrowings
of such Class (or, if no such Borrowings are outstanding, provide Cash
Collateral in respect of outstanding Letters of Credit pursuant to Section
2.05(j)) in an aggregate amount equal to such excess.

(f) If solely as a result of changes in currency exchange rates, on any
Revaluation Date, the Dollar Equivalent of the total Revolving Facility Credit
Exposure of any Class exceeds the total Revolving Facility Commitments of such
Class, the Borrowers shall, at the request of the Administrative Agent
(provided, that such a request shall be deemed to have been made if the Dollar
Equivalent of the total Revolving Facility Credit Exposure of the respective
Class is more than 105% of the total Revolving Facility Commitments of such
Class (on any Revaluation Date), within 5 days of such Revaluation Date
(A) prepay Revolving Facility Borrowings and/or Swingline Borrowings or
(B) provide Cash Collateral pursuant to Section 2.05(j), in an aggregate amount
such that the applicable exposure does not exceed the applicable commitment set
forth above.

Section 2.12 Fees. (a) The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender, on the last Business Day of
March, June, September and December in each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) in Dollars on the daily
amount of the applicable Available Unused Commitment of such Lender during the
preceding quarter (or other period commencing with the Closing Date or ending
with the date on which the last of the Commitments of such Lender shall be
terminated) at a rate equal to the Applicable Commitment Fee. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed
(including the first day but excluding

 

104



--------------------------------------------------------------------------------

the last) in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall commence to accrue on the Closing Date and shall
cease to accrue on the date on which the last of the Commitments of such Lender
shall be terminated as provided herein; provided that any such fees accruing
after the date on which such Revolving Facility Commitments terminate shall be
payable on demand.

(b) The Borrowers jointly and severally agree to pay from time to time (i) to
the Administrative Agent for the account of each Revolving Facility Lender of
each Class, on the last Business Day of March, June, September and December of
each year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fee in Dollars (an “L/C
Participation Fee”) on such Lender’s Revolving Facility Percentage of the Dollar
Equivalent of the daily average Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements) of such Class, during
the preceding quarter (or shorter period commencing with the Closing Date or
ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments of such Class shall be terminated; provided that
any such fees accruing after the date on which such Revolving Facility
Commitments terminate shall be payable on demand) at the rate per annum equal to
the Applicable Margin for Eurocurrency Revolving Facility Borrowings of such
Class effective for each day in such period, and (ii) to each Issuing Bank, for
its own account (x) on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated, a fronting fee in Dollars in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum of the Dollar Equivalent of the daily stated amount of such Letter of
Credit), plus (y) in connection with the issuance, amendment, cancellation,
negotiation, presentment, renewal, extension or transfer of any such Letter of
Credit or any L/C Disbursement thereunder, such Issuing Bank’s customary
documentary and processing fees and charges (collectively, “Issuing Bank Fees”).
All L/C Participation Fees and Issuing Bank Fees that are payable on a per annum
basis shall be computed on the basis of the actual number of days elapsed
(including the first day but excluding the last) in a year of 360 days.

(c) The Borrowers jointly and severally agree to pay to the Administrative
Agent, for the account of the Administrative Agent, the “Agency Fees” as set
forth in the Fee Letter, in the amounts and, at the times specified therein (the
“Administrative Agent Fees”).

(d) If any Repricing Event occurs prior to the date occurring six months after
the ClosingThird Amendment Effective Date, the Borrowers jointly and severally
agree to pay to the Administrative Agent, for the ratable account of each Term
Lender with Initial2017 Term B Loans that are subject to such Repricing Event
(including any Term Lender which is replaced pursuant to Section 2.212.19(c) as
a result of its refusal to consent to an amendment giving rise to such Repricing
Event), a fee in an amount equal to 1.00% of the aggregate principal amount of
the Initial2017 Term B Loans subject to such Repricing Event. Such fees shall be
earned, due and payable upon the date of the occurrence of the respective
Repricing Event.

 

105



--------------------------------------------------------------------------------

(e) All Fees shall be paid on the dates due, in Dollars and immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks. Once paid, none of the Fees shall be
refundable under any circumstances.

(f) If any Incremental Term B-1 Repricing Event occurs prior to the date
occurring six months after the Incremental Term B-1 Funding Date, the Borrowers
jointly and severally agree to pay to the Administrative Agent, for the ratable
account of each Incremental Term B-1 Lender with Incremental Term B-1 Loans that
are subject to such Incremental Term B-1 Repricing Event (including any
Incremental Term B-1 Lender which is replaced pursuant to Section 2.19(c) as a
result of its refusal to consent to an amendment giving rise to such Incremental
Term B-1 Repricing Event), a fee in an amount equal to 1.00% of the aggregate
principal amount of the Incremental Term B-1 Loans subject to such Incremental
Term B-1 Repricing Event. Such fees shall be earned, due and payable upon the
date of the occurrence of the respective Incremental Term B-1 Repricing Event.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.
The Revolving Facility Loans comprising each Borrowing of Canadian Prime Rate
Loans shall bear interest at the Canadian Prime Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans (or the Canadian Prime Rate, in the case of
Canadian Dollar denominated Loans) as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

106



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the ABR at times when the ABR
is based on the Prime Rate, as well as all Canadian Dollar denominated Loans,
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling, interest shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable ABR, Canadian Prime Rate, Adjusted LIBO Rate, LIBO
Rate or B/A Discount Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

(f) When entering into this Agreement, the parties have assumed that the
interest payments under this Agreement are not and will not become subject to
any tax deduction on account of Swiss Withholding Tax. Notwithstanding the
foregoing, if a tax deduction is required by Swiss law in respect of any payment
by a Borrower and if Section 2.17 is unenforceable for any reason in respect of
such tax deduction, the applicable interest rate in relation to that interest
payment shall be the interest rate which would have applied to that interest
payment as provided for in this Section 2.13 divided by one minus the rate at
which the relevant deduction or withholding of Swiss Withholding Tax is required
to be made (where the rate at which the relevant deduction or withholding of
Swiss Withholding Tax is required to be made is for this purpose expressed as a
fraction of one rather than as a percentage), and that Borrower shall be obliged
to pay the relevant interest at the adjusted rate in accordance with this
Section 2.13(f) and shall make the deduction or withholding of Swiss Withholding
Tax on the recalculated interest and all references to a rate of interest in
this Agreement shall be construed accordingly. In addition, the relevant
Borrower shall as soon as possible after a tax deduction on the account of Swiss
Withholding Tax ensure that any person which is entitled to a full or partial
refund of said tax deduction is in a position to apply for such refund under
Swiss domestic tax law and/or any applicable tax treaty.

(g) The parties hereto agree that the provisions of Schedule 2.13(g) shall apply
to all Bankers’ Acceptances, Bankers’ Acceptance Loans, Drafts and B/A
Equivalent Notes created hereunder, and that the provisions of Schedule 2.13(g)
shall be deemed incorporated by reference into this Agreement as if such
provisions were set forth in their entirety herein. Notwithstanding anything to
the contrary set forth herein, the Borrowers shall not be permitted to request a
Bankers’ Acceptance Loan at any time a Default has occurred and is continuing
(and upon such event, any outstanding Bankers’ Acceptance Loans shall be
converted into Canadian Prime Rate Loans on the maturity thereof).

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders of any Class
that the Adjusted LIBO Rate or the LIBO Rate, as applicable for such Interest
Period will not

 

107



--------------------------------------------------------------------------------

adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or electronic means as promptly
as practicable thereafter and, until the Administrative Agent notifies such
Borrower and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests (or any
deemed request for) the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Borrowing
shall be (x) in the case of any Borrowing denominated in Dollars, converted to
or continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing or (y) in the case of any Eurocurrency Borrowing denominated in an
Alternate Currency, be required to be repaid on the last day of the Interest
Period then applicable thereto, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing (and if any Borrowing Request requests a Borrowing of Eurocurrency
Revolving Loans denominated in an Alternate Currency, such Borrowing Request
shall be ineffective) provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or Issuing Bank; or

(ii) subject the Administrative Agent, any Lender or the Issuing Bank to any Tax
with respect to any Loan Document (other than (i) Taxes indemnifiable under
Section 2.17 (whether or not any additional amount is payable by any of the Loan
Parties pursuant to Section 2.17) or (ii) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London or other relevant
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Lender or Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder, whether of principal, interest or otherwise (including, without
limitation, pursuant to any conversion of any Borrowing denominated in an Agreed
Currency into a Borrowing denominated in any other Agreed Currency), then the
applicable Borrower will pay to the Administrative Agent, such Lender or Issuing
Bank, as applicable, such additional amount or amounts as will compensate the
Administrative Agent such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

 

108



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans or Commitments made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrowers shall (and shall be jointly and severally
obligated to) pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error; provided, that any such certificate claiming amounts described in clause
(x) or (y) of the definition of “Change in Law” shall, in addition, state the
basis upon which such amount has been calculated and certify that such Lender’s
or Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers, which as a
credit matter, are similarly situated to the Borrowers and which are subject to
similar provisions. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender or Issuing Bank has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender or
Issuing Bank shall notify the Borrowers thereof. Failure or delay on the part of
any Lender or Issuing Bank to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender’s or Issuing Bank’s right to demand
such compensation; provided, that the Borrowers shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrowers of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan or Bankers’ Acceptance Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan or Bankers’

 

109



--------------------------------------------------------------------------------

Acceptance Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.19, then,
in any such event, the Borrowers shall (and shall be jointly and severally
obligated to) compensate each Lender for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest that would have accrued or has been payable on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
B/A Discount Rate (as applicable) that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the relevant
currency of a comparable amount and period from other banks in the eurocurrency
market or other applicable market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a copy of an official receipt (or other
evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the
BorrowerBorrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the BorrowerBorrowers, as the case may be,
a copy of a receipt issued by such Governmental Authority evidencing such
payment, a copy of any return required by applicable Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the BorrowerBorrowers or the Administrative Agent, as the case may be.

 

110



--------------------------------------------------------------------------------

(b)    The BorrowerBorrowers shall timely pay any Other Taxes imposed on or
incurred by the Administrative Agent or any Lender to the relevant Governmental
Authority in accordance with applicable law.

(c)    The BorrowerBorrowers shall, without duplication of any additional
amounts paid pursuant to Section 2.17(a)(iii), indemnify and hold harmless the
Administrative Agent and each Lender within 15 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
imposed on the Administrative Agent or such Lender, as applicable, as the case
may be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to thea Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d)    Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the applicable Borrower (with a
copy to the Administrative Agent), at the time(s) and in the manner(s)
prescribed by applicable law or reasonably requested by such Borrower such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation shall only be required to the extent the relevant Lender is
legally eligible to do so.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(d) and Section 2.17(e); provided that a Participant shall furnish
all such required forms and statements to the person from which the related
participation shall have been purchased.

(e)    Each Lender and Administrative Agent that is a “United States
Personperson”, as defined in section 7701(a)(30) of the Code (other than persons
that are corporations or otherwise exempt from United States backup withholding
Tax), shall deliver, at the time(s) and in the manner(s) prescribed by
applicable law or reasonably requested by the Co-Borrowerany Borrower, to the
Co-BorrowerBorrower and the Administrative Agent (as applicable), a properly
completed and duly executed United States Internal Revenue Form W-9 or any
successor form, certifying that such person is exempt from United States backup
withholding Tax on payments made hereunder.. Each Lender and Administrative
Agent that is not a “United States person”, as defined in section 7701(a)(30) of
the Code, shall, if it is entitled to an exemption from or reduction in the rate
of U.S. federal withholding Tax under the Code or any treaty to which the United
States is a party with respect to payments under this Agreement, deliver, on or
prior to the date on which such person becomes a Lender and at the time(s) and
manner prescribed by applicable law, to the Borrower and the Administrative
Agent (as

 

111



--------------------------------------------------------------------------------

applicable) a properly completed and duly executed applicable United States
Internal Revenue Form(s) W-8 (or any successor form) and any related
documentation establishing its entitlement to such exemption or reduction.

(f)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it has received a refund of an Indemnified Tax or
Other Tax for which a payment has been made by a Loan Party pursuant to this
Agreement or any other Loan Document, which refund in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Loan Party, then the Lender or the Administrative
Agent, as the case may be, shall reimburse the Loan Party for such amount (net
of all reasonable out-of-pocket expenses of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such refund) as
the Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s Borrowers’ request, provide the
BorrowerBorrowers with a copy of any notice of assessment or other evidence of
the requirement to repay such refund received from the relevant Governmental
Authority (provided, that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). A Lender or the Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim. No Lender nor the Administrative Agent shall be obliged to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Loan Party in connection with this clause (f)
or any other provision of this Section 2.17.

(g)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
each Loan Party to do so) and each Loan Party, for any Excluded Taxes, in each
case attributable to such Lender that are paid or payable by the Administrative
Agent or Loan Party, in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(g) shall be paid within ten
(10) days after the Administrative Agent or a Loan Party delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent or such Loan Party. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(h)    If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA

 

112



--------------------------------------------------------------------------------

if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the BorrowerBorrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
BorrowerBorrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the BorrowerBorrowers
or the Administrative Agent as may be necessary for the BorrowerBorrowers and
the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(i) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.

Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Unless otherwise specified, each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
L/C Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made (i) in the same currency in which the
applicable Credit Event was made (or where such currency has been converted into
euro, in euro) and (ii) to the Administrative Agent to the applicable account
designated to the Borrowers by the Administrative Agent, except payments to be
made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. Except as otherwise expressly
provided herein, if any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments made
under the Loan Documents shall be made in Dollars (or, in the case of Alternate
Currency Revolving Loans or Alternate Currency Letters of Credit, in the
applicable Alternate Currency unless (and then to the extent) a payment in
Dollars is required under this Agreement). Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment. Notwithstanding the foregoing
provisions of this Section 2.18, if, after the

 

113



--------------------------------------------------------------------------------

making of any Credit Event in any Alternate Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the respective Borrower is not able to
make payment to the Administrative Agent for the account of the applicable
Lenders in such Original Currency, then all payments to be made by the
respective Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Equivalent (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the respective Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

(b)    Any proceeds of Collateral received by the Administrative Agent (whether
as a result of any realization on the Collateral, any setoff rights, any
distribution in connection with any proceedings or other action of any Loan
Party in respect of Debtor Relief Laws or otherwise and whether received in cash
or otherwise) (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied on a pro rata basis among the relevant Lenders under the Class of Loans
being prepaid as specified by the Borrowers) or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (ii) after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, such funds shall be applied, subject to the
provisions of the Intercreditor Agreement, ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Collateral Agent and any Issuing Bank from the
Borrowers, second, to pay any fees or expense reimbursements then due to the
Lenders (in their capacities as such) from the Borrowers, third, to pay interest
(including post-petition interest, whether or not an allowed claim in any claim
or proceeding under any Debtor Relief Laws) then due and payable on the Loans
ratably, fourth, to repay principal on the Loans and unreimbursed L/C
Disbursements, to Cash Collateralize all outstanding Letters of Credit, and any
other amounts owing with respect to Secured Cash Management Agreements and
Secured Hedge Agreements ratably; provided that amounts which would otherwise be
applied to Cash Collateralize outstanding Letters of Credit shall, unless all
Revolving Facility Loans and Swingline Loans have been paid in full, instead be
utilized to repay such outstandings, and fifth, to the payment of any other
Obligation due to any Secured Party by the Borrowers.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of, or interest on, any
of its Term Loans, Revolving Facility Loans or participations in L/C
Disbursements or Swingline Loans of a given Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of such Class and accrued interest thereon than the proportion
received by any other Lender entitled to receive the same proportion of such
payment, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans of such Class of
such other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
principal amount of each such Lender’s respective Term Loans, Revolving Facility
Loans and participations in L/C Disbursements and Swingline Loans of such
Class and accrued interest thereon; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise

 

114



--------------------------------------------------------------------------------

thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, (ii) the
provisions of this clause (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than, except as
provided in Section 2.25, to the Parent or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply) and (iii) nothing in this Section
2.18(c) shall be construed to limit the applicability of Section 2.18(b) in the
circumstances where Section 2.18(b) is applicable in accordance with its terms.
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the applicable Borrower in
the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the Lux
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the applicable Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Lux Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the applicable Issuing Bank, as applicable, the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
relevant Lenders or the applicable Issuing Bank, as applicable, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in an Alternate Currency).

(e)    Subject to Section 2.24, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(b), 2.05(d) or (e), 2.06, or
2.18(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section 2.18; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or mitigate the applicability of
Section 2.20 or any event that gives rise to the operation of Section 2.20, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such

 

115



--------------------------------------------------------------------------------

Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as applicable, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender in any material
respect. The Borrowers hereby jointly and severally agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.15 (in a material
amount in excess of that being changed by other Lenders) or gives notice under
Section 2.20, (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 (in a material amount in excess of that being charged by other
Lenders), or (iii) any Lender is a Defaulting Lender, then the respective
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require any such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the Swingline Lender and the Issuing Bank), to the extent consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consent, in each case, shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in L/C Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15, payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.20, such assignment
will result in a reduction in such compensation or payments and (iv) such
assignment does not conflict with applicable Law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrowers may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price. In connection with any such assignment the Borrowers, Administrative
Agent, such removed Lender and the replacement Lender shall otherwise comply
with Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the applicable Borrower’s request,
compliance with Section 9.04 (but only on the part of the removed Lender) shall
not be required to effect such assignment.

(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver or consent which pursuant to the terms
of Section 9.08 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then any
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(C)) to replace such Non-

 

116



--------------------------------------------------------------------------------

Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the applicable Borrower’s
request) assign its Loans and its Commitments hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless such assignee is a
Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if in respect of
any Revolving Facility Commitment or Revolving Facility Loan, the Swingline
Lender and the Issuing Bank; provided, that: (i) all Loan Obligations of the
Borrowers owing to such Non-Consenting Lender being replaced shall be paid in
full in same day funds to such Non-Consenting Lender concurrently with such
assignment, (ii) the replacement Lender shall purchase the foregoing by paying
to such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon and the replacement Lender or, at the option
of the Borrowers, the Borrowers shall pay any amount required by Section 2.12(d)
or Section 2.12(f), if applicable, and (iii) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver or
consent. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrowers, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such Non-Consenting Lender does not comply with Section 9.04 within one
Business Day after the applicable Borrower’s request, compliance with
Section 9.04 (but only on the part of the Non-Consenting Lender) shall not be
required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make, maintain or fund any Eurocurrency Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market then, on
notice thereof by such Lender to the Lux Borrower through the Administrative
Agent, (i) any obligations of such Lender to make or continue Eurocurrency Loans
or to convert ABR Borrowings to Eurocurrency Borrowings shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the Adjusted
LIBO Rate component of the ABR, the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the ABR, in each case until such Lender notifies the Administrative Agent and
the Lux Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrowers shall upon demand
from such Lender (with a copy to the Administrative Agent), convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the ABR), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
applicable to such Lender without reference to the Adjusted LIBO Rate component
thereof until the

 

117



--------------------------------------------------------------------------------

Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
(and shall be jointly and severally obligated to pay) accrued interest on the
amount so prepaid or converted.

Section 2.21 Incremental Commitments. (a) The Borrowers may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount available at the time such
Incremental Commitments are established from one or more Incremental Term
Lenders and/or Incremental Revolving Facility Lenders (which, in each case, may
include any existing Lender, but shall be required to be persons which would
qualify as assignees of a Lender in accordance with Section 9.04) willing to
provide such Incremental Term Loans and/or Incremental Revolving Facility
Commitments, as the case may be, in their own discretion; provided, that each
Incremental Revolving Facility Lender providing a commitment to make revolving
loans shall be subject to the approval of the Administrative Agent and, to the
extent the same would be required for an assignment under Section 9.04, the
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld). Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective, and (iii) in the case of
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be (x) commitments to make term loans with terms identical to
(and which shall together with any then outstanding Initial2017 Term B Loans
form a single Class of) Initial2017 Term B Loans or (y) commitments to make term
loans with pricing, maturity, amortization, participation in mandatory
prepayments and/or other terms different from the Initial2017 Term B Loans
(“Other Incremental Term Loans”).

(b)    The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:

(i)    any (x) commitments to make additional Initial2017 Term B Loans shall
have the same terms as the Initial2017 Term B Loans, and shall form part of the
same Class of Initial2017 Term B Loans and (y) Incremental Revolving Facility
Commitments shall have the same terms as the then outstanding Class of Revolving
Facility Commitments (or, if more than one Class of Revolving Facility
Commitments is then (and theretofore) outstanding, the Revolving Facility
Commitments with the then latest Revolving Facility Maturity Date),

 

118



--------------------------------------------------------------------------------

(ii)    the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank equally and ratably in right of security with the
Initial2017 Term B Loans or, at the option of the Lux Borrower, shall rank
junior in right of security with the Initial2017 Term B Loans (provided, that if
such Other Incremental Term Loans rank junior in right of security with the
Initial2017 Term B Loans, such Other Incremental Term Loans shall be subject to
a Permitted Junior Intercreditor Agreement and, for the avoidance of doubt,
shall not be subject to clause (v) below),

(iii)    the final maturity date of any such Other Incremental Term Loans shall
be no earlier than the Latest Maturity Date applicable to Term Loans in effect
at the date of incurrence of such Other Incremental Term Loans and, except as to
pricing, amortization, final maturity date, participation in mandatory
prepayments and ranking as to security (which shall, subject to the other
clauses of this proviso, be determined by the Borrowers and the Incremental Term
Lenders in their sole discretion), shall have (x) the same terms as the
Initial2017 Term B Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent,

(iv)    the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans with the Latest Maturity Date,

(v)    with respect to any Other Incremental Term Loan, the All-in Yield shall
be as agreed by the respective Incremental Term Lenders and the Borrowers,
except that the All-in Yield in respect of any such Other Incremental Term Loan
may exceed the All-in Yield in respect of the Initial2017 Term B Loans or the
Incremental Term B-1 Loans by no more than 0.50%, or if it does so exceed such
All-in Yield (such difference, the “Term Yield Differential”) then the
Applicable Margin (or the “LIBOR floor” as provided in the following proviso)
applicable to such Initial2017 Term B Loans or such Incremental Term B-1 Loans,
as the case may be, shall be increased such that after giving effect to such
increase, the Term Yield Differential shall not exceed 0.50%; provided that, to
the extent any portion of the Term Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Other Term Loans, such floor shall
only be included in the calculation of the Term Yield Differential to the extent
such floor is greater than the Adjusted LIBO Rate in effect for an Interest
Period of three months’ duration at such time, and, with respect to such excess,
the “LIBOR floor” applicable to the outstanding Initial2017 Term B Loans or the
Incremental Term B-1 Loans, as the case may be, shall be increased to an amount
not to exceed the “LIBOR floor” applicable to such Other Incremental Term Loans
prior to any increase in the Applicable Margin applicable to such Initial2017
Term B Loans or such Incremental Term B-1 Loans then outstanding,

(vi)    such Other Incremental Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not a greater than pro rata basis) than the
Initial2017 Term B Loans in any mandatory prepayment hereunder,

 

119



--------------------------------------------------------------------------------

(vii)    there shall be no borrower (other than the Borrowers) or guarantor
(other than the Guarantors) in respect of any Incremental Term Loan Commitments
or Incremental Revolving Facility Commitments, and

(viii)    Other Incremental Term Loans and Incremental Revolving Facility
Commitments shall not be secured by any asset of the Parent or its Subsidiaries
other than the Collateral.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) no Default or Event of Default shall exist; provided
that, in the event that any tranche of Incremental Term Loans is used to finance
a Permitted Business Acquisition and to the extent the Incremental Term Lenders
participating in such tranche of Incremental Term Loans agree, the foregoing
clause (i) shall be tested at the time of the execution of the acquisition
agreement related to such Permitted Business Acquisition (provided that such
Incremental Term Lenders shall not be permitted to waive any Default or Event of
Default then existing or existing after giving effect to such tranche of
Incremental Term Loans); (ii) the representations and warranties of the Parent
and the Borrowers set forth in this Agreement shall be true and correct in all
material respects (other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case, such representations and warranties
shall be true and correct); provided that, in the event that the tranche of
Incremental Term Loans is used to finance a Permitted Business Acquisition and
to the extent the Incremental Term Lenders participating in such tranche of
Incremental Term Loans agree, the foregoing clause (ii) shall be limited to
customary “specified representations” and those representations of the seller or
the target company (as applicable) included in the acquisition agreement related
to such Permitted Business Acquisition that are material to the interests of the
Lenders and only to the extent that the Parent or its applicable Subsidiary has
the right to terminate its obligations under such acquisition agreement as a
result of a breach of such representations; (iii) on a Pro Forma Basis as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered to the Administrative Agent pursuant to Section
5.04(a) or (b) (or, if prior thereto, pursuant to Section 4.02(h)) as if (x) in
the case of any Incremental Term Loans, such Incremental Term Loans had been
outstanding on the last day of such fiscal quarter of the Parent for testing
compliance therewith or (y) in the case of any Incremental Revolving Facility
Commitments, all Revolving Facility Loans available to the Borrowers, including
any such Incremental Revolving Facility Commitment, had been outstanding on the
last day of such fiscal quarter of the Parent for testing compliance therewith,
the Parent shall be in compliance with the Financial Covenant (if then in
effect) (at any time prior to the first test date pursuant to said Section 6.12,
as if the initially

 

120



--------------------------------------------------------------------------------

applicable covenant levels were then in effect); and (iv) the Administrative
Agent shall have received documents and legal opinions consistent with those
delivered on the Closing Date as to such matters as are reasonably requested by
the Administrative Agent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.

(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments, when originally made,
are included in each Borrowing of the applicable Class of outstanding Revolving
Facility Loans on a pro rata basis. The Borrowers agree that Section 2.16 shall
apply to any conversion of Eurocurrency Loans to ABR Loans reasonably required
by the Administrative Agent to effect the foregoing.

Section 2.22 Extensions of Loans and Commitments. (a) Notwithstanding anything
to the contrary in this Agreement, including Section 2.18(c) (which provisions
shall not be applicable to this Section 2.22), pursuant to one or more offers
made from time to time by the Borrowers to all Lenders of any Class of Term
Loans and/or Revolving Facility Commitments, in each case having a like Term
Facility Maturity Date or Revolving Facility Maturity Date (as applicable) on a
pro rata basis (based, in the case of an offer to the Lenders under any Class of
Term Loans, on the aggregate outstanding Term Loans of such Class and, in the
case of an offer to the Lenders under any Revolving Facility, on the aggregate
outstanding Revolving Facility Commitments under such Revolving Facility, as
applicable) and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrowers are hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Facility Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrowers and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Other Term Loan for such Lender if such Lender is extending an existing Term
Loan (such extended Term Loan, an “Extended Term Loan”) or an Other Revolving
Facility Commitment for such Lender if such Lender is extending an existing
Revolving Facility Commitment (such extended Revolving Facility Commitment, an
“Extended Revolving Facility Commitment”, and any Revolving Facility Loan made
pursuant to such Extended Revolving Facility Commitment, an “Extended Revolving
Loan”). Each Pro Rata Extension Offer shall specify the date on which the
Borrowers propose that the Extended Term

 

121



--------------------------------------------------------------------------------

Loan shall be made or the proposed Extended Revolving Facility Commitment shall
become effective, which shall be a date not earlier than five Business Days
after the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).

(b)    The Borrowers and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving Facility
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrowers and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
the existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms and final maturity (which shall be determined by the
Borrowers and set forth in the Pro Rata Extension Offer), any Extended Revolving
Facility Commitment shall have (x) the same terms as the existing Class of
Revolving Facility Commitments from which they are extended or (y) have such
other terms as shall be reasonably satisfactory to the Administrative Agent and,
in respect of any other terms that would affect the rights or duties of any
Issuing Bank or Swingline Lender, such terms as shall be reasonably satisfactory
to such Issuing Bank or Swingline Lender, and (v) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial2017 Term B Loans in any mandatory
prepayment hereunder. Upon the effectiveness of any Extension Amendment, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Facility Commitments evidenced thereby as provided for in Section
9.08(e). Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto. If provided in any
Incremental Assumption Agreement with respect to any Extended Revolving Facility
Commitments, and with the consent of each Swingline Lender and Issuing Bank,
participations in Swingline Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.

(c)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will

 

122



--------------------------------------------------------------------------------

be deemed to have an Other Term Loan having the terms of such Extended Term Loan
and (ii) if such Extending Lender is extending a Revolving Facility Commitment,
such Extending Lender will be deemed to have an Other Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.22), (i)
the aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment), (iv)
there shall be no condition to any Extension of any Loan or Commitment at any
time or from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Facility
Commitment implemented thereby, (v) all Extended Term Loans, Extended Revolving
Facility Commitments and all obligations in respect thereof shall be Loan
Obligations of the relevant Loan Parties under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with all other
Obligations of the Class being extended (and all other Obligations secured by
Other First Liens), (vi) no Issuing Bank or Swingline Lender shall be obligated
to provide Swingline Loans or issue Letters of Credit under such Extended
Revolving Facility Commitments unless it shall have consented thereto and
(vii) there shall be no obligor in respect of any such Extended Term Loans or
Extended Revolving Facility Commitments except (x) the borrowers shall be
comprised solely of any or all of the Lux Borrower (with, the Co-Borrower and
the Additional Borrowers (on a joint and several co-borrowerbasis as provided in
this Agreement) and (y) the guarantors shall constitute the Guarantors
hereunder.

(e)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided, that the Borrowers shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.

 

123



--------------------------------------------------------------------------------

Section 2.23 Refinancing Amendments. (a) Notwithstanding anything to the
contrary in this Agreement, including Section 2.18(c) (which provisions shall
not be applicable to this Section 2.23), the Borrowers may by written notice to
the Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), all Net Proceeds of
which are used to Refinance in whole or in part any Class of Term Loans pursuant
to Section 2.11(b)(2). Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrowers propose that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:

(i)    before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied;

(ii)    the final maturity date of the Refinancing Term Loans shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans;

(iii)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;

(iv)    the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v)    all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(v)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrowers and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Lux Borrower in good faith) be substantially similar to, or not materially
less favorable to the Parent and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent);

(vi)    with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to the Initial2017 Term B
Loans, such Liens will be subject to a Permitted Junior Intercreditor Agreement;

(vii)    there shall be no direct or contingent obligor in respect of such
Refinancing Term Loans except (x) the borrowers shall be comprised solely of any
or all of the Lux Borrower (with, the Co-Borrower and the Additional Borrowers
(on a joint

 

124



--------------------------------------------------------------------------------

and several co-borrowerbasis as provided in this Agreement) and (y) the
guarantors shall constitute the Guarantors hereunder;

(viii)    Refinancing Term Loans shall not be secured by any asset of the Parent
and its subsidiaries other than the Collateral; and

(ix)    Refinancing Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.11(b)(2)) hereunder, as specified in the applicable
Refinancing Amendment.

(b)    The Borrowers may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the
Borrowers.

(c)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrowers may by written notice to the Administrative Agent establish one or
more additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Facility Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrowers propose that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its sole discretion); provided that: (i) before and
after giving effect to the establishment of such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date, each of the
conditions set forth in Section 4.01 shall be satisfied; (ii) after giving
effect to the establishment of any Replacement Revolving Facility Commitments
and any concurrent reduction in the aggregate amount of any other Revolving
Facility Commitments, the aggregate amount of Revolving Facility Commitments
shall not exceed the aggregate amount of the Revolving Facility Commitments
outstanding immediately prior to the applicable Replacement Revolving Facility
Effective Date; (iii) no Replacement Revolving Facility Commitments shall have a
final maturity date (or require commitment reductions or amortizations) prior to
the Revolving Facility Maturity Date in effect at the time of incurrence for the
Revolving Facility Commitments being replaced; (iv) all other terms applicable
to such Replacement Revolving Facility (other than provisions relating to
(x) fees, interest rates and other pricing terms and prepayment and commitment
reduction and optional redemption terms which shall be as agreed between the
Borrowers and the Lenders providing such Replacement Revolving Facility
Commitments and (y) the amount of any letter of credit sublimit and swingline
commitment under such

 

125



--------------------------------------------------------------------------------

Replacement Revolving Facility, which shall be as agreed between the Borrowers,
the Lenders providing such Replacement Revolving Facility Commitments, the
Administrative Agent and the replacement issuing bank and replacement swingline
lender, if any, under such Replacement Revolving Facility Commitments) taken as
a whole shall (as determined by the Lux Borrower in good faith) be substantially
similar to, or not materially more favorable to the Lenders providing such
Replacement Revolving Facility Commitments than, those, taken as a whole,
applicable to the Initial Revolving Loans (except to the extent such covenants
and other terms apply solely to any period after the latest Revolving Facility
Maturity Date in effect at the time of incurrence or are otherwise reasonably
acceptable to the Administrative Agent); (v) there shall be no direct or
contingent obligor in respect of such Replacement Revolving Facility except
(x) the borrowers shall be comprised solely of any or all of the Lux Borrower
(with, the Co-Borrower and the Additional Borrowers (on a joint and several
co-borrowerbasis as provided in this Agreement) and (y) the guarantors shall
constitute the Guarantors hereunder; and (vi) Replacement Revolving Facility
Commitments and extensions of credit thereunder shall not be secured by any
asset of the Parent and its subsidiaries other than the Collateral, and any such
Replacement Revolving Facility Commitments shall be secured on the same basis as
the Revolving Facility Commitments being replaced. Solely to the extent that an
Issuing Bank or Swingline Lender is not a replacement issuing bank or
replacement swingline lender, as the case may be, under a Replacement Revolving
Facility, it is understood and agreed that such Issuing Bank or Swingline Lender
shall not be required to issue any letters of credit or swingline loan under
such Replacement Revolving Facility and, to the extent it is necessary for such
Issuing Bank or Swingline Lender to withdraw as an Issuing Bank or Swingline
Lender, as the case may be, at the time of the establishment of such Replacement
Revolving Facility, such withdrawal shall be on terms and conditions reasonably
satisfactory to such Issuing Bank or Swingline Lender, as the case may be, in
its sole discretion. The Borrowers agree to reimburse each Issuing Bank or
Swingline Lender, as the case may be, in full upon demand, for any reasonable
and documented out-of-pocket cost or expense attributable to such withdrawal.

(d)    The Borrowers may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Facility Commitments.

(e)    The Borrowers and each Lender providing the applicable Refinancing Term
Loans and/or Replacement Revolving Facility Commitments (as applicable) shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Facility Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an

 

126



--------------------------------------------------------------------------------

Other Term Loan having the terms of such Refinancing Term Loan and (B) if a
Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Other Revolving Facility Commitment having the terms
of such Replacement Revolving Facility Commitment. Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.23), (i) the aggregate amount of Refinancing
Term Loans and Replacement Revolving Facility Commitments will not be included
in the calculation of the Incremental Amount, (ii) no Refinancing Term Loan or
Replacement Revolving Facility Commitment is required to be in any minimum
amount or any minimum increment, (iii) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (a) or (c) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that rank equally and ratably in right of security with the Initial2017 Term B
Loans and other Loan Obligations (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the
Initial2017 Term B Loans, and except to the extent any such Refinancing Term
Loans are secured by the Collateral on a junior lien basis in accordance with
the provisions above).

Section 2.24    Defaulting Lender.    (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i)    Waivers and Amendments.    Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders.”

(ii)    Defaulting Lender Waterfall.    Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder,
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j), fourth, as the Lux
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Lux Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under

 

127



--------------------------------------------------------------------------------

this Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the BorrowerBorrowers as a result of any
judgment of a court of competent jurisdiction obtained by the BorrowerBorrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.24 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.    (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C)    With respect to any Commitment Fee or L/C Participation Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
BorrowerBorrowers shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.01 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Facility Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Facility Commitment. NoSubject to Section 9.25, no reallocation
hereunder shall constitute a

 

128



--------------------------------------------------------------------------------

waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans.    If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, within three (3) Business Days following the written
request of the (i) Administrative Agent or (ii) the Swingline Lender or any
Issuing Bank, as applicable (with a copy to the Administrative Agent), (x)
first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.05(j).

(b)    Defaulting Lender Cure. If the Lux Borrower, the Administrative Agent and
the Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Facility Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with their Revolving Facility Commitments (without giving effect to Section
2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the BorrowerBorrowers while that
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Swingline Loans/Letters of Credit.    So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Banks shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

129



--------------------------------------------------------------------------------

Section 2.25    Loan Repurchases.    (a) Subject to the terms and conditions set
forth or referred to below, the Lux Borrower may from time to time, at its
discretion, conduct modified Dutch auctions in order to purchase its Term Loans
of one or more Classes (as determined by the Lux Borrower) (each, a “Purchase
Offer”), each such Purchase Offer to be managed exclusively by the
Administrative Agent (or such other financial institution chosen by the Parent
and reasonably acceptable to the Administrative Agent) (in such capacity, the
(i) “Auction Manager”), so long as the following conditions are satisfied:

(i)    each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.25 and the Auction Procedures;

(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;

(iii)    the principal amount (calculated on the face amount thereof) of each
and all Classes of Term Loans that the Lux Borrower offers to purchase in any
such Purchase Offer shall be no less than U.S. $25,000,000 (unless another
amount is agreed to by the Administrative Agent) (across all such Classes);

(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans of the applicable Class or Classes so purchased by the Lux
Borrower shall automatically be cancelled and retired by the Lux Borrower on the
settlement date of the relevant purchase (and may not be resold), and in no
event shall the Lux Borrower be entitled to any vote hereunder in connection
with such Term Loans;

(v)    no more than one Purchase Offer with respect to any Class may be ongoing
at any one time;

(vi)    the Lux Borrower represents and warrants that no Loan Party shall have
any material non-public information with respect to the Loan Parties or their
Subsidiaries, or with respect to the Loans or the securities of any such person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;

(vii)    at the time of each purchase of Term Loans through a Purchase Offer,
the Lux Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Responsible Officer certifying as to compliance with the
preceding clause (vi);

(viii)    any Purchase Offer with respect to any Class shall be offered to all
Term Lenders holding Term Loans of such Class on a pro rata basis;

 

130



--------------------------------------------------------------------------------

(ix)    no purchase of any Term Loans shall be made from the proceeds of any
Revolving Facility Loan or Swingline Loan; and

(x)    the Parent is in Pro Forma Compliance (whether or not the Financial
Covenant was required to be tested on the last date of the applicable fiscal
quarter).

(b)    The Lux Borrower must terminate any Purchase Offer if it fails to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of Term Loans
pursuant to such Purchase Offer. If the Lux Borrower commences any Purchase
Offer (and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of such Purchase Offer have in fact
been satisfied), and if at such time of commencement the Lux Borrower reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Purchase Offer shall be
satisfied, then the Lux Borrower shall have no liability to any Term Lender for
any termination of such Purchase Offer as a result of its failure to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of consummation of such Purchase
Offer, and any such failure shall not result in any Default or Event of Default
hereunder. With respect to all purchases of Term Loans of any Class or Classes
made by the Lux Borrower pursuant to this Section 2.25, (x) the Lux Borrower
shall pay on the settlement date of each such purchase all accrued and unpaid
interest (except to the extent otherwise set forth in the relevant offering
documents), if any, on the purchased Term Loans of the applicable Class or
Classes up to the settlement date of such purchase and (y) such purchases (and
the payments made by the Lux Borrower and the cancellation of the purchased
Loans, in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 hereof.

(c)    The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25; provided that, notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.16, 2.18 and 9.04 will not apply to the
purchases of Term Loans pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 2.25. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article VIII and Section 9.05 to the same extent as if each
reference therein to the “Agents” were a reference to the Auction Manager, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.

(d)    This Section 2.25 shall supersede any provisions in Section 2.18 or 9.06
to the contrary.

 

131



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

In order to induce the Administrative Agent and the Lenders to (A) enter into
this Agreement on the Closing Date and (B) make each Loan or other extension of
credit to be made hereunder on each applicable Credit Event, each of the Parent
and the Borrowers represents and warrants to the Administrative Agent and
Lenders that, on the Closing Date (after giving effect to the Transactions) and
on the date of each other Credit Event, that:

Section 3.01    Organization; Powers.    Each of the Parent, each Borrower and
each of the Subsidiaries which is a Loan Party or a Material Subsidiary (a) is a
partnership, limited liability company, corporation or other entity duly
organized, validly existing and in good standing (or, if and to the extent
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States of America)
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure so to qualify,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.

Section 3.02    Authorization.    The execution, delivery and performance by the
Parent, each Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party and the borrowings and other extensions of
credit hereunder (a) have been duly authorized by all corporate, stockholder,
partnership, limited liability company or other organizational action required
to be obtained by the Parent, each Borrower and such Subsidiary Loan Parties and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation
applicable to the Parent, any Borrower or any such Subsidiary Loan Party,
(B) the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of the Parent, the Borrower, or any such Subsidiary Loan Party,
(C) any applicable order of any court or any law, rule, regulation or order of
any Governmental Authority applicable to the Parent, any Borrower or any such
Subsidiary Loan Party or (D) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which the
Parent, any Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound (including, without
limitation, the Existing Senior Notes Indenture, the Intercompany Note Agreement
and the Ludlow Indenture), (ii) result in a breach of or constitute (alone or
with due notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) under any such indenture, certificate of designation for
preferred stock, agreement or other instrument (including, without limitation,
the Existing Senior Notes Indenture, the Intercompany Note Agreement and the
Ludlow Indenture), where any such conflict, violation, breach or default
referred to in clause (i) or (ii) of this Section 3.02(b), would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (iii) result in the creation or imposition of any Lien upon or with

 

132



--------------------------------------------------------------------------------

respect to any property or assets now owned or hereafter acquired by the Parent,
any Borrower or any such Subsidiary Loan Party, other than the Liens created by
the Loan Documents and Permitted Liens.

Section 3.03    Enforceability.    This Agreement has been duly executed and
delivered by the Parent and each Borrower and constitutes, and each other Loan
Document when executed and delivered by the Parent, each Borrower and each
Subsidiary Loan Party that is party thereto will constitute, a legal, valid and
binding obligation of such Loan Party enforceable against the Parent, each
Borrower and each such Subsidiary Loan Party in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (c) implied
covenants of good faith and fair dealing, (d) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent, and (e) the effect of any
Requirements of Law as they relate to pledges of Equity Interests in
Subsidiaries organized outside of the United States (other than pledges made
under the laws of the jurisdiction of formation of the issuer of such Equity
Interests).

Section 3.04    Governmental Approvals.    No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any other Loan Party is a party, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) such as have been made or obtained and are in full
force and effect, (d) such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (e) filings or other actions listed on Schedule 3.04 and any
other filings or registrations required to perfect Liens created by the Security
Documents.

Section 3.05    Financial Statements.    (a) The audited consolidated balance
sheets and the statements of income, stockholders’ equity, and cash flow (i) for
the Parent and its consolidated subsidiaries as of and for the fiscal year ended
September 27, 2013 and (ii) for Cadence and its consolidated subsidiaries as of
and for the fiscal years ended December 31, 2011, December 31, 2012 and
December 31, 2013, and (b) the unaudited consolidated balance sheets and
statements of income, stockholders’ equity and cash flow for the Parent and its
consolidated subsidiaries as of and for the fiscal quarter ended December 27,
2013, including the notes thereto, if applicable, present fairly in all material
respects the consolidated financial position of the Parent and its consolidated
subsidiaries or Cadence and its consolidated subsidiaries (as applicable) as of
the dates and for the periods referred to therein and the results of operations
and cash flows for the periods then ended, and, except as set forth on Schedule
3.05, were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby, except, in the case of interim period
financial statements, for the absence of notes and for normal year-end
adjustments and except as otherwise noted therein.

Section 3.06    No Material Adverse Effect.    Since September 27, 2013 (for
this purpose, assuming that the Transaction had been consummated before
September 27, 2013),

 

133



--------------------------------------------------------------------------------

there has been no event or circumstance that, individually or in the aggregate
with other events or circumstances, has had or would reasonably be expected to
have a Material Adverse Effect.

Section 3.07    Title to Properties; Possession Under Leases.    Each of the
Parent, each Borrower and the Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, subject to Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failures to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens or Liens arising by operation of
law.

Section 3.08    Subsidiaries.    (a) Schedule 3.08(a) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each subsidiary of the Parent and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by the Parent or by any
such subsidiary.

(b)    As of the Closing Date, after giving effect to the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Parent or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

Section 3.09    Litigation; Compliance with Laws.    (a) There are no actions,
suits, proceedings or investigations at law or in equity or by or on behalf of
any Governmental Authority or in arbitration now pending, or, to the knowledge
of the Parent or any Borrower, threatened in writing against the Parent or any
of the Subsidiaries or any business, property or rights of any such person
(i) that involve any Loan Document, to the extent that the applicable action,
suit, proceeding or investigation is brought by the Parent or any of its
subsidiaries or (ii) that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, except for any action, suit or
proceeding at law or in equity or by or on behalf of any Governmental Authority
or in arbitration which has been disclosed in any of the Parent’s Annual Report
on Form 10-K for the year ended September 27, 2013, the Parent’s Quarterly
Report on Form 10-Q for the fiscal quarter ended December 27, 2013, or Cadence’s
Annual Report on Form 10-K for the year ended December 31, 2013. Since, in the
case of the Parent, December 27, 2013 and, in the case of Cadence, December 31,
2013, there have been no developments in any such matter disclosed in the Annual
or Quarterly Reports described above which would reasonably be expected,
individually or in the aggregate with any such other matters or any additional
actions, suits, proceedings or investigations, to result in a Material Adverse
Effect.

(b)    None of the Parent, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or indenture, agreement or instrument
affecting any Real Property, or is in default with respect to any judgment,
writ,

 

134



--------------------------------------------------------------------------------

injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 3.10    Federal Reserve Regulations.    No part of the proceeds of any
Loans or any Letter of Credit will be used by the Parent and its Subsidiaries in
any manner that would result in a violation of Regulation U or Regulation X.

Section 3.11    Investment Company Act.    None of the Parent, the
BorrowerBorrowers and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.12    Use of Proceeds.    (a) The Borrowers will use the proceeds of
the Revolving Facility Loans and Swingline Loans, and may request the issuance
of Letters of Credit, solely for general corporate purposes (including, without
limitation, for working capital purposes, for capital expenditures, for the
Transactions, for Permitted Business Acquisitions and, in the case of Letters of
Credit, for the back-up or replacement of existing letters of credit); provided
the amount of Revolving Facility Loans incurred on the Closing Date to finance a
portion of the Transactions and for the payment of Transaction Expenses shall
not exceed $75,000,000, and (b) the Borrowers will use the proceeds of the 2017
Term B Loans made on the Third Amendment Effective Date to refinance in full the
Initial Term B Loans made on the Closing Date to finance a portion of the
Transactions and for the payment of Transaction Expenses and (c) the Borrowers
will use the proceeds ofand the Incremental Term B-1 Loans made on the
Incremental Term B-1 Funding Date to finance a portion of the Questcor
Transactions and to pay Questcor Transaction Expensesoutstanding immediately
prior to the Effective Time (as defined in the Third Amendment).

Section 3.13    Tax Returns.    (a) Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Parent, each Borrower and each of the Subsidiaries has filed or caused to be
filed all federal, state, local and non-U.S. Tax returns required to have been
filed by it (including in its capacity as withholding agent) and each such Tax
return is true and correct;

(b)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Parent, each Borrower and
each of the Subsidiaries has timely paid or caused to be timely paid all Taxes
shown to be due and payable by it on the returns referred to in clause (a) and
all other Taxes or assessments (or made adequate provision (in accordance with
Applicable Accounting Principles) for the payment of all Taxes due), except
Taxes or assessments that are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which the Parent, any
Borrower or any of the Subsidiaries (as the case may be) has set aside on its
books adequate reserves in accordance with Applicable Accounting Principles; and

(c)    Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to the Parent, each Borrower and each of the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.

 

135



--------------------------------------------------------------------------------

Section 3.14   No Material Misstatements. (a) All written information (other
than the Projections, forward looking information and information of a general
economic or industry specific nature) (the “Information”) concerning the Parent,
the Borrowers, the Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby (to the extent such Information
relates to Cadence on or prior to the Closing Date, to the Parent’s knowledge),
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders (and as of the Closing Date,
with respect to Information provided prior thereto) and did not, taken as a
whole, contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

(b)     The Projections and other forward looking information prepared by or on
behalf of the Parent, any Borrower or any of their representatives and that have
been made available to any Lenders or the Administrative Agent in connection
with the Transactions or the other transactions contemplated hereby have been
prepared in good faith based upon assumptions believed by the Parent or the
applicable Borrower to be reasonable as of the date thereof (it being understood
that such Projections and other forward looking information are as to future
events and are not to be viewed as facts, such Projections and other forward
looking information are subject to significant uncertainties and contingencies
and that actual results during the period or periods covered by any such
Projections or other forward looking information may differ materially from the
projected results, and that no assurance can be given that the projected results
will be realized), as of the date such Projections and information were
furnished to the Lenders.

Section 3.15   Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a) no Reportable Event has occurred during the past five years as to which
theany Borrower, any of itstheir respective Subsidiaries or any ERISA Affiliate
was required to file a report with the PBGC, other than reports that have been
filed; (b) no ERISA Event has occurred or is reasonably expected to occur; and
(c) none of the BorrowerBorrowers, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA.

Section 3.16   Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by theany Borrower or any of itstheir respective
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to theany Borrower’s knowledge, threatened which
allege a violation of or liability under any Environmental Laws, in each case
relating to theany Borrower or any of itstheir respective Subsidiaries, (b) each
of the Borrower and itsBorrowers and their respective Subsidiaries has all
environmental permits, licenses, authorizations and other approvals necessary
for its operations to comply with all Environmental Laws (“Environmental
Permits”) and is, and in the prior eighteen (18) month

 

136



--------------------------------------------------------------------------------

period, has been, in compliance with the terms of such Environmental Permits and
with all other Environmental Laws, (c) except as set forth on Schedule 3.16, no
Hazardous Material is located at, on or under any property currently or, to
theany Borrower’s knowledge, formerly owned, operated or leased by theany
Borrower or any of itstheir respective Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of theany Borrower or
any of itstheir respective Subsidiaries under any Environmental Laws or
Environmental Permits, and no Hazardous Material has been generated, used,
treated, stored, handled, disposed of or controlled, transported or Released at
any location in a manner that would reasonably be expected to give rise to any
cost, liability or obligation of theany Borrower or any of itstheir respective
Subsidiaries under any Environmental Laws or Environmental Permits, (d) there
are no agreements in which theany Borrower or any of itstheir respective
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the Closing Date and (e) there
has been no written environmental assessment or audit conducted (other than
customary assessments not revealing anything that would reasonably be expected
to result in a Material Adverse Effect), by or on behalf of the
BorrowerBorrowers or any of the Subsidiaries of any property currently or, to
theany Borrower’s knowledge, formerly owned, operated or leased by the
BorrowerBorrowers or any of the Subsidiaries that has not been made available to
the Administrative Agent prior to the Closing Date.

Section 3.17   Security Documents.  (a) Each Security Document is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
or, if so contemplated by the respective Security Document, the Collateral Agent
and the other Secured Parties, in each case, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the U.S.
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the U.S. Collateral Agreement (other
than the Intellectual Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to the Lien of any other person (except Permitted Liens).

(b)     When the U.S. Collateral Agreement or an ancillary document thereunder
is properly filed and recorded in the United States Patent and Trademark Office
and the United States Copyright Office, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
of the financing statements referred to in clause (a) above, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the material United States Intellectual Property included in the
Collateral listed in such ancillary document, in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings in the United States

 

137



--------------------------------------------------------------------------------

Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on material registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date).

Section 3.18    Solvency.   (a) Immediately after giving effect to the
Transactions on the Closing Date and the making of each Loan and the issuance of
each Letter of Credit on the Closing Date and the application of the proceeds of
such Loans, (i) the fair value of the assets of the Parent and its Subsidiaries
on a consolidated basis, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Parent and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Parent and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Parent and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Parent and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Parent and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

(b)     As of the Closing Date, immediately after giving effect to the
consummation of the Transactions and the making of each Loan and the issuance of
each Letter of Credit on the Closing Date and the application of the proceeds of
such Loans, the Parent does not intend to, and the Parent does not believe that
it or any of its Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.

Section 3.19    Labor Matters.   Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against the Parent
or any of the Subsidiaries; (b) the hours worked and payments made to employees
of the Parent and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Parent or any of the Subsidiaries or for which any claim
may be made against the Parent or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Parent or such Subsidiary to the
extent required by Applicable Accounting Principles. Except as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which the Parent or any of the
Subsidiaries (or any predecessor) is a party or by which the Parent or any of
the Subsidiaries (or any predecessor) is bound.

Section 3.20    Insurance. Schedule 3.20 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Parent or the Subsidiaries as
of the Closing Date. As of such date, such insurance is in full force and
effect.

 

138



--------------------------------------------------------------------------------

Section 3.21    Intellectual Property; Licenses, Etc.   Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.21, (a) the BorrowerBorrowers and each of itstheir respective
Subsidiaries ownsown, or possessespossess the right to use, all Intellectual
Property that is used or held for use in their respective businesses as
presently conducted, (b) to the knowledge of the Parent and the Borrowers, the
Parent and its Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property of any person, and
(c) (i) no claim or litigation regarding any of the Intellectual Property owned
by the Parent and its Subsidiaries is pending or, to the knowledge of the Parent
or eitherany Borrower, threatened and (ii) to the knowledge of the Parent and
the Borrowers, no claim or litigation regarding any other Intellectual Property
described in the foregoing clauses (a) and (b) is pending or threatened.

Section 3.22    USA PATRIOT Act.   Except as would not reasonably be expected to
have a Material Adverse Effect, the Parent and each of its Subsidiaries is in
compliance with the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

Section 3.23    OFAC/Sanctions, etc.

(a)    None of the Parent, any of its Subsidiaries, or any of the Parent’s
directors or officers, nor, to the knowledge of the Parent, any directors or
officers of any of the Parent’s Subsidiaries, is the subject of sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”) (including by being listed on the list of Specially
Designated Nationals and Blocked Persons issued by OFAC) or the U.S. Department
of State (collectively, “Sanctions”). No part of the proceeds of the Loans or
any Letter of Credit shall be used, directly or, to the knowledge of the Parent
and the Borrowers, indirectly, for the purpose of financing activities or
business of or with any person or in any country or territory that, at the time
of such financing, is the subject of any Sanctions, except to the extent
licensed or otherwise approved by OFAC. None of the Parent nor its Subsidiaries
is organized or resident in a country or territory that is the subject of
Sanctions.

(b)    The Parent and each of its Subsidiaries is in compliance, in all material
respects, with the Trading with the Enemy Act and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) and any other enabling legislation or executive order relating
thereto.

Section 3.24    Foreign Corrupt Practices Act.   No part of the proceeds of the
Loans or any Letter of Credit shall be used directly or, to the knowledge of the
Parent and the Borrowers, indirectly, by the Parent and its Subsidiaries in
violation of the United States Foreign Corrupt Practices Act of 1977, as amended
(the “FCPA”). The Parent and each of its Subsidiaries is in compliance, in all
material respects, with the FCPA.

Section 3.25    Luxembourg Regulatory Matters.   The Lux Borrower does not carry
out any activity in the financial sector on a professional basis (as referred to
in the Luxembourg law dated 5 April 1993 on the financial sector, as amended
from time to time) or any activity requiring the granting of a business license
under the Luxembourg law dated 2 September 2011 governing the access to the
professions of skilled craftsman, tradesman,

 

139



--------------------------------------------------------------------------------

manufacturer, as well as to certain liberal professions. The Lux Borrower has
not filed a request and, to the best of its knowledge, no person has filed a
request with any competent court seeking that the Lux Borrower be declared
subject to bankruptcy (faillite), general settlement or composition with
creditors (concordat préventif de faillite) controlled management (gestion
contrôlée), reprieve from payment (sursis de paiement), judicial or voluntary
liquidation (liquidation judiciaire ou volontaire), such other proceedings
listed at Article 13, items 4 to 11, 13 of the Luxembourg Act dated December 19,
2002 on the Register of Commerce and Companies, on Accounting and on Annual
Accounts of the Companies (as amended from time to time) (and which include
foreign court decisions as to faillite, concordat or analogous procedures
according to Council Regulation (EC) n°1346/2000 of May 29, 2000 on insolvency
proceedings as amended). The Lux Borrower is not, and will not, as a result of
its entry into the Loan Documents or the performance of its obligations
thereunder, be in a state of cessation of payments (cessation de paiements), or
be deemed to be in such state, and has not lost, and will not, as a result of
its entry into the Loan Documents or the performance of its obligations
thereunder, lose its creditworthiness (ébranlement de crédit), or be deemed to
have lost such creditworthiness and is not aware, or may be not reasonably be
aware, of such circumstances. The head office (administration centrale), the
place of effective management (siège de direction effective) and (for the
purposes of the Council Regulation (EC) N° 1346/2000 of May 29, 2000 on
insolvency proceedings, as amended) the center of main interests (centre des
intérêts principaux) of the Lux Borrower is located at the place of its
registered office (siège statutaire) in Luxembourg. In addition, to the best of
its knowledge the Lux Borrower is in compliance with any reporting requirements
applicable to it pursuant to the Central Bank of Luxembourg regulation 2011/8 or
Regulation (EU) N°648/2012 of the European Parliament and of the Council dated
4 July 2012 on OTC derivatives, central counterparties and trade repositories,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.26    Existing Indebtedness.   As of the Closing Date, (a) no direct
or contingent obligor under the Intercompany Note Agreement, nor Cadence, is a
“Restricted Subsidiary” under (and as defined in) the Existing Senior Notes
Indenture or the Ludlow Indenture and (b) the only owner of “Principal
Properties” under (and as defined in) the Existing Senior Notes Indenture or the
Ludlow Indenture) is Mallinckrodt LLC.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:

Section 4.01    All Credit Events.  On the date of each Borrowing and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit:

(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been

 

140



--------------------------------------------------------------------------------

deemed given in accordance with the last paragraph of Section 2.03) or, in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b)    (i) In the case of each Credit Event that occurs on the Closing Date, the
representations and warranties made by Cadence in the Merger Agreement as are
material to the interests of the Lenders (in their capacities as such) (but only
to the extent that the Parent or Merger Sub has the right to terminate their
obligations (or refuse to consummate the Tender Offer or the Merger) under the
Merger Agreement (or Tender Offer) as a result of a breach of such
representations) shall be true and correct in all material respects, and the
representations and warranties made by the BorrowerParent and the
GuarantorsBorrowers in Sections 3.01(a) and (d), 3.02(a), (b)(i)(B), and
(b)(i)(D) (solely to the extent related to the Existing Senior Notes Indenture),
3.03, 3.10, 3.11, 3.17 (limited to creation, validity and perfection except as
provided in the last paragraph of Section 4.02), 3.18, 3.22, 3.23 and 3.24 shall
be true and correct in all material respects; provided that, the representations
and warranties set forth in Sections 3.22, 3.23 and 3.24 shall not include any
representations with respect to Cadence (with the Lenders relying on the
representations and warranties set forth in the Merger Agreement as described
above for any such representations and warranties, to the extent contained in
the Merger Agreement); and (ii) in the case of each other Credit Event that
occurs after the Closing Date, except as set forth in Section 2.21(c) with
respect to Incremental Term Loans used to finance a Permitted Business
Acquisition, the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

(c)    In the case of each Borrowing or other Credit Event that occurs after the
Closing Date, except as set forth in Section 2.21(c) with respect to Incremental
Term Loans used to finance a Permitted Business Acquisition, at the time of and
immediately after such Borrowing or issuance, amendment, extension or renewal of
a Letter of Credit (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

Each Borrowing and other Credit Event that occurs after the Closing Date shall
be deemed to constitute a representation and warranty by the Parent and each
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

Section 4.02    First Credit Event.  In addition to the relevant conditions
specified in preceding Section 4.01, on or prior to the Closing Date:

(a)    The Administrative Agent (or its counsel) shall have received from each
of the Parent, each Borrower, the Issuing Bank and the Lenders (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement

 

141



--------------------------------------------------------------------------------

by facsimile or other means of electronic transmission (e.g., “pdf”)) that such
party has signed a counterpart of this Agreement.

(b)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Wachtell, Lipton,
Rosen & Katz, as New York counsel for the Loan Parties, (ii) Morris Nichols
Arsht & Tunnell LLP, as Delaware counsel for the Loan Parties, (iii) Advisors
LLP, as California counsel for the Loan Parties, (iv) Holland & Hart LLP, as
Nevada counsel for the Loan Parties, (v) Venable LLP, as Maryland counsel for
the Loan Parties, (vi) Wilmer Cutler Pickering Hale and Dorr LLP, as
Massachusetts counsel for the Loan Parties, (vii) Arthur Cox, as Irish counsel
for the Loan Parties, with respect to the capacity of the Parent to enter into
the applicable Loan Documents and other related matters, (viii) Eversheds, as
Irish counsel for the Administrative Agent, the Issuing Banks and the Lenders,
with respect to the enforceability of the applicable Loan Documents and other
related matters, (ix) Allen & Overy, société en commandite simple, (Luxembourg),
as Luxembourg counsel for the Loan Parties, with respect to the capacity of the
Lux Borrower and Lux Holdco to enter into the applicable Loan Documents and
other related matters, (x) NautaDutilh Avocats Luxembourg, as Luxembourg counsel
for the Administrative Agent, the Issuing Banks and the Lenders, with respect to
the enforceability of the applicable Loan Documents and other related matters
and (xi) Vischer AG as Swiss counsel for the Loan Parties, in each case
(A) dated the Closing Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.

(c)    The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or Director or similar officer of each Loan
Party (other than the Lux Borrower, Swiss Holdco and Swiss Finco) dated the
Closing Date and certifying:

(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) certified (to the extent available in any non-U.S. jurisdiction) as of a
recent date by the Secretary of State (or other similar official or Governmental
Authority in the case of any Loan Party organized outside the United States of
America) of the jurisdiction of its organization, or (2) otherwise certified by
the Secretary or Assistant Secretary or Director or similar officer of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official or
Governmental Authority in the case of any Loan Party organized outside the
United States of America),

(iii)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) (to the extent such concept or a similar
concept exists under the laws of such Loan Party’s jurisdiction of organization)
of such Loan

 

142



--------------------------------------------------------------------------------

Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (iv) below,

(iv)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member), and, if applicable,
by the shareholders’ meeting of such Loan Party, authorizing the execution,
delivery and performance of the Loan Documents dated as of the Closing Date to
which such person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date,

(v)    as to the incumbency and specimen signature of each officer or authorized
signatory executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party, and

(vi)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d)    The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Parent and each Borrower, together with all attachments contemplated thereby,
and the results of a search of the Uniform Commercial Code (or equivalent), tax
and judgment, United States Patent and Trademark Office and United States
Copyright Office filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been, or will be simultaneously or substantially concurrently with
the closing under this Agreement, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made).

(e)    The Administrative Agent shall have received, in respect of the Lux
Borrower, a manager’s certificate dated as of the Closing Date and signed by a
manager of the Lux Borrower, certifying the following items: (i) an up-to-date
copy of the articles of association of the Lux Borrower, (ii) an electronic copy
of an excerpt of the Luxembourg Trade and Companies Register (R.C.S
Luxembourg)dated on the Closing Date and (iii) an up-to-date true certificate of
non-registration of judgments (certificat de non-inscription d’une décision
judiciaire) pertaining to the Lux Borrower of a recent date, issued by the
Luxembourg Trade and Companies Register (R.C.S Luxembourg) dated as of the
Closing Date and reflecting the situation of the Lux Borrower one day before,
(iv) true, complete and up-to-date board resolutions approving the entry by the
Lux Borrower into, among others, the Loan Documents, (v) a true and complete
specimen of signatures for each of the directors or authorized signatories
having executed for and on behalf of the Lux Borrower respectively the Loan
Documents, (vi) a true, complete and up-to-date shareholders registers of the
Lux Borrower share register reflecting the registration of the Luxembourg Share
Pledge 1 and (vii) a true, complete and up-to-date

 

143



--------------------------------------------------------------------------------

shareholders registers of the Lux Holdco share register reflecting the
registration of the Luxembourg Share Pledge 2.

(f)    The Administrative Agent shall have received, in respect of Swiss Holdco
and Swiss Finco, a manager’s certificate dated as of the Closing Date and signed
by one or several authorized manager(s) of Swiss Holdco and Swiss Finco,
respectively, certifying the following items: (i) a true and complete copy of
the excerpt from the commercial register and the articles of association, each
certified by the competent commercial register authority as of a recent date,
(ii) a true and complete copy of resolutions of its managers and quotaholder
duly adopted by its managers and quotaholder authorizing the execution, delivery
and performance of the Loan Documents to which they are a party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Closing Date, (iii) specimen signatures of the authorized
signatories appointed by the manager resolutions to execute the Loan Documents
to which they are a party

(g)    Substantially concurrently with the initial funding under this Agreement,
the Merger and the Tender Offer shall be consummated in accordance with the
terms and conditions of the Merger Agreement (and the conditions to the purchase
of Shares pursuant to the Tender Offer (the “Tender Offer Conditions”) shall be
consistent with the conditions allowed by the Acquisition Agreement) and neither
the Merger Agreement nor the Tender Offer Conditions shall have been altered,
amended or otherwise changed or supplemented or any provision or condition
therein waived, nor any consent granted, by the Parent or Merger Sub, if such
alteration, amendment, change, supplement, waiver or consent would be adverse to
the interests of the Lenders (in their capacities as such) in any material
respect, without the prior written consent of the Arrangers (such consent not to
be unreasonably withheld, delayed or conditioned) (it being understood and
agreed that (a) any amendment, waiver, consent or other modification that
decreases the purchase price in respect of the Tender Offer or the Merger by 10%
or more shall be deemed to be adverse to the interests of the Lenders in a
material respect, (b) any amendment, waiver, consent or other modification that
decreases the purchase price in respect of the Tender Offer or Merger by less
than 10% shall be deemed not to be adverse to the interests of the Lenders in
any material respect, so long as such decrease is allocated to reduce the amount
of Initial Term B FacilityLoans, or (c) any amendment, waiver, consent or other
modification that increases the purchase price in respect of the Tender Offer or
the Merger shall be deemed not to be adverse to the interests of the Lenders in
any material respect, so long as such increase is funded solely by the issuance
of the Parent of common equity or a borrowing by the Borrowers under the
Revolving Facility).

(h)    The Administrative Agent shall have received (i)(A) audited consolidated
balance sheets and related statements of income and cash flows of the Parent for
the most recent three fiscal years ended at least 90 days prior to the Closing
Date (it being acknowledged and agreed that the audited financial statements
delivered by Parent to the Arrangers for periods ending on or prior to
September 27, 2013 satisfy the requirements of this clause (A) with respect to
the Parent for those periods) and (B) unaudited consolidated balance sheets and
related statements of income and cash flows of the Parent for each fiscal
quarter ended after the close of its most recent fiscal year and at least 45
days prior to the Closing Date and (ii)(A) audited consolidated balance sheets
and related statements of income and cash flows of Cadence for Cadence’s fiscal
years 2013, 2012 and 2011, (B) if the Acceptance Time (as defined in the

 

144



--------------------------------------------------------------------------------

Merger Agreement) has not occurred by May 10, 2014, Cadence’s unaudited
consolidated balance sheets and related statements of income and cash flows of
Cadence for Cadence’s first fiscal quarter of fiscal year 2014 and (C) if the
Acceptance Time (as defined in the Merger Agreement) has not occurred by
August 9, 2014, Cadence’s unaudited consolidated balance sheets and related
statements of income and cash flows of Cadence for Cadence’s second fiscal
quarter of fiscal year 2014.

(i)    All obligations of the Parent and its subsidiaries and Cadence with
respect to the Existing Mallinckrodt Credit Agreement and the Existing Cadence
Credit Agreement shall have been (or, substantially concurrently with the making
of the initial Loans hereunder, shall be) paid in full, and all commitments,
security interests and guaranties in connection therewith shall have been
terminated and released (or have been authorized to be released pursuant to a
customary payoff letter). After giving effect to the consummation of the
Transaction, the Parent and its subsidiaries (including, without limitation,
Cadence) shall have no outstanding preferred equity or debt for borrowed money,
except for debt for borrowed money or, as specifically described in clause
(v) below, preferred equity incurred pursuant to (i) this Agreement,
(ii) intercompany debt (including, without limitation, intercompany indebtedness
outstanding pursuant to the Intercompany Note Agreement), which, if owing by a
Borrower or Guarantor to a non-Guarantor, shall be subordinated in right of
payment to the Obligations on customary terms to be agreed by the Administrative
Agent and the Borrowers (and, subject to Section 5.08(c), it being agreed that
any proceeds of the Initial Term B Loans which are used to make intercompany
loans shall only be loaned (and on-loaned, if applicable) to one or more
Guarantors), (iii) the Existing Senior Notes, (iv) the Securities under (and as
defined in) the Ludlow Indenture in a principal amount not to exceed $20 million
and (v) debt or preferred equity of Cadence permitted by the Merger Agreement
and not subject to the refinancing described in the immediately preceding
sentence, as well as such other existing indebtedness, if any, as shall be
specifically disclosed in the Parent’s or Cadence’s most recent 10-K filings
(other than indebtedness subject to the refinancing described in the immediately
preceding sentence) or otherwise permitted by the Administrative Agent (such
permission not to be unreasonably withheld or delayed). The Lenders shall have
received a solvency certificate substantially in the form of Exhibit C and
signed by a director or authorized signatory of the Lux Borrower confirming the
solvency of the Lux Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.

(j)    The Agents shall have received all fees payable thereto or to any Lender
on or prior to the Closing Date and, to the extent invoiced at least two
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of White & Case LLP) required to be reimbursed or paid
by the Loan Parties hereunder or under any Loan Document on or prior to the
Closing Date (which amounts may be offset against the proceeds of the Loans).

(k)    Except as set forth in Schedule 5.12 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived in accordance
with Section 9.08) as of the Closing Date.

 

145



--------------------------------------------------------------------------------

(l)    The Administrative Agent shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act
to the extent requested in writing at least 10 days prior to the Closing Date.

(m)    Since the date of the Merger Agreement, there not having occurred any
change, state of facts, condition, event, circumstance, effect, occurrence or
development that has had or would reasonably be expected to result in,
individually or in the aggregate, a Cadence Material Adverse Effect.

(n)    The Intercompany Note Agreement shall have been amended to (i) permit the
provision of Guarantees with respect to this Agreement (as well as any permitted
refinancing indebtedness with respect thereto and any other indebtedness
permitted to be incurred under this Agreement and secured by Other First Liens),
and the granting of a security interest in all assets to secure the Obligations
and any permitted refinancing thereof and any other debt secured by Other First
Liens permitted under this Agreement, in each case by the “Company” or the
“Restricted Subsidiaries” (each as defined therein) and (ii) ensure (in the
reasonable judgment of the Lux Borrower) compliance with Section 7.2.3 of the
Intercompany Note Agreement (as amended as contemplated hereby) after giving
effect to the Transactions.

(o)    The Administrative Agent shall have received a copy of a letter
appointing Mallinckrodt Enterprises LLC as Process Agent pursuant to Section
9.15(d) in form and substance satisfactory to the Administrative Agent.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

Notwithstanding anything to the contrary, it is understood that to the extent
any Collateral may not be perfected by (A) the filing of a Uniform Commercial
Code financing statement, (B) taking delivery and possession of a stock
certificate of each Borrower and any Guarantor organized or incorporated in
Luxembourg, Switzerland or the United States or any State thereof, the Equity
Interests of which are certificated and are required to be pledged pursuant this
Agreement (to the extent, with respect to Cadence, such stock certificates are
received from Cadence on or prior to the Closing Date) or (C) the filing of a
short-form security agreement with the United States Patent and Trademark Office
or the United States Copyright

Office, if the perfection of the Collateral Agent’s security interest in such
Collateral may not be accomplished prior to the Closing Date after the use of
commercially reasonable efforts by the Parent and each Borrower to do so and
without undue burden and expense, then the perfection of the security interest
in such Collateral shall not constitute a condition precedent to the initial

 

146



--------------------------------------------------------------------------------

Credit Event but, instead, shall be delivered after the Closing Date in
accordance with Section 5.12.

ARTICLE V

Affirmative Covenants

The Parent and each Borrower covenants and agrees with each Lender that, until
the Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Parent and each Borrower will, and will cause each of the
Subsidiaries to:

Section 5.01 Existence; Business and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except (i) in the case of a Subsidiary (other than eitherany Borrower
or a Material Subsidiary), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) as otherwise permitted under
Section 6.05, and (iii) for the liquidation or dissolution of Subsidiaries
(other than eitherany Borrower) if the assets of such Subsidiaries to the extent
they exceed estimated liabilities are acquired by the Parent or a Wholly Owned
Subsidiary of the Parent in such liquidation or dissolution; provided that
(x) Subsidiary Loan Parties may not be liquidated into Subsidiaries that are not
Loan Parties, (y) Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as permitted under Section 6.05(n)), and
(z) the Cadence IP Licensee may not be liquidated unless, upon such liquidation,
its assets are distributed to a successor Cadence IP Licensee which meets the
requirements of Section 5.13.

(b)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto used in the conduct of its business, and (ii) at all
times maintain, protect and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition (ordinary wear and tear excepted), from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

 

147



--------------------------------------------------------------------------------

Section 5.02 Insurance. (a)    Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations, cause the Collateral Agent to be listed as a
co-loss payee on property and casualty policies with respect to tangible
personal property and assets constituting Collateral located in the United
States of America and as an additional insured on all general liability
policies. Notwithstanding the foregoing, the Parent and the Subsidiaries may
self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

(b)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i)    the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Bank and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then each of the Parent and each Borrower, on behalf of itself and behalf
of each of its Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees;

(ii)    the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Parent, the Borrowers and the
Subsidiaries or the protection of their properties; and

(iii)    the amount and type of insurance that the Parent and its Subsidiaries
has in effect as of the Closing Date and the certificates listing the Collateral
Agent as a co-loss payee or additional insured, as the case may be, satisfy for
all purposes the requirements of this Section 5.02.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and thea Borrower or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

148



--------------------------------------------------------------------------------

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a)    within 90 days after the end of each fiscal year ending after the Closing
Date, a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of the Parent and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be accompanied by customary management’s discussion and analysis and audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of the Parent or any Material Subsidiary as a
going concern, other than solely with respect to, or resulting solely from, an
upcoming maturity date under any series of Indebtedness incurred under this
Agreement occurring within one year from the time such opinion is delivered) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with
Applicable Accounting Principles (it being understood that the delivery by the
Parent of annual reports on Form 10-K of the Parent and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein);

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year (commencing with the first fiscal quarter ending after the
Closing Date), a consolidated balance sheet and related statements of operations
and cash flows showing the financial position of the Parent and its Subsidiaries
as of the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of the Parent on behalf of the Parent as fairly presenting, in all
material respects, the financial position and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with
Applicable Accounting Principles (subject to normal year-end audit adjustments
and the absence of footnotes) (it being understood that the delivery by the
Parent of quarterly reports on Form 10-Q of the Parent and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

(c)    (x) concurrently with any delivery ofno later than five (5) days after
any financial statements are delivered or required to be delivered under clause
(a) or (b) above, a certificate of a Financial Officer of the Parent
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) (or since the
Closing Date in the case of the first such certificate) or, if such an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto,
(ii) commencing with the end of the first full fiscal

 

149



--------------------------------------------------------------------------------

quarter after the Closing Date, setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
Financial Covenant and (iii) setting forth the calculation and uses of the
Available Amount for the fiscal period then ended if theany Borrower shall have
used the Available Amount for any purpose during such fiscal period and (y)
concurrently with any delivery ofno later than five (5) days after any financial
statements are delivered or required to be delivered under clause (a) above, if
the accounting firm is not restricted from providing such a certificate by its
policies office, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations);

(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Parent, any
Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Parent or the website of the SEC and written notice
of such posting has been delivered to the Administrative Agent;

(e)    within 90 days after the beginning of each fiscal year that commences
after the Closing Date, a consolidated annual budget for such fiscal year
consisting of a projected consolidated balance sheet of the Parent and its
Subsidiaries as of the end of the following fiscal year and the related
consolidated statements of projected cash flow and projected income
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Parent to the effect that the Budget
is based on assumptions believed by the Parent to be reasonable as of the date
of delivery thereof;

(f)     concurrently with any delivery ofno later than five (5) days after any
financial statements are delivered or required to be delivered under clause
(a) above, an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this clause (f) or
Section 5.10(c) (or a certificate of a Responsible Officer certifying as to the
absence of any changes to the previously delivered update, if applicable); and

(g)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Parent, the
Borrowers or any of the Subsidiaries, or compliance with the terms of any Loan
Document as in each case the Administrative Agent may reasonably request (for
itself or on behalf of any Lender).

The BorrowerBorrowers hereby acknowledgesacknowledge and agreesagree that all
financial statements furnished pursuant to paragraphs (a), (b) and (d) above are
hereby deemed to be Borrower Materials suitable for distribution, and to be made
available, to Public Lenders as contemplated by Section 9.17 and may be treated
by the Administrative Agent and the Lenders as if the same had been marked
“PUBLIC” in accordance with such paragraph (unless the Lux Borrower otherwise
notifies the Administrative Agent in writing on or prior to delivery thereof).

 

150



--------------------------------------------------------------------------------

Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of the Parent or a Borrower
obtains actual knowledge thereof:

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Parent, a Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

(c)    any other development specific to the Parent, thea Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d)    the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Parent setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.07    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with Applicable Accounting
Principles and permit any persons designated by the Administrative Agent or,
upon the occurrence and during the continuance of an Event of Default, any
Lender to visit and inspect the financial records and the properties of the
Parent, the Borrowers or any of the Subsidiaries at reasonable times, upon
reasonable prior notice to the Parent or the Lux Borrower, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Parent or the Lux Borrower to discuss the
affairs, finances and condition of the Parent, the Borrowers or any of the
Subsidiaries with the officers thereof and independent accountants therefor (so
long as the Lux Borrower has the opportunity to participate in any such
discussions with such accountants), in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract. The Parent and each Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to Parent and its Subsidiaries’ assets
for internal use by the Administrative Agent and the Lenders.

 

151



--------------------------------------------------------------------------------

Section 5.08    Use of Proceeds.

(a)    Use the proceeds of the Loans made and Letters of Credit issued in the
manner contemplated by Section 3.12.

(b)    No part of the proceeds of any Loan or Letter of Credit will be used by
the Parent or Subsidiaries in a manner that would impair the accuracy of any
representation or warranty set forth in Section 3.10, 3.22, 3.23 or 3.24.

(c)    The Loan Parties shall ensure that proceeds of any Facility will be used
outside of Switzerland unless use in Switzerland is permitted under Swiss tax
laws or pursuant to a tax ruling countersigned by the Swiss Federal Tax
Administration (Eidgenössische Steuerverwaltung), as in force from time to time
without any interest payments under this Agreement becoming subject to
withholding or deduction for Swiss Withholding Tax as a consequence of such use
of proceeds in Switzerland.

Section 5.09    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws; and obtain and renew all
required Environmental Permits, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10    Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that the Collateral Agent may reasonably
request (including, without limitation, those required by applicable law), to
satisfy the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b)    If any asset is acquired by the Parent, any Borrower or any Subsidiary
Loan Party after the Closing Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof, (y) assets constituting Excluded
Property and (z) assets of any Subsidiary Loan Party organized outside the
United States, Luxembourg or Switzerland (other than (i) Investment Property
(including, without limitation, Equity Interests, promissory notes or other
instruments evidencing Indebtedness) and proceeds thereof and (ii) Collateral
and proceeds of Collateral received by it from other Guarantors) for so long as,
and to the extent, excluded by reason of the penultimate paragraph of the
definition of Collateral and Guarantee Requirement), the Parent, such Borrower
or such Subsidiary Loan Party, as applicable, will (i) notify the Collateral
Agent of such acquisition or ownership and (ii) subject (where applicable) to
the Agreed Guarantee and Security Principles, cause such asset to be subjected
to a Lien (subject to any Permitted Liens) securing the Obligations by, and
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
reasonably requested by the Collateral Agent to satisfy the Collateral and
Guarantee

 

152



--------------------------------------------------------------------------------

Requirement to be satisfied with respect to such asset, including actions
described in clause

(a) of this Section 5.10, all at the expense of the Loan Parties, subject to the
final paragraph of this Section 5.10.

(c)    If (i) any additional direct or indirect Subsidiary of the Parent is
formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and such Subsidiary qualifies as a
Subsidiary Loan Party or (ii) any person qualifies (but did not previously
qualify) as a Subsidiary Loan Party, within 15 Business Days after the date such
Subsidiary is formed or acquired (or first becomes subject to such requirement)
(or such longer period as the Collateral Agent may agree in its sole
discretion), notify the Collateral Agent thereof and, within 20 Business Days
(in the case of a Domestic Subsidiary) or 60 days (in the case of a Foreign
Subsidiary) after the date such Subsidiary is formed or acquired (or first
becomes required to be a Subsidiary Loan Party) or such longer period as the
Collateral Agent may agree in its sole discretion, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to the final paragraph of this
Section 5.10.

(d)    Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number (to the extent relevant in the applicable jurisdiction of
organization), (D) in any Loan Party’s jurisdiction of organization or (E) in
the location of the chief executive office of any Loan Party that is not a
registered organization (to the extent relevant in the applicable jurisdiction
of organization); provided, that neither the Parent nor any Borrower shall
effect or permit any such change unless all filings have been made, or will have
been made within 10 days following such change (or such longer period as the
Collateral Agent may agree in its sole discretion), under the Uniform Commercial
Code (or its equivalent in any applicable jurisdiction) that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral in
which a security interest may be perfected by such filing, for the benefit of
the Secured Parties.

The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) any fee owned Real Property and leasehold interests in Real
Property; (ii) motor vehicles and other assets subject to certificates of title
to the extent that a security interest therein cannot be perfected by the filing
of a financing statement under the Uniform Commercial Code or its equivalent in
any applicable jurisdiction; (iii) letter of credit rights (as defined in the
Uniform Commercial Code or its equivalent in any applicable jurisdiction, and
except to the extent constituting a supporting obligation for other Collateral
as to which the perfection of security interests in such other Collateral and
the supporting obligation is accomplished solely by the filing of a financing
statement under the Uniform Commercial Code or its equivalent in any applicable
jurisdiction) and commercial tort claims (as defined in the Uniform Commercial
Code or its equivalent in any applicable jurisdiction), in each case with a
value of less than $5,000,000; (iv) Equity Interests of non-Wholly Owned
Subsidiaries and joint ventures, to the extent prohibited under the
organizational

 

153



--------------------------------------------------------------------------------

documents or joint venture documents of such non-Wholly Owned Subsidiaries or
joint ventures; (v) leases, licenses, instruments and other agreements to the
extent, and so long as, the pledge thereof as Collateral would violate the terms
thereof, but only to the extent, and for so long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code, the Bankruptcy Code or any other Requirement of Law;
(vi) other assets to the extent the pledge thereof is prohibited by applicable
law, rule, regulation or contractual obligation, but only to the extent, and for
so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Uniform Commercial Code, Bankruptcy Code or
any other Requirement of Law, or which could require governmental (including
regulatory) consent, approval, license or authorization to be pledged (which
such consent, approval, license or authorization has not been received); (vii)
assets to the extent a security interest in such assets could reasonably be
expected to result in a material adverse tax consequence as determined in good
faith by the Lux Borrower (with any such determination set forth in an officer’s
certificate of the Lux Borrower being definitive); (viii) those assets as to
which the Administrative Agent shall reasonably determine that the costs or
other adverse consequences of obtaining such security interest are excessive in
relation to the value of the security to be afforded thereby; (ix)
“intent-to-use” trademark applications, to the extent that the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of the applicable
grantor’s right, title or interest therein or in any trademark issued as a
result of such application under applicable federal law; (x) assets securing any
Qualified Receivables Facility in compliance with Section 6.02(z); (xi) any
property or assets (including, without limitation, any shares of stock of, or
indebtedness issued by, any person), whether now owned or hereafter acquired, if
securing any Obligations by a mortgage, pledge, security interest, lien or
encumbrance upon such property or assets would trigger a requirement to secure
(A) the Existing Senior Notes, in accordance with the terms of the Existing
Senior Notes Indenture as in effect on the Closing Date (and only for so long as
any such Existing Senior Notes remain outstanding and the covenants therein with
respect to liens remain in effect pursuant to the terms of the Existing Senior
Notes Indenture) or (B) any Ludlow Notes, in accordance with the terms of the
Ludlow Indenture as in effect on the Closing Date (and only for so long as any
such Ludlow Notes remain outstanding and the covenants therein with respect to
liens remain in effect pursuant to the terms of the Ludlow Indenture); (xii)
such other assets of the Borrowers and the Guarantors as may be mutually agreed
by the Lux Borrower and the Administrative Agent; and (xiii) with respect to
assets held by any Loan Party that is a Domestic Subsidiary, voting Equity
Interests (and any other interests constituting “stock entitled to vote” within
the meaning of Treasury Regulation Section 1.956-2(c)(2)) in excess of 65% of
all such Equity Interests in (A) any Foreign Subsidiary or (B) any Domestic
Subsidiary substantially all of the assets of which consist, directly or
indirectly, of equity of one or more Foreign Subsidiaries. In addition, in no
event shall (1) control agreements or control, lockbox or similar agreements or
arrangements be required with respect to deposit or securities accounts,
(2) landlord, mortgagee and bailee waivers be required or (3) notices be sent to
account debtors or other contractual third parties, except in accordance with
the Agreed Guarantee and Security Principles or in connection with a permitted
exercise of remedies under the relevant Security Documents.

Section 5.11    Rating. Exercise commercially reasonable efforts to obtain and
to maintain (a) public ratings (but not to obtain a specific rating) from
Moody’s and S&P for the

 

154



--------------------------------------------------------------------------------

Initial2017 Term B Loans [and Incremental Term B-1 Loans]2 and (b) public
corporate credit ratings and corporate family ratings (but, in each case, not to
obtain a specific rating) from Moody’s and S&P in respect of the Lux Borrower.

Section 5.12    Post Closing. Take all necessary actions to satisfy the items
described on Schedule 5.12 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its sole discretion).

Section 5.13    Cadence IP Licensee. Notwithstanding anything to the contrary
contained herein:

(a)    Ensure that, for so long as the Cadence IP License remains in effect,
(i) the Cadence IP Licensee shall meet the requirements described in clause
(b) below and shall not be a “Restricted Subsidiary”, as defined in the Existing
Senior Notes Indenture or the Ludlow Indenture and (ii) all Equity Interests of
the Cadence IP Licensee shall be pledged as part of the Collateral.

(b)    If and for so long as the Cadence IP License remains in effect, the
Cadence IP Licensee must be Cadence or a direct or indirect wholly-owned (by the
Lux Borrower) Subsidiary organized in a jurisdiction reasonably satisfactory to
the Administrative Agent, in each case which is not then and shall not
thereafter be a Guarantor but in any case 100% of the Equity Interests of which
are owned by one or more Guarantors and pledged pursuant to one or more Security
Documents; provided that Cadence may (i) sub-license its rights under the
Cadence IP License to one or more Guarantors, (ii) assign or transfer all of its
rights and obligations under the Cadence IP License to any person which becomes
the Cadence IP Licensee in accordance with the standards set forth in this
clause (b), (iii) consummate one or more internal reorganizations that result in
all of the equity interests of the Cadence IP Licensee being owned by one or
more Guarantors that pledge such Equity Interests as security for the
Obligations and (iv) effect any other similar sub-license, assignment, transfer,
internal reorganization or other transaction that, when taken as a whole, in the
good faith judgment of the Lux Borrower and the Administrative Agent, is no less
favorable to the Lenders than the transactions described in clauses (i) through
(iii) of this proviso. Notwithstanding the foregoing or anything else set forth
herein to the contrary or otherwise, the Cadence IP Licensee may become a
Guarantor at the Parent’s discretion and, if it does become a Guarantor, may
incur or guarantee any Indebtedness permitted to be incurred or guaranteed by a
Guarantor and will no longer be subject to any other covenants or restrictions
otherwise applicable to it (including, without limitation, the restrictions set
forth in Sections 5.01, 6.01(h), 6.01(q) and 6.05(b) that treat the Cadence IP
Licensee differently from any other Guarantor, but not (for the avoidance of
doubt) this Section 5.13) as a result of it not being a Guarantor; provided that
any Indebtedness or guarantees of Indebtedness (other than guarantees of
Obligations and any other Indebtedness permitted hereunder which is secured by
Other First Liens) that would not be permitted to be incurred while the Cadence
IP Licensee is not a Guarantor must be subordinated in right of payment pursuant
to subordination provisions reasonably satisfactory to the Administrative Agent
to the Cadence IP Licensee’s guarantee of the Obligations (and any other
Indebtedness described in the immediately preceding parenthetical).

 

2

  

Bracketed language added solely with respect to the Incremental Term B-1
Facility.

 

155



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Parent and each Borrower covenants and agrees with each Lender that, until
the Termination Date, unless the Required Lenders (or, in the case of
Section 6.12, the Required Revolving Facility Lenders voting as a single Class)
shall otherwise consent in writing, the Parent and each Borrower will not, and
will not permit any of the Subsidiaries to:

Section 6.01    Indebtedness.     Incur, create, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness (other than as described in Section 6.01(b) and Section
6.01(bb) below) existing or committed on the Closing Date (provided, that any
such Indebtedness (x) that is owed to any person other than Parent and one or
more of its Subsidiaries, in an aggregate amount in excess of $5,000,000 shall
be set forth in Part A of Schedule 6.01 and (y) owing to Parent or one or more
of its Subsidiaries in excess of $5,000,000 shall be set forth on Part B of
Schedule 6.01) and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; provided that (1) any Indebtedness outstanding pursuant to
this clause (a) which is owed by a Loan Party to any Subsidiary that is not a
Loan Party shall be subordinated in right of payment to the same extent required
pursuant to Section 6.01(e) and (2) any Permitted Refinancing Indebtedness at
any time incurred with respect to any Indebtedness described in this Section
6.01(a) outstanding on the Closing Date (or an issue of Permitted Refinancing
Indebtedness incurred in respect thereof or prior to the incurrence of such
Permitted Refinancing Indebtedness) may only be owed to the Parent or its
respective Subsidiary to which the Indebtedness described in clause (y) above
outstanding on the Closing Date was owed;

(b)    Indebtedness created hereunder (including pursuant to Section 2.21,
Section 2.22 and Section 2.23) and under the other Loan Documents and any
Refinancing Notes incurred to Refinance such Indebtedness;

(c)    Indebtedness of the Parent or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Parent or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e)    Indebtedness of the Parent or any Borrower to the Parent or any
Subsidiary and of any Subsidiary to the Parent, any Borrower or any other
Subsidiary; provided, that (i) Indebtedness of any Subsidiary that is not a
Subsidiary Loan Party owing to the Loan Parties incurred pursuant to this
Section 6.01(e) shall be subject to Section 6.04(b) and (ii) Indebtedness owed
by any Loan Party to any Subsidiary that is not a Loan Party incurred pursuant
to this Section 6.01(e) shall be subordinated in right of payment to the Loan
Obligations

 

156



--------------------------------------------------------------------------------

under this Agreement on subordination terms described in Exhibit F hereto or on
other subordination terms reasonably satisfactory to the Administrative Agent
and the Lux Borrower;

(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;

(h)    (i) Indebtedness of a Subsidiary acquired after the Closing Date or a
person merged or consolidated with the Parent or any Subsidiary (other than the
Cadence IP Licensee) after the Closing Date and Indebtedness otherwise assumed
by the Parent or, any Borrower or any other Loan Party that is a Domestic
Subsidiary (and which may be guaranteed by any Loan Party) in connection with
the acquisition of assets or Equity Interests (including a Permitted Business
Acquisition), where such acquisition, merger or consolidation is not prohibited
by this Agreement; provided, that, (x) Indebtedness incurred pursuant to
preceding sub clause (h)(i) shall be in existence prior to the respective
acquisition of assets or Equity Interests (including a Permitted Business
Acquisition) and shall not have been created in contemplation thereof or in
connection therewith, and (y) after giving effect to the incurrence of such
Indebtedness, (A) in the case of any such Indebtedness that is secured, the
Secured Net Leverage Ratio (I) shall not be greater than 3.50 to 1.00 or
(II) shall be no more than the Secured Net Leverage Ratio in effect immediately
prior thereto and, (B) in the case of any such Indebtedness (whether secured or
unsecured), the Fixed Charge Coverage Ratio shall not be less than 2.00 to 1.00,
each calculated on a Pro Forma Basis for the then most recently ended Test
Period; and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
any such Indebtedness;

(i)    (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Parent or any Subsidiary prior to or within 360
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.01(i) and Section 6.01(j), would not exceed the greater of $150,000,000 and
4.0% of Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(j)    (x) Capitalized Lease Obligations and any other Indebtedness incurred by
the Parent or any Subsidiary arising from any Sale and Lease-Back Transaction
that is permitted under Section 6.03 so long as the principal amount thereof,
together with the aggregate principal

 

157



--------------------------------------------------------------------------------

amount of any other Indebtedness outstanding pursuant to this Section 6.01(j)
and Section 6.01(i), would not exceed greater of $150,000,000 and 4.0% of
Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(k)    (x) other Indebtedness of the Parent or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.01(k), would not exceed the greater of $150,000,000 and 4.0% of Consolidated
Total Assets when incurred, created or assumed and (y) any Permitted Refinancing
Indebtedness in respect thereof;

(l)    [reserved];

(m)    Guarantees (i) by the Parent, any Borrower or any Subsidiary Loan Party
of any Indebtedness of the Parent, any Borrower or any Subsidiary Loan Party
permitted to be incurred under this Agreement, (ii) by the Parent, any Borrower
or any Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of
any Subsidiary that is not a Subsidiary Loan Party to the extent such Guarantees
are permitted by Section 6.04 (other than Section 6.04(r)), (iii) by any
Subsidiary that is not a Subsidiary Loan Party of Indebtedness of another
Subsidiary that is not a Subsidiary Loan Party, and (iv) by the Parent, any
Borrower or any Subsidiary Loan Party of Indebtedness of Subsidiaries that are
not Subsidiary Loan Parties incurred for working capital purposes in the
ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(q) and to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(r));
provided, that Guarantees (x) by the Parent, any Borrower or any Subsidiary Loan
Party under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated in right of payment to other Indebtedness of such person shall be
expressly subordinated in right of payment to the Loan Obligations to at least
the same extent as such underlying Indebtedness is subordinated in right of
payment and (y) otherwise permitted by this Section 6.01(m) shall not be
permitted with respect to any Indebtedness (including, without limitation,
Permitted Debt and Permitted Refinancing Indebtedness) where the guarantor
providing the Guarantee is not permitted to guarantee such Indebtedness because
this Section 6.01 (or defined terms used in this Section 6.01) otherwise limit
the persons who may guarantee such Indebtedness (where such Indebtedness is
being Refinanced or otherwise);

(n)    Indebtedness arising from agreements of the Parent or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

 

158



--------------------------------------------------------------------------------

(p)    (i) Permitted Debt (not secured by Other First Liens on the Collateral)
so long as immediately after giving effect to the incurrence of such Permitted
Debt and the use of proceeds thereof, (A) the Fixed Charge Coverage Ratio on a
Pro Forma Basis is not less than 2.00 to 1.00 and (B) no Default or Event of
Default shall have occurred and be continuing or shall result therefrom, and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(q)    (x) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
(other than the Cadence IP Licensee, except for any Indebtedness of the Cadence
IP Licensee owing to one or more Guarantors) in an aggregate principal amount
outstanding that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.01(q), would not exceed the greater of $200,000,000 and 6.0% of Consolidated
Total Assets when incurred, created or assumed and (y) any Permitted Refinancing
Indebtedness in respect thereof;

(r)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;

(s)    Indebtedness    representing    deferred   
 compensation    to    employees, consultants or independent contractors of the
Parent or any Subsidiary incurred in the ordinary course of business;

(t)    (x) Indebtedness in connection with Qualified Receivables Facilities in
an aggregate principal amount outstanding that, immediately after giving effect
to the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $200,000,000
and 6.0% of Consolidated Total Assets when incurred, created or assumed and
(y) any Permitted Refinancing Indebtedness in respect thereof;

(u)    obligations in respect of Cash Management Agreements;

(v)    Permitted Debt secured by Other First Liens on the Collateral (i) in an
aggregate principal amount outstanding not to exceed at the time of incurrence
the Incremental Amount available at such time; provided that, any such Permitted
Debt shall (x) if incurred in the form of term loans or revolving loans, comply
with the requirements of Section 2.21(b)(v) as if such Permitted Debt was
incurred as an Incremental Term Loan thereunder (and with pricing increases with
respect to the Initial2017 Term B Loans [or Incremental Term B-1 Loans]3 to
occur as, and to the extent, provided in Section 2.21(b)(v) as if such Permitted
Debt was incurred as an Incremental Term Loan hereunder) and (y) count as a
usage of the Incremental Amount for purposes of Section 2.21, and (ii) Permitted
Refinancing Indebtedness in respect of any Indebtedness theretofore outstanding
pursuant to this clause (v);

 

3

Bracketed language added solely with respect to the Incremental Term B-1
Facility.

 

159



--------------------------------------------------------------------------------

(w)    Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures subject to compliance with Section 6.04 (other
than Section 6.04(r));

(x)    Indebtedness issued by the Parent or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of the Parent
permitted by Section 6.06;

(y)    Indebtedness consisting of obligations of the Parent or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(z)    Indebtedness of the Parent or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Parent and the Subsidiaries;

(aa)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business; and

(bb)    (i) Indebtedness in respect of (A) the Existing Senior Notes and (B) the
Ludlow Notes and (ii) Permitted Refinancing Indebtedness incurred in respect
thereof.

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on (x) the Dollar Equivalent thereof, in the case of
any such Indebtedness denominated in an Alternate Currency or (y) in all other
cases, customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided,
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted

 

160



--------------------------------------------------------------------------------

Indebtedness (or any portion thereof) described in Sections 6.01(a) through (bb)
but may be permitted in part under any relevant combination thereof (and subject
to compliance, where relevant, with Section 6.02) and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness (or any portion thereof) described
in Sections 6.01(a) through (bb), the Lux Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify (as if incurred
at such later time), such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.01 and following Section 6.02 and will
be entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof) without giving pro forma effect to such item (or portion
thereof) when calculating the amount of Indebtedness that may be incurred
pursuant to any other clause; provided, that (w) all Indebtedness outstanding
under this Agreement shall at all times be deemed to have been incurred pursuant
to clause (b) of this Section 6.01, (x) all Indebtedness outstanding on the
Closing Date under the Existing Senior Notes Indenture or the Ludlow Indenture,
as applicable, shall at all times be deemed to have been incurred pursuant to
clause (bb) of this Section 6.01, (y) all Indebtedness described in Schedule
6.01 (and any Permitted Refinancing Indebtedness incurred in respect thereof)
shall be deemed outstanding under Section 6.01(a) and (z) all Indebtedness owing
to the Parent or any of its Subsidiaries must be justified as incurred (and
outstanding) pursuant to one or more of Sections 6.01(a), (e), (m) and (w). In
addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Parent or any Subsidiary now owned or hereafter acquired by it or on any income
or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a)    Liens on property or assets of the Parent and the Subsidiaries existing
on the Closing Date and, to the extent securing Indebtedness in an aggregate
principal amount in excess of $5,000,000, set forth on Schedule 6.02(a) and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Closing Date
(and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 6.01) and shall not subsequently apply to any other
property or assets of the Parent, any Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof;



 

161



--------------------------------------------------------------------------------

(b)    any Lien created under the Loan Documents (including Liens created under
the Security Documents securing obligations in respect of Secured Hedge
Agreements and Secured Cash Management Agreements);

(c)    any Lien on any property or asset of the Parent or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by Section
6.01(h); provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such person becoming a Subsidiary, as the
case may be, and (ii) such Lien does not apply to any other property or assets
of the Parent or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after-acquired property of
any entity so acquired (but not of the Parent or any other Loan Party, including
any Loan Party into which such acquired entity is merged) required to be
subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof));

(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent by more than 30 days or that are being contested in good faith in
compliance with Section 5.03;

(e)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Parent or any Subsidiary shall have set aside on its
books reserves in accordance with Applicable Accounting Principles;

(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Parent or any Subsidiary;

(g)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(h)    zoning restrictions, easements, survey exceptions, trackage rights,
leases (other than Capitalized Lease Obligations), licenses, special
assessments, rights-of-way, covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that

 

162



--------------------------------------------------------------------------------

are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Parent or any
Subsidiary;

(i)    Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of the Parent, any Borrower or
any Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby), and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

(j)    Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k)    non-consensual Liens securing judgments that do not constitute an Event
of Default under Section 7.01(j);

(l)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Parent or any Subsidiary in the ordinary course of
business;

(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Parent or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Parent or
any Subsidiary, or (iii) relating to purchase orders and other agreements
entered into with customers, suppliers or service providers of the Parent, any
Borrower or any Subsidiary in the ordinary course of business;

(n)    Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes or (iv) in respect of Third Party Funds;

(o)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar obligations permitted under Section
6.01(f) or (o) and incurred in the ordinary course of business or consistent
with past practice or industry practices and not supporting obligations in
respect of Indebtedness for borrowed money;

 

163



--------------------------------------------------------------------------------

(p)    leases or subleases, and licenses or sublicenses (including with respect
to Intellectual Property), granted to others in the ordinary course of business
not interfering in any material respect with the business of the Parent and its
Subsidiaries, taken as a whole;

(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(r)    Liens solely on any cash earnest money deposits made by the Parent or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(s)    Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(t)    Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(u)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(v)    agreements to subordinate any interest of the Parent or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Parent, any Borrower or any of theirthe Subsidiaries pursuant to an
agreement entered into in the ordinary course of business;

(w)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

(x)    Liens (i) on Equity Interests in joint ventures (A) securing obligations
of such joint venture or (B) pursuant to the relevant joint venture agreement or
arrangement and (ii) on Equity Interests in Unrestricted Subsidiaries;

(y)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z)    Liens in respect of Qualified Receivables Facilities that extend only to
Permitted Receivables Facility Assets, Permitted Receivables Related Assets or
the Equity Interests of any Receivables Entity;

(aa)    Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb)    in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

 

164



--------------------------------------------------------------------------------

(cc)    Liens securing Indebtedness or other obligation (i) of the Parent or a
Subsidiary in favor of the Parent, a Borrower or any Subsidiary Loan Party and
(ii) of any Subsidiary that is not Loan Party in favor of any Subsidiary that is
not a Loan Party;

(dd)    Liens on cash or Permitted Investments securing Hedging Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law;

(ee)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of the Parent, any Borrower or any Subsidiary in the
ordinary course of business; provided, that such Lien secures only the
obligations of the Parent or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(ff)    Liens on Collateral that are Junior Liens securing (x) Permitted Debt,
so long as immediately after giving effect to the incurrence of such Permitted
Debt (taking into account, for the avoidance of doubt, the aggregate principal
amount of any other Permitted Debt that is secured pursuant to this clause (ff))
and the use of the proceeds thereof, the Secured Net Leverage Ratio on a Pro
Forma Basis is not greater than 3.50 to 1.00 and guarantees thereof permitted by
Section 6.01(m) and (y) Permitted Refinancing Indebtedness incurred to Refinance
Permitted Debt secured pursuant to preceding clause (x) and guarantees thereof
permitted by Section 6.01(m);

(gg)    Liens on Collateral that are Other First Liens, so long as such Other
First Liens secure Indebtedness permitted by Section 6.01(b) or 6.01(v) and
guarantees thereof permitted by Section 6.01(m);

(hh)    Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Parent or any of the
Subsidiaries in the ordinary course of business; and

(ii)    other Liens with respect to property or assets of the Parent or any
Subsidiary securing (x) obligations in an aggregate outstanding principal amount
that, together with the aggregate principal amount of other obligations that are
secured pursuant to this clause (ii), immediately after giving effect to the
incurrence of such Liens, would not exceed the greater of $150,000,000 and 4.0%
of Consolidated Total Assets when incurred, created or assumed and (y) Permitted
Refinancing Indebtedness incurred to Refinance obligations secured pursuant to
preceding clause (x).

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.02(a) through (ii) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(ii), the Lux Borrower may, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify

 

165



--------------------------------------------------------------------------------

(as if incurred at such later time), such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.02 and will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses and such Lien securing such item of Indebtedness (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof) without giving pro forma effect
to such item (or portion thereof) when calculating the amount of Liens or
Indebtedness that may be incurred pursuant to any other clause. For purposes of
this Section 6.02, Indebtedness will not be considered incurred under a
subsection or clause of Section 6.01 if it is later reclassified as outstanding
under another subsection or clause of Section 6.01 (in which event, and at which
time, same will be deemed incurred under the subsection or clause to which
reclassified). In addition, with respect to any Lien securing Indebtedness that
was permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness. Notwithstanding the foregoing, it is acknowledged and
agreed that Liens on Collateral that are Junior Liens or Other First Liens shall
at all times be justified under clause (b), (i) (in the case of Junior Liens),
(ff) or (gg) above, as applicable.

Notwithstanding anything to the contrary contained above in this Section 6.02,
this Section 6.02 shall not restrict the incurrence or existence of any Liens at
any time on Margin Stock that then constitutes Unrestricted Margin Stock.

Section 6.03    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to property owned by the Parent or any Subsidiary
Loan Party that is acquired after the Closing Date so long as such Sale and
Lease-Back Transaction is consummated within 360 days of the acquisition of such
property, and (b) with respect to any other property owned by the Parent or any
Subsidiary Loan Party, (x) if the Net Proceeds therefrom are used to prepay the
Term Loans to the extent required by Section 2.11(b) and (y) with respect to all
Sale and Lease-Back Transactions pursuant to this clause (b), the requirements
of the last paragraph of Section 6.05 shall apply to such Sale and Lease-Back
Transaction to the extent provided therein.

Section 6.04    Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a)    Investments to effect the Transactions;

 

166



--------------------------------------------------------------------------------

(b)    (i) Investments (x) by the Parent, any Borrower or any Subsidiary in the
Equity Interests of any Subsidiary as of the Closing Date and set forth on Part
A of Schedule 6.04 and (y) by the Parent, any Borrower or any Subsidiary
consisting of intercompany loans from the Parent, any Borrower or any Subsidiary
to the Parent, any Borrower or any Subsidiary as of the Closing Date and set
forth on Part B of Schedule 6.04; provided that to the extent any such
intercompany loan that is owing by a non-Subsidiary Loan Party to the Parent,
any Borrower or any Subsidiary Loan Party (the “Scheduled Loans”) (or any
additional Investments made by the Parent, any Borrower or any Subsidiary Loan
Party pursuant to this proviso) is repaid after the Closing Date or the Parent,
any Borrower or any Subsidiary Loan Party receives, after the Closing Date, any
dividend, distribution, interest payment, return of capital, repayment or other
amount in respect of any scheduled Investment in the Equity Interests of any
non-Subsidiary Loan Party (a “Return of Scheduled Equity”), then additional
Investments may be made by the Parent, any Borrower or any Subsidiary Loan Party
in any non-Subsidiary Loan Party in an aggregate amount up to the amount
actually received by the Parent, any Borrower or any Subsidiary Loan Party after
the Closing Date as payment in respect of such Investments; provided further
that in no event will the aggregate amount of additional Investments made by the
Parent, any Borrower or any Subsidiary Loan Party in non-Subsidiary Loan Parties
pursuant to this proviso exceed the sum of the original principal amount of the
Scheduled Loans on the Closing Date and the aggregate amount of Returns of
Scheduled Equity; (ii) Investments in the Parent, any Borrower or any Subsidiary
Loan Party; provided that all amounts owing by the Borrowers or any Guarantor to
any Subsidiary that is not a Guarantor shall be subordinated in right of payment
to the Obligations pursuant to a subordination agreement substantially in the
form of Exhibit F hereto or otherwise reasonably satisfactory to the
Administrative Agent and the Lux Borrower; (iii) Investments by any Subsidiary
that is not a Borrower or Guarantor in any Subsidiary that is not a Borrower or
Guarantor; (iv) Investments by the Parent, any Borrower or any Subsidiary Loan
Party in any Subsidiary that is not a Borrower or Guarantor in an aggregate
amount for all such outstanding Investments made after the Closing Date not to
exceed the greater of $200,000,000 and 6.0% of Consolidated Total Assets when
made; (v) other intercompany liabilities amongst the Borrowers and the
Guarantors incurred in the ordinary course of business; (vi) other intercompany
liabilities amongst Subsidiaries that are not Guarantors incurred in the
ordinary course of business in connection with the cash management operations of
such Subsidiaries; and (vii) Investments by the Parent or any Subsidiary Loan
Party in any Subsidiary that is not a Loan Party consisting solely of (x) the
contribution or other Disposition of Equity Interests or Indebtedness of any
other Subsidiary that is not a Loan Party held directly by the Parent or such
Subsidiary Loan Party in exchange for Indebtedness, Equity Interests (or
additional share premium or paid in capital in respect of Equity Interests) or a
combination thereof of the Subsidiary to which such contribution or other
Disposition is made or (y) an exchange of Equity Interests of any other
Subsidiary that is not a Loan Party for Indebtedness of such Subsidiary;
provided that immediately following the consummation of an Investment pursuant
to preceding clause (x) or (y), the Subsidiary whose Equity Interests or
Indebtedness are the subject of such Investment remains a Subsidiary.

(c)    Permitted Investments and Investments that were Permitted Investments
when made;

(d)    Investments arising out of the receipt by the Parent, any Borrower or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 6.05;

 

167



--------------------------------------------------------------------------------

(e)    loans and advances to officers, directors, employees or consultants of
the Parent, any Borrower or any Subsidiary (i) in the ordinary course of
business in an aggregate outstanding amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) not
to exceed $20,000,000, (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of the Parent solely to the extent that the amount of such
loans and advances shall be contributed to the Parent in cash as common equity;

(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g)    Hedging Agreements entered into for non-speculative purposes;

(h)    Investments (not in Subsidiaries, which are provided in clause (b) above)
existing on, or contractually committed as of, the Closing Date and set forth on
Part C of Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date or as otherwise permitted by this Section 6.04);

(i)    Investments resulting from pledges and deposits under Sections 6.02(f),
(g), (n), (q), (r), (dd) and (ii);

(j)    other Investments by the Parent or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of
(X) the greater of $600,000,000 and 15.0% of Consolidated Total Assets when
made, plus (Y) so long as no Default or Event of Default shall have occurred and
be continuing, any portion of the Available Amount on the date of such election
that the Lux Borrower elects to apply to this Section 6.04(j)(Y) in a written
notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail the amount of Available Amount immediately
prior to such election and the amount thereof elected to be so applied, and plus
(Z) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (excluding
any returns in excess of the amount originally invested) pursuant to clause (X);
provided, that if any Investment pursuant to this Section 6.04(j) is made in any
person that was not a Subsidiary on the date on which such Investment was made
but becomes a Subsidiary thereafter, then such Investment may, at the option of
the Lux Borrower, upon such person becoming a Subsidiary and so long as such
person remains a Subsidiary, be deemed to have been made pursuant to Section
6.04(b) (to the extent permitted by the provisions thereof) and not in reliance
on this Section 6.04(j);

(k)    Investments constituting Permitted Business Acquisitions;

 

168



--------------------------------------------------------------------------------

(l)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Parent or a Subsidiary as a result of a foreclosure
by the Parent or any of the Subsidiaries with respect to any secured Investments
or other transfer of title with respect to any secured Investment in default;

(m)    Investments of a Subsidiary acquired after the Closing Date or of a
person merged into the Parent or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition, merger
or consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(n)    acquisitions by the Parent, any Borrower or any Subsidiary of obligations
of one or more officers or other employees of the Parent, theany Borrower or
itsany of the Subsidiaries in connection with such officer’s or employee’s
acquisition of Equity Interests of the Parent, so long as no cash is actually
advanced by theany Borrower or any of the Subsidiaries to such officers or
employees in connection with the acquisition of any such obligations;

(o)    Guarantees by the Parent, any Borrower or any Subsidiary of operating
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness of the kind described in clauses (a), (b), (e),
(f), (g), (h), (i), (j), (k) or (l) of the definition thereof, in each case
entered into by the Parent, any Borrower or any Subsidiary in the ordinary
course of business;

(p)    Investments to the extent that payment for such Investments is made with
Equity Interests (other than Disqualified Stock) of the Parent; provided, that
the issuance of such Equity Interests are not included in any determination of
the Available Amount;

(q)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(r)    Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04);

(s)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Parent
or such Subsidiary;

(t)    Investments by the Parent and the Subsidiaries, if the Parent or any
Subsidiary would otherwise be permitted to make a Restricted Payment under
Section 6.06(g) in such amount (provided that the amount of any such Investment
shall also be deemed to be a Restricted Payment under Section 6.06(g) for all
purposes of this Agreement);

 

169



--------------------------------------------------------------------------------

(u)        Investments consisting of Permitted Receivables Facility Assets or
arising as a result of Qualified Receivables Facilities;

(v)        Investments consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing or other similar arrangements
with other persons, in each case in the ordinary course of business;

(w)        to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

(x)        Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of the Parent; provided, that the issuance of such
Qualified Equity Interests are not included in any determination of the
Available Amount;

(y)        Investments in joint ventures; provided that the aggregate
outstanding amount (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) of Investments made pursuant to
this Section 6.04(y) shall not exceed the sum of (A) the greater of $150,000,000
and 4.0% of Consolidated Total Assets when made, plus (B) an aggregate amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investment (excluding any returns in excess of
the amount originally invested); provided, that if any Investment pursuant to
this Section 6.04(y) is made in any person that was not a Subsidiary on the date
on which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Lux Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the provisions
thereof) and not in reliance on this Section 6.04(y);

(z)        Investments consisting of Guarantees of Indebtedness of joint
ventures, in an aggregate outstanding principal amount (plus, without
duplication, the aggregate amount of unreimbursed payments made pursuant to any
such Guarantee) not to exceed the greater of $150,000,000 and 4.0% of
Consolidated Total Assets when made; and

(aa)        additional Investments, so long as, at the time any such Investment
is made and immediately after giving effect thereto, (x) no Default or Event of
Default shall have occurred and is continuing and (y) the Total Net Leverage
Ratio on a Pro Forma Basis is not greater than 3.50 to 1.00.; and

(bb)         Investments made from and after the Closing Date but prior to the
Third Amendment Effective Date pursuant to Section 6.04(b)(iv), Section
6.04(e)(i), Section 6.04(j), Section 6.04(k) (to the extent made in reliance on
clause (vi) of the definition of Permitted Business Acquisition), Section
6.04(y) and Section 6.04(z), to the extent such Investments were made in
compliance with such provisions.

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through
(aabb) but may be permitted in

 

170



--------------------------------------------------------------------------------

part under any relevant combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in
Sections 6.04(a) through (aabb), the Lux Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify (as if made at
such later time), such Investment (or any portion thereof) in any manner that
complies with this Section 6.04 and will be entitled to only include the amount
and type of such Investment (or any portion thereof) in one or more (as
relevant) of the above clauses (or any portion thereof) and such Investment (or
any portion thereof) shall be treated as having been made or existing pursuant
to only such clause or clauses (or any portion thereof); provided, that all
Investments described in Schedule 6.04 shall be deemed outstanding under Section
6.04(b) or Section 6.04(h), as applicable.

Any Investment in any person other than the Parent, a Borrower or a Subsidiary
Loan Party that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the Fair Market Value thereof valued at the time of the making thereof,
and without giving effect to any subsequent write-downs or write-offs thereof.

Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other person, or permit any other
person to merge into, amalgamate with or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all or substantially all of the
assets of any other person or division or line of business of a person, except
that this Section 6.05 shall not prohibit:

(a)        (i) the purchase and Disposition of inventory in the ordinary course
of business by the Parent or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Parent or any Subsidiary or, with respect to operating leases,
otherwise for Fair Market Value on market terms (as determined in good faith by
the Lux Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the Parent
or any Subsidiary or (iv) the Disposition of Permitted Investments in the
ordinary course of business;

(b)        if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, amalgamation or consolidation of any Subsidiary
(other than any Borrower or the Cadence IP Licensee) with or into a Borrower in
a transaction in which such Borrower is the survivor, (ii) the merger,
amalgamation or consolidation of any Subsidiary (other than any Borrower or the
Cadence IP Licensee) with or into any Subsidiary Loan Party in a transaction in
which the surviving or resulting entity is or becomes a Subsidiary Loan Party
organized in a Qualified Jurisdiction and, in the case of each of clauses
(i) and (ii), no person other than a Borrower or a Subsidiary Loan Party
receives any consideration (unless otherwise permitted by Section 6.04), (iii)
the merger, amalgamation or consolidation of any Subsidiary that is not a
Subsidiary Loan Party with or into any other Subsidiary that is not a Subsidiary
Loan Party, (iv) the liquidation or

 

171



--------------------------------------------------------------------------------

dissolution or change in form of entity of any Subsidiary (other than any
Borrower) if (x) the Lux Borrower determines in good faith that such
liquidation, dissolution or change in form is in the best interests of the
Parent and is not materially disadvantageous to the Lenders and (y) same meets
the requirements contained in the proviso to Section 5.01(a), (v) any Subsidiary
(other than any Borrower) may merge, amalgamate or consolidate with any other
person in order to effect an Investment permitted pursuant to Section 6.04 so
long as the continuing or surviving person shall be a Subsidiary (unless
otherwise permitted by Section 6.04), which shall be a Loan Party if the
merging, amalgamating or consolidating Subsidiary was a Loan Party (and
organized in a Qualified Jurisdiction if the merging, consolidating or
amalgamating subsidiary was a Loan Party organized in a Qualified Jurisdiction)
and which together with each of its Subsidiaries shall have complied with any
applicable requirements of Section 5.10 or (vi) any Subsidiary (other than any
Borrower) may merge, amalgamate or consolidate with any other person in order to
effect an Asset Sale otherwise permitted pursuant to this Section 6.05;

(c)        Dispositions to the Parent or a Subsidiary; provided, that any
Dispositions by a Loan Party to a Subsidiary that is not a Subsidiary Loan Party
in reliance on this clause (c) shall be made in compliance with Section 6.04;

(d)        Sale and Lease-Back Transactions permitted by Section 6.03;

(e)        Investments permitted by Section 6.04, Permitted Liens, and
Restricted Payments permitted by Section 6.06;

(f)        the discount or sale, in each case without recourse and in the
ordinary course of business, of past due receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(g)        other Dispositions of assets to persons other than the Parent and its
Subsidiaries; provided, that (i) the Net Proceeds thereof, if any, are applied
in accordance with Section 2.11(b) to the extent required thereby and (ii) any
such Dispositions shall comply with the final sentence of this Section 6.05;

(h)        Permitted Business Acquisitions (including any merger, consolidation
or amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving a
Borrower, such Borrower is the surviving entity or the requirements of
Section 6.05(n) are otherwise complied with;

(i)        leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j)        Dispositions of inventory in the ordinary course of business or
Dispositions or abandonment of Intellectual Property of the Parent and its
Subsidiaries determined in good faith by the management of the Lux Borrower to
be no longer economically practicable to maintain or useful or necessary in the
operation of the business of the Parent or any of the Subsidiaries;

 

172



--------------------------------------------------------------------------------

(k)        acquisitions and purchases made with the proceeds of any Asset Sale
or Recovery Event pursuant to clause (a) or (b) of the definition of “Net
Proceeds”;

(l)        the purchase and Disposition (including by capital contribution) of
Permitted Receivables Facility Assets including pursuant to Qualified
Receivables Facilities;

(m)        any exchange or swap of assets (other than cash and Permitted
Investments) for services and/or other assets (other than cash and Permitted
Investments) of comparable or greater value or usefulness to the business of the
Parent and the Subsidiaries as a whole, determined in good faith by the
management of the Lux Borrower; and

(n)        other transactions effected (including mergers, consolidations or
acquisitions of “shell” entities) for the sole purpose of reincorporating or
reorganizing the Parent or any Subsidiary (other than any Borrower) under the
laws of the United States of America or any State thereof or the District of
Columbia, Switzerland or any jurisdiction that is a member state of the European
Union as of the Closing Date; provided that (i) the Lux Borrower shall have
provided the Administrative Agent with reasonable advance notice of any
transactions as described above in this clause (n), (ii) subject to the Agreed
Guarantee and Security Principles, the Lux Borrower shall ensure that, if the
respective entity subject to any action described above was a Guarantor, the
applicable reincorporated or reorganized entity shall be a Guarantor and shall
grant a security interest in substantially all of those of its assets that
constituted part of the Collateral immediately prior to such reincorporation or
reorganization and (iii) the Administrative Agent shall have concluded (acting
reasonably) that, after giving effect to any replacement guarantees and security
to be provided pursuant to preceding clause (ii), such transactions are not
adverse to the Lenders in any material respect (it being understood and agreed
that such a reincorporation or reorganization into a jurisdiction as has been
agreed by the Parent and the Administrative Agent prior to February 10, 2014
shall be permitted if the requirements of preceding clauses (i) and (ii) are
satisfied).

Notwithstanding anything to the contrary contained above, this Section 6.05
shall not restrict, at any time, the sale of Unrestricted Margin Stock so long
as any such sale meets the requirements of the last paragraph of this
Section 6.05.

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b) of Section 6.03, under Section
6.05(d), or pursuant to the immediately preceding sentence, shall in each case
be permitted unless (i) such Disposition is for Fair Market Value, and (ii) at
least 75% of the proceeds of such Disposition (except to Loan Parties) consist
of cash or Permitted Investments; provided, that the provisions of this clause
(ii) shall not apply to any individual transaction or series of related
transactions involving assets with a Fair Market Value of less than $10,000,000
or to other transactions involving assets with a Fair Market Value of not more
than $35,000,000 in the aggregate for all such transactions during the term of
this Agreement; provided, further, that for purposes of this clause (ii), each
of the following shall be deemed to be cash: (a) the amount of any liabilities
(as shown on the Parent’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement or are otherwise cancelled in
connection with such transaction, (b) any notes or other obligations or other

 

173



--------------------------------------------------------------------------------

securities or assets received by the Parent or such Subsidiary from the
transferee that are converted by the Parent or such Subsidiary into cash within
180 days after receipt thereof (to the extent of the cash received) and (c) any
Designated Non-Cash Consideration received by the Parent or any of its
Subsidiaries in such Disposition or any series of related Dispositions, having
an aggregate Fair Market Value not to exceed the greater of
$30,000,000120,000,000 and 1.04.0% of Consolidated Total Assets when received
(with the Fair Market Value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value).

Section 6.06    Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Parent’s Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:

(a)        Restricted Payments may be made to the Parent or any Subsidiary
(provided that Restricted Payments made by a non-Wholly Owned Subsidiary to the
Parent or any Subsidiary that is a direct or indirect parent of such Subsidiary
must be made on a pro rata basis (or more favorable basis from the perspective
of the Parent or such Subsidiary) based on its ownership interests in such
non-Wholly Owned Subsidiary);

(b)        Restricted Payments may be made by the Parent to purchase or redeem
the Equity Interests of the Parent (including related stock appreciation rights
or similar securities) held by then present or former directors, consultants,
officers or employees of the Parent or any of the Subsidiaries or by any Plan or
any shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this clause (b) shall not exceed in any fiscal year $15,000,000 (plus
(x) the amount of net proceeds contributed to the Parent that were received by
the Parent during such calendar year from sales of Equity Interests of the
Parent to directors, consultants, officers or employees of the Parent or any
Subsidiary in connection with permitted employee compensation and incentive
arrangements; provided, that such proceeds are not included in any determination
of the Available Amount and (y) the amount of net proceeds of any key-man life
insurance policies received during such calendar year, which, if not used in any
year, may be carried forward to any subsequent calendar year); and provided,
further, that cancellation of Indebtedness owing to the Parent or any Subsidiary
from members of management of the Parent or its Subsidiaries in connection with
a repurchase of Equity Interests of the Parent will not be deemed to constitute
a Restricted Payment for purposes of this Section 6.06;

(c)        any person may make non-cash repurchases of Equity Interests deemed
to occur upon exercise or settlement of stock options or other Equity Interests
if such Equity

 

174



--------------------------------------------------------------------------------

Interests represent a portion of the exercise price of or withholding obligation
with respect to such options or other Equity Interests;

(d)        so long as, at the time any such Restricted Payment is made and
immediately after giving effect thereto (x) no Default or Event of Default shall
have occurred and is continuing and (y) the Total Net Leverage Ratio on a Pro
Forma Basis is not greater than 4.50 to 1.00, Restricted Payments may be made in
an aggregate amount equal to a portion of the Available Amount on the date of
such election that the Parent elects to apply to this Section 6.06(d), which
such election shall (unless such Restricted Payment is made pursuant to clause
(a) of the definition of Available Amount) be set forth in a written notice of a
Responsible Officer of the Lux Borrower, which notice shall set forth
calculations in reasonable detail the amount of Available Amount immediately
prior to such election and the amount thereof elected to be so applied;

(e)        Restricted Payments may be made in connection with the consummation
of the Transactions, including the payment of the appraised value of any
Dissenting Shares (as defined in the Merger Agreement) in accordance with the
Merger Agreement;

(f)        Restricted Payments may be made to make payments, in cash, in lieu of
the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such person;

(g)        other Restricted Payments may be made in an aggregate amount from and
after the Third Amendment Effective Date not to exceed the greater of
$250,000,000 and 6.25% of Consolidated Total Assets when made; and

(h)        additional Restricted Payments, so long as, at the time any such
Restricted Payment is made and immediately after giving effect thereto, (x) no
Default or Event of Default shall have occurred and is continuing and (y) the
Total Net Leverage Ratio on a Pro Forma Basis is not greater than 3.50 to 1.00.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Agreement.

 

175



--------------------------------------------------------------------------------

Section 6.07    Transactions with Affiliates. (a) Sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Parent, and the Subsidiaries or any person that becomes a Subsidiary as a result
of such transaction) in a transaction (or series of related transactions)
involving aggregate consideration in excess of $20,000,000 unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms that are substantially no less favorable to the Parent or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate, as determined by the Board
of Directors of the Parent or such Subsidiary in good faith.

(b)        The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i)        any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the Board of Directors of the Parent,

(ii)        loans or advances to employees or consultants of the Parent or any
of the Subsidiaries in accordance with Section 6.04(e),

(iii)        transactions among the Parent or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Parent or a Subsidiary is the
surviving entity),

(iv)        the payment of fees, reasonable out-of-pocket costs and indemnities
to directors, officers, consultants and employees of the Parent and the
Subsidiaries in the ordinary course of business,

(v)        the Transactions (including the payment of all fees, expenses,
bonuses and awards relating thereto) and any transactions pursuant to the
Transaction Documents and permitted transactions, agreements and arrangements in
existence on the Closing Date and, to the extent involving aggregate
consideration in excess of $5,000,000, set forth on Schedule 6.07 or any
amendment thereto or replacement thereof or similar arrangement to the extent
such amendment, replacement or arrangement is not adverse to the Lenders when
taken as a whole in any material respect (as determined by the Parent in good
faith),

(vi)        (A) any employment agreements entered into by the Parent or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

(vii)        Restricted Payments permitted under Section 6.06 and Investments
permitted under Section 6.04,

 

176



--------------------------------------------------------------------------------

(viii)        transactions for the purchase or sale of goods, equipment,
products, parts and services entered into in the ordinary course of business,

(ix)        any transaction in respect of which the Parent delivers to the
Administrative Agent a letter addressed to the Board of Directors of the Parent
from an accounting, appraisal or investment banking firm, in each case of
nationally recognized standing that is in the good faith determination of the
Parent qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Parent
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Parent or such Subsidiary, as applicable, from a
financial point of view,

(x)         transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

(xi)        transactions pursuant to any Qualified Receivables Facility,

(xii)         transactions between the Parent or any of the Subsidiaries and any
person, a director of which is also a director of the Parent; provided, however,
that (A) such director abstains from voting as a director of the Parent on any
matter involving such other person and (B) such person is not an Affiliate of
the Parent for any reason other than such director’s acting in such capacity,

(xiii)        transactions permitted by, and complying with, the provisions of
Section 6.05 (other than Section 6.05(m)),

(xiv)        intercompany transactions undertaken in good faith (as certified by
a Responsible Officer of the Parent) for the purpose of improving the
consolidated tax efficiency of the Parent and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein,

(xv)        payments, loans (or cancellation of loans) or advances to employees
or consultants that are (i) approved by a majority of the Disinterested
Directors of the Parent in good faith, (ii) made in compliance with applicable
law and (iii) otherwise permitted under this Agreement, and

(xvi)        transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business or
otherwise in compliance with the terms of this Agreement that are fair to the
Parent or the Subsidiaries.

Section 6.08    Business of the Parent and the Subsidiaries; Etc.. (a)
Notwithstanding any other provisions hereof, engage at any time to any material
respect in any business or business activity substantially different from any
business or business activity conducted by any of them on the Closing Date or
any Similar Business, and in the case of a Receivables Entity, Qualified
Receivables Facilities and related activities.

 

177



--------------------------------------------------------------------------------

(b)        Notwithstanding any other provision hereof, in the case of any
Borrower, at any time (i) be a “Restricted Subsidiary”, as defined in the
Existing Senior Notes Indenture or the Ludlow Indenture, (ii) own any Equity
Interests of any entity described in preceding clause (i) or (iii) own any
Indebtedness issued by any entity described in preceding clause (i) unless such
Indebtedness is subordinated in right of payment to the Obligations pursuant to
a customary subordination agreement.

Section 6.09    Restrictions on Subsidiary Distributions and Negative Pledge
Clauses. Permit any Material Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or other
distributions or the making of cash advances to the Parent or any Material
Subsidiary that is a direct or indirect parent of such Subsidiary or (ii) the
granting of Liens by the Parent or such Material Subsidiary that is a Loan Party
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

(a)        restrictions imposed by applicable law;

(b)        contractual encumbrances or restrictions in effect on the Closing
Date under Indebtedness existing on the Closing Date and set forth on Schedule
6.01 or contained in any Indebtedness outstanding pursuant to Section 6.01(z),
or any agreements related to any Permitted Refinancing Indebtedness in respect
of any such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction (as determined in good faith by the Lux Borrower);

(c)        any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(d)        customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(e)        any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

(f)        any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in this Agreement
or are market terms at the time of issuance (in each case as determined in good
faith by the Lux Borrower);

(g)        customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(h)        customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

178



--------------------------------------------------------------------------------

(i)        customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(j)        customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

(k)        customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

(l)        customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Lux Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Parent and its Subsidiaries to meet their ongoing
obligations;

(m)        any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;

(n)        restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary that is not a Subsidiary Loan Party (so long as
such restrictions only relate to non-Loan Parties);

(o)        customary restrictions contained in leases, subleases, licenses or
Equity Interests or asset sale agreements otherwise permitted hereby as long as
such restrictions relate to the Equity Interests and assets subject thereto;

(p)        restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(q)        restrictions contained in any Permitted Receivables Facility
Documents with respect to any Receivables Entity; and

(r)        any encumbrances or restrictions of the type referred to in clause
(i) or (ii) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of or
similar arrangements to the contracts, instruments or obligations referred to in
clauses (a) through (q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or similar arrangements are, in the good faith judgment of the
Parent, no more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
as contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.

Section 6.10    Amendments to Intercompany Note Agreement. Amend or modify the
Intercompany Note Agreement so as to allow any Indebtedness issued thereunder to
be (a)

 

179



--------------------------------------------------------------------------------

Indebtedness issued by any Restricted Subsidiary (as defined in the Existing
Senior Notes Indenture) or (b) owing to any entity other than a Guarantor which
pledges such Indebtedness (including any notes or other instruments representing
or evidencing such Indebtedness) to the Collateral Agent as Collateral.

Section 6.11    Fiscal Year. In the case of the Parent, permit any change to its
fiscal year; provided that the Parent and its Subsidiaries may change their
fiscal quarter and/or fiscal year end one or more times, subject to such
adjustments to this Agreement as the Lux Borrower and Administrative Agent shall
reasonably agree are necessary or appropriate in connection with such change
(and the parties hereto hereby authorize the Lux Borrower and the Administrative
Agent to make any such amendments to this Agreement as they jointly deem
necessary to give effect to the foregoing).

Section 6.12    Financial Covenant. With respect to the Revolving Facility only,
permit the Total Net Leverage Ratio as of the last day of any fiscal quarter
(beginning with the end of the first full fiscal quarter after the Closing
Date), solely to the extent that on such date the Testing Condition is
satisfied, to exceed the ratio set forth opposite such period below:

 

Fiscal Quarter Ended  

Maximum Total Net
Leverage Ratio

 

On or before December 31, 2014

 

  6.50 to 1.00

 

After December 31, 2014 and on or before

December 31, 2015

 

  6.25 to 1.00


 

After December 31, 2015 and on or before

December 31, 2016

 

  5.50 to 1.00


 

After December 31, 2016 and on or before

December 31, 2017

 

  5.25 to 1.00


 

After December 31, 2017

 

  5.00 to 1.00

 

ARTICLE VII

Events of Default

Section 7.01    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a)        any representation or warranty made or deemed made by the Parent, any
Borrower or any Subsidiary Loan Party herein or in any other Loan Document or
any certificate or document delivered pursuant hereto or thereto shall prove to
have been false or misleading in any material respect when so made or deemed
made and such false or misleading representation or warranty (if curable) shall
remain false or misleading for a period of 30 days after notice thereof from the
Administrative Agent to the Parent; provided, that the failure of any

 

180



--------------------------------------------------------------------------------

representation or warranty made or deemed made by any Loan Party (other than the
representations and warranties referred to in clause (i) of Section 4.01(b)) to
be true and correct in any material respect on the Closing Date will not
constitute an Event of Default hereunder;

(b)        default shall be made in the payment of any principal of any Loan or
any reimbursement obligation in respect of any L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)        default shall be made in the payment of any interest on any Loan or
in the payment of any Fee or any other amount (other than an amount referred to
in clause (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days;

(d)        default shall be made in the due observance or performance by theany
Borrower of any covenant, condition or agreement contained in, Section 5.01(a)
(solely with respect to the Parent, the Borrowers and the Cadence IP Licensee),
5.05(a), 5.08 or 5.13 or in Article VI; provided, that the failure to observe or
perform the Financial Covenant shall not in and of itself constitute an Event of
Default with respect to any Term Facility unless the Revolving Facility Lenders
have accelerated any Revolving Facility Loans then outstanding as a result of
such breach and such declaration has not been rescinded on or before the date on
which the Term Lenders declare an Event of Default in connection therewith;

(e)        default shall be made in the due observance or performance by the
Parent, any Borrower or any of the Subsidiary Loan Parties of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (b), (c) and (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Lux Borrower;

(f)        (i) any event or condition occurs that (A) results in any Material
Indebtedness (other than Material Indebtedness extended by one or more Lenders
or affiliates (as defined in Regulation U) thereof, if such Material
Indebtedness is secured directly or indirectly by Margin Stock) becoming due
prior to its scheduled maturity or (B) enables or permits (with all applicable
grace periods having expired) the holder or holders of any Material Indebtedness
(other than Material Indebtedness extended by one or more Lenders or affiliates
(as defined in Regulation U) thereof, if such Material Indebtedness is secured
directly or indirectly by Margin Stock) or any trustee or agent on its or their
behalf to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, in each case without such Material Indebtedness having been
discharged, or any such event of or condition having been cured promptly;
provided, that any breach of the Financial Covenant giving rise to an event
described in clause (B) above shall not, by itself, constitute an Event of
Default under any Term Facility unless the Revolving Facility Lenders have
accelerated any Revolving Facility Loans then outstanding as a result of such
breach and such declaration has not been rescinded on or before the date on
which the Term Lenders declare an Event of Default in connection therewith; or
(ii) the Parent or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness (other than Material Indebtedness extended by one or
more Lenders or affiliates (as defined in Regulation U) thereof, if such
Material

 

181



--------------------------------------------------------------------------------

Indebtedness is secured directly or indirectly by Margin Stock) at the stated
final maturity thereof; provided, that this clause (f) shall not apply to any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if (x) such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness and (y) repayments are made as required by the terms of the
respective Indebtedness;

(g)        there shall have occurred a Change of Control;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Parent or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Parent or any Material
Subsidiary, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator, examiner, liquidator or
similar official for the Parent or any of the Material Subsidiaries or for a
substantial part of the property or assets of the Parent or any of the Material
Subsidiaries or (iii) the winding-up, liquidation, reorganization, dissolution,
compromise, arrangement or other relief of the Parent or any Material Subsidiary
(except in a transaction permitted hereunder); and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i)        the Parent or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under the Bankruptcy Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (h) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, examiner, liquidator or similar official for the
Parent or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Parent or any Material Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable or fail generally to pay its debts as they become due or
(vii) in the case of a Lux Loan Party, become subject to a Luxembourg Insolvency
Event;

(j)        the failure by theany Borrower or any Material Subsidiary to pay one
or more final judgments aggregating in excess of $75,000,000, which judgments
are not discharged or effectively waived or stayed for a period of 45
consecutive days, or any action shall be legally taken by a judgment creditor to
attach or levy upon assets or properties of the Parent or any Material
Subsidiary to enforce any such judgment;

(k)        (i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) the Parent or any Subsidiary or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA; and in each case in clauses (i) through (iii) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or

 

182



--------------------------------------------------------------------------------

(l)        (i) any Loan Document shall for any reason be asserted in writing by
the Parent, any Borrower or any Subsidiary Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by the Parent or any other Loan Party not to be, a valid and
perfected security interest (perfected as or having the priority required by
this Agreement or the relevant Security Document and subject to such limitations
and restrictions as are set forth herein and therein) in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the U.S. Collateral Agreement or to file Uniform Commercial Code
continuation statements or take actions described in on Schedule 3.04 (or their
equivalent in any applicable jurisdiction) (so long as such failure does not
result from the breach or non-compliance with the Loan Documents by any Loan
Party), or (iii) the Guarantee of the Parent, or a material portion of the
Guarantees pursuant to the Loan Documents by the Subsidiary Loan Parties
guaranteeing the Obligations, shall cease to be in full force and effect (other
than in accordance with the terms thereof), or shall be asserted in writing by
the Parent or any Subsidiary Loan Party not to be in effect or not to be legal,
valid and binding obligations (other than in accordance with the terms thereof);
provided, that no Event of Default shall occur under this Section 7.01(l) if the
Loan Parties cooperate with the Collateral Agent to replace or perfect such
security interest and Lien, such security interest and Lien is promptly replaced
or perfected (as needed) and the rights, powers and privileges of the Secured
Parties are not materially adversely affected by such replacement;

then, and in every such event (other than an event with respect to the Parent or
a Borrower described in clause (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders (or in the case of a termination of the Revolving
Facility Commitments pursuant to clause (i) below, the Required Revolving
Facility Lenders), shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part (in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
BorrowerBorrowers accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the Parent
and each Borrower, anything contained herein or in any other Loan Document to
the contrary notwithstanding and (iii) if the Loans have been declared due and
payable pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(k); and in any event with respect to the Parent or a Borrower
described in clause (h) or (i) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
BorrowerBorrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(k), without presentment, demand, protest or any other notice
of any kind, all of which are hereby

 

183



--------------------------------------------------------------------------------

expressly waived by each Borrower, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

ARTICLE VIII

The Agents

Section 8.01    Appointment. (a) Each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Secured Cash Management Agreements and Secured
Hedge Agreements) and each Issuing Bank (in such capacities and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The provisions of this Article (other than the final
paragraph of Section 8.12 hereof) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrowers nor any other Loan Party shall have any rights as a third-party
beneficiary of any such provisions.

(b)        In furtherance of the foregoing, each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any Subagents appointed by the Collateral Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VIII (including,
without limitation, Section 8.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.

 

184



--------------------------------------------------------------------------------

Section 8.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may execute any of their respective duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any such agents,
employees or attorneys-in-fact selected by it with reasonable care. Each Agent
may also from time to time, when it deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent or the Collateral
Agent. Should any instrument in writing from the Parent or any Borrower or any
other Loan Party be required by any Subagent so appointed by an Agent to more
fully or certainly vest in and confirm to such Subagent such rights, powers,
privileges and duties, the Parent or such Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by such Agent. If any Subagent, or successor thereto,
shall become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Subagent, to the extent permitted by law, shall
automatically vest in and be exercised by the Administrative Agent or the
Collateral Agent until the appointment of a new Subagent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Subagent that it selects with reasonable care.

Section 8.03    Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the respective Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that

 

185



--------------------------------------------------------------------------------

the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Laws or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Laws and (c) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Parent or any of its
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. The Agents
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice describing such Default or Event of Default is given to
the Administrative Agent in accordance with Section 8.05. No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.04    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
Parent or the Borrowers), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Each
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with such Agent in accordance with Section 9.04. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the

 

186



--------------------------------------------------------------------------------

other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

Section 8.05    Notice of Default. Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received written notice from a Lender, the Parent or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “Notice of Default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all or other
Lenders); provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

Section 8.06    Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank expressly acknowledges that neither the Agents nor any of their
respective Related Parties have made any representations or warranties to it and
that no act by any Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender and Issuing
Bank represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender or any of their respective Related Parties,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into the business, operations, property,
financial and other condition and creditworthiness of, the Loan Parties and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its Related Parties.

Section 8.07    Indemnification. The Lenders agree to indemnify each Agent and
the Revolving Facility Lenders agree to indemnify each Issuing Bank and
Swingline Lender, in each case in its capacity as such (to the extent not
reimbursed by the Parent or the Borrowers and without limiting the obligation of
the Parent or the Borrowers to do so), in the amount of its pro rata share
(based on its aggregate Revolving Facility Credit Exposure and, in the case of
the indemnification of each Agent, outstanding Term Loans and unused Commitments
hereunder; provided, that the aggregate principal amount of Swingline Loans
owing to the Swingline Lender

 

187



--------------------------------------------------------------------------------

and of L/C Disbursements owing to any Issuing Bank shall be considered to be
owed to the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Credit Exposure) (determined at the time such
indemnity is sought or, if the respective Obligations have been repaid in full,
as determined immediately prior to such repayment in full), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or such Issuing Bank or Swingline
Lender in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent, Issuing Bank or Swingline Lender under or
in connection with any of the foregoing; provided, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from such Agent’s, Issuing Bank’s or Swingline
Lender’s gross negligence or willful misconduct. The failure of any Lender to
reimburse any Agent, Issuing Bank or Swingline Lender, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent, Issuing Bank or Swingline Lender, as the case may be,
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent, Issuing Bank or Swingline
Lender, as the case may be, for such other Lender’s ratable share of such
amount. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

Section 8.08    Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

Section 8.09    Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent and Collateral Agent under this Agreement and the
other Loan Documents upon 30 days’ notice to the Lenders and the Borrowers. Any
such resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Bank and the Swingline Lender, as applicable, in which
case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Upon any such
resignation, then the Required Lenders shall have the right, subject to the
reasonable consent of the Lux Borrower (so long as no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing), to
appoint a successor which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and Collateral Agent, and the term

 

188



--------------------------------------------------------------------------------

“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except in the case of the Collateral Agent holding collateral security on
behalf of such Secured Parties, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section Article VIII and Section 9.05 shall inure
to its benefit as to any actions taken or omitted to be taken by it, its
Sub-Agents and their respective Related Parties while it was Administrative
Agent under this Agreement and the other Loan Documents.

Section 8.10    Arrangers. Notwithstanding any other provision of this Agreement
or any provision of any other Loan Document, each of the persons named on the
cover page hereof as Joint Bookrunner or Joint Lead Arranger is named as such
for recognition purposes only, and in its capacity as such shall have no rights,
duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document, except that each such person and its Affiliates shall be
entitled to the rights expressly stated to be applicable to them in Section 9.05
and 9.17 (subject to the applicable obligations and limitations as set forth
therein).

Section 8.11    Security Documents and Collateral Agent. The Lenders and the
other Secured Parties authorize the Collateral Agent to release any Collateral
or Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Permitted Junior Intercreditor Agreement, any Permitted First Lien Intercreditor
Agreement and any other intercreditor or subordination agreement (in form
satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under (1) any of Sections 6.02(c), (i), (j), (v) and/or (z) (and in
accordance with the relevant requirements thereof) and (2) any other provision
of Section 6.02 (it being acknowledged and agreed that the Collateral Agent
shall be under no obligation to execute any Intercreditor Agreement pursuant to
this clause (2), and may elect to do so, or not do so, in its sole and absolute
discretion) (any of the foregoing, an “Intercreditor Agreement”). The Lenders
and the other Secured Parties irrevocably agree that (x) the Collateral Agent
may rely exclusively on a certificate of a Responsible Officer of the Lux
Borrower as to whether any such other Liens are permitted hereunder and as to
the respective assets constituting Collateral that secure (and are permitted to
secure) such Indebtedness hereunder and (y) any Intercreditor Agreement entered
into by the Collateral Agent shall be

 

189



--------------------------------------------------------------------------------

binding on the Secured Parties, and each Lender and the other Secured Parties
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement. The foregoing
provisions are intended as an inducement to any provider of any Indebtedness not
prohibited by Section 6.01 hereof to extend credit to the Loan Parties and such
persons are intended third-party beneficiaries of such provisions. Furthermore,
the Lenders and the other Secured Parties hereby authorize the Administrative
Agent and the Collateral Agent to release any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
(i) to the holder of any Lien on such property that is permitted by clauses (c),
(i), (j), (v) or (z) of Section 6.02 in each case to the extent the contract or
agreement pursuant to which such Lien is granted prohibits any other Liens on
such property or (ii) that is or becomes Excluded Property; and the
Administrative Agent and the Collateral Agent shall do so upon request of the
Lux Borrower; provided, that prior to any such request, the Lux Borrower shall
have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Lux Borrower certifying (x) that such Lien is
permitted under this Agreement, (y) in the case of a request pursuant to clause
(i) of this sentence, that the contract or agreement pursuant to which such Lien
is granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 6.09.

Section 8.12    Right to Realize on Collateral and Enforce Guarantees. In case
of the pendency of any proceeding under any Debtor Relief Laws or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Parent or any
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Parent, the Borrowers, the Administrative Agent, the Collateral Agent and

 

190



--------------------------------------------------------------------------------

each Secured Party hereby agree that (a) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
set forth in any Loan Document, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
all powers, rights and remedies under the Security Documents may be exercised
solely by the Collateral Agent, and (b) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
Disposition.

Section 8.13    Withholding Tax.    To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

Section 8.14    Swiss Collateral.

In relation to the Swiss Security Documents:

(a)    The Collateral Agent shall hold:

(i)    any security created or evidenced or expressed to be created or evidenced
under or pursuant to a Swiss Security Document by way of a security assignment
(Sicherungsabtretung) or transfer for security purposes (Sicherungsübereignung)
or any other non-accessory (nicht akzessorische) security;

(ii)    the benefit of this Section 8.14; and

 

191



--------------------------------------------------------------------------------

(iii)    any proceeds and other benefits of such security, as fiduciary
(treuhänderisch) in its own name but for the account of all relevant Secured
Parties which have the benefit of such security in accordance with this
Agreement and the respective Swiss Security Document; and

(b)    each present and future Secured Party hereby authorizes the Collateral

Agent:

(i)    to (A) accept and execute in its name and for its account as its direct
representative (direkter Stellvertreter) any Swiss law pledge or any other Swiss
law accessory (akzessorische) security created or evidenced or expressed to be
created or evidenced under or pursuant to a Swiss Security Document for the
benefit of such Secured Party and (B) hold, administer and, if necessary,
enforce any such security on behalf of each relevant Secured Party which has the
benefit of such security;

(ii)    to agree as its direct representative (direkter Stellvertreter) to
amendments and alterations to any Swiss Security Document which creates or
evidences or is expressed to create or evidence a pledge or any other Swiss law
accessory (akzessorische) security;

(iii)    to effect as its direct representative (direkter Stellvertreter) any
release of a security created or evidenced or expressed to be created or
evidenced under a Swiss Security Document in accordance with this Agreement; and

(iv)    to exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Collateral Agent hereunder or under the relevant
Swiss Security Document.

ARTICLE IX

Miscellaneous

Section 9.01    Notices; Communications.    (a) Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 9.01(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or other electronic means as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)    if to any Loan Party or the Administrative Agent, the Issuing Bank as of
the Closing Date or the Swingline Lender to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii)    if to any other Lender or Issuing Bank, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

192



--------------------------------------------------------------------------------

(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or any Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided that approval of such
procedures may be limited to particular notices or communications.

(c)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received. Notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such Section
9.01(b).

(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

(e)    Documents required to be delivered pursuant to Section 5.04 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 9.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website on the Internet at the website address listed on Schedule 9.01,
or (ii) on which such documents are posted on the Parent’s or a Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that (A) the Parent or
such Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Parent or such Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender, and (B) the Parent or such Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent or the Borrowers with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Section 9.02    Survival of Agreement.    All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit,

 

193



--------------------------------------------------------------------------------

regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein, the
provisions of Sections 2.15, 2.16, 2.17 and 9.05 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the occurrence of
the Termination Date or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

Section 9.03    Binding Effect.    This Agreement shall become effective when it
shall have been executed by the Parent, the Borrowers and the Administrative
Agent and when the Administrative Agent shall have received copies hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of Parent, the
Borrowers, the Administrative Agent, each Issuing Bank and each Lender and their
respective permitted successors and assigns.

Section 9.04    Successors and Assigns.    (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Parent
and the Borrowers may not assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Parent or a Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b)    (i) Subject to the conditions set forth in subclause (ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A)    the Lux Borrower (such consent not to be unreasonably withheld, delayed
or conditioned), which consent, with respect to the assignment of a Term Loan,
will be deemed to have been given if the Lux Borrower has not responded within
ten (10) Business Days after the delivery of any request for such consent;
provided, that no consent of the Lux Borrower shall be required (x) for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or for an assignment of a Revolving Facility Commitment
or Revolving Facility Loan to a Revolving Facility Lender, an Affiliate of a
Revolving Facility Lender or Approved Fund with respect to a Revolving Facility
Lender or (y) if an Event of Default under Section 7.01(b), (c), (h) or (i) has
occurred and is continuing, for an assignment to any person;

 

194



--------------------------------------------------------------------------------

(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to (x) a Lender,
an Affiliate of a Lender or an Approved Fund or (y) the Lux Borrower pursuant to
Section 2.25; and

(C)    the Issuing Bank and the Swingline Lender (such consent, in each case,
not to be unreasonably withheld or delayed; provided, that no consent of the
Issuing Bank and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii)    Assignments (but not pursuant to Section 2.25) shall be subject to the
following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
applicable Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than (x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in
the case of Term Loans and (y) $5,000,000 or an integral multiple of $1,000,000
in excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the applicable Borrower and the Administrative Agent
otherwise consent; provided, that no such consent of the applicable Borrower
shall be required if an Event of Default has occurred and is continuing;
provided, further, that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds (with simultaneous assignments to or
by two or more Related Funds being treated as one assignment), if any;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(D)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent and its
Affiliates and their Related

 

195



--------------------------------------------------------------------------------

Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws; and

(E)    the Assignee shall not be a Borrower or any of the Borrowers’ Affiliates
or Subsidiaries except in accordance with Section 2.25.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to any person that, at the time of such
assignment or transfer, is (A) a Defaulting Lender or (B) a natural person. Any
assigning Lender shall, in connection with any potential assignment, provide to
the BorrowerBorrowers a copy of its request (including the name of the
prospective assignee) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii)    Subject to acceptance and recording thereof pursuant to subclause (v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee (but not with respect to any assignments pursuant to
Section 2.25) thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections, including, without limitation, the requirements of Sections 2.17(d)
and 2.17(e))). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (c) of this Section 9.04, in which case such assignment or transfer
shall be null and void).

(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and Revolving L/C Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be

 

196



--------------------------------------------------------------------------------

conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Bank, the Swingline Lender and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Bank, the Swingline Lender and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee,the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section, if
applicable, and any written consent to such assignment required by clause (b) of
this Section 9.04, the Administrative Agent shall accept such Assignment and
Acceptance and promptly record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 8.07, the Administrative Agent
shall have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment,
whether or not evidenced by a promissory note, shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this subclause (v).

(c)    (i) Any Lender may, without the consent of the Parent, any applicable
Borrower or the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations in Loans and Commitments to one or more banks or other
entities other than any person that, at the time of such participation, is
(I) any Defaulting Lender or (II) the Parent or any of its Subsidiaries (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the Parent,
the Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided, that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that both
(1) requires the consent of each Lender directly affected thereby pursuant to
the first proviso to Section 9.08(b) and (2) directly affects such Participant
(but, for the avoidance of doubt, not any waiver of any Default or Event of
Default) and (y) no other agreement with respect to amendment, modification or
waiver may exist between such Lender and such Participant. Subject to clause
(c)(iii) of this Section 9.04, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
limitations and requirements of those Sections and Section 2.19, including,
without limitation, the requirements of Sections 2.17(d) and 2.17(e) (it being
understood that the documentation required under Section 2.17(d) and

 

197



--------------------------------------------------------------------------------

2.17(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 9.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender; provided, that such Participant shall be subject to Section
2.18(c) as though it were a Lender.

(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of Section 9.04(c), no Lender shall have any obligation to disclose
all or any portion of a Participant Register to any person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Lux
Borrower’s prior written consent, which consent shall state that it is being
given pursuant to this Section 9.04(c)(iii); provided, that each potential
Participant shall provide such information as is reasonably requested by the Lux
Borrower in order for the Lux Borrower to determine whether to provide its
consent.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e)    The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in clause (d) above.

 

198



--------------------------------------------------------------------------------

(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of any Borrower or the Administrative Agent. Each of the Parent, each
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g)    Each purchase of Term Loans pursuant to Section 2.25 shall, for purposes
of this Agreement, be deemed to be an automatic and immediate cancellation and
extinguishment of such Term Loans and the Lux Borrower shall, upon consummation
of any such purchase, notify the Administrative Agent that the Register be
updated to record such event as if it were a prepayment of such Loans.

(h)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lux Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender or any other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Facility Percentage; provided that notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(i)    In the case of any assignment, transfer or novation by a Lender to a new
Lender, or any participation by such Lender in favor of a Participant, of all or
any part of such Lender’s rights and obligations under this Agreement or any of
the other Loan Documents, such Lender, the Lux Loan Parties and the new Lender
or Participant (as applicable) hereby agree that, for the purposes of Article
1278 and/or Article 1281 of the Luxembourg Civil Code (to the extent
applicable), any assignment, amendment, transfer and/or novation of any kind
permitted under, and made in accordance with the provisions of, this Agreement
or any agreement referred to herein to which the Lux Borrower is a party
(including any Security Document), any security created or guarantee given under
or in connection with this Agreement or any other Loan

 

199



--------------------------------------------------------------------------------

Document shall be preserved and shall continue in full force and effect for the
benefit of such new Lender or Participant (as applicable).

Section 9.05    Expenses; Indemnity. (a) The Parent and the Borrowers hereby
jointly and severally agree to pay (i) all reasonable and documented
out-of-pocket expenses (including, subject to Section 9.05(c), Other Taxes)
incurred by the Administrative Agent or the Collateral Agent, the Arrangers and
their respective Affiliates in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees, charges and disbursements of
White & Case LLP, counsel for the Administrative Agent, the Collateral Agent and
the Arrangers, and, if necessary, the reasonable fees, charges and disbursements
of one local counsel per jurisdiction, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses (including Other
Taxes) incurred by the Agents, any Issuing Bank or any Lender in connection with
the enforcement of their rights in connection with this Agreement and any other
Loan Document, in connection with the Loans made or the Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and including the fees, charges and disbursements of a single counsel for
all such persons, taken as a whole, and, if necessary, a single local counsel in
each appropriate jurisdiction and (if appropriate) a single regulatory counsel
for all such persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where such person affected by such conflict
informs the Lux Borrower of such conflict and thereafter retains its own
counsel, of another firm of such for such affected person).

(b)    The Parent and the Borrowers agree, jointly and severally, to indemnify
the Administrative Agent, the Collateral Agent, the Arrangers, the 2017 Facility
Lead Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates, successors and assignors, and each of their respective Related
Parties, (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (excluding the allocated costs of in house counsel and limited to
not more than one counsel for all such Indemnitees, taken as a whole, and, if
necessary, a single local counsel in each appropriate jurisdiction and (if
appropriate) a single regulatory counsel for all such Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Lux Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Indemnitee)), incurred by or asserted against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) the use of
the proceeds of the Loans or the use of any Letter of Credit (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not



 

200



--------------------------------------------------------------------------------

strictly comply with the terms of such Letter of Credit), (iii) any violation of
or liability under Environmental Laws by the Parent or any Subsidiary, (iv) any
actual or alleged presence, Release or threatened Release of or exposure to
Hazardous Materials at, under, on, from or to any property owned, leased or
operated by the Parent or any Subsidiary or (v) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or by the Parent, a Borrower or any of their subsidiaries or
Affiliates; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Parties, (y) arose
from a material breach in bad faith of such Indemnitee’s or any of its Related
Parties’ obligations under any Loan Document (as determined by a court of
competent jurisdiction in a final, non-appealable judgment) or (z) arose from
any claim, actions, suits, inquiries, litigation, investigation or proceeding
that does not involve an act or omission of the Parent, a Borrower or any of
their Affiliates and is brought by an Indemnitee against another Indemnitee
(other than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent or, an Arranger or a 2017 Facility Lead Arranger in
its capacity as such). None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Parent, any Borrower or any of
their respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
occurrence of the Termination Date, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.

(c)    Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.

(d)    To the fullest extent permitted by applicable law, neither the Parent nor
any Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including the internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.



 

201



--------------------------------------------------------------------------------

(e)    The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations, the occurrence of the
Termination Date and the termination of this Agreement, any other Loan Document
or any provision hereof or thereof.

Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of Parent, the Borrowers or any
Subsidiary against any of and all the obligations of Parent or any Borrower now
or hereafter existing under this Agreement or any other Loan Document held by
such Lender or such Issuing Bank, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement or such other
Loan Document and although the obligations may be unmatured; provided, that any
recovery by any Lender or any Affiliate pursuant to its setoff rights under this
Section 9.06 is subject to the provisions of Section 2.18(c); provided, further,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07    Applicable Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by a Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by clause (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on a Borrower or any other Loan Party in any case
shall entitle such person to any other

 

202



--------------------------------------------------------------------------------

or further notice or demand in similar or other circumstances. Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Collateral Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, 2.22 or 2.23, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Parent, each Borrower and
the Required Lenders (except that any waiver, amendment or modification of
Section 6.12 or of any defined term (or component defined term) but only to the
extent as used therein (or any Default or Event of Default or exercise of
remedies by the Required Revolving Facility Lenders in respect or as a result
thereof) or of the definition of Required Revolving Facility Lenders shall
require the Required Revolving Facility Lenders voting as a single Class, rather
than the Required Lenders) and (z) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each Loan
Party party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any reimbursement
obligation with respect to any L/C Disbursement, or extend the stated expiration
of any Letter of Credit beyond the applicable Revolving Facility Maturity Date,
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that (x) any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i) even if the effect of such amendment
would be to reduce the rate of interest on any Loan or any reimbursement
obligation with respect to any L/C Disbursement or to reduce any fee payable
hereunder and (y) only the consent of the Required Lenders shall be necessary to
reduce or waive any obligation of the Borrowers to pay interest or Fees at the
applicable default rate set forth in Section 2.13(c);

(ii)    increase or extend the Commitment of any Lender, or decrease the
Commitment Fees, L/C Participation Fees or any other Fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default, mandatory prepayments or of
a mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii);

(iii)    extend or waive any Term Loan Installment Date or reduce the amount due
on any Term Loan Installment Date, extend or waive any Revolving Facility
Maturity Date or reduce the amount due on any Revolving Facility Maturity Date
or extend any date on which payment of interest (other than interest payable at
the

 

203



--------------------------------------------------------------------------------

applicable default rate of interest set forth in Section 2.13(c)) on any Loan or
any L/C Disbursement or any Fees is due, without the prior written consent of
each Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification);

(iv)    amend the provisions of Section 2.18(b) or (c) in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby;

(v)    amend or modify the provisions of this Section 9.08 or the definition of
the terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date);

(vi)    except as provided in Section 9.18 release all or substantially all of
the Collateral or the Parent from its Guarantee or all or substantially all of
the Subsidiary Loan Parties from their respective Guarantees without the prior
written consent of each Lender;

(vii)    effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Swingline Lender or an Issuing Bank hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, the Swingline Lender
or such Issuing Bank, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any Assignee of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any

 

204



--------------------------------------------------------------------------------

Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(c)    Without the consent of any Lender or Issuing Bank, the Loan Parties and
the Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, to include holders of Other First Liens or (to the extent necessary or
advisable under applicable local law) Junior Liens in the benefit of the
Security Documents in connection with the incurrence of any Other First Lien
Debt or Indebtedness permitted to be secured by Junior Liens and to give effect
to any Intercreditor Agreement associated therewith, or as required by local law
to give effect to, or protect, any security interest for the benefit of the
Secured Parties in any property or so that the security interests therein comply
with applicable law or this Agreement or in each case to otherwise enhance the
rights or benefits of any Lender under any Loan Document.

(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Parent and each Borrower (i) to permit additional
extensions of credit to be outstanding hereunder from time to time and the
accrued interest and fees and other obligations in respect thereof to share
ratably in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the Revolving Facility Loans and the accrued interest and fees
and other obligations in respect thereof and (ii) to include appropriately the
holders of such extensions of credit in any determination of the requisite
lenders required hereunder, including Required Lenders and the Required
Revolving Facility Lenders, and for purposes of the relevant provisions of
Section 2.18(b).

(e)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with the consent of the Parent, each Borrower and
the Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Other Term Loan Commitments, Other Revolving
Facility Commitments, Other Term Loans and Other Revolving Loans in a manner
consistent with Sections 2.21, 2.22 and 2.23 as may be necessary to establish
such Other Term Loan Commitments, Other Revolving Facility Commitment, Other
Term Loans or Other Revolving Loans as a separate Class or tranche from the
existing Term Facility Commitments, Revolving Facility Commitments, Term Loans
or Revolving Facility Loans, as applicable, and, in the case of Extended Term
Loans, to reduce the amortization schedule of the related existing Class of Term
Loans proportionately or (B) to cure any ambiguity, omission, error, defect or
inconsistency.

(f)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the

 

205



--------------------------------------------------------------------------------

“New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g)    Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of each Revolving Facility Lender, the Administrative Agent and
the Borrowers to the extent necessary to integrate any Alternate Currency (other
than any Alternate Currency permitted as of the Closing Date).

Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender or Issuing Bank in accordance with applicable law, the
rate of interest payable hereunder, together with all Charges payable to such
Lender or such Issuing Bank, shall be limited to the Maximum Rate; provided,
that such excess amount shall be paid to such Lender or such Issuing Bank on
subsequent payment dates to the extent not exceeding the legal limitation. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 9.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto (and the Indemnitees) rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER BASED
ON

 

206



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15    Jurisdiction; Consent to Service of Process. (a) The Parent,
each Borrower and each other Loan Party irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
any Arranger or any Affiliate of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
of the Southern District of New York, sitting in New York County, Borough of
Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to

 

207



--------------------------------------------------------------------------------

this Agreement or any other Loan Document against any Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (a) of this Section 9.15. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement or any other Loan Document
to serve process in any other manner permitted by law.

(d)    Each of the Parent and each Borrower hereby irrevocably and
unconditionally appoints Mallinckrodt Enterprises LLC, with an office on the
date hereof at 675 McDonnell Blvd., Hazelwood, MO 63042, and its successors
hereunder (the “Process Agent”), as its agent to receive on behalf of the Parent
and such Borrower and their respective property all writs, claims, process and
summonses in any action or proceeding brought against it in the State of New
York. Such service may be made by mailing or delivering a copy of such process
to the Parent or the respective Borrower (as applicable) in care of the Process
Agent at the address specified above for the Process Agent, and each of the
Parent and each Borrower irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. Failure by the Process Agent to give notice
to the Parent or either or bothany or all Borrowers or failure of the Parent or
either or bothany or all Borrowers to receive notice of such service of process
shall not impair or affect the validity of such service on the Process Agent or
the Parent or eitherany Borrower, or of any judgment based thereon. The Parent
and each Borrower each covenant and agree that it shall take any and all
reasonable action, including the execution and filing of any and all documents,
that may be necessary to continue the delegation of the Process Agent above in
full force and effect, and to cause the Process Agent to act as such. Nothing
herein shall in any way be deemed to limit the ability to serve any such writs,
process or summonses in any other manner permitted by applicable law.

Section 9.16    Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Parent, each Borrower and any of their respective Subsidiaries
or their respective businesses furnished to it by or on behalf of the Parent,
each Borrower or any of their respective Subsidiaries (other than information
that (a) has become generally available to the public other than as a result of
a disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to the
Parent, any Borrower or any other Loan Party) and shall not reveal the same
other than to its Related Parties and any numbering, administration or
settlement service providers or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in

 

208



--------------------------------------------------------------------------------

accordance with this Section 9.16), except: (A) to the extent necessary to
comply with applicable laws or any legal process or the requirements of any
Governmental Authority purporting to have jurisdiction over such person or its
Related Parties, the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (B) as part of normal reporting or
review procedures to, or examinations by, Governmental Authorities or
self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates and their Related Parties including auditors,
accountants, legal counsel and other advisors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (F) to any direct or
indirect contractual counterparty (or its Related Parties) in Hedging Agreements
or such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16), (G) on
a confidential basis to (i) any rating agency in connection with rating the
Parent or its Subsidiaries or the facilities evidenced by this Agreement or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities
evidenced by this Agreement, (H) with the prior written consent of the Parent
and (I) to any other party to this Agreement.

Section 9.17    Platform; Borrower Materials. The Parent and each Borrower
hereby acknowledges that (a) the Administrative Agent and/or the Arrangers will
make available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Parent and any Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”), and (b) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent, the Borrowers or their
respective Subsidiaries or any of their respective securities) (each, a “Public
Lender”). The Parent and each Borrower hereby agrees that it will identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Parent and each Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the Issuing Bank and the Lenders to
treat such Borrower Materials as solely containing information that is either
(A) publicly available information or (B) not material (although it may be
sensitive and proprietary) with respect to the Parent, the Borrowers or their
respective Subsidiaries or any of their respective securities for purposes of
United States Federal securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.16, to the extent such
Borrower Materials constitute information subject to the terms thereof), (iii)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked

 

209



--------------------------------------------------------------------------------

“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE ARRANGERS DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR ANY ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.

Section 9.18    Release of Liens and Guarantees. (a) The Lenders, the Issuing
Banks and the other Secured Parties hereby irrevocably agree that the Liens
granted to the Collateral Agent by the Loan Parties on any Collateral shall
(1) be automatically released: (i) in full upon the occurrence of the
Termination Date as set forth in Section 9.18(d) below; (ii) upon the
Disposition (other than any lease or license) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction permitted under this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Subsidiary Guarantee
Agreement (or, in the case of the Parent, this Agreement (unless the Parent is
to become a Subsidiary Loan Party as provided in Section 10.08)) or clause
(b) below (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (vi) as required by the Collateral Agent to effect any
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents or (vii) in the case of
Permitted Receivables Facility Assets, upon the Disposition thereof by any Loan
Party to a Receivables Entity of such Permitted Receivables Facility Assets
pursuant to a Qualified Receivables Facility and (2) be released in the
circumstances, and subject to the terms and conditions, provided in Section 8.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without any further
inquiry). Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

210



--------------------------------------------------------------------------------

(b)    In addition, the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably agree that the respective Subsidiary Loan Party shall be
released from its respective Guarantee (i) upon consummation of any transaction
permitted hereunder (x) resulting in such Subsidiary ceasing to constitute a
Subsidiary or (y) in the case of any Subsidiary Loan Party (other than a
Borrower or a Subsidiary Loan Party which was previously subject to a
transaction contemplated by Section 6.05(n)) which (1) was previously required
to become a Subsidiary Loan Party pursuant to clause (b) of the definition
thereof but would no longer be required to be such a Subsidiary Loan Party in
accordance with the provisions of the definition of Subsidiary Loan Party or
(2) became a Subsidiary Loan Party pursuant clause (d) of the definition of
Subsidiary Loan Party and would not at such time be required to be a Subsidiary
Loan Party pursuant to clauses (a) through (c) of the definition thereof, in
each case following a written request by the Lux Borrower to the Administrative
Agent requesting that such person no longer constitute a Subsidiary Loan Party
and certifying its entitlement to the requested release (and the Collateral
Agent may rely conclusively on a certificate to the foregoing effect provided to
it by any Loan Party upon its reasonable request without further inquiry);
provided that any such release pursuant to preceding clause (y) shall only be
effective if (A) no Default or Event of Default has occurred and is continuing
or would result therefrom, (B) such Subsidiary owns no assets which were
previously transferred to it by another Loan Party which constituted Collateral
or proceeds of Collateral (or any such transfer of any such assets would be
permitted hereunder immediately following such release), (C) at the time of such
release (and after giving effect thereto), all outstanding Indebtedness of, and
Investments previously made in, such Subsidiary would then be permitted to be
made in accordance with the relevant provisions of Section 6.01 and 6.04 (for
this purpose, with the Lux Borrower being required to reclassify any such items
made in reliance upon the respective Subsidiary being a Subsidiary Loan Party on
another basis as would be permitted by such applicable Section), and any
previous Dispositions thereto pursuant to such 6.05 shall be re-characterized
and would then be permitted as if same were made to a Subsidiary that was not a
Subsidiary Loan Party (and all items described above in this clause (C) shall
thereafter be deemed recharacterized as provided above in this clause (C)) and
(D) such Subsidiary shall not be (or shall be simultaneously be released as) a
guarantor with respect to any Refinancing Notes, Permitted Debt or any Permitted
Refinancing Indebtedness with respect to the foregoing or (ii) if the release of
such Subsidiary Loan Party is approved, authorized or ratified by the Required
Lenders (or such other percentage of Lenders whose consent is required in
accordance with Section 9.08).

(c)    The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Subsidiary Loan Party or
Collateral pursuant to the foregoing provisions of this Section 9.18, all
without the further consent or joinder of any Lender or any other Secured Party.
Upon the effectiveness of any such release, any representation, warranty or
covenant contained in any Loan Document relating to any such Collateral or
Subsidiary Loan Party shall no longer be deemed to be made. In connection with
any release hereunder, the Administrative Agent and the Collateral Agent shall
promptly (and the Secured Parties hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Lux Borrower and at the Lux Borrower’s expense in
connection with the release of any Liens created by any Loan Document in respect
of such Subsidiary, property or asset; provided, that (i) the Administrative
Agent shall have

 

211



--------------------------------------------------------------------------------

received a certificate of a Responsible Officer of the Lux Borrower containing
such certifications as the Administrative Agent shall reasonably request,
(ii) the Administrative Agent or the Collateral Agent shall not be required to
execute any such document on terms which, in the applicable Agent’s reasonable
opinion, would expose such Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (iii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Parent or any
Subsidiary in respect of) all interests retained by the Parent or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery of documents pursuant to this Section 9.18 shall be without recourse to
or warranty by the Administrative Agent or Collateral Agent.

(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, upon request of the Lux Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Lux Borrower containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of a Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, a Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. The
Borrowers agree, jointly and severally, to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interests in all Collateral and all obligations
under the Loan Documents as contemplated by this Section 9.18(d).

(e)    Obligations of the Parent or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 9.19    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in the

 

212



--------------------------------------------------------------------------------

currency denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Agreement Currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of each Loan Party in respect of any such sum due from it
to the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the Agreement Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in the Judgment
Currency, such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the Agreement Currency, the Loan Parties agree, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, or such other person to whom such obligation
was owing, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than (a) the sum originally due to any Lender
or the Administrative Agent, as the case may be, in the Agreement Currency and
(b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 2.18, such
Lender or the Administrative Agent, as the case may be, agrees to return the
amount of any excess to the respective Loan Party.

Section 9.20    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21    Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Lux Borrower as its agent for all purposes
relevant to this Agreement and the other Loan Documents, including the giving
and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

Section 9.22    No Liability of the Issuing Banks. The Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the
Administrative Agent, the Revolving Facility Lenders nor any Issuing Bank, nor
any of their Related Parties shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any

 

213



--------------------------------------------------------------------------------

documents to bear any reference or adequate reference to the Letter of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that a Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to such Borrower, to
the extent of any direct, but not consequential, damages suffered by such
Borrower that such Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may, in
its sole discretion, either accept and make payment upon documents that appear
on their face to be in substantial compliance with a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

Section 9.23 Co-Borrower. Notwithstanding anything to the contrary contained in
this Agreement, the parties hereto agree that the Co-Borrower shall be a
co-borrower with respect to all Loans and other Obligations of the Lux Borrower
hereunder, and each reference herein to “the Lux Borrower” or to the “Borrower”
with respect to any Loans or Obligations of the Lux Borrower hereunder shall be
deemed to be a reference to each of the Lux Borrower and the Co-Borrower,
jointly and severally. Each of the Lux Borrower and the Co-Borrower shall be
jointly and severally liable for all such Loans and other Obligations,
regardless of which Borrower actually receives the benefit thereof or the manner
in which they account for such Loans and Obligations on their books and records.
Upon the commencement and during the continuation of any Event of Default, the
Agents and the applicable Lenders may (in accordance with the terms of this
Agreement and the other Loan Documents) proceed directly and at once, without
notice, against either the Lux Borrower or the Co-Borrower, or both, to collect
and recover the full amount, or any portion of, such Obligations, without first
proceeding against the other Borrower or any other person, or any security or
collateral for such Obligations. Each of the Lux Borrower and the Co-Borrower
consents and agrees that neither the Agents nor the Lenders shall be under any
obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of such Obligations.

Section  9.23    Joint Borrowers. (a) Notwithstanding anything else in this
Agreement or any other Loan Documents to the contrary (but subject to clause
(f) below), each Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by the Administrative Agent, Lenders and
Issuing Banks under this Agreement and the other Loan Documents, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Loan Obligations, hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the Loan
Obligations, it being the intention of the parties hereto that all of the Loan
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. The Borrowers shall be liable for all
amounts due to Administrative Agent, the Lenders and the Issuing Banks under
this Agreement,

 

214



--------------------------------------------------------------------------------

regardless of which Borrower actually receives the relevant Loans, Letters of
Credit or other extensions of credit hereunder or the amount of such Loans,
Letters of Credit or other extensions of credit received or the manner in which
the Administrative Agent or any relevant Lender or Issuing Bank accounts for
such Loans, Letters of Credit or other extensions of credit on its books and
records. The Loan Obligations of the Borrowers with respect to Loans, Letters of
Credit and other extensions of credit made to one of them, and the Loan
Obligations arising as a result of the joint and several liability of one of the
Borrowers hereunder with respect to Loans, Letters of Credit and other
extensions of credit made to any other Borrower hereunder, shall be separate and
distinct obligations, but all such other Loan Obligations shall (subject to
clause (f) below) be primary obligations of each Borrower.

(b)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Loan Obligations as and when due or to perform any of
the Loan Obligations in accordance with the terms thereof, then in each such
event, each other Borrower will make such payment with respect to, or perform,
such Loan Obligation.

(c)     The obligations of each Borrower under this Section 9.23 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any of the Lenders,
Issuing Banks or other Secured Parties.

(d)    The provisions of this Section 9.23 hereof are made for the benefit of
the Lenders, the Issuing Banks and the other Secured Parties and their
respective successors and assigns, and subject to Article VII hereof, may be
enforced by them from time to time against any Borrower as often as occasion
therefor may arise and without requirement on the part of Administrative Agent
or any Lender, Issuing Bank or other Secured Party first to marshal any of its
claims or to exercise any of its rights against any other Borrower or to exhaust
any remedies available to it against any other Borrower or to resort to any
other source or means of obtaining payment of any of the Loan Obligations
hereunder or to elect any other remedy. The provisions of this Section 9.23
shall remain in effect until the Termination Date. If at any time, any payment,
or any part thereof, made in respect of any of the Loan Obligations is rescinded
or must otherwise be restored or returned by Administrative Agent or any Lender
or Issuing Bank upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 9.23 hereof will
forthwith be reinstated and in effect as though such payment had not been made.

(e)     Notwithstanding any provision to the contrary contained herein or in any
of the other Loan Documents, to the extent the obligations of a Borrower shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state, federal or foreign law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state, provincial or foreign and including,
without limitation, the Bankruptcy Code).

 

215



--------------------------------------------------------------------------------

(f)     Notwithstanding the fact that each Additional Borrower is a “Borrower”
for purposes of this Agreement and the other Loan Documents, in no event shall
the 2017 Term B Loans or the Loan Obligations with respect thereto constitute
the primary obligations of any Additional Borrower; provided that it is
acknowledged and agreed that each Additional Borrower is a Guarantor with
respect to the 2017 Term B Loans and the Loan Obligations with respect thereto.

Section 9.24    Parallel Debt. For the purpose of taking and ensuring the
continuing validity of each Lien on the Collateral granted under the Security
Documents governed by the laws of (or to the extent affecting assets situated
in) Switzerland or any other jurisdiction in which an effective Lien cannot be
granted in favor of the Collateral Agent as trustee or agent for the Secured
Parties, notwithstanding any contrary provision in any Loan Document:

(a)    each Loan Party irrevocably and unconditionally undertakes to pay to the
Collateral Agent as an independent and separate creditor an amount (the
“Parallel Obligations”) equal to: (i) all present and future, actual or
contingent amounts owing by such Loan Party to a Secured Party under or in
connection with the Loan Documents as and when the same fall due for payment
under or in connection with the Loan Documents (including, for the avoidance of
doubt, any change, extension or increase in those obligations pursuant to or in
connection with any amendment or supplement or restatement or novation of any
Loan Document, in each case whether or not anticipated as of the date of this
Agreement) and (ii) any amount which such Loan Party owes to a Secured Party as
a result of a party rescinding a Loan Document or as a result of invalidity,
illegality, or unenforceability of a Loan Document (the “Original Obligations”);

(b)    the Collateral Agent shall have its own independent right to claim
performance of the Parallel Obligations (including, without limitation, any
suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceedings)
and the Parallel Obligations shall not constitute the Collateral Agent and any
Secured Party as joint creditors;

(c)    the Parallel Obligations shall not limit or affect the existence of the
Original Obligations for which the Secured Parties shall have an independent
right to demand payment;

(d)    notwithstanding clauses (b) and (c) above:

(i)    the Parallel Obligations shall be decreased to the extent the Collateral
Agent receives (and retains) and applies any payment against the discharge of
its Parallel Obligations to the Collateral Agent and the Original Obligations
shall be decreased to the same extent;

(ii)    payment by a Loan Party of its Original Obligations to the relevant
Secured Party shall to the same extent decrease and be a good discharge of the
Parallel Obligations owing by it to the Collateral Agent; and

 

216



--------------------------------------------------------------------------------

(iii)    if any Original Obligation is subject to any limitations under the Loan
Documents, then the same limitations shall apply mutatis mutandis to the
relevant Parallel Obligation corresponding to that Original Obligation;

(e)    the Parallel Obligations are owed to the Collateral Agent in its own name
on behalf of itself and not as agent or representative of any other person nor
as trustee and all property subject to a Lien on Collateral shall secure the
Parallel Obligations so owing to the Collateral Agent in its capacity of
creditor of the Parallel Obligations;

(f)    each Loan Party irrevocably and unconditionally waives any right it may
have to require a Secured Party to join any proceedings as co-claimant with the
Collateral Agent in respect of any claim by the Collateral Agent against a Loan
Party under this Section 9.24;

(g)    each Loan Party agrees that:

(i)    any defect affecting a claim of the Collateral Agent against any Loan
Party under this Section 9.24 will not affect any claim of a Secured Party
against such Loan Party under or in connection with the Loan Documents; and

(ii)    any defect affecting a claim of a Secured Party against any Loan Party
under or in connection with the Loan Documents will not affect any claim of the
Collateral Agent under this Section 9.24; and

(h)    if the Collateral Agent returns to any Loan Party, whether in any kind of
insolvency proceedings or otherwise, any recovery in respect of which it has
made a payment to a Secured Party, that Secured Party must repay an amount equal
to that recovery to the Collateral Agent.

 

217



--------------------------------------------------------------------------------

Section 9.25    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.

ARTICLE X

Parent Guaranty

Section 10.01 Parent Guaranty. The Parent hereby guarantees to each Secured
Party as hereinafter provided, as primary obligor and not as surety, the payment
of the Obligations in full in cash when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Parent hereby
further agrees that if any of the Obligations are not paid in full in cash when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), the Parent will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full in cash when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

Section 10.02 Obligations Unconditional. (a) The obligations of the Parent under
Section 10.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Obligations, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full in cash of the Obligations, other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made), it being the
intent of this Section 10.02 that the obligations of the Parent hereunder shall
be absolute and unconditional under any and all circumstances. The Parent agrees
that it shall have no right of subrogation, indemnity, reimbursement or
contribution against a Borrower or any other Guarantor for

 

218



--------------------------------------------------------------------------------

amounts paid under this Article X until such time as the Obligations have been
paid in full in cash and the Commitments have expired or terminated.

(b)    Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Parent hereunder, which
shall remain absolute and unconditional as described above:

(i)    at any time or from time to time, without notice to the Parent, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(iv)    any Lien granted to, or in favor of, the Administrative Agent, the
Collateral Agent or any other holder of the Obligations as security for any of
the Obligations shall fail to attach or be perfected;

(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Parent)
or shall be subordinated to the claims of any person (including, without
limitation, any creditor of the Parent); or

(vi)    the lack of enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against the
Parent, any Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any other Loan Document, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any provision of applicable
law, decree, order or regulation of any jurisdiction purporting to prohibit the
payment by the Parent, any Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations.

(c)    With respect to its obligations hereunder, the Parent hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any other holder of the Obligations exhaust any right, power or remedy
or proceed against any person under any of the Loan Documents or other documents
relating to the Obligations, or against any other person under any other
guarantee of, or security for, any of the Obligations.

 

219



--------------------------------------------------------------------------------

Section 10.03 Reinstatement. The obligations of the Parent under this Article X
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings under any Debtor Relief Law, and the Parent
agrees that it will indemnify the Administrative Agent, the Collateral Agent and
each holder of the Obligations on demand for all reasonable costs and expenses
(including, without limitation, the fees, charges and disbursements of counsel)
incurred by the Administrative Agent, the Collateral Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any proceedings under any Debtor Relief Law.

Section 10.04 Certain Additional Waivers. The Parent further agrees that it
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 10.02 and through the
exercise of rights of contribution pursuant to Section 10.06.

Section 10.05 Remedies. The Parent agrees that, to the fullest extent permitted
by law, as between the Parent, on the one hand, and the Administrative Agent,
the Collateral Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Article VII (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Article VII) for purposes of
Section 10.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other person) shall forthwith become due and payable by the Parent for
purposes of Section 10.01. The Parent acknowledges and agrees that its
obligations hereunder are secured in accordance with the terms of the Security
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

Section 10.06 Rights of Contribution. The Parent agrees that, in connection with
payments made hereunder, the Parent and each other Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until all Obligations have
been paid in full in cash and the Commitments have terminated.

Section 10.07 Guarantee of Payment; Continuing Guarantee. The guarantee given by
the Parent in this Article X is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Obligations whenever arising.

Section 10.08 New Parent. If, at any time, (a) the Parent becomes a Wholly Owned
Subsidiary of an entity (x) that is an entity organized in a Qualified
Jurisdiction and (y) at least a majority of the Equity Interests of which are
owned by persons who were, immediately prior to its acquisition of the Parent,
shareholders of the Parent, and (b) no Default or Event of Default has occurred
and is continuing (or would exist upon such New Parent becoming the

 

220



--------------------------------------------------------------------------------

Parent), then the Lux Borrower may, by notice to the Administrative Agent,
designate such person (the “New Parent”) as the Parent. Following any such
designation, and effective upon (i) the execution by such person of a joinder to
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent by which it agrees to be bound by the terms hereof and
assume all obligations of the Parent hereunder and (ii) satisfaction of the
Collateral and Guarantee Requirement with respect to such person (which shall be
deemed to require that the New Parent become a party to this Agreement as the
“Parent” by executing a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and to execute and deliver all Security
Documents as the New Parent would have been required to execute on the Closing
Date had it been the Parent hereunder at such time, with such modifications to
such documentation as may be reasonably required by the Administrative Agent
giving effect to the jurisdiction of organization of the New Parent and the
assets owned by it) and (iii) satisfaction of the Collateral and Guarantee
Requirement with respect to the person which was previously the Parent hereunder
(which shall include the requirement that the prior Parent become party to the
Subsidiary Guarantee Agreement and thereafter constitute a Subsidiary Loan
Party, and execute and deliver such other Security Documents, or modifications
thereto, as may be reasonably required by the Administrative Agent), such person
shall become the Parent and shall assume all rights and obligations of the
Parent hereunder; provided that (x) nothing in this Section 10.08 shall
discharge or release the previous Parent from its obligations hereunder until
such time as the previous Parent shall become a party to the Subsidiary
Guarantee Agreement as a Subsidiary Loan Party and (y) from and after the date
upon which the New Parent satisfies the above requirements and becomes the
“Parent”, the previous Parent shall be deemed to be a Subsidiary Loan Party for
purposes hereof. Any New Parent and any previous Parent shall take all actions
reasonably requested by the Administrative Agent to effectuate the foregoing.

[Signature Pages Follow]

 

221



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MALLINCKRODT PLC

By:

 

 

 

Name:

 

Title:

MALLINCKRODT INTERNATIONAL

FINANCE S.A.

By:

 

 

 

Name:

 

Title:

MALLINCKRODT CB LLC

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Bank and as a Lender

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

AGREED GUARANTEE AND SECURITY PRINCIPLES

Unless otherwise defined herein, capitalized terms used herein are defined in
the Agreement to which this Schedule 1.01(A) is attached and in the other
Exhibits to this Agreement.

 

(A)

Considerations

 

1.

In determining what liens will be granted (and any limitations on the amount or
scope of Guarantees) by Borrowers or Guarantors organized outside of the United
States (the “Non-U.S. Loan Parties”) to secure the Obligations (the holders
thereof, the “Secured Parties”) the following matters will be taken into
account. Liens shall not be created or perfected, the Obligations may be limited
pursuant to the terms of the relevant Security Documents and Guarantees may be
limited in amount or scope, to the extent that it would (if created, perfected
or not so limited):

 

 

(a)

result in any breach of corporate benefit, financial assistance, fraudulent
preference, thin capitalisation laws, capital maintenance rules, general
statutory limitations, retention of title claims or the laws or regulations (or
analogous restrictions) of any applicable jurisdiction or any similar principles
which may limit the ability of any Non-U.S. Loan Party to provide a guarantee or
security or may require that the guarantee or security be limited by an amount
or scope or otherwise;

 

 

(b)

result in any (x) material risk to the officers of the relevant grantor of liens
or Guarantor of contravention of their fiduciary duties or any legal prohibition
and/or (y) risk to the officers of the relevant grantor of liens or Guarantor of
civil or criminal liability;

 

 

(c)

result in costs that the Lux Borrower and the Administrative Agent reasonably
determine are excessive in relation to the benefit obtained by the beneficiaries
of the liens or Guaranties by reference to the costs of creating or perfecting
the lien or Guaranties, on the one hand, versus the value of the assets being
secured or Guarantee granted, on the other hand;

 

 

(d)

impose an undue administration burden on, or material inconvenience to the
ordinary course of operations of, the provider of the lien or Guarantee, in each
case which the Lux Borrower and the Administrative Agent reasonably determine is
excessive in relation to the benefit obtained by the beneficiary of the lien or
Guarantee; and

 

 

(e)

create liens over any assets subject to third party arrangements which are
permitted by this Agreement to the extent (and for so long as) such arrangements
prevent those assets from being charged.

 

2.

These Agreed Guarantee and Security Principles embody recognition by all parties
that there may be certain legal, regulatory and practical difficulties
(including those in paragraph 1 above) in obtaining security and/or Guarantees
without limitation as to



--------------------------------------------------------------------------------

  amount or scope from all Non-U.S. Loan Parties in every jurisdiction in which
Non-U.S. Loan Parties are located, in particular:

 

 

(a)

perfection of liens, when required, and other legal formalities will be
completed as soon as practicable and, in any event, within the time periods
specified in this Agreement or (if earlier or to the extent no such time periods
are specified in this Agreement) within the time periods specified by applicable
law in order to ensure due perfection. Perfection of security will not be
required if it would have a material adverse effect on the ability of the
relevant Non-U.S. Loan Party to conduct its operations and business in the
ordinary course as otherwise permitted by this Agreement;

 

 

(b)

the maximum granted or secured amount may be limited to minimise stamp duty,
notarisation, registration or other applicable fees, taxes and duties where the
benefit of increasing the granted or secured amount is reasonably determined by
the Lux Borrower and the Administrative Agent to be excessive in relation to the
level of such fees, taxes and duties; or

 

 

(c)

where a class of assets to be secured includes material and immaterial assets,
if the costs of granting security over the immaterial assets is reasonably
determined by the Lux Borrower and the Administrative Agent to be excessive in
relation to the benefit of such security, security will be granted over the
material assets only.

For the avoidance of doubt, in these Agreed Guarantee and Security Principles,
“cost” includes, but is not limited to, income tax cost, registration taxes
payable on the creation or enforcement or for the continuance of any liens,
stamp duties, the cost of maintaining capital for regulatory purposes,
out-of-pocket expenses, and other fees and expenses directly incurred by the
relevant grantor of liens or any of its direct or indirect owners, subsidiaries
or affiliates.

 

(B)

Obligations to be Guaranteed and Secured

 

(C)

Subject to paragraph (A) above, the obligations to be guaranteed and secured are
the Obligations. The liens and Guarantees are to be granted in favor of the
Administrative Agent on behalf of each Secured Party (or equivalent local
procedure and unless otherwise necessary in any jurisdictions).

 

1.

Where appropriate, defined terms in the Security Documents should mirror those
in this Agreement.

 

2.

The parties to this Agreement agree to negotiate the form of each Security
Document in good faith in a manner consistent with these Agreed Guarantee and
Security Principles. The form of Guaranty with respect to any Non-U.S. Loan
Party shall be subject to any limitations as set out in the joinder, supplement
or other Guaranty applicable to such Non-U.S. Loan Party as may be required in
order to comply with local laws in accordance with these Agreed Guarantee and
Security Principles.

 

2



--------------------------------------------------------------------------------

3.

The liens granted by any Non-U.S. Loan Party in favor of the Administrative
Agent on behalf of each Secured Party shall, to the extent possible under local
law, be enforceable only after the occurrence of an Event of Default that is
continuing.

 

(D)

Covenants/Representations and Warranties

Any representations, warranties or covenant which are required to be included in
any Security Document shall reflect (to the extent to which the subject matter
of such representation, warranty and covenant is the same as the corresponding
representation, warranty and undertaking in this Agreement) the commercial deal
set out in this Agreement (save to the extent that the Administrative Agent’s
local counsel advise it necessary to include any further provisions (or deviate
from those contained in this Agreement) in order to protect or preserve the
liens granted to the Administrative Agent on behalf of each Secured Party).
Accordingly, the Security Documents shall not include, repeat or extend clauses
set out in this Agreement including the representations or undertakings in
respect of insurance, maintenance of assets, information, indemnities or the
payment of costs, in each case, unless applicable local counsel advise it
necessary in order to ensure the validity of any Security Document or the
perfection of any lien granted thereunder.

 

(E)

Liens over Equity Interests

 

1.

Subject to (A) and (B) above, equitable share charges (or the equivalent in
local jurisdictions) will be made over equity interests in Non-U.S. Loan Parties
to the extent required by this Agreement or any Security Document.

 

2.

Subject to (A) and (B) above, equitable share charges (or the equivalent in
local jurisdictions) over equity interests in Non-U.S. Loan Parties will be
granted pursuant to which the Administrative Agent on behalf of each Secured
Party will be entitled, subject to local laws, to transfer the equity interests
and satisfy themselves out of the proceeds of such sale upon enforcement of the
lien.

 

3.

Subject to (A) and (B) above, to the extent permitted under local law, share
pledges should contain provisions to ensure that, unless an Event of Default has
occurred and is continuing, the grantor of the lien is entitled to receive
dividends and exercise voting rights in any shareholders’ meeting of the
relevant company (except if exercise would adversely affect the validity or
enforceability of the lien or cause an Event of Default to occur) and if an
Event of Default has occurred and is continuing the voting and dividend receipt
rights may only be exercised by the Administrative Agent on behalf of each
Secured Party, it being understood that if such Event of Default is subsequently
remedied or waived, the right to receive dividends and the voting rights in any
shareholders’ meeting of the relevant company shall return to the grantor of the
lien.

 

4.

Liens over equity interests will, where possible, automatically charge further
equity interests issued or otherwise contemplate a procedure for the extension
(at the cost of the relevant Borrower or Guarantor) of liens over newly-issued
shares.

 

3



--------------------------------------------------------------------------------

5.

Liens will not be created over minority shareholdings or equity interests in
joint ventures where the consent of a third party is required before the
relevant Borrower or Guarantor can create a lien over the same unless such
consent has been obtained.

 

6.

Liens will not be created on equity interests so long as same constitute Margin
Stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System of the United States).

 

(F)

Liens over Receivables of Non-U.S. Loan Parties

 

1.

Except where an Event of Default has occurred and is continuing, the proceeds of
receivables shall not be paid into a nominated account.

 

2.

Each relevant Non-U.S. Loan Party shall not be required to notify third party
debtors to any contracts that have been assigned and/or charged under a Security
Document unless (i) so required by the Administrative Agent if an Event of
Default has occurred and is continuing or (ii) otherwise customary under the
relevant local practice and is not (in the Lux Borrower’s good faith
determination (with any such determination set forth in an officer’s certificate
of the Lux Borrower being definitive)) materially prejudicial to the business
relationship of such Non-U.S. Loan Party. The Administrative Agent shall however
be entitled to give such notice if an Event of Default has occurred and is
continuing.

 

3.

No lien will be granted under local law over any receivables to the extent (and
for so long as) such receivable cannot be secured under the terms of the
relevant contract.

 

(G)

Insurances

 

1.

Subject to (A) and (B) above, proceeds of material insurance policies owned by
each relevant Non-U.S. Loan Party (excluding third party liability insurance
policies) are to be assigned by way of security or pledged to the Administrative
Agent on behalf of each Secured Party. Proceeds of insurance shall be collected
and retained by the relevant Non- U.S. Loan Party (without the further consent
of the Secured Parties) (i) unless such insurance proceeds must be applied to
mandatory prepayment in accordance with this Agreement, subject to any
reinvestment rights therein or (ii) unless an Event of Default has occurred and
is continuing.

 

2.

If required by local law to create or perfect the security, notice of the
security will be served on the insurance provider within 10 business days of the
security being granted and the Non-U.S. Loan Party shall use its reasonable
endeavours to obtain an acknowledgement of that notice within 30 business days
of service. If a Non-U.S. Loan Party has used its reasonable endeavours but has
not been able to obtain acknowledgement its obligations to obtain
acknowledgement shall cease on the expiry of that 30 business days period. In
relation to any Swiss law governed Security Documents, the Administrative Agent
shall have the right to notify the insurance provider of the security granted at
any time.

 

(H)

Material Contracts And Claims

 

4



--------------------------------------------------------------------------------

1.

Each relevant Non-U.S. Loan Party shall not be required to notify the
counterparties to any contracts that have been charged/assigned under a Security
Document that such contract has been so charged/assigned unless required by the
Administrative Agent if an Event of Default has occurred and is continuing.
Liens should not be created over contracts, leases or licenses which prohibit
assignment or the creation of such liens or which require the consent of third
parties for the creation of such liens or such assignment.

 

2.

Proceeds of material contracts and claims shall be collected and retained by the
relevant Non-U.S. Loan Party (without the further consent of the Secured
Parties) (i) unless such proceeds must be applied to mandatory prepayment in
accordance with this Agreement, subject to any reinvestment rights therein, or
(ii) unless an Event of Default has occurred and is continuing.

 

(I)

Liens Over Material Intellectual Property

 

1.

Subject to (A) and (B) above, liens over all registrable Material Intellectual
Property (other than any applications for trademarks or service marks filed in
the United States Patent and Trademark Office (“PTO”), or any successor office
thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless and until evidence of
use of the mark in interstate commerce is submitted to the PTO pursuant to 15
U.S.C. §1051 Section 1(c) or Section 1(d)) owned by each relevant Non-U.S. Loan
Party are to be given, and registration is to be made in all relevant local
registries in which the grantor of the liens is resident or is otherwise
required under local law unless the granting of such liens would contravene any
legal or contractual prohibition. Where any relevant Non-U.S. Loan Party has the
right to the use of any Material Intellectual Property through contractual
arrangements to which it is a party, a lien over such contract and/or any rights
arising thereunder shall be given in favor of the Administrative Agent on behalf
of each Secured Party, except to the extent (and for so long as) the giving over
of such liens would contravene any legal or contractual prohibition.
Notwithstanding anything to the contrary herein, liens should not be created
over intellectual property or any contractual relationships described above (or
any rights arising thereunder) where such lien or assignment is prohibited or
the consent of third parties would be required for the creation of such lien or
such assignment.

 

2.

If a Non-U.S. Loan Party grants a lien over any of its intellectual property, it
will be free to deal with those assets in the course of its business (including
without limitation, allowing any intellectual property to lapse or become
abandoned if, in the reasonable judgment of the Parent, it is no longer
economically practicable to maintain or useful in the conduct of the business of
the Parent and its Subsidiaries, taken as a whole) until an Event of Default has
occurred and is continuing.

 

3.

“Material Intellectual Property” is to be defined as intellectual property owned
by the Non-U.S. Loan Parties which is material to the carrying out of the
business of Parent or any of its Subsidiaries, taken as a whole.

 

5



--------------------------------------------------------------------------------

(J)

Liens Over Bank Accounts

 

1.

No Non-U.S. Loan Party shall be required to perfect a lien over a bank account.

 

(K)

Other Material Assets

Liens shall be given over any other material assets of any relevant Non-U.S.
Loan Party from time to time, according to the principles set out herein. Such
Non-U.S. Loan Party shall be free to deal with those assets in the course of its
business until an Event of Default has occurred and is continuing.

 

(L)

Perfection of Liens

 

1.

Where customary, a Security Document may contain a power of attorney allowing
the Administrative Agent to perform on behalf of the grantor of the lien, its
obligations under such Security Document only if an Event of Default has
occurred and is continuing.

 

2.

Subject to (A) and (B) above, where obligatory or customary under the relevant
local law all registrations and filings necessary in relation to the Security
Documents and/or the liens evidenced or created thereby are to be undertaken
within applicable time limits, by the appropriate local counsel (based on local
law and custom), unless otherwise agreed.

 

3.

Subject to (A) and (B) above, where obligatory or customary, documents of title
relating to the assets charged will be required to be delivered to the
Administrative Agent.

 

4.

Except as explicitly provided herein, notice, acknowledgement or consent to be
obtained from a third party will only be required where the efficacy of the lien
requires it or where it is practicable and reasonable having regard to the costs
involved, the commercial impact on the Non-U.S. Loan Party in question and the
likelihood of obtaining the acknowledgement and, when possible without
prejudicing the validity of the lien concerned, such perfecting procedures shall
be delayed until an Event of Default has occurred and is continuing.

 

(M)

Liens

Notwithstanding anything to the contrary contained in this Agreement, no
provision contained herein shall prejudice the right of the Non-U.S. Loan
Parties to benefit from the permitted exceptions set out in this Agreement
regarding the granting of liens over assets.

 

(N)

Proceeds

The Security Documents will state that the proceeds of enforcement of such
Security Documents will be applied as specified in this Agreement.

 

(P)

Regulatory consent

The enforcement of security over shares and the exercise by the Administrative
Agent of voting rights in respect of such shares may be subject to regulatory
consent.

 

6



--------------------------------------------------------------------------------

Accordingly, enforcement of any security over any shares subject to such a
restriction, and the exercise by the Administrative Agent of the voting rights
in respect of any such shares, will be expressed to be conditional upon
obtaining any consents required by law or regulation.

 

7



--------------------------------------------------------------------------------

SCHEDULE 2.13(g)

Provisions Relating to Bankers’ Acceptances, Drafts and B/A Equivalent Notes

Part A. Acceptances and Drafts.

1.        Each Revolving Facility Lender severally agrees, on the terms and
conditions of the Credit Agreement to which this Schedule 2.13(g) is attached,
and this Schedule 2.13(g), (i) in the case of a B/A Lender, to create Bankers’
Acceptances by accepting Drafts and to purchase such Bankers’ Acceptances in
accordance with Section 6 of this Schedule 2.13(g) and the Credit Agreement and
(ii) in the case of a Non-B/A Lender, to purchase completed Drafts (which have
not and will not be accepted by such Lender or any other Revolving Facility
Lender) in accordance with Section 6 of this Schedule 2.13(g) and the Credit
Agreement.

2.        Each Bankers’ Acceptance shall consist of the creation and purchase of
Bankers’ Acceptances or the purchase of Drafts on the same day, in each case for
the B/A Discount Proceeds, and shall be effected or arranged by the Lenders in
accordance with Section 6 of this Schedule 2.13(g) and the Credit Agreement and
their respective Revolving Facility Commitments.

3.        If the Administrative Agent determines that the Bankers’ Acceptances
to be created and purchased or Drafts to be purchased on the making of any
Bankers’ Acceptance Loan (upon a conversion or otherwise) will not be created
and purchased ratably by the Revolving Facility Lenders in accordance with this
Schedule 2.13(g) and the Credit Agreement, then (i) the requested Face Amount of
Bankers’ Acceptances and Drafts shall be reduced to such lesser amount as the
Administrative Agent determines will permit ratable sharing and (x) the amount
by which the requested Face Amount shall have been so reduced shall be converted
or continued, as the case may be, as a Canadian Prime Rate Loan to be made
contemporaneously with the making of such Bankers’ Acceptance Loan or (y) the
Luxapplicable Borrower may cancel part of, or withdraw in its entirety, the
related Borrowing Request or Interest Election Request (as applicable), or (ii)
the Administrative Agent may, acting reasonably at the request of the
Luxapplicable Borrower, deem any Borrowing Request or Interest Election Request
(as applicable) delivered in such circumstances of a Bankers’ Acceptance Loan to
be, in its entirety, a Borrowing Request or Interest Election Request (as
applicable) for Canadian Prime Rate Loans, and make a Canadian Prime Rate Loan
to the Luxapplicable Borrower in the full amount as originally requested as a
Bankers’ Acceptance Loan in such Borrowing Request or Interest Election Request
(as applicable).

Part B. Form of Drafts.

4.        Each Draft presented by the Luxa Borrower shall (i) be in a minimum
Face Amount of CAD$l,000,000 and in an integral multiple of CAD$100,000, (ii) be
dated the date of the making of such Bankers’ Acceptance Loan, and (iii) mature
and be payable by the Lux BorrowerBorrowers (in common with all other Drafts
presented in connection with such Bankers’ Acceptance Loan) on a Business Day
which occurs approximately 1, 2, 3, or, subject to availability, 6 months (or
such longer period as the Administrative Agent may agree) at the



--------------------------------------------------------------------------------

election of the Luxapplicable Borrower after the Drawing Date and on or prior to
the Maturity Date applicable to Revolving Facility Commitments.

Part C. Procedure for Drawing

5.        Each Bankers’ Acceptance Loan shall be made on three Business Day’s
prior notice given by the Luxapplicable Borrower by way of a Borrowing Request
to the Administrative Agent in accordance with Section 2.03 of the Credit
Agreement.

6.        Not later than 2:00 p.m. (Toronto time) on an applicable Drawing Date,
each Revolving Facility Lender shall complete one or more Drafts in accordance
with the Borrowing Request or Interest Election Request (as applicable) and
either (x) accept the Drafts and purchase the Bankers’ Acceptances so created
for the B/A Discount Proceeds, or (y) purchase the Drafts for the B/A Discount
Proceeds. In each case, upon receipt of the B/A Discount Proceeds and upon
fulfillment of the conditions set forth in Sections 4.01 and 4.02 of the Credit
Agreement, as applicable, the Administrative Agent, at the direction of the
Luxapplicable Borrower, shall apply the B/A Discount Proceeds as follows:
(i) remit to the Luxapplicable Borrower (in the case of the making of a Canadian
Dollar Revolving Loan), (ii) prepay Canadian Prime Rate Loans (which shall
constitute a conversion of the Canadian Dollar Revolving Loans from Canadian
Prime Rate Loans to Bankers’ Acceptance Loans) or (iii) pay Bankers’ Acceptances
maturing on such date (which shall constitute a continuation of Bankers’
Acceptance Loans to new Bankers’ Acceptance Loans), provided that in the case of
any such conversion or continuation of Loans, the Lux BorrowerBorrowers shall
pay to the Administrative Agent for account of the Revolving Facility Lenders
such additional amounts, if any, as shall be necessary to effect the prepayment
in full of the respective Canadian Prime Rate Loans being prepaid, or the
Bankers’ Acceptances maturing, on such date.

7.        The Lux BorrowerBorrowers shall, at the request of a Revolving
Facility Lender, issue one or more non-interest bearing promissory notes (each a
“B/A Equivalent Note”) payable on the date of maturity of the unaccepted Draft
referred to below, in such form as the Revolving Facility Lender may specify and
in a principal amount equal to the Face Amount of, and in exchange for, any
unaccepted Drafts which the Revolving Facility Lender has purchased in
accordance with Section 6 of this Schedule 2.13(g) and the Credit Agreement. Any
failure by a Lender to obtain a B/A Equivalent Note from the Lux
BorrowerBorrowers or to otherwise make any required endorsements thereunder
shall not affect the obligations of the Lux BorrowerBorrowers in respect of any
advance made by such Lender in connection with a Bankers’ Acceptance Loan, and
for purposes of this Agreement and the other Loan Documents any such Lender
shall be deemed to have made a Bankers’ Acceptance Loan to the Lux
BorrowerBorrowers in the amount and for the same term as the Draft which the
Lender would otherwise have been required to purchase hereunder.

8.        Bankers’ Acceptances purchased by a Revolving Facility Lender may be
held by it for its own account until the contract maturity date or sold by it at
any time prior to that date in any relevant Canadian market in such person’s
sole discretion. Each Borrower hereby renounces, and shall not claim or request
or require any Revolving Facility Lender to claim, any days of grace for the
payment of any Bankers’ Acceptance or other B/A Instrument.

 

2



--------------------------------------------------------------------------------

Part D. Presigned Draft Forms.

9.        To enable the Revolving Facility Lenders to create Bankers’
Acceptances or complete Drafts in the manner specified in this Schedule 2.13(g)
and the Credit Agreement, the Luxapplicable Borrower shall supply each Revolving
Facility Lender with such number of Drafts as it may reasonably request, duly
endorsed and executed on behalf of the Luxapplicable Borrower. Each Revolving
Facility Lender is hereby authorized to issue such Bankers’ Acceptances or
Drafts endorsed in blank in such Face Amounts as may be determined by such
Revolving Facility Lender, provided that the aggregate amount thereof is equal
to the aggregate amount of Bankers’ Acceptances or Drafts required to be
accepted or purchased by such Revolving Facility Lender. None of the Revolving
Facility Lenders and their respective directors, officers, employees or
representatives (collectively, “Revolving Facility Lender Persons”) shall be
responsible or liable for any such Revolving Facility Lender’s failure to accept
and/or purchase a B/A Instrument if the cause of such failure is, in whole or in
part, due to the failure of the Luxapplicable Borrower to provide duly executed
and endorsed B/A Instruments to such Revolving Facility Lender on a timely basis
nor shall any such Revolving Facility Lender Person be liable for any damage,
loss or other claim arising by reason of any loss or improper use of any such
instrument except loss or improper use arising by reason of the gross negligence
or willful misconduct or fraud of such Revolving Facility Lender Person (as
determined by a court of competent jurisdiction in a final non-appealable
judgment), nor shall any such Revolving Facility Lender Person be liable for any
other action taken or omitted to be taken by any of them under Section 9 or 10
of this Schedule 2.13(g), except for such Revolving Facility Lender Person’s own
gross negligence, willful misconduct or fraud (as determined by a court of
competent jurisdiction in a final non-appealable judgment). Each Revolving
Facility Lender will exercise such care in the custody and safekeeping of Drafts
as it would exercise in the custody and safekeeping of similar property owned by
it and will, upon request by the Lux Borrower, promptly advise the Lux Borrower
of the number and designations, if any, of uncompleted Drafts held by it for the
Lux BorrowerBorrowers. The signature of any officer of the Luxapplicable
Borrower on a Draft may be mechanically reproduced and B/A Instruments bearing
facsimile signature shall be binding upon the Luxapplicable Borrower as if they
had been manually signed. Even if the individuals whose manual or facsimile
signature appears on any B/A Instrument no longer hold office at the date of
signature, at the date of its acceptance by the Revolving Facility Lender or at
any time after such date, any B/A Instrument so signed shall be valid and
binding upon the Luxapplicable Borrower.

10.      Upon the request of any Revolving Facility Lender, the Luxapplicable
Borrower shall provide to such Revolving Facility Lender a power of attorney to
complete, sign, endorse and issue B/A Instruments on behalf of the Luxapplicable
Borrower in form and substance satisfactory to such Revolving Facility Lender.
Alternatively, at the request of any Revolving Facility Lender, the
Luxapplicable Borrower shall deliver to such Lender a “depository bill” which
complies with the requirements of the Depository Bills and Notes Act (Canada),
and hereby consents to the deposit of any Bankers’ Acceptance in the form of a
depository bill in the book-based debt clearance systems maintained by the
Canadian Depository of Securities Limited or other recognized clearing house. In
such circumstances, the delivery of Bankers’ Acceptances shall be governed by
the clearance procedures established thereunder. The Luxapplicable Borrower
shall, by written notice to the Administrative Agent, designate the Persons
authorized to give the Revolving Facility Lenders instructions regarding the
manner in

 

3



--------------------------------------------------------------------------------

which B/A Instruments are to be completed and the times at which they are to be
issued and the Revolving Facility Lenders shall only complete B/A Instruments
under Sections 9 and 10 of this Schedule 2.13(g) in accordance with such
instructions.

Part E. Payment, Conversion or Renewal of B/A Instruments.

11.        Upon the maturity of a B/A Instrument, the Luxapplicable Borrower may
(i) elect to issue a replacement B/A Instrument by giving an Interest Election
Request in accordance with Section 2.07 of the Credit Agreement (provided that
theapplicable Lux Borrower shall pay to the Administrative Agent for the account
of the Revolving Facility Lenders such additional amounts, if any, as shall be
necessary to effect payment in full of the Face Amount of the B/A Instrument
maturing on such day), (ii) elect to have all or a portion of the Face Amount of
the B/A Instrument converted to a Canadian Prime Rate Loan by giving an Interest
Election Request in accordance with Section 2.07 of the Credit Agreement, or
(iii) pay, on or before 10:00 a.m. (Toronto time) on the maturity date for the
B/A Instrument, an amount in Canadian Dollars equal to the Face Amount of the
B/A Instrument (notwithstanding that the Revolving Facility Lender may be the
holder of it at maturity). Any such payment in an amount in Canadian Dollars
equal to the Face Amount of the B/A Instrument shall satisfy the
Borrower’sBorrowers’ obligations under the B/A Instrument to which it relates
and the relevant Revolving Facility Lender shall then be solely responsible for
the payment of the B/A Instrument.

12.        If the Lux BorrowerBorrowers (i) failsfail to pay any B/A Instrument
when due or (ii) failsfail to issue a replacement B/A Instrument which gives
rise to B/A Discount Proceeds which together with additional amounts then paid
to the Administrative Agent for the account of the Revolving Facility Lenders in
respect of such maturing B/A Instrument at least equal the Face Amount of such
maturing B/A Instrument pursuant to Section 11 (i) hereof or (iii) failsfail to
elect to convert all or a portion of the Face Amount of such B/A Instrument to a
Canadian Prime Loan pursuant to Section 11 (ii) hereof, then the unpaid amount
due and payable shall be converted to a Canadian Prime Rate Loan made by the
Revolving Facility Lenders ratably and shall bear interest calculated and
payable as provided in Section 2.13 of the Credit Agreement. This conversion
shall occur as of the due date and without any necessity for the Luxany Borrower
to give an Interest Election Request.

13.        On any date on which a Bankers’ Acceptance Loan is created,
purchased, converted or continued, the Administrative Agent shall be entitled to
net all amounts payable on such date by the Administrative Agent to a Revolving
Facility Lender against all amounts payable on such date by such Revolving
Facility Lender to the Administrative Agent. Similarly, on any such date the Lux
BorrowerBorrowers hereby authorizesauthorize each Revolving Facility Lender to
net all amounts payable on such date by such Lender to the Canadian SubAgent for
the account of the Lux Borrower, against all amounts payable on such date by the
Lux BorrowerBorrowers to such Revolving Facility Lender in accordance with the
Administrative Agent’s calculations.

14.        Except for the requirement to pay immediately upon acceleration of
the Revolving Loans pursuant to Article VII of the Credit Agreement, the Lux
BorrowerBorrowers shall pay to the Administrative Agent an amount in Canadian
Dollars equal to the Face Amount

 

4



--------------------------------------------------------------------------------

of each Bankers’ Acceptance Loan requested by the Luxany Borrower on the
maturity date thereof (notwithstanding that the Revolving Facility Lender may be
the holder of it at maturity).

Part F. Circumstances Making Bankers’ Acceptances Unavailable.

15.        If, (A) by reason of circumstances affecting the money market
generally, as determined in good faith by the Administrative Agent acting
reasonably and in respect of which the Administrative Agent shall have given
notice to the Lux Borrower of the occurrence and particulars thereof, there is
no market for Bankers’ Acceptances or Revolving Facility Lenders cannot readily
sell bankers’ acceptances or perform their obligations under the Credit
Agreement with respect to bankers’ acceptances or (B) the Administrative Agent
is advised by the Majority Lenders under a Revolving Facility that CDOR will not
or does not accurately reflect the cost of funds of such Lenders or the discount
rate which would be applicable to a sale of B/A Instruments accepted or
purchased by such lenders, then (i) the right of the Lux BorrowerBorrowers to
request a Bankers’ Acceptance Loan shall be suspended until the circumstances
causing a suspension no longer exist, (ii) any applicable Borrowing Request or
Interest Election Request which is outstanding shall either: (x) be cancelled
and the requested Bankers’ Acceptance Loan shall not be made or (y) the
Administrative Agent may, acting reasonably and taking into account any
circumstances then affecting the Revolving Facility Lenders and the availability
of Loans, at the direction of the Luxapplicable Borrower, deem the
aforementioned Borrowing Request or Interest Election Request (as applicable) a
Borrowing Request or Interest Election Request (as applicable) for Canadian
Prime Rate Loans.

The Administrative Agent shall promptly notify the Lux Borrower of the
suspension of the Lux Borrower’sBorrowers’ right to request a Bankers’
Acceptance Loan and of the termination of any suspension.

 

5